EXHIBIT 10.1


AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 2, 2018 (this
“Agreement”) to the Credit Agreement (as defined below), among VeriFone
Intermediate Holdings, Inc., a Delaware corporation (“Holdings”), VeriFone,
Inc., a Delaware corporation (the “Borrower”), the other Loan Parties party
hereto, the New Term A Lenders (as defined below), the New Revolving Lenders (as
defined below) and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent (the “Administrative Agent”) and as Fronting New Term B Lender.
RECITALS
A.    Holdings, the Borrower, the Term A Lenders party thereto (the “Existing
Term A Lenders”) from time to time, the Term B Lenders party thereto (the
“Existing Term B Lenders”) from time to time, the Revolving Lenders party
thereto (the “Existing Revolving Lenders”) from time to time, the Administrative
Agent and the other agents and lenders party thereto are party to that certain
Amended and Restated Credit Agreement dated as of July 8, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Credit Agreement”).
B.    Pursuant to the Credit Agreement, the Existing Term A Lenders have
extended term A loans (the “Existing Term A Loans”), the Existing Term B Lenders
have extended term B loans (the “Existing Term B Loans”) and the Existing
Revolving Lenders have extended revolving commitments (the “Existing Revolving
Commitments”) and revolving loans (the “Existing Revolving Loans”) to the
Borrower.
C.    The Borrower has requested that the Credit Agreement be amended and
restated (the “Amendment”) in the form of the Second Amended and Restated Credit
Agreement attached hereto as Annex A (the “Amended and Restated Credit
Agreement”) to, among other things, (i) allow the Borrower to reduce the
Applicable Margin (as defined in the Amended and Restated Credit Agreement),
(ii) allow the Borrower to (a) borrow an amended and extended tranche of term A
loans in an aggregate principal amount of $350,000,000 which will mature on
February 2, 2023 (the “Amended Term A Loans”), (b) borrow a new tranche of term
B loans in an aggregate principal amount of $350,000,000 which will mature on
February 2, 2025 (the “Amended Term B Loans”) and (c) obtain commitments for
amended and extended revolving loans in an aggregate principal amount of
$700,000,000 which will mature on February 2, 2023 (the “Amended Revolving
Commitments” and, together with the Amended Term A Loans and the Amended Term B
Loans, the “Amended Loans”), $87,000,000 and €85,015,403.89 of which Amended
Revolving Commitments (the “Amended Revolving Loans”) are expected to be drawn
on the Effective Date (as defined below), in each case under the Credit
Agreement (as amended hereby), the proceeds of which will be used to (w) repay
in full all outstanding Existing Term A Loans, together with accrued and unpaid
interest thereon, (x) repay in full all outstanding Existing Term B Loans,
together with accrued and unpaid interest thereon, (y) repay in full all
outstanding Existing Revolving Loans, together with accrued and unpaid interest
thereon and (z) pay fees and expenses related thereto (collectively, the
“Refinancing”) and (iii) amend certain covenants and other provisions of the
Credit Agreement as more fully described in Annex A.
D.    Pursuant to Section 10.01 of the Credit Agreement, the consent of each of
the Borrower, the Administrative Agent and the Lenders constituting all the
Lenders on the Effective Date after giving effect to this Amendment (other than
those Lenders the Loans of which are repaid in full and whose Commitments are
terminated in full on the Effective Date) is required to effect this Agreement
and the amendments set forth herein and in the Amended and Restated Credit
Agreement, subject to the right of the Borrower pursuant to Section 2.10(c)(iv)
of the Credit Agreement to (i) remove any non-consenting Lender by terminating
such Lender’s Commitment in full or (ii) replace such non-consenting Lender by
causing such non-consenting Lender to assign its Commitment to one or more
existing Lenders or Eligible Assignees pursuant to Section 10.07 of the Credit
Agreement, if any Lender fails to consent to this Amendment (provided that the
Required Lenders of the applicable Class or Classes shall have granted their
consent).
E.    Subject to the terms and conditions set forth herein, on the Effective
Date, (i) each Existing Term B Lender delivering an executed signature page to
this Agreement to the Administrative Agent at or prior to 12:00 p.m., New York
City time, on January 25, 2018 (each a “Converting New Term B Lender”) has
agreed, on the terms and conditions set forth herein, to have all of its
outstanding Existing Term B Loans (or such lesser amount allocated to such
Lender by the Joint Lead Arrangers) converted to an equivalent aggregate
principal amount of Amended Term


-1-

--------------------------------------------------------------------------------




B Loans effective as of the Effective Date (an “Amended Loan Conversion”) and
(ii) JPMorgan Chase Bank, N.A., in its capacity as the initial fronting New Term
B Lender (the “Fronting New Term B Lender”, and together with the Converting New
Term B Lenders, the “New Term B Lenders”) has agreed to make additional Amended
Term B Loans in an aggregate principal amount equal to the aggregate principal
amount of any outstanding Existing Term B Loans that are not converted into
Amended Term B Loans on the Effective Date as described in clause (i) above;
F.    Subject to the terms and conditions set forth herein, on the Effective
Date, each Term A Lender or Revolving Lender delivering an executed signature
page to this Agreement to the Administrative Agent at or prior to 12:00 p.m.,
New York City time, on January 25, 2018 (each a “New Term A Lender”, or a “New
Revolving Lender”, respectively, and collectively together with the New Term B
Lenders, the “New Lenders”) has agreed to provide Amended Term A Loans or
Amended Revolving Commitments, as applicable, in the amount set forth on
Schedule 2.01 to the Amended and Restated Credit Agreement
G.    Subject to the terms and conditions set forth herein, on the Effective
Date, each New Lender has (i) consented to this Agreement and agreed to the
amendments set forth herein and in the Amended and Restated Credit Agreement,
which shall become effective upon satisfaction of the conditions to
effectiveness set forth below and (ii) consented and approved each Loan Document
and each other document required to be delivered or approved pursuant to this
Agreement and the Amended and Restated Credit Agreement.
AGREEMENTS
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrower, the Subsidiary Guarantor, the Administrative Agent and each New Lender
hereby agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended and Restated Credit Agreement. The rules
of construction specified in Article I of the Amended and Restated Credit
Agreement also apply to this Agreement mutatis mutandis.
SECTION 2.    Amended Commitments.
(a)    Subject to the terms and conditions set forth herein, on the Effective
Date:
(i)    JPMorgan Chase Bank, N.A., in its capacity Fronting New Term B Lender,
agrees to fund Amended Term B Loans in the amount set forth on Schedule 1 to
this Agreement pursuant to Section 2.01 of the Amended and Restated Credit
Agreement;
(ii)    Each New Term A Lender agrees to fund Amended Term A Loans in the
amounts set forth on Schedule 2.01 to the Amended and Restated Credit Agreement
pursuant to Section 2.01 of the Amended and Restated Credit Agreement;
(iii)    the New Revolving Lenders agree to provide Amended Revolving
Commitments in the amounts set forth on Schedule 2.01 to the Amended and
Restated Credit Agreement and to fund on the Effective Date the Amended
Revolving Loans in an aggregate principal amount up to $87,000,000 and
€85,015,403.89 pursuant to Section 2.01 of the Amended and Restated Credit
Agreement;
(iv)    each Converting New Term B Lender agrees to convert all of its Existing
Term B Loans into Amended Term B Loans (not exceeding the principal amount of
such Converting New Term B Lender’s Existing Term B Loans immediately prior to
the effectiveness of this Agreement). Each party hereto acknowledges and agrees
that notwithstanding any such Amended Loan Conversion, each such Converting New
Term B Lender shall be entitled to receive payment on the Effective Date of the
unpaid fees and interest accrued to such date, with respect to all of its
Existing Term B Loans;


-2-

--------------------------------------------------------------------------------




(b)    Each New Lender:
(i)    In the case of a New Term A Lender, by delivering its signature page to
this Agreement and funding Amended Term A Loans on the Effective Date shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or any Lenders on the Effective
Date. The commitments of the New Term A Lenders are several, and no New Term A
Lender shall be responsible for any other New Term A Lender’s failure to make
Amended Term A Loans;
(ii)    In the case of a New Term B Lender, by delivering its signature page to
this Agreement and funding, or converting its Existing Term B Loans into,
Amended Term B Loans on the Effective Date shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Lenders on the Effective Date. The commitments of
the New Term B Lenders are several, and no New Term B Lender shall be
responsible for any other New Term B Lender’s failure to make Amended Term B
Loans; and
(iii)    In the case of a New Revolving Lender, by delivering its signature page
to this Agreement and providing Amended Revolving Commitments on the Effective
Date shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or any
Lenders on the Effective Date. The commitments of the New Revolving Lenders are
several, and no New Revolving Lender shall be responsible for any other New
Revolving Lender’s failure to make Amended Revolving Loans.
SECTION 3.    Repayment of Existing Loans.
(a)    The Existing Term A Loans of each Existing Term A Lender, the Existing
Term B Loans of each Existing Term B Lender (including any Converting New Term B
Lender) and the Existing Revolving Loans of each Existing Revolving Lender
shall, immediately upon the Effective Date, be deemed repaid in full (together
with any unpaid fees and interest accrued thereon (including, with respect to
Existing Term B Lenders that are not Converting New Term B Lenders, funding
losses payable to pursuant to Section 3.05 of the Credit Agreement)) with the
making of the Amended Term A Loans, Amended Term B Loans and the Amended
Revolving Loans and other funds available to the Borrower.
(b)    Each Converting New Term B Lender, each New Term A Lender that is an
Existing Term A Lender and each New Revolving Lender that is an Existing
Revolving Lender party hereto waives its right to compensation for losses,
expenses or liabilities incurred by such Existing Term A Lender, Existing Term B
Lender or Existing Revolving Lender to which it may otherwise be entitled
pursuant to Section 3.05 of the Credit Agreement in respect of the transactions
contemplated hereby as a result of its Loans being repaid on the Effective Date
and not on the last date of the Interest Period applicable thereto.
SECTION 4.    Amendment and Restatement of the Credit Agreement. On the
Effective Date, immediately following the making of the Amended Term A Loans,
the Amended Term B Loans, the Amended Revolving Loans and the prepayment of the
Existing Term A Loans, Existing Term B Loans and the Existing Revolving Loans in
full and the termination of the related Commitments:
(a)    the Borrower, the Administrative Agent, the New Term A Lenders, the New
Term B Lenders and the New Revolving Lenders agree that the Credit Agreement
shall be amended and restated to read in its entirety in the form of the Amended
and Restated Credit Agreement attached as Annex A hereto;
(b)    as used in the Amended and Restated Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, from and
after the Effective Date, mean or refer to the Amended and Restated Credit
Agreement;


-3-

--------------------------------------------------------------------------------




(c)    as used in any other Finance Document, all references to the “Credit
Agreement” in such Finance Documents shall, unless the context otherwise
requires, mean or refer to the Amended and Restated Credit Agreement;
(d)    for all purposes of the Finance Documents, (i) (A) the Amended Term A
Loans shall constitute “Loans”, “Term Loans” and “Term A Loans”, (B) the Amended
Term B Loans shall constitute “Loans”, “Term Loans” and “Term B Loans”, (C) the
Amended Revolving Loans shall constitute “Loans” and “Revolving Loans” and (D)
the Amended Revolving Commitments shall constitute “Commitments” and “Revolving
Commitments” and (ii) (A) each New Term A Lender shall become a “Lender”, a
“Term Lender” and a “Term A Lender” (if such New Term A Lender is not already a
“Lender”, “Term Lender” or “Term A Lender” prior to the effectiveness of this
Agreement) and shall have all the rights and obligations of a Lender holding a
Term A Loan, (B) each New Term B Lender shall become a “Lender”, a “Term Lender”
and a “Term B Lender” (if such New Term B Lender is not already a “Lender” or
“Term Lender” prior to the effectiveness of this Agreement) and shall have all
the rights and obligations of a Lender holding a Term B Loan and (C) each New
Revolving Lender shall become a “Lender” and a “Revolving Lender” (if such New
Revolving Lender is not already a “Lender” or “Revolving Lender” prior to the
effectiveness of this Agreement) and shall have all the rights and obligations
of a Lender holding a Revolving Loan;
(e)    all of the Exhibits to the Amended and Restated Credit Agreement
referenced therein and attached hereto as Annex B shall replace the respective
Exhibits to the Credit Agreement in effect immediately prior to the Effective
Date;
(f)    all of the Schedules to the Amended and Restated Credit Agreement
referenced therein and attached hereto as Annex C shall replace the respective
Schedules to the Credit Agreement in effect immediately prior to the Effective
Date;
(g)    all of the Schedules to the Pledge Agreement referenced therein and
attached hereto as Annex D shall replace the respective Schedules to the Pledge
Agreement in effect immediately prior to the Effective Date; and
(h)    all of the Schedules to the Security Agreement referenced therein and
attached hereto as Annex E shall replace the respective Schedules to the
Security Agreement in effect immediately prior to the Effective Date.
SECTION 5.    Amendment Effectiveness. This Agreement, and the obligation of the
New Lenders to fund Amended Loans or convert Existing Term B Loans into Amended
Term B Loans shall become effective on February 2, 2018 (the “Effective Date”),
upon the satisfaction of the following conditions:
(a)    The Administrative Agent (or its counsel) shall have received from
(i) the Borrower, (ii) Holdings, (iii) each Subsidiary Guarantor, (iv) each New
Term A Lender, (v) each New Term B Lender, (vi) each New Revolving Lender and
(vii) the Administrative Agent, either (x) counterparts of this Agreement signed
on behalf of such parties or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this Agreement;
(b)    The Administrative Agent shall have received: (i) a copy of the
Organization Documents, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State or other applicable
Governmental Authority of its respective jurisdiction of organization; (ii) a
certificate as to the good standing of each Loan Party, as of a recent date,
from the Secretary of State or other applicable authority of its respective
jurisdiction of organization and from each other state in which such Loan Party
is qualified or is required to be qualified to do business; and (iii) a
certificate of the Secretary or Assistant Secretary of each Loan Party dated the
Effective Date and certifying (A) that the Organization Documents of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing from its jurisdiction of organization
furnished pursuant to clause (ii) above; (B) that attached


-4-

--------------------------------------------------------------------------------




thereto is a true and complete copy of the agreement of limited partnership,
operating agreement or by-laws of such Loan Party, as applicable, as in effect
on the Effective Date and at all times since a date prior to the date of the
resolutions described in clause (C) below; (C) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is to be a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document;
(c)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions precedent set forth in Section 4.02(b) (in the
case of such Section 4.02(b), as of the Effective Date) and Section 4.02(c) of
the Amended and Restated Credit Agreement (in the case of such 4.02(c),
immediately prior to, and after giving effect to the Effective Date);
(d)    On the Effective Date, the Administrative Agent shall have received (x)
an opinion of Sullivan & Cromwell LLP, special counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender,
dated the Effective Date in the form attached hereto as Exhibit L-1 to the
Amended and Restated Credit Agreement and (y) an opinion of the General Counsel
of the Borrower, addressed to the Administrative Agent, the Collateral Agent and
each Lender, dated the Effective Date in the form attached hereto as Exhibit L-2
to the Amended and Restated Credit Agreement;
(e)    On or prior to the Effective Date, the Administrative Agent shall have
received:
(i)    the Perfection Certificate duly executed on behalf of each Loan Party;
(ii)    copies of lien search reports from Corporation Services Company or
another independent search service reasonably satisfactory to the Collateral
Agent listing all effective financing statements, notices of tax, PBGC or
judgment liens or similar notices on any Collateral that name the Borrower, any
other Loan Party, as such (under its present name and any previous name and, if
requested by the Administrative Agent, under any trade names), as debtor or
seller, together with copies of such financing statements, notices of tax, PBGC
or judgment Liens or similar notices (none of which shall cover the Collateral
except to the extent evidencing Liens permitted to remain outstanding on the
Effective Date pursuant to Section 7.02 of the Amended and Restated Credit
Agreement or for which the Administrative Agent shall have received termination
statements (Form UCC-3 or such other termination statements as shall be required
by local Law) authenticated and authorized for filing) and accompanied by
evidence that any Liens indicated in any such financing statement that are not
permitted by Section 7.02 have been or contemporaneously will be released or
terminated (or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent);
(iii)    searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interests in intellectual
property Collateral;
(iv)    all of the Pledged Collateral (to the extent not previously delivered to
the Administrative Agent), which Pledged Collateral shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, with signatures appropriately guaranteed,
accompanied in each case by any required transfer tax stamps, all in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, except as otherwise set forth in Section 6; and
(v)    evidence of the completion of all other customary filings and recordings
of or with respect to the Collateral Documents and of all other customary
actions as may be necessary to perfect the security interests intended to be
created by the Collateral Documents;


-5-

--------------------------------------------------------------------------------




(f)    Receipt by the Administrative Agent of copies of insurance policies or
certificates of insurance of the Loan Parties and their Subsidiaries evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Collateral Agent as
additional insured and loss payee on behalf of the Lenders, except as otherwise
set forth in Section 6;
(g)    All fees to be paid on the Effective Date pursuant to the Engagement
Letter and reasonable out-of-pocket expenses required to be paid on the
Effective Date as contemplated in the Engagement Letter (or otherwise agreed in
writing), to the extent invoiced at least three (3) Business Days prior to the
Effective Date shall have been paid in full in cash or will be paid on the
Effective Date out of the initial Credit Extensions;
(h)    The Administrative Agent shall have received from the Borrower a closing
fee payable in Dollars (provided that the closing fee for the New Term B Lenders
may be payable in the form of original issue discount), (i) for the account of
each New Term A Lender, equal to 0.25% of the aggregate principal amount of the
Amended Term A Loans of such New Term A Lenders as of the Effective Date, (ii)
for the account of each New Revolving Lender, equal to 0.25% of the aggregate
principal amount of the Amended Revolving Commitments of such New Revolving
Lenders as of the Effective Date and (iii) for the account of each New Term B
Lender, equal to 0.25% of the aggregate principal amount of the Amended Term B
Loans of such New Term B Lenders as of the Effective Date;
(i)    The Administrative Agent shall have received (i) the Audited Financial
Statements and (ii) the projections referred to in Section 5.05(d) of the
Amended and Restated Credit Agreement;
(j)    The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors that shall have been
reasonably requested by the Administrative Agent or the Joint Lead Arrangers in
writing at least 5 days prior to the Effective Date and that the Administrative
Agent and the Joint Lead Arrangers reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. Patriot
Act;
(k)    The Administrative Agent shall have received a Notice of Borrowing no
later than 2:00 p.m. two Business Days immediately prior to the Effective Date;
(l)    Substantially concurrently with the incurrence of the Amended Loans, the
Borrower will repay any Existing Revolving Loans, any Existing Term B Loans not
being converted into Amended Term B Loans and any Existing Term A Loans under
the Amended and Restated Credit Agreement; and
(m)    The Borrower shall have paid all fees due and payable under the Credit
Agreement (if any) to the Revolving Lenders, the L/C Issuer and the Swing Line
Lender pursuant to the Credit Agreement.
The documents referred to in this Section 5 shall be delivered to the
Administrative Agent no later than the Effective Date. The certificates and
opinions referred to in this Section 5 shall be dated the Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 5, each New Lender shall be deemed to have approved this Agreement and
consented to, approved, accepted or be satisfied with, each document or other
matter required hereunder to be consented to or approved by or acceptable or
satisfactory to the New Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such New Lender prior to the initial Borrowing hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s ratable share of such Borrowing.
The Administrative Agent shall notify the Borrower, the New Lenders and the
other Lenders of the Effective Date and such notice shall be conclusive and
binding.
SECTION 6.    Post-Closing Requirements.


-6-

--------------------------------------------------------------------------------




The Borrower shall execute and deliver the documents and complete the tasks set
forth on Schedule 6.15 of the Amended and Restated Credit Agreement, in each
case within the time limits specified on such schedule (unless the
Administrative Agent, in its discretion, shall have agreed to any particular
longer period).
SECTION 7.    Representations and Warranties. By its execution of this
Agreement, each Loan Party hereby certifies that:
(a)    this Agreement has been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action and has
been duly executed and delivered by each Loan Party that is a party hereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law); and
(b)    the execution, delivery and performance of this Agreement and the other
documents executed in connection herewith (a) do not require any material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required, except for such as have been obtained or made and are in full force
and effect, (b) will not violate any Laws with respect to such Loan Party or the
Organization Documents of such Loan Party, except in the case of a violation of
Law to the extent that such violation would not reasonably be expected to result
in a Material Adverse Effect, (c) will not violate or result in a default under
any Contractual Obligation to which such Loan Party is party, except to the
extent that such violation or default would not reasonably be expected to result
in a Material Adverse Effect and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except to the extent that
such Lien would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 8.    Use of Proceeds. The Borrower covenants and agrees that it will
use the proceeds of the Amended Term A Loans, the Amended Term B Loans and the
Amended Revolving Loans made on the Effective Date to consummate the Refinancing
and to pay related fees and expenses.
SECTION 9.    Acknowledgments. Each Loan Party hereby expressly acknowledges the
terms of this Agreement and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Finance Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated hereby,
(ii) its guarantee of the Finance Obligations (including, without limitation,
the Amended Term A Loans, the Amended Term B Loans and the Amended Revolving
Loans) under the Collateral Documents and (iii) its grant of Liens on the
Collateral to secure the Finance Obligations (including, without limitation, the
Amended Term A Loans, the Amended Term B Loans and the Amended Revolving Loans)
pursuant to the Collateral Documents.
SECTION 10.    Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except pursuant to a writing signed by each of the
parties hereto.
SECTION 11.    Liens Unimpaired. After giving effect to this Agreement, and
except as set forth in the Schedules to the Pledge Agreement and the Schedules
to the Security Agreement, each as amended and restated by this Agreement,
neither the modification of the Credit Agreement effected pursuant to this
Agreement nor the execution, delivery, performance or effectiveness of this
Agreement:
(a)    impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Finance Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Finance Obligations, whether heretofore
or hereafter incurred; or


-7-

--------------------------------------------------------------------------------




(b)    requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.
SECTION 12.    Entire Agreement. This Agreement, the Amended and Restated Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof.
Except as expressly set forth herein, this Agreement and the Amended and
Restated Credit Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the “Credit Agreement”, whether direct or
indirect, shall hereafter be deemed to be a reference to the Amended and
Restated Credit Agreement and that this Agreement is a “Loan Document”. This
Agreement and the Amended and Restated Credit Agreement do not constitute a
novation of the Indebtedness and obligations existing under the Credit
Agreement.
SECTION 13.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 10.17 AND 10.18 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE
INTO THIS AMENDMENT AND SHALL APPLY HERETO.
SECTION 14.    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
SECTION 15.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.
SECTION 16.    Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of Page Intentionally Left Blank]






-8-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their authorized signatories as of the date first
above written.
VERIFONE, INC.,
as the Borrower


By: /s/ Vikram Varma                    
Name: Vikram Varma
Title: General Counsel and Secretary







--------------------------------------------------------------------------------







VERIFONE INTERMEDIATE HOLDINGS, INC.,
as Guarantor


By: /s/ Vikram Varma                    
Name: Vikram Varma
Title: General Counsel and Secretary







--------------------------------------------------------------------------------







HYPERCOM CORPORATION,
as a Subsidiary Guarantor


By: /s/ Vikram Varma                    
Name: Vikram Varma
Title: General Counsel and Secretary







--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and Fronting New Term B Lender


By: /s/ Timothy D. Lee                    
Name: Timothy D. Lee
Title: Vice President







--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as New Revolving Lender and New Term A Lender


By: /s/ Jeannette Lu                    
Name: Jeannette Lu
Title: Director







--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a New Term A Lender


By: /s/ Christian Gutierrez                
Name: Christian Gutierrez
Title: Authorized Signatory


ROYAL BANK OF CANADA,
as a New Revolving Lender


By: /s/ Christian Gutierrez                
Name: Christian Gutierrez
Title: Authorized Signatory







--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as New Revolving Lender and New Term A Lender


By: /s/ Jesse Mason                    
Name: Jesse Mason
Title: Director







--------------------------------------------------------------------------------







BNP PARIBAS,
as New Revolving Lender and New Term A Lender


By: /s/ Brendan Heneghan                
Name: Brendan Heneghan
Title: Director


By: /s/ Karim Remtoula                
Name: Karim Remtoula
Title: Vice President







--------------------------------------------------------------------------------







BMO HARRIS BANK, N.A.,
as a New Term A Lender


By: /s/ Michael Kus                    
Name: Michael Kus
Title: Managing Director


BMO HARRIS BANK, N.A.,
as a New Revolving Lender


By: /s/ Michael Kus                    
Name: Michael Kus
Title: Managing Director







--------------------------------------------------------------------------------







TD BANK, N.A.,
as New Revolving Lender and New Term A Lender


By: /s/ Shreya Shah                    
Name: Shreya Shah
Title: Senior Vice President







--------------------------------------------------------------------------------







SUNTRUST BANK,
as New Revolving Lender and New Term A Lender


By: /s/ Min Park                    
Name: Min Park
Title: Vice President







--------------------------------------------------------------------------------







DBS BANK LTD.,
as a New Term A Lender


By: /s/ Jacqueline Tan                    
Name: Jacqueline Tan
Title: Senior Vice President


DBS BANK LTD.,
as a New Revolving Lender


By: /s/ Jacqueline Tan                    
Name: Jacqueline Tan
Title: Senior Vice President







--------------------------------------------------------------------------------







FIFTH THIRD BANK,
as a New Term A Lender


By: /s/ Glen Mastey                    
Name: Glen Mastey
Title: Managing Director


FIFTH THIRD BANK,
as a New Revolving Lender


By: /s/ Glen Mastey                    
Name: Glen Mastey
Title: Managing Director







--------------------------------------------------------------------------------







COMPASS BANK D/B/A BBVA COMPASS,
as New Revolving Lender and New Term A Lender


By: /s/ Raj Nambiar                    
Name: Raj Nambiar
Title: Sr. Vice President







--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION,
as New Revolving Lender and New Term A Lender


By: /s/ Geoff Smith                    
Name: Geoff Smith
Title: Senior Vice President







--------------------------------------------------------------------------------







CITIZENS BANK N.A.,
as New Revolving Lender and New Term A Lender


By: /s/ Janet K. Lee                    
Name: Janet K. Lee
Title: Senior Vice President







--------------------------------------------------------------------------------







HSBC BANK USA, N.A.,
as New Revolving Lender and New Term A Lender


By: /s/ Vanessa Printz                    
Name: Vanessa Printz
Title: Senior Vice President







--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as New Revolving Lender


By: /s/ Vipul Dhadda                    
Name: Vipul Dhadda
Title: Authorized Signatory


By: /s/ Brady Bingham                    
Name: Brady Bingham    
Title: Authorized Signatory







--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH,
as a New Term A Lender


By: /s/ Marcus Tarkington                
Name: Marcus Tarkington
Title: Director


By: /s/ Alicia Schug                    
Name: Alicia Schug
Title: Vice President


DEUTSCHE BANK AG NEW YORK BRANCH,
as a New Revolving Lender


By: /s/ Marcus Tarkington                
Name: Marcus Tarkington
Title: Director


By: /s/ Alicia Schug                    
Name: Alicia Schug    
Title: Vice President







--------------------------------------------------------------------------------







WOODFOREST NATIONAL BANK,
as New Term A Lender


By: /s/ Sean Walker                    
Name: Sean Walker
Title: Senior Vice President





--------------------------------------------------------------------------------









FIRST HAWAIIAN BANK,
as New Term A Lender


By: /s/ Jeffrey Inouye                    
Name: Jeffrey Inouye
Title: Vice President







--------------------------------------------------------------------------------







MANUFACTURERS BANK,
as New Term A Lender


By: /s/ Dirk Price                    
Name: Dirk Price
Title: Vice President







--------------------------------------------------------------------------------







BANCO DE SABADELL, S.A., MIAMI BRANCH,
as New Term A Lender


By: /s/ Maurici Llado                    
Name: Maurici Llado
Title: General Manager







--------------------------------------------------------------------------------







MEGA INTERNATIONAL COMMERCIAL BANK LOS ANGELES BRANCH,
as a New Term A Lender


By: /s/ Yi-Ming Emily Ko                
Name: Yi-Ming Emily Ko
Title: SVP & General Manager


MEGA INTERNATIONAL COMMERCIAL BANK LOS ANGELES BRANCH,
as a New Revolving Lender


By: /s/ Yi-Ming Emily Ko                
Name: Yi-Ming Emily Ko
Title: SVP & General Manager







--------------------------------------------------------------------------------







[Consents on file with the Administrative Agent]





--------------------------------------------------------------------------------


ANNEX A





--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of February 2, 2018


among

VERIFONE INTERMEDIATE HOLDINGS, INC.,

VERIFONE, INC.,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an L/C Issuer and Swing Line Lender,

BANK OF AMERICA, N.A., RBC CAPITAL MARKETS,
WELLS FARGO BANK, NATIONAL ASSOCIATION and
BNP PARIBAS SECURITIES CORP.,
as Co-Syndication Agents,

and

BMO CAPITAL MARKETS CORP., TD BANK, N.A., SUNTRUST BANK, DBS BANK LTD.
and FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as Co-Documentation Agents
_____________________________

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
RBC CAPITAL MARKETS, WELLS FARGO SECURITIES, LLC and
BNP PARIBAS SECURITIES CORP.,
as Joint Lead Arrangers and Joint Book Runners,

and

BBVA Compass,
as Senior Managing Agent



--------------------------------------------------------------------------------





 
 
 

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada.

--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01
Defined Terms    1

Section 1.02
Other Interpretative Provisions    49

Section 1.03
Accounting Terms and Determinations    50

Section 1.04
Rounding    50

Section 1.05
References to Agreements and Laws    50

Section 1.06
Times of Day    51

Section 1.07
Letter of Credit Amounts    51

Section 1.08
Classes and Types of Borrowings    51

Section 1.09
Exchange Rates    51

Section 1.10
Certain Determinations    51

Section 1.11
Amendment and Restatement of Predecessor Credit Agreement; Effect on Predecessor
Credit Agreement    52

Section 1.12
Reaffirmation of Predecessor Loan Documents    52

Section 1.13
Additional Approved Currencies    52

ARTICLE II
THE CREDIT FACILITIES
Section 2.01
Commitments to Lend    53

Section 2.02
Notice of Borrowings    56

Section 2.03
Notice to Lenders; Funding of Loans    57

Section 2.04
Evidence of Loans    58

Section 2.05
Letters of Credit    59

Section 2.06
Interest    68

Section 2.07
Extension and Conversion    69

Section 2.08
Maturity of Loans    70

Section 2.09
Prepayments    71

Section 2.10
Revolving Commitments    77

Section 2.11
Fees    79

Section 2.12
Pro-rata Treatment    80

Section 2.13
Sharing of Payments    81

Section 2.14
Payments; Computations    81

Section 2.15
Incremental and Refinancing Facilities    82

Section 2.16
Extensions of Term Loans and Revolving Commitments    85

Section 2.17
Defaulting Lenders    87

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01
Taxes    89

Section 3.02
Illegality    91

Section 3.03
Alternate Rate of Interest    91

Section 3.04
Increased Costs and Reduced Return; Capital Adequacy    93

Section 3.05
Funding Losses    94

Section 3.06
Base Rate Loans Substituted for Affected Eurodollar Loans    95

Section 3.07
Survival    95

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


-i-

--------------------------------------------------------------------------------





Section 4.01
Conditions to Initial Credit Extension    95

Section 4.02
Conditions to All Credit Extensions    96

ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01
Existence, Qualification and Power; Compliance with Laws    96

Section 5.02
Authorization; No Contravention    96

Section 5.03
Governmental Authorization; Other Consents    96

Section 5.04
Binding Effect    97

Section 5.05
Financial Condition; No Material Adverse Effect    97

Section 5.06
Litigation    97

Section 5.07
No Default    97

Section 5.08
Ownership of Property; Liens    98

Section 5.09
Environmental Compliance    98

Section 5.10
Insurance    98

Section 5.11
Taxes    98

Section 5.12
ERISA; Foreign Pension Plans; Employee Benefit Arrangements    98

Section 5.13
Subsidiaries    99

Section 5.14
Margin Regulations; Investment Company Act    100

Section 5.15
Disclosure    100

Section 5.16
Compliance with Law    100

Section 5.17
Intellectual Property    100

Section 5.18
Purpose of Loans and Letters of Credit    100

Section 5.19
Labor Matters    101

Section 5.20
Collateral Documents    101

Section 5.21
Ownership    101

Section 5.22
Anti-Corruption Laws and Sanctions    101

Section 5.23
Solvency    102

ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01
Financial Statements    102

Section 6.02
Certificates; Other Information    103

Section 6.03
Notices    105

Section 6.04
Payment of Obligations    106

Section 6.05
Preservation of Existence Etc.; Compliance    106

Section 6.06
Maintenance of Properties    106

Section 6.07
Insurance    106

Section 6.08
Compliance with Laws    107

Section 6.09
Books and Records; Lender Meeting    107

Section 6.10
Inspection Rights    107

Section 6.11
Use of Proceeds    108

Section 6.12
Additional Loan Parties; Additional Security    108

Section 6.13
Maintenance of Ratings    110

Section 6.14
Designation of Subsidiaries    110

Section 6.15
Post-Closing Matters    110

ARTICLE VII
NEGATIVE COVENANTS
Section 7.01
Limitation on Indebtedness    110

Section 7.02
Restriction on Liens    114

Section 7.03
Restrictions with Respect to Intercorporate Transfers    117

Section 7.04
Consolidation, Merger and Dissolution    117

Section 7.05
Asset Dispositions    119



-ii-

--------------------------------------------------------------------------------





Section 7.06
Investments    121

Section 7.07
Restricted Payments, etc.    124

Section 7.08
Payments of Indebtedness, etc.    126

Section 7.09
Transactions with Affiliates    126

Section 7.10
Additional Negative Pledges    127

Section 7.11
Financial Covenants    127

Section 7.12
Independence of Covenants    127

Section 7.13
Use of Proceeds    127

ARTICLE VIII
DEFAULTS
Section 8.01
Events of Default    128

Section 8.02
Acceleration; Remedies    130

Section 8.03
Application of Funds    131

Section 8.04
Rescission of Event of Default    131

ARTICLE IX
AGENCY PROVISIONS
Section 9.01
Appointment and Authorization of the Agents    132

Section 9.02
Delegation of Duties    133

Section 9.03
Exculpatory Provisions    133

Section 9.04
Reliance on Communications    133

Section 9.05
Notice of Default    133

Section 9.06
Credit Decision; Disclosure of Information by Administrative Agent; No Reliance
on Arrangers’ or Agents’ Customer Identification Program    134

Section 9.07
Indemnification    134

Section 9.08
Agents in Their Individual Capacity    135

Section 9.09
Successor Agents    135

Section 9.10
Administrative Agent May File Proofs of Claim    136

Section 9.11
Collateral and Guaranty Matters    136

Section 9.12
Related Obligations    137

Section 9.13
Other Agents; Arrangers and Managers    138

Section 9.14
Agents’ Fees; Arranger Fee    138

Section 9.15
Certain ERISA Matters    138

ARTICLE X
MISCELLANEOUS
Section 10.01
Amendments, Etc.    140

Section 10.02
Notices and Other Communications; Facsimile Copies    142

Section 10.03
No Waiver; Cumulative Remedies    143

Section 10.04
Attorney Costs, Expenses and Taxes    143

Section 10.05
Indemnification    143

Section 10.06
Payments Set Aside    144

Section 10.07
Successors and Assigns    144

Section 10.08
Confidentiality    149

Section 10.09
Set-off    149

Section 10.10
Interest Rate Limitation    150

Section 10.11
Counterparts    150

Section 10.12
Integration    150

Section 10.13
Survival of Representations and Warranties    150

Section 10.14
Severability    150

Section 10.15
Tax Forms    151

Section 10.16
Headings    152

Section 10.17
Governing Law; Submission to Jurisdiction    152



-iii-

--------------------------------------------------------------------------------





Section 10.18
Waiver of Right to Trial by Jury    152

Section 10.19
U.S. Patriot Act Notice; Lenders’ Compliance Certification    153

Section 10.20
Defaulting Lenders    153

Section 10.21
Binding Effect    153

Section 10.22
Judgment Currency    153

Section 10.23
Conflict    154

Section 10.24
No Fiduciary Relationship    154

Section 10.25
Contractual Recognition of Bail-In    154





-iv-

--------------------------------------------------------------------------------







Schedules:
Schedule 1.01A    -    Consolidated Cash Interest Expense
Schedule 1.01B    -    Consolidated EBITDA
Schedule 2.01    -    Lenders and Commitments
Schedule 5.06    -    Litigation
Schedule 5.12    -    ERISA
Schedule 5.13    -    Subsidiaries
Schedule 5.16    -    Compliance with Law
Schedule 5.17    -    Intellectual Property
Schedule 5.21    -    Ownership
Schedule 6.15    -    Post-Closing Matters
Schedule 7.01    -    Indebtedness
Schedule 7.02    -    Existing Liens
Schedule 7.06    -    Existing Investments
Schedule 10.02    -    Administrative Agent’s Office, Certain Addresses for
Notices
Exhibits:
Exhibit A-1    -    Form of Notice of Borrowing
Exhibit A-2    -    Form of Notice of Extension/Conversion
Exhibit A-3    -    Form of Letter of Credit Request
Exhibit A-4    -    Form of Swing Line Loan Request
Exhibit B-1    -    Form of Revolving Note
Exhibit B-2    -    Form of Term A Note
Exhibit B-3    -    Form of Term B Note
Exhibit B-4    -    Form of Swing Line Note
Exhibit C    -    Form of Assignment and Assumption
Exhibit D    -    Form of Compliance Certificate
Exhibit E    -    [Reserved]
Exhibit F-1    -    [Reserved]
Exhibit F-2    -    [Reserved]
Exhibit F-3    -    Form of Perfection Certificate
Exhibit G    -    Form of Loan Party Accession Agreement
Exhibit H    -    Form of Discounted Prepayment Option Notice
Exhibit I    -    Form of Lender Participation Notice
Exhibit J    -    Form of Discounted Voluntary Prepayment Notice
Exhibit K-1
-    Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit K-2
-    Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit K-3
-    Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit K-4
-    Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit L-1    -    Form of Opinion of Counsel
Exhibit L-2    -    Form of General Counsel Opinion
Exhibit M    -    Form of Intercompany Note
Exhibit N    -    Form of Intercompany Note Subordination Provisions






-v-

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement is entered into as of February
2, 2018 among VERIFONE INTERMEDIATE HOLDINGS, INC., a Delaware corporation
(“Holdings”), VERIFONE, INC., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent for the Lenders, as Swing Line Lender and as an L/C Issuer.
Holdings, the Borrower, JPMorgan Chase Bank, N.A., as administrative agent for
the lenders thereunder, Bank of America, N.A., as syndication agent and Barclays
Bank PLC, BNP Paribas Securities Corp., RBC Capital Markets, MUFG Union Bank,
N.A. and Wells Fargo Bank, National Association, as co-documentation agents, are
party to an Amended and Restated Credit Agreement, dated as of July 8, 2014, as
amended, modified or supplemented to the date hereof (as so amended, modified or
supplemented, the “Predecessor Credit Agreement”), pursuant to which the lenders
thereunder have made loans and advances to the Borrower secured by a Lien on the
Collateral.
Holdings, the Borrower, the Lenders and JPMCB wish to amend and restate the
Predecessor Credit Agreement and each of the other loan documents thereunder in
their entirety, without constituting a novation, to continue to make the Loans
and to further secure the payment and performance of the Finance Obligations by
continuing to pledge and grant, without constituting a novation, a security
interest and Lien on the Collateral as security for the Finance Obligations.
Pursuant to the Amendment and Restatement Agreement dated as of February 2, 2018
(the “Amendment Agreement”), among Holdings, the Borrower, the Lenders party
thereto and JPMCB and upon satisfaction of the condition contained therein, the
Predecessor Credit Agreement shall be deemed to be amended and restated and
replaced in its entirety, without constituting a novation, by this Agreement.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acceptable Discount” has the meaning specified in Section 2.09(c)(iii).
“Acceptance Date” has the meaning specified in Section 2.09(c)(ii).
“Accession Agreement” means a Loan Party Accession Agreement, substantially in
the form of Exhibit G hereto, executed and delivered by an Additional Subsidiary
Guarantor after the Closing Date in accordance with Section 6.12(a) or (d).
“Accounting Change” has the meaning specified in Section 1.03.
“Additional Collateral Documents” has the meaning specified in Section 6.12(b).
“Additional Credit Extension Amendment” means an amendment (or, if agreed by the
Borrower and the Administrative Agent, an amendment and restatement) of this
Agreement and, if applicable, the other Finance Documents entered into pursuant
to Section 2.15 or Section 2.16.
“Additional Facilities” has the meaning specified in Section 7.01(xv).





--------------------------------------------------------------------------------





“Additional Lender” means, at any time, any bank or other financial institution
(including any such bank or financial institution that is a Lender at such time)
that agrees to provide any portion of any Incremental Term Loan, Incremental
Revolving Commitment Increase or New Revolving Commitment pursuant to an
Additional Credit Extension Amendment in accordance with Section 2.15.
“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12.
“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan, the quotient obtained (rounded upward, if necessary, to the next higher
1/100th of 1%) by dividing (i) the applicable Eurodollar Rate, in the case of
any Eurodollar Loan other than a Foreign Currency Loan, or applicable EURIBOR,
in the case of any Foreign Currency Loan, for such Interest Period by (ii) 1.00
minus the Eurodollar Reserve Percentage; provided that the Adjusted Eurodollar
Rate shall not be less than 0.00% per annum.
“Adjusted Total New Revolving Commitment” means, at any time, with respect to
any Class of New Revolving Commitments, the aggregate New Revolving Commitment
of all Lenders in respect of such Class less the aggregate New Revolving
Commitments of all Defaulting Lenders in such Class.
“Adjusted Total Revolving Commitment” means, at any time, the aggregate
Revolving Commitments of all Lenders less the aggregate Revolving Commitments of
all Defaulting Lenders in such Class.
“Administrative Agent” means JPMCB, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent appointed
in accordance with Section 9.09.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means the Administrative Agent, each of the Co-Documentation Agents,
each of the Co-Syndication Agents, the Senior Managing Agent or the Collateral
Agent and any successors and assigns in such capacity appointed in accordance
with Section 9.09, and “Agents” means any two or more of them.
“Agent-Related Persons” means the Administrative Agent and the Collateral Agent,
together with their respective Affiliates (including, in the case of JPMCB in
its capacity as the Administrative Agent, J.P. Morgan Securities LLC), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
modified or supplemented from time to time.
“Amendment Agreement” has the meaning specified in the preliminary statements
hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, or corruption.
“Anti-Terrorism Laws” means any Laws relating to terrorism or money-laundering,
including, without limitation, (i) Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, (ii) the U.S. Patriot Act, (iii) the International Emergency Economic
Power Act, 50 U.S.C. §1701 et seq.,


-2-

--------------------------------------------------------------------------------





(iv) the Bank Secrecy Act, (v) the Trading with the Enemy Act, 50 U.S.C. App. 1
et seq. and (vi) any related rules and regulations of the U.S. Treasury
Department’s Office of Foreign Assets Control or any other Governmental
Authority, in each case as the same may be amended, supplemented, modified,
replaced or otherwise in effect from time to time.
“Applicable Discount” has the meaning specified in Section 2.09(c)(iii).
“Applicable Lending Office” means (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Loan in such Lender’s Administrative
Questionnaire or in any applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder or such other office of such Lender (or of
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained and (ii) with respect to any L/C Issuer and
for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.
“Applicable Margin” means a percentage per annum equal to:
(a)    With respect to Term A Loans and Revolving Loans, (i) until delivery of
the Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a) for the first fiscal quarter of Parent Holdings ending after the
Closing Date, 1.75% if such Loans are Eurodollar Loans and 0.75% if such Loans
are Base Rate Loans and (ii) thereafter, the following percentages based upon
the Maintenance Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a);
provided, in each case, that if the Borrower shall obtain public corporate
ratings from S&P and public corporate family ratings from Moody’s of BB+ and Ba1
(or better), respectively, for so long as the Borrower maintains such public
corporate ratings, the Applicable Margin shall be reduced by 0.25% from the
Applicable Margin that would otherwise be applicable:
Applicable Margin for Term A Loans and Revolving Loans
Pricing Level
Maintenance Leverage Ratio
Eurodollar Loans
Base Rate Loans
1
> 3.75:1.00
2.25%
1.25%
2
<3.75:1.00 but > 3.00:1.00
2.00%
1.00%
3
< 3.00:1.00 but > 2.50:1.00
1.75%
0.75%
4
< 2.50:1.00 but > 2.00:1.00
1.50%
0.50%
5
< 2.00:1.00
1.25%
0.25%



(b)    With respect to Term B Loans, 2.00% if such Loans are Eurodollar Loans
and 1.00% if such Loans are Base Rate Loans.
(c)    With respect to (i) the Commitment Fee to be paid pursuant to Section
2.11(a) and (ii) the Standby Letter of Credit Fee and the Trade Letter of Credit
Fee (each an “L/C Fee”) to be paid pursuant to Section 2.11(b), in each case (A)
until delivery of the Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a) for the first fiscal quarter of Parent
Holdings ending after the Closing Date, the Commitment Fee shall be 0.25% per
annum and each L/C Fee shall be 1.75% per


-3-

--------------------------------------------------------------------------------





annum and (B) thereafter, the following percentages per annum based upon the
Maintenance Leverage Ratio as set forth below; provided, in each case, that if
the Borrower shall obtain public corporate ratings from S&P and public corporate
family ratings from Moody’s of BB+ and Ba1 (or better), respectively, for so
long as the Borrower maintains such public corporate ratings, the Commitment Fee
and the L/C Fee shall be reduced by 0.05% from the Commitment Fee and L/C Fee,
respectively, that would otherwise be applicable; provided, further, that in no
event shall the Commitment Fee be less than 0.20%:
Commitment Fee and L/C Fee
Pricing Level
Maintenance Leverage Ratio
Commitment Fee
L/C Fee
1
> 3.75:1.00
0.30%
2.25%
2
<3.75:1.00 but > 3.00:1.00
0.25%
2.00%
3
< 3.00:1.00 but > 2.50:1.00
0.25%
1.75%
4
< 2.50:1.00 but > 2.00:1.00
0.20%
1.50%
5
< 2.00:1.00
0.20%
1.25%



Any increase or decrease in the Applicable Margin resulting from a change in the
Maintenance Leverage Ratio shall become effective as of the first Business Day
immediately following the date on which a Compliance Certificate is delivered
pursuant to Section 6.02(a) and any increase or decrease in the Applicable
Margin resulting from a change in the ratings shall become effective as of the
first Business Day immediately following the date on which the Borrower obtains
such ratings; provided that (i) at the option of the Administrative Agent or the
Required Revolving Lenders, Pricing Level 2 (with respect to Revolving Loans,
the Commitment Fee and the L/C Fee) or the Required Term A Lenders (with respect
to Term A Loans), in each case shall apply as of the first Business Day after
the date on which a Compliance Certificate was required to have been delivered
but was not delivered, and shall continue to so apply to and including the date
on which such Compliance Certificate is so delivered (and thereafter the pricing
otherwise determined in accordance with this definition shall apply) and (ii) if
the Maintenance Leverage Ratio as set forth in a Compliance Certificate
delivered pursuant to Section 6.02(a) is determined to have been incorrect, then
the Applicable Margin for the relevant period shall be adjusted retroactively to
reflect the pricing which would have been applied in accordance with this
definition for such period based on the corrected Maintenance Leverage Ratio for
the relevant period, and any additional interest or fees owing as a result of
such readjustment shall be payable on demand.
“Applicable Percentage” has the meaning specified in Section 2.09(b)(ii).
“Approved Currency” means (a) with respect to any Commitments, Borrowings or
Loans, each of Dollars and Euro and (b) with respect to any Letters of Credit,
each of Dollars, Euro and any other currency that is approved in accordance with
Section 1.13.
“Approved Foreign Currency” means an Approved Currency other than Dollars.
“Approved Foreign Currency Letters of Credit” means any Letter of Credit issued
by an L/C Issuer hereunder on or after the Closing Date denominated in an
Approved Foreign Currency.
“Approved Fund” has the meaning specified in Section 10.07(g).
“Approved Lender” has the meaning specified in the definition of “Cash
Equivalents”.


-4-

--------------------------------------------------------------------------------





“Asset Disposition” means any sale, (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), lease, transfer or other disposition
(including any such transaction involving a transfer of assets effected by way
of merger or consolidation and including any sale or other disposition by any
Group Company of Equity Interests in one or more of its Subsidiaries, but
excluding any sale or other disposition by way of Casualty or Condemnation) by
any Group Company of any asset. For avoidance of doubt, an Equity Issuance by
the Borrower shall not constitute an Asset Disposition.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit C hereto.
“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, at any date, (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet as Indebtedness of such Person prepared as of such date in
accordance with GAAP, (ii) in respect of any Synthetic Lease Obligation of any
Person, the capitalized or principal amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet as Indebtedness of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement were accounted for as a Capital Lease and (iii) in respect of
any Sale/Leaseback Transaction, the lesser of (A) the present value, discounted
in accordance with GAAP at the interest rate implicit in the related lease, of
the obligations of the lessee for net rental payments over the remaining term of
such lease (including any period for which such lease has been extended or may,
at the option of the lessor be extended) and (B) the fair market value of the
assets subject to such Sale/Leaseback Transaction.
“Audited Financial Statements” means the audited consolidated balance sheet of
Parent Holdings and its Consolidated Subsidiaries for the fiscal year ended
October 31, 2017 and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Parent
Holdings and its Consolidated Subsidiaries, including the notes thereto,
included in the Parent Holdings’ Annual Report on Form 10-K for the year ended
October 31, 2017, filed with the SEC.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.05(c)(iii).
“Available Amount” means, at any time of determination (the “Available Amount
Reference Time”), an amount equal to the sum of:
(a)    $100,000,000; plus
(b)    the amount (which amount shall not be less than zero) equal to 50% of
Cumulative Consolidated Net Income as of the Available Amount Reference Time;
plus
(c)    the amount of (i) any Debt Issuance or (ii) issuance of Debt Equivalents
in each case of clauses (i) and (ii) that have been converted into or exchanged
for Qualified Capital Stock (other than any debt issuances to the extent
utilized in connection with other transactions permitted pursuant to Section
7.06, Section 7.07 or Section 7.08) received or made by the Borrower (or any
direct or indirect parent thereof and contributed by such parent to the Borrower
as cash equity) during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time; plus
(d)    without duplication and to the extent not already included in the
calculation of Consolidated Net Income, the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from the sale, transfer or other
disposition of any Investment made pursuant to Section 7.06(a)(xiv) to the


-5-

--------------------------------------------------------------------------------





extent received during the period from the Business Day immediately following
the Closing Date through the Available Amount Reference Time; plus
(e)    without duplication and to the extent not already included in the
calculation of Consolidated Net Income, returns, profits, distributions and
other similar amounts or payments made to or received by the Borrower or any
Restricted Subsidiary on account of any Investment made pursuant to Section
7.06(a)(xiv) to the extent of such payments in cash and Cash Equivalents
received during the period from the Business Day immediately following the
Closing Date through the Available Amount Reference Time; plus
(f)    without duplication and to the extent not already included in the
Consolidated Net Income, the amount of any Investment in any Unrestricted
Subsidiary by the Borrower or any Restricted Subsidiary pursuant to Section
7.06(a)(xiv) made upon the designation of such Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of such Unrestricted
Subsidiary into the Borrower or any Restricted Subsidiary, in each case to the
extent such designation, merger or consolidation occurs during the period from
the Business Day immediately following the Closing Date through the Available
Amount Reference Time; minus
(g)    the aggregate amount of (i) any Indebtedness incurred pursuant to Section
7.01(ix)(D)(2) until such Indebtedness is redeemed, purchased, prepaid, retired,
defeased or otherwise extinguished, (ii) Investments made pursuant to Section
7.06(a)(x)(A)(II) or Section 7.06(a)(xiv)(B), (iii) any Restricted Payment made
pursuant to Section 7.07(vi)(B) and (iv) any payments made pursuant to Section
7.08(b)(iv)(B), in each case, during the period commencing on the Closing Date
and ending on or prior to the Available Amount Reference Time (and, for purposes
of this clause (g), without taking account of the intended usage of the
Available Amount at such Available Amount Reference Time).
“Availability Period” means in respect of the Revolving Commitments, the period
from and including the Closing Date to the earliest of (A) the Revolving
Termination Date, (B) the time of the termination of the Revolving Commitments
pursuant to Section 2.10 and (C) the time of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers issue, extend
or increase Letters of Credit pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means:
(a)    in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 of Directive 2014/59/EU establishing a framework
for the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and
(b)    in relation to any other state, any analogous law or regulation from time
to time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law of regulation.
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
and any successor statute thereto.
“Bank Secrecy Act” means the Financial Recordkeeping and Reporting of Currency
and Foreign Transactions Act of 1970, 31 U.S.C. 1051, et seq., as the same may
be amended, supplemented, modified, replaced or otherwise in effect from time to
time.
“Base Rate” means, (a) for Dollar denominated Loans, for any day, a rate per
annum equal to the highest of (i) the NYFRB Rate plus 0.50%, (ii) the Prime Rate
and (iii) the Adjusted Eurodollar Rate for an Interest Period of one month plus
1.00% and (b) for Foreign Currency Loans (in accordance with the terms of this
Agreement,


-6-

--------------------------------------------------------------------------------





including Section 3.03), the rate per annum determined by the Administrative
Agent as the rate of interest (rounded upwards to the next 1/100th of 1%) at
which deposits in Euro for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Foreign Currency Loan being
made, continued or converted by JPMCB and with a term equivalent to such
Interest Period as would be offered by JPMCB’s London branch to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period; provided that for the purpose of this definition, the Adjusted
Eurodollar Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Adjusted Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate, respectively. For Dollar denominated Loans, if the
Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clause (a)(i) and
(a)(ii) above and shall be determined without reference to clause (a)(iii)
above. For the avoidance of doubt, if the Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans and
identified as such in the Notice of Borrowing with respect thereto.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means:
(a)    with respect to a corporation, the board of directors of the corporation;
and
(b)    with respect to any other Person, the board of directors or other similar
body or (except if used in the definition of “Change of Control”) committee or
Person of such Person serving a similar function.
“Borrower” means VeriFone, Inc., a Delaware corporation, and its successors.
“Borrowing” has the meaning specified in Section 1.08.
“Business Acquisition” means the acquisition by the Borrower or one or more of
its Restricted Subsidiaries of (i) all of the Equity Interests of another
Person, (ii) all or substantially all the assets or property of another Person
or (iii) any division or line of business (or substantial part thereof) of
another Person.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that (i) when used in Section 2.05 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Applicable Lending Office is
located, (ii) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, or the Interest Period for, a Eurodollar Loan, or a
notice by the Borrower with respect to any such borrowing, payment, prepayment
or Interest Period, such day shall also be a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market and (iii) if such day relates to a borrowing of, a payment or prepayment
of principal of or interest on, or the Interest Period for a Foreign Currency
Loan, or a notice by the


-7-

--------------------------------------------------------------------------------





Borrower with respect to any such borrowing, payment, prepayment or Interest
Period, such day shall not include any day on which the Trans-European Real-time
Gross Settlement Operating System (or any successor operating system) is not
operating (as determined in good faith by the Administrative Agent).
“Calculation Date” means (a) the last Business Day of each calendar month and
(b) solely with respect to any Foreign Currency Borrowing or the issuance of any
Letter of Credit in any Approved Foreign Currency, the second Business Day
immediately preceding the date on which such Borrowing or issuance, as
applicable, is to be made.
“Capital Expenditures” means expenditures that would in accordance with GAAP, be
included as additions to property, plant and equipment and other capital
expenditures or cash expenditures for revenue generating assets, in each case,
as would be set forth on a consolidated statement of cash flows of such Person.
“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
“Cash Collateral” has the meaning specified in definition of “Cash
Collateralize”.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuers and the Revolving Lenders,
as collateral for the L/C Obligations, cash or deposit balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuers.
“Cash Equivalents” means:
(i)    securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;
(ii)    Dollar-denominated certificates of deposit of (A) any Lender, (B) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (C) any bank whose short-term commercial paper rating
from (x) S&P is at least A-1 or the equivalent thereof, or (y) Moody’s is at
least P-1 or the equivalent thereof (“Approved Lender”), in each case with
maturities of not more than one year from the date of acquisition;
(iii)    commercial paper and variable or fixed rate notes issued by any
Approved Lender (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation not an Affiliate of the
Borrower rated (x) A-1 (or the equivalent thereof) or better by S&P, or (y) P-1
(or the equivalent thereof) or better by Moody’s, and maturing within one year
of the date of acquisition;
(iv)    repurchase agreements with a term of not more than one year with a bank
or trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which the
Borrower or one or more of its Restricted Subsidiaries shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations;


-8-

--------------------------------------------------------------------------------





(v)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;
(vi)    investments, classified in accordance with GAAP as current assets, in
money market investment programs registered under the Investment Company Act of
1940, as amended, which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing clauses (i) through
(v);
(vii)    auction rate securities, corporate bonds, taxable municipal bonds,
tax-exempt municipal bonds and money market funds, in each case, having a
maturity within one year of the date of acquisition thereof, so long as such
investments are rated at least AAA or the functional equivalent by S&P and
Moody’s; and
(viii)    Investments that are consistent with the investment policy of the
Borrower, as it may be amended from time to time, that has been adopted by the
board of directors of the Borrower and provided to the Administrative Agent, in
each case to the extent such Investment would be classified as cash or a short
term investment on the balance sheet of the Borrower in accordance with GAAP.
The term “Cash Equivalents” shall also include (x) Investments of the type and
maturity described in clauses (i) through (viii) above of foreign obligors,
which Investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments that are analogous to the Investments described in clauses (i)
through (viii) and in this paragraph.
“Cash on Hand” means, at any date of determination, the amount in excess of
$75,000,000 of cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries on such date, it being understood that “Cash on Hand” shall exclude
in any event any cash and Cash Equivalents which are “restricted” for purposes
of GAAP or are subject to a consensual Lien in favor of any other Person (other
than security interests under the Collateral Documents or a statutory right of
set-off at any depository institution where held); provided that Cash on Hand
shall not exceed $200,000,000.
“Cash Management Agreement” means any agreement or other instrument governing
Cash Management Obligations.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or Agent or an Affiliate of a Lender or Agent,
in its capacity as a party to such Cash Management Agreement.
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by any Cash Management Bank to the Borrower or any Restricted Subsidiary,
including obligations for the payment of agreed interest and reasonable, fees,
charges, expenses, Attorney Costs and disbursements in connection therewith.
“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.
“Casualty Proceeds” means all cash insurance proceeds (other than business
interruption insurance proceeds) with respect to any Casualty.
“Change of Control” means the occurrence of any of the following events: (A)
Parent Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests in the Borrower on a fully-diluted basis assuming the


-9-

--------------------------------------------------------------------------------





conversion and exercise of all outstanding Equity Equivalents (whether or not
such securities are then currently convertible or exercisable), or (B) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) has become the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all securities that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 50% or more of the
Equity Interests of Parent Holdings on a fully-diluted basis after giving effect
to the conversion and exercise of all outstanding Equity Equivalents (whether or
not such securities are then currently convertible or exercisable).
“Charges” has the meaning specified in Section 10.10.
“CIP Regulations” has the meaning specified in Section 9.06(b).
“Class” has the meaning specified in Section 1.08.
“Closing Date” means the date when the first Credit Extension occurs in
accordance with Section 4.01.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.
“Co-Documentation Agent” means each of BMO Capital Markets Corp., TD Bank, N.A.,
SunTrust Bank, DBS Bank Ltd. and Fifth Third Bank, an Ohio Banking Corporation,
in its capacity as a Co-Documentation Agent under this Agreement, and
“Co-Documentation Agents” means all of them, collectively.
“Co-Syndication Agent” means each of Bank of America, N.A., RBC Capital Markets,
Wells Fargo Bank, National Association and BNP Paribas Securities Corp., each in
its capacity as a Co-Syndication Agent under this Agreement. And “Co-Syndication
Agents” means all of them, collectively.
“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.
“Collateral Agent” means JPMCB, as Collateral Agent for the Lenders under this
Agreement and the Collateral Documents, and its permitted successor or
successors in such capacity and, if there is no acting Collateral Agent under
this Agreement and the Collateral Documents, the Required Lenders.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Additional Collateral Documents, any additional pledges, security
agreements, patent, trademark or copyright filings or mortgages required to be
delivered pursuant to the Loan Documents and any instruments of assignment,
control agreements or other instruments or agreements executed pursuant to the
foregoing.
“Commitment” means (i) with respect to each Lender, its Revolving Commitment,
Term A Commitment, Term B Commitment, Incremental Term Loan Commitment, New
Revolving Commitment and Extended Revolving Commitment as and to the extent
applicable, (ii) with respect to each L/C Issuer, its L/C Commitment and (iii)
with respect to the Swing Line Lender, the Swing Line Commitment, in each case
as set forth on Schedule 2.01 or in the applicable Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as its
Commitment of the applicable Class, as any such amount may be adjusted from time
to time in accordance with this Agreement.
“Commitment Fee” has the meaning specified in Section 2.11(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.


-10-

--------------------------------------------------------------------------------





“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.
“Condemnation Award” means all proceeds of any Condemnation.
“Consolidated Adjusted Working Capital” means at any date the excess of (i)
Consolidated Current Assets (excluding cash and Cash Equivalents classified as
such in accordance with GAAP) over (ii) Consolidated Current Liabilities
(excluding the current portion of any Consolidated Funded Indebtedness).
“Consolidated Capital Expenditures” means for any period the aggregate amount of
all Capital Expenditures (including the amount of assets leased under any
Capital Lease), but excluding (to the extent that they would otherwise be
included) any such expenditures financed with the proceeds of Excluded Sources.
“Consolidated Cash Interest Expense” means for any period Consolidated Interest
Expense that has been paid or is payable in cash for such period other than (to
the extent, but only to the extent, included in the determination of
Consolidated Interest Expense for such period in accordance with GAAP and paid
in cash for such period): (i) amortization of debt discount and debt issuance
fees, (ii) any fees, expenses, discounts or commissions (including underwriting,
legal, accounting and advisory fees, discounts, commissions and expenses) paid
in connection with the consummation of the Transactions or any Permitted
Business Acquisitions (whether or not successful), (iii) any payments made or
expenses incurred to obtain Swap Agreements, (iv) any fees paid or required to
be paid pursuant to any Loan Document (including any fees or expenses related to
any amendment to any Loan Document) and (v) annual agency fees, unused line fees
and letter of credit fees and expenses paid hereunder; provided that
Consolidated Cash Interest Expense for any fiscal period ending prior to the
Closing Date which is identified on Schedule 1.01A hereto shall be deemed to
equal the amount set forth on Schedule 1.01A opposite such period.
“Consolidated Cash Taxes” means, for any period, the aggregate amount of all
taxes of the Group Companies for such period to the extent the same are paid in
cash by any of the Group Companies during such period.
“Consolidated Current Assets” means at any date the consolidated current assets
of the Borrower and its Restricted Subsidiaries determined as of such date in
accordance with GAAP.
“Consolidated Current Liabilities” means at any date, without duplication, (i)
the consolidated current liabilities of the Borrower and its Restricted
Subsidiaries plus (ii) all Guaranty Obligations of the Borrower or any
Restricted Subsidiary of the Borrower in respect of the current liabilities of
any Person (other than the Borrower or a Restricted Subsidiary of the Borrower),
determined as of such date in accordance with GAAP.
“Consolidated EBITDA” means for any period the sum of:
(i)    Consolidated Net Income for such period (excluding therefrom (x) any
unusual or non-recurring items of gain or loss, costs, charges or expenses and
(y) any gain or loss from discontinued operations); plus
(ii)    to the extent not otherwise included in the determination of
Consolidated Net Income for such period, business interruption insurance
proceeds in an amount representing the losses for the applicable period that
such proceeds are intended to replace (whether or not yet received so long as
the Borrower in good faith expects to receive the same within the next four
fiscal quarter period (it being understood that to the extent not actually
received within such fiscal quarters, such amount shall be deducted in
calculating Consolidated EBITDA for the applicable future periods)); plus
(iii)    without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for (A) Consolidated
Interest Expense, (B) the principal


-11-

--------------------------------------------------------------------------------





component of Synthetic Lease Obligations paid or payable in cash under leases
accounted for as Operating Leases during such period but which constitute
Synthetic Lease Obligations hereunder, (C) Federal, state, local and foreign
income tax, franchise taxes and state single business unitary and similar taxes
imposed in lieu of income tax, (D) depreciation, amortization (including,
without limitation, amortization of goodwill and other intangible assets),
impairment of goodwill and all other non-cash charges, write-downs, expenses,
losses, accruals, provisions or reserves (excluding any such non-cash charge,
expense, accrual, provision or reserve to the extent that it represents
amortization of a prepaid cash expense that was paid during such period or an
accrual of, or a reserve for, cash charges or expenses in any future period),
(E) the amount of (x) any expense to the extent that a corresponding amount is
received in cash by a Group Company from a Person other than the Borrower or any
Restricted Subsidiary of the Borrower under any agreement providing for
reimbursement of such expense or (y) any expenses with respect to liability or
casualty events, business interruption or product recalls, to the extent covered
by insurance (it being understood that if the amount received in cash under any
such agreement in any period exceeds the amount of expense paid during such
period such excess amounts received may be carried forward and applied against
expenses in future periods), (F) any financial advisory fees, accounting fees,
legal fees and other similar advisory and consulting fees and related
out-of-pocket expenses, and underwriting fees, discounts and commissions of the
Borrower and its Restricted Subsidiaries incurred as a result of any
acquisition, disposition, recapitalization, Investment, asset sale, Permitted
Business Acquisitions, any equity offering or incurrence or repayment of
Indebtedness, refinancing transaction or amendment or modification of any debt
instrument (whether or not successful), (G) the amount of any restructuring
charge or reserve, integration cost or any expense or cost associated with
consolidating facilities, cost-saving initiatives, establishing new facilities
or closing facilities, relocation, curtailments or modifications to pension and
post-retirement employee benefit plans, retention charges, spin-off costs,
business realignment, business optimization, product rationalization, transition
costs associated with transferring operations offshore and other transition
costs, signing, retention and completion bonuses, conversion costs and excess
pension charges and consulting fees incurred in connection with any of the
foregoing and amortization of signing bonuses, or any cost or expense associated
with realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, in each case, (1) to the extent incurred within 18 months of the
Closing Date, (2) incurred in connection with restructuring, business
realignment, business optimization, product rationalization or other activities
described in this clause (G), in each case, previously disclosed to the
Administrative Agent in writing and (3) not in excess of $40,000,000 in the
aggregate for any four quarter period beginning on or after the Closing Date,
(H) the amount of any restructuring charge or reserve, integration cost or any
expense or cost associated with acquisitions, consolidating facilities,
cost-saving initiatives, establishing new facilities or closing facilities,
relocation, curtailments or modifications to pension and post-retirement
employee benefit plans, retention charges, spin-off costs, business realignment,
business optimization, product rationalization, transition costs associated with
transferring operations offshore and other transition costs, signing, retention
and completion bonuses, conversion costs and excess pension charges and
consulting fees incurred in connection with any of the foregoing and
amortization of signing bonuses, or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, including any one-time costs incurred in connection with
acquisitions and, together with the aggregate amounts added pursuant to clause
(I) for such four quarter period, not in excess of the greater of $60,000,000
and 20.0% of Consolidated EBITDA (prior to giving effect to this clause (H) and
clause (I) below or any pro-forma adjustments in accordance with the penultimate
paragraph of this definition of “Consolidated EBITDA”) in the aggregate for any
four quarter period beginning on or after the Closing Date, (I) cash charges
paid or accrued (without duplication) in such four-quarter period in respect of
earn-out obligations incurred in connection with any Permitted Business
Acquisition and the amount of “run rate” cost savings, operating expense
reductions and cost-saving synergies projected by the Borrower in good faith to
be realized as a result of specified actions taken or expected in good faith to
be taken within 12 months following the end of such period (to the extent the
Borrower reasonably expects to realize such cash charges paid or accrued, cost
savings, reductions or synergies within 12 months of taking such action) (which
cash charges paid or accrued, cost savings, reductions and synergies shall be
added to Consolidated EBITDA until fully realized and calculated on a Pro-Forma
Basis as though such amounts had been realized on the first day of the


-12-

--------------------------------------------------------------------------------





relevant period), net of the amount of actual benefits realized from such
actions; provided that (1) no cash charges paid or accrued, cost savings,
reductions or synergies shall be added pursuant to this clause (I) to the extent
duplicative of any expenses or charges relating to such cash charges paid or
accrued, cost savings, reductions and synergies that are included in clause (H)
above or in accordance with the penultimate paragraph of this definition of
“Consolidated EBITDA” or otherwise given pro-forma effect and (2) the aggregate
amount of cash charges paid or accrued, cost savings, reductions and synergies
added pursuant to this clause (I) and clause (H) above shall not exceed the
greater of $60,000,000 and 20.0% of Consolidated EBITDA (prior to giving effect
to clause (H) above and this clause (I) or any pro-forma adjustments in
accordance with the penultimate paragraph of this definition of “Consolidated
EBITDA”) for such four fiscal quarter period (it being understood and agreed
that “run rate” shall mean the full recurring net benefit that is associated
with any action taken), (J) losses on sales or dispositions of assets outside
the ordinary course of business, (K) the amount of any minority interest expense
deducted in calculating the Consolidated Net Income of such Person (less the
amount of any cash dividends or distributions paid to the holders of such
minority interests) and (L) the amount of loss on sale of receivables,
Securitization Assets and related assets to any Securitization Subsidiary in
connection with a Qualified Securitization Facility; minus
(iv)    any amount which, in the determination of Consolidated Net Income for
such period, has been added for (A) interest income and (B) any non-cash income
or non-cash gains, all as determined in accordance with GAAP;
provided that Consolidated EBITDA for any fiscal period ending prior to the
Closing Date which is identified on Schedule 1.01B hereto shall be deemed to
equal the amount set forth on Schedule 1.01B opposite such period. For purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Maintenance Leverage Ratio, Total Leverage Ratio or the Interest Coverage Ratio
and without limiting in any way clauses (K) and (L) above, if during such
Reference Period (or in the case of pro-forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) any Group Company shall have made an Asset Disposition
or a Permitted Business Acquisition or any transactions described in clauses (G)
and (H) of this definition, Consolidated EBITDA for such Reference Period shall
be calculated after giving effect thereto on a Pro-Forma Basis and shall give
effect, without duplication, to projected or anticipated cost savings and
synergies permitted or required to be reflected on a pro-forma statement of
income prepared in accordance with Regulations S-K or S-X under the Securities
Act and to operating expense reductions to the extent factually supportable and
such reductions have been realized or for which all steps necessary for
realization have been taken or are expected in good faith to be taken within
twelve months, in each case as certified by a Responsible Officer of the
Borrower.
“Consolidated Funded Indebtedness” means at any date the Funded Indebtedness of
the Borrower and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Secured
Funded Indebtedness shall include Indebtedness that is Limited Recourse
Indebtedness only to the extent that the aggregate principal amount of such
Limited Recourse Indebtedness exceeds $50,000,000 in the aggregate.
“Consolidated Interest Expense” means, for any period, the total interest
expense, whether paid or accrued, (including, without limitation, amortization
of debt issuance costs and OID, interest capitalized during construction,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments under Capital Leases and the
implied interest component of Synthetic Lease Obligations (regardless of whether
accounted for as interest expense under GAAP), all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs in respect of Swap Obligations constituting interest
rate swaps, collars, caps or other arrangements requiring payments contingent
upon interest rates of the Borrower and its Restricted Subsidiaries and all
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Securitization Facility), net of interest
income, in each case determined on a consolidated basis for such period;
provided that any interest on Indebtedness of another Person that is guaranteed
by the Borrower or any of its Restricted Subsidiaries or secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on, or payable out of


-13-

--------------------------------------------------------------------------------





the proceeds of the sale of or production from, assets of the Borrower or any of
its Restricted Subsidiaries (whether or not such guarantee or Lien is called
upon) shall be included (but for purposes of calculating the Interest Coverage
Ratio for any period only to the extent paid by the Borrower or any Restricted
Subsidiary).
“Consolidated Net Income” shall mean, for any period, the net income (or net
loss) attributable to the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, excluding,
without duplication, (a) any after tax extraordinary items of gain or loss, (b)
the cumulative effect of a change in accounting principles during such period to
the extent included in Consolidated Net Income, (c) any financial advisory fees,
accounting fees, legal fees and other similar advisory and consulting fees and
related out-of-pocket expenses and underwriting fees, discounts and commissions
of the Borrower or any of its Affiliates as a result of any Permitted Business
Acquisition, (d) any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging arrangements (including hedging
arrangements entered into for the purpose of hedging against fluctuations in the
price or availability of any currency) or other derivative instruments, (e)
accruals and reserves (and any adjustments in such accruals or reserves) that
are established or adjusted as a result of Permitted Business Acquisitions in
accordance with GAAP or changes as a result of the adoption or modification of
accounting policies during such period, (f) non-cash charges, write-downs,
expenses and losses, including non-cash compensation expense, or other non-cash
expenses or charges, in each case, arising from the issuance or sale of stock,
the granting of stock options, restricted stock units, stock appreciation rights
or other similar instruments (including any repricing, amendment, modification,
substitution or change of any such stock, stock option, restricted stock unit,
stock appreciation rights or similar instruments), (g) any non-cash impairment
charge or asset write-off or write-down including impairment charges, or asset
write-offs or write-downs related to intangible assets, goodwill or long-lived
assets, and the amortization of intangibles arising pursuant to ASC 805
(formerly Financial Accounting Standards Board Statement No. 141) and (h) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees and related out-of-pocket expenses and underwriting fees,
discounts and commissions of the Borrower or any of its Affiliates incurred in
connection with a Permitted Business Acquisition or Permitted Joint Venture;
provided that there shall be excluded from the calculation of Consolidated Net
Income for any period (i) the income (or loss) of any Person (other than any
Restricted Subsidiary) in which any other Person (other than the Borrower or any
of its Restricted Subsidiaries) has an ownership interest, except to the extent
that any such income is actually distributed in cash to the Borrower or such
Restricted Subsidiary during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged with or into or consolidated with the Borrower or any of
its Restricted Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Restricted Subsidiaries, except as provided in the definitions of
“Consolidated EBITDA” and “Pro-Forma Basis” herein and (iii) the income of any
Restricted Subsidiary of the Borrower (other than a Subsidiary Guarantor) to the
extent that the declaration or payment of Restricted Payments or similar
distributions by that Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary. There shall be excluded from Consolidated Net Income
for any period the effects from applying purchase accounting, including applying
purchase accounting to inventory, property and equipment, software and other
intangible assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Closing Date and any
Permitted Business Acquisition or the amortization or write-off of any amounts
thereof.
“Consolidated Secured Funded Indebtedness” means at any date the Consolidated
Funded Indebtedness as of such date of the Borrower or a Restricted Subsidiary
then secured by Liens that are pari passu with the Liens securing the Finance
Obligations if on Collateral or otherwise on a first lien basis if not on
Collateral.
“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on the Loans and all other Consolidated Funded
Indebtedness (including, without limitation, the principal component of Capital
Lease Obligations and Synthetic Lease Obligations (regardless of whether
accounted for as indebtedness under GAAP) paid or payable during such period),
but excluding payments due on Revolving Loans and Swing Line Loans during such
period; provided that Consolidated Scheduled Debt Payments for any period shall
not include voluntary prepayments of Consolidated Funded Indebtedness, mandatory
prepayments of the Term


-14-

--------------------------------------------------------------------------------





B Loans pursuant to Section 2.09(b) or other mandatory prepayments (other than
by virtue of scheduled amortization) of Consolidated Funded Indebtedness (but
Consolidated Scheduled Debt Payments for a period shall be adjusted to reflect
the effect on scheduled payments of principal for such period of the application
of any prepayments of Consolidated Funded Indebtedness during or preceding such
period).
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares or their equivalent, by contract
or otherwise or (ii) with respect to any Person having voting shares or their
equivalent, the possession, directly or indirectly, of the power to vote 15% or
more of the Voting Securities of such Person.
“Credit Extension” means a Borrowing or the issuance, renewal, extension or
increase of a Letter of Credit.
“Credit Facility” means any of the Initial Term Loans, any Incremental Term Loan
Facility, the Revolving Facility, any Extended Term Loan Facility, any Extended
Revolving Facility or any New Revolving Facility, as applicable.
“Cumulative Amount Reference Time” has the meaning specified in the definition
of “Cumulative Equity Amount”.
“Cumulative Consolidated Net Income” means, as at any date of determination, the
cumulative amount of Consolidated Net Income for the period (taken as one
accounting period) commencing on November 1, 2017 and ending on the last day of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or (b).
“Cumulative Equity Amount” means, at any time (the “Cumulative Amount Reference
Time”), an amount equal to the sum of:
(a)    the amount of Net Cash Proceeds of any capital contributions or other
Qualifying Equity Issuances received or made by the Borrower (or any direct or
indirect parent thereof and contributed by such parent to the Borrower as cash
equity) during the period from and including the Business Day immediately
following the Closing Date through and including the Cumulative Amount Reference
Time; minus
(b)    the aggregate amount of (i) any Investment made pursuant to Section
7.06(a)(xviii), (ii) any Restricted Payment made pursuant to Section 7.07(x) and
(iii) any payments made pursuant to Section 7.08(b)(v), in each case, during the
period from and including the Business Day immediately following the Closing
Date through and including the Cumulative Amount Reference Time.
“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or


-15-

--------------------------------------------------------------------------------





otherwise, (B) is convertible into or exchangeable for Indebtedness or Debt
Equivalents or (C) is redeemable or subject to any repurchase requirement
arising at the option of the holder thereof, in whole or in part, in each case
on or prior to the date which is six months after the Latest Maturity Date and
(ii) if such Person is a Subsidiary of the Borrower but not a Loan Party, any
Preferred Stock of such Person.
“Debt Issuance” means the issuance by any Group Company of any Indebtedness.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of applicable grace periods or both
would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Revolving Lender whose acts or failure to act,
whether directly or indirectly, cause it to meet any part of the definition of
“Lender Default”.
“Default Rate” means, for any day and with respect to any amount owing under any
Loan Document, an interest rate equal to the applicable rate specified in
Section 2.06(e).
“Designated Non-Cash Consideration” mean the fair market value (as determined by
the Board of Directors of the Borrower in good faith) of non-cash consideration
received by the Borrower or its Restricted Subsidiaries in connection with an
Asset Disposition pursuant to Section 7.05(xvii) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an authorized
officer of the Borrower delivered to the Administrative Agent, setting forth the
basis of such valuation (which amount will be reduced by the fair market value
(as determined by the Board of Directors of the Borrower in good faith) of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Asset Disposition).
“Discount Range” has the meaning specified in Section 2.09(c)(ii).
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.09(c)(ii).
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.09(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.09(c)(v).
“Disqualified Lenders” means those Persons that were identified in writing by
Parent Holdings to the Joint Lead Arrangers on or prior to January 12, 2018
(excluding any Person or Affiliate of such Person that is a bona fide
non-distressed institutional lender that primarily invests in debt instruments
with credit ratings equivalent to B from S&P and B2 from Moody’s (or better)).
“Distressed Person” has the meaning specified in the definition of
“Lender-Related Distress Event”.
“Dollars” and the sign “$” means lawful money of the United States of America.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, (b) with respect to any amount in any Approved
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.09 using the Exchange Rate with
respect to such Approved Foreign Currency at the time in effect under the
provisions of such Section and (c) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as reasonably determined by
the Agent using any method of determination it deems appropriate in its sole
discretion.


-16-

--------------------------------------------------------------------------------





“Dollar Letter of Credit” means a letter of credit issued by an L/C Issuer on or
after the Closing Date denominated in Dollars.
“Dollar Revolving Loans” means the Loans made by the Revolving Lenders
denominated in Dollars pursuant to Section 2.01(a)(i).
“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person that is organized under the laws of the United States or any political
subdivision or any territory thereof, and “Domestic Subsidiaries” means any two
or more of them.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning specified in Section 10.07(g).
“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated
by any Group Company or in which any Group Company participates and which
provide benefits on retirement, ill-health, injury, death or voluntary
withdrawal from or termination of employment, including termination indemnity
payments and life assurance and post-retirement medical benefits, other than
Plans and Foreign Pension Plans.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Engagement Letter” means the letter dated January 4, 2018, addressed to the
Borrower from the Administrative Agent and the Joint Lead Arrangers (and certain
of their Affiliates) and accepted by the Borrower on the date thereof, with
respect to, among other things, certain fees to be paid from time to time to the
Administrative Agent and the other Joint Lead Arrangers.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and wastewater discharges.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Group Company directly or indirectly resulting from or
based on (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or


-17-

--------------------------------------------------------------------------------





exchangeable into Equity Interests of such Person, whether at the time of
issuance or upon the passage of time or the occurrence of some future event.
“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.
“Equity Issuance” means (i) any sale or issuance by any Group Company to any
Person other than a Group Company of any Equity Interests or any Equity
Equivalents (other than any such Equity Equivalents that constitute
Indebtedness) and (ii) the receipt by any Group Company of any cash capital
contributions, whether or not paid in connection with any issuance of Equity
Interests of any Group Company, from any Person other than a Group Company.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means each business or entity which is under “common control”
with a Group Company within the meaning of Section 4001(a)(14) of ERISA or, for
purposes of subsection (viii) of the definition of “ERISA Event”, the definition
of “Plan” and Section 6.08, each business or entity which is a member of a
“controlled group of corporations,” under “common control” or an “affiliated
service group” with a Group Company within the meaning of Section 414(b), (c) or
(m) of the Code or required to be aggregated with a Group Company under Section
414(o) of the Code.
“ERISA Event” means:
(i)    a reportable event as defined in Section 4043 of ERISA or the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of Section
4043(a) of ERISA that it be notified within 30 days of the occurrence of such
event;
(ii)    the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days;
(iii)    the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with Section
412(c) of the Code), the application for a minimum funding waiver under Section
302(c) of ERISA with respect to any Plan, a determination that any Plan is, or
is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan;
(iv)    (A) the incurrence of any material liability by a Group Company pursuant
to Title I of ERISA or to the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in Section 3(3) of ERISA), or the
occurrence or existence of any event, transaction or condition that could
reasonably be expected to result in the incurrence of any such material
liability by a Group Company pursuant to Title I of ERISA or to such penalty or
excise tax provisions of the Code; or (B) the incurrence of any material
liability by a Group Company or an ERISA Affiliate pursuant to Title IV of ERISA
or the occurrence or existence of any event, transaction or condition that could
reasonably be expected to result in the incurrence of any such material
liability or imposition of any lien on any of the rights, properties or assets
of a Group Company or any ERISA Affiliate pursuant to Title IV of ERISA or
Section 436(f) or 430 of the Code;


-18-

--------------------------------------------------------------------------------





(v)    the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of a Plan by the PBGC, or the
appointment of a trustee by the PBGC to administer any Plan;
(vi)    the withdrawal of a Group Company or ERISA Affiliate in a complete or
partial withdrawal (within the meaning of Section 4203 or 4205 of ERISA) from
any Multiemployer Plan if there is any potential material liability therefor, or
the receipt by a Group Company or ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA) or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(vii)    the imposition of material liability (or the reasonable expectation
thereof) on a Group Company or ERISA Affiliate pursuant to Section 4062, 4063,
4064 or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA;
(viii)    the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against a Group Company or ERISA Affiliate in connection with any
Plan;
(ix)    the receipt from the United States Internal Revenue Service of notice of
the failure of any Plan (or any Employee Benefit Arrangement intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan (or any Employee
Benefit Arrangement intended to be qualified under Section 401(a) of the Code)
to qualify for exemption from taxation under Section 501(a) of the Code, and,
with respect to Multiemployer Plans, notice thereof to any Group Company; or
(x)    the establishment or amendment by a Group Company of any Welfare Plan
that provides post-employment welfare benefits in a manner that would reasonably
be expected to result in a Material Adverse Effect.    
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.
“EURIBOR” means for any Interest Period of any Foreign Currency Loan or overdue
amount with respect to any Foreign Currency Loan, (a) the percentage rate per
annum determined by the Banking Federation of the European Union for the
relevant period; or (b) if such rate is not available at such time for any
reason, then “EURIBOR” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate offered by JPMCB to
leading banks in the European interbank market, in each case, as of 11:00 a.m.
(Brussels time) two Business Days prior to the first day of such Interest Period
for the offering of deposits in Euro for a period comparable to that Interest
Period; provided that EURIBOR shall not be less than 0.00% per annum.
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
“Euro Letter of Credit” means any Letter of Credit issued by an L/C Issuer
hereunder on or after the Closing Date denominated in Euro.
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans and
identified as such in the Notice of Borrowing with respect thereto.


-19-

--------------------------------------------------------------------------------





“Eurodollar Loan” means at any date (x) with respect to any Loan, other than a
Foreign Currency Loan, a Loan which bears interest at a rate based on the
Eurodollar Rate and (y) with respect to a Foreign Currency Loan, a Loan that
bears interest at a rate based on EURIBOR.
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurodollar Rate shall
be the Interpolated Rate.
“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means for any period an amount equal to:
(i)    Consolidated EBITDA for such period; plus
(ii)    all cash extraordinary, unusual or non-recurring gains and cash gains
from discontinued operations, if any, during such period (whether or not accrued
in such period) of the Borrower and its Restricted Subsidiaries during such
period, in each case to the extent not otherwise included in Consolidated EBITDA
for such period and not required to be utilized in connection with a repayment
or prepayment of the Loans made or to be made pursuant to Section 2.09(b)(iii);
minus
(iii)    all cash extraordinary, unusual or non-recurring losses and cash losses
from discontinued operations, if any, during such period (whether or not accrued
in such period); plus
(iv)    (x) the decrease, if any, in Consolidated Adjusted Working Capital less
(y) the decrease, if any, in the principal amount of Revolving Loans and Swing
Line Loans, in each case from the first day to the last day of such period;
minus
(v)    the amount, if any, in which the determination of Consolidated EBITDA for
such period has been increased for income or cash gains from Casualty Proceeds
or Condemnation Awards to any Group Company provided that the Group Companies
are in compliance with Section 2.09(b)(iii), minus
(vi)    the amount, if any, which, in the determination of Consolidated EBITDA
for such period, has been included in respect of income or cash gains from Asset
Dispositions of the Borrower and its Restricted Subsidiaries to the extent
utilized to repay or prepay Loans pursuant to Section 2.09(b)(iii); minus
(vii)    the aggregate amount (without duplication and in each case except to
the extent financed with the proceeds of Excluded Sources by any Group Company)
of (A) the sum of (x) cash payments during such period in respect of
Consolidated Capital Expenditures plus (y) the aggregate amounts of all cash
payments in respect of such Consolidated Capital Expenditures made during such
next succeeding periods as planned and pursuant to commitments entered into
during such period or prior to the date the Excess Cash Flow certificate is
required to be delivered for such period pursuant to Section 6.02(d) (it being
understood and agreed that any cash payments in respect of Consolidated Capital
Expenditures deducted from Excess Cash Flow pursuant to this clause (vii)(A)(y)
shall not thereafter be deducted


-20-

--------------------------------------------------------------------------------





pursuant to clause (vii)(A)(x) above in the determination of Excess Cash Flow
for the period during which such payments were actually paid), (B) Investments
during such period allowed under Section 7.06 (other than Investments pursuant
to Section 7.06(a)(ii), (iii) and (ix)), (C) at the option of the Borrower,
optional prepayments of Indebtedness (other than Subordinated Indebtedness);
provided that (x) such prepayments are otherwise permitted hereunder, (y) if
such Indebtedness consists of a revolving line of credit, the commitments under
such line of credit are permanently reduced by the amount of such prepayment
during such period and (z) with respect to any prepayment of Term Loans pursuant
to Section 2.09(c), in an amount equal to the aggregate prepayment made by the
Borrower (as opposed to the aggregate principal amount of Term Loans prepaid),
(D) to the extent not included in clause (iv) above, repayments or prepayments
of the Revolving Loans and Swing Line Loans to the extent the Revolving
Commitments and the Swing Line Commitment are permanently reduced at the time of
such payment, (E) Consolidated Scheduled Debt Payments actually paid by Holdings
and its Restricted Subsidiaries during such period, (F) Consolidated Cash
Interest Expense actually paid by Holdings and its Restricted Subsidiaries
during such period, (G) Consolidated Cash Taxes for such period (exclusive of
any taxes referred to in clauses (ix) below and deducted in respect of the
determination of Excess Cash Flow for a prior period), (H) the aggregate amount
of all Restricted Payments allowed under Section 7.07 (other than Restricted
Payments made under Section 7.07(i) and (ii)) actually paid in cash during such
period or committed on or prior to the date the Compliance Certificate for such
period is delivered pursuant to Section 6.02(a) to be paid in cash with respect
to such period, (I) the aggregate amount of all financial advisory fees,
accounting fees, legal fees and other similar advisory and consulting fees and
related out-of-pocket expenses incurred as a result of the Transaction, any
Permitted Business Acquisition or Permitted Joint Venture, any equity offering
or incurrence of Indebtedness and actually paid in cash by the Borrower and its
Restricted Subsidiaries during such period, in each case to the extent reflected
in Consolidated Net Income and in the determination of Consolidated EBITDA for
such period, (J) without duplication, Transaction related expenditures
(including cash charges in respect of strategic market reviews, management
bonuses, early retirement of Indebtedness, restructuring, consolidation,
severance of discontinuance of any portion of operations, employees and/or
management) which are actually paid in cash by the Borrower and its Restricted
Subsidiaries during such period, in each case to the extent reflected in
Consolidated Net Income and in the determination of Consolidated EBITDA for such
period, and (K) to the extent reflected in Consolidated Net Income and in the
determination of Consolidated EBITDA for such period, earn-out obligations
incurred in connection with Permitted Business Acquisitions; minus
(viii)    all cash extraordinary or non-recurring losses and losses from
discontinued operations, if any, during such period (whether or not accrued in
such period); minus
(ix)    (x) the increase, if any, in Consolidated Adjusted Working Capital less
(y) the increase, if any, in the principal amount of Revolving Loans and Swing
Line Loans, in each case from the first day to the last day of such period;
minus
(x)    an amount equal to the income and withholding taxes (as estimated in good
faith by a senior financial or senior accounting officer of the Borrower giving
effect to the overall tax position of Parent Holdings and its Subsidiaries)
payable in the period following the period for which Excess Cash Flow is
determined in respect of that amount of Excess Cash Flow as is attributable to
the actual repatriation to the Borrower of undistributed earnings of those
Subsidiaries of the Borrower that are “controlled foreign corporations” under
Section 957 of the Code to enable it to prepay the Term B Loans as required
under Section 2.09(b)(ii) in respect of Excess Cash Flow for such period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any Approved Foreign Currency, the rate of exchange for the
purchase of the Dollars with the Approved Foreign Currency in the London foreign
exchange market at or about 11:00 a.m. London time (or New York time, as
applicable) on a particular day as displayed by ICE Data Services as the “ask
price”, or as displayed on such other information


-21-

--------------------------------------------------------------------------------





service which publishes that rate of exchange from time to time in place of ICE
Data Services (or if such service ceases to be available, the equivalent of such
amount in Dollars as reasonably determined by the Agent using any method of
determination it deems appropriate in its sole discretion).
“Excluded Asset Disposition” means an Asset Disposition permitted pursuant to
any one or more of clauses (i) through (xv) of Section 7.05.
“Excluded Sources” means the (a) proceeds of any incurrence or issuance of
Long-Term Indebtedness, (b) proceeds of any issuance or sale of Equity Interests
in, or a contribution to the equity capital of, the Borrower and (c) proceeds of
any Asset Disposition.
“Excluded Subsidiary” means:
(i)    any Subsidiary that is not a Wholly-Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Subsidiary Guarantor pursuant
to the requirements of Section 6.12 (for so long as such Subsidiary remains a
non-Wholly-Owned Subsidiary),
(ii)    any Subsidiary that is prohibited by applicable Law or Contractual
Obligation existing on the Closing Date or, with respect to any Subsidiary
acquired by the Borrower or a Restricted Subsidiary after the Closing Date (so
long as such prohibition is not incurred in contemplation of such prohibition),
on the date such Subsidiary is so acquired, in each case from guaranteeing the
Finance Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(and for so long as such restrictions or any replacement or renewal thereof is
in effect),
(iii)    any Subsidiary which would require governmental (including regulatory)
consent, approval, license or authorization to incur a Guaranty Obligation
unless such consent, approval, license or authorization has been received, or is
received after commercially reasonable efforts by such Subsidiary to obtain the
same, which efforts may be requested by the Administrative Agent,
(iv)    any Domestic Subsidiary that is (i) a FSHCO or (ii) a direct or indirect
Subsidiary of a Foreign Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Code,
(v)    any Immaterial Subsidiary (provided that the Borrower shall not be
permitted to exclude Immaterial Subsidiaries from incurring a Guaranty
Obligation to the extent that (i) the aggregate amount of consolidated gross
revenue for all Immaterial Subsidiaries excluded by this clause (e) exceeds 10%
of the consolidated gross revenues of the Borrower and its Restricted
Subsidiaries for the most recently ended four full fiscal quarters ended on or
prior to the date of determination for which financial statements have been
delivered pursuant to Section 6.01(a) or (b) or (ii) the aggregate amount of
total assets for all Immaterial Subsidiaries excluded by this clause (e) exceeds
10% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as at the end of the most recent four fiscal quarter period ended
on or prior to the date of determination for which financial statements have
been delivered pursuant to Section 6.01(a) or (b)),
(vi)    any other Subsidiary with respect to which, in the reasonable judgment
of the Administrative Agent in consultation with the Borrower (confirmed in
writing by notice to the Borrower and the Collateral Agent), the cost or other
consequences (including any material adverse tax consequence) of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Finance Parties therefrom,
(vii)    any Foreign Subsidiary,
(viii)    any other Domestic Subsidiary acquired pursuant to a Permitted
Business Acquisition financed with secured Indebtedness incurred pursuant to
Section 7.01(v) and each Restricted Subsidiary acquired in such Permitted
Business Acquisition that guarantees such Indebtedness to the extent that, and


-22-

--------------------------------------------------------------------------------





for so long as, the documentation relating to such Indebtedness to which such
Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing the Finance Obligations (so long as such prohibition is not
incurred in contemplation of such acquisition),
(ix)    any Subsidiary to the extent that Guaranty Obligations would result in a
material adverse tax consequence to Holdings, the Borrower or any Subsidiary as
reasonably determined by the Borrower in consultation with the Administrative
Agent and notified in writing to the Collateral Agent, and
(x)    any Securitization Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Contract if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Contract (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.14 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Contract by other Loan Parties) at
the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Contract. If a
Swap Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Contract that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Existing Indebtedness” has the meaning specified in Section 7.01(i).
“Extended L/C Sublimit” means an amount equal to $50,000,000. The Extended L/C
Sublimit is a part of, and not in addition to, the Revolving Committed Amount.
“Extended Repayment Date” has the meaning specified in Section 2.08(d).
“Extended Revolving Commitment” has the meaning specified in Section 2.16(a).
“Extended Revolving Facility” means each Class of Extended Revolving Commitments
established pursuant to Section 2.16(a).
“Extended Term Loan Facility” means each tranche of Extended Term Loans made
pursuant to Section 2.16.
“Extended Term Loan Repayment Amount” has the meaning specified in Section
2.08(d).
“Extended Term Loans” has the meaning provided in Section 2.16(a).
“Extension” has the meaning specified in Section 2.16(a).
“Extension Offer” has the meaning specified in Section 2.16(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including any amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), and
any regulations or official interpretations thereof and any agreements entered
into pursuant to Section 1471(b) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


-23-

--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Finance Document” means (i) each Loan Document, (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement, and “Finance
Documents” means all of them, collectively.
“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Obligations of the Borrower and its Restricted Subsidiaries
permitted hereunder owed or owing to any Swap Creditor and (iii) all Cash
Management Obligations; provided that the “Finance Obligations” shall exclude
any Excluded Swap Obligations.
“Finance Party” means each Senior Credit Party, each Swap Creditor and each Cash
Management Bank and their respective successors and assigns, and “Finance
Parties” means any two or more of them, collectively.
“First Priority Liens” means, valid and perfected first priority security
interests in favor of the Collateral Agent for the benefit of the Finance
Parties and securing the Finance Obligations.
“First Refused Proceeds” has the meaning specified in Section 2.09(b)(x).
“Final Refused Proceeds” has the meaning specified in Section 2.09(b)(x)(A).
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Cash Equivalents” means:
(i)    securities issued or fully guaranteed by the United Kingdom or any
instrumentality thereof (as long as that the full faith and credit of the United
Kingdom is pledged in support of those securities);
(ii)    (A) certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers’ acceptances of any foreign bank, or its branches or
agencies (fully protected against currency fluctuations) that, at the time of
acquisition, are rated at least “A-I” by S&P or “P-I” by Moody’s, and (B)
certificates of deposit, eurodollar time deposits, banker’s acceptances and
overnight bank deposits, in each case of any non-U.S. commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson BankWatch Rating of
at least “B”;
(iii)    repurchase obligations with a term of not more than seven days with
respect to securities or other instruments of the types described in clause (i)
or (ii) with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 in which the Borrower or one or more of its Subsidiaries shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations; and
(iv)    investments, classified in accordance with GAAP as current assets, in
shares of any money market fund that has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iii) above which are administered by reputable financial institutions


-24-

--------------------------------------------------------------------------------





having capital of at least $500,000,000; provided, however, that the maturities
of all obligations of the type specified in clauses (i) through (iii) above
shall not exceed the lesser of the time specified in such clauses.
“Foreign Currency Borrowing” means Foreign Currency Revolving Loans made on the
same day by the Revolving Lenders ratably according to their respective Foreign
Currency Sublimits then in effect or Foreign Currency Swing Line Loans made on
the same day by the Swing Line Lender.
“Foreign Currency Loans” means the Foreign Currency Revolving Loan and the
Foreign Currency Swing Line Loans.
“Foreign Currency Market Disruption Lenders” has the meaning specified in
Section 3.03(b)(ii).
“Foreign Currency Market Disruption Event” has the meaning specified in Section
3.03(b)(ii).
“Foreign Currency Market Disruption Notice” has the meaning specified in Section
3.03(b).
“Foreign Currency Revolving Loans” means the Loans made by the Revolving Lenders
denominated in Euro pursuant to Section 2.01(a)(ii).
“Foreign Currency Revolving Outstandings” means, as of any Calculation Date, the
aggregate outstanding Dollar Equivalent principal amount of all Foreign Currency
Revolving Loans and Foreign Currency Swing Line Loans plus the outstanding
amount of L/C Obligations in respect of Approved Foreign Currency Letters of
Credit.
“Foreign Currency Sublimit” means, with respect to each Revolving Lender, the
Dollar amount set forth opposite such Revolving Lender’s name on Schedule 2.01
under the caption “Foreign Currency Sublimit,” as such amount may be adjusted or
modified in connection with any assignment made in accordance with the
provisions of Section 10.07(b) and as such amount may be reduced pursuant to
this Agreement; provided, however, that no Revolving Lender or Eligible Assignee
thereof shall acquire a Foreign Currency Sublimit to the extent, after giving
effect to such Revolving Lender acquiring a proposed Foreign Currency Sublimit,
the aggregate Foreign Currency Sublimit of all Revolving Lenders would exceed
the Maximum Foreign Currency Sublimit. The aggregate Foreign Currency Sublimits
on the Closing Date shall be the Maximum Foreign Currency Sublimit.
“Foreign Currency Swing Line Loans” means Swing Line Loans denominated in Euro.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Pension Plan” means any material plan, fund (including, without
limitation, any superannuation fund) or other similar program established,
maintained or contributed to outside the United States (other than any plans,
funds or other similar programs that are maintained exclusively by a
Governmental Authority) by any Group Company primarily for the benefit of
employees of any Group Company residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA.
“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.
“Foreign Subsidiary Total Assets” means, as of any date of determination, the
total amount of all assets of all Foreign Subsidiaries of the Borrower,
determined on a consolidated basis in accordance with GAAP as of such date.
“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of Foreign Subsidiaries that are “controlled foreign
corporations” within the meaning of Section 957 of the Code.
“Fund” has the meaning specified in Section 10.07(g).


-25-

--------------------------------------------------------------------------------





“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (i),
(ii), (iii), (iv), (v), (vi) and (vii) of the definition of “Indebtedness” in
this Section 1.01, (ii) all Indebtedness of others of the type referred to in
clause (i) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on, or payable
out of the proceeds of production from, any property or asset of such Person,
whether or not the obligations secured thereby have been assumed by such Person,
(iii) all Guaranty Obligations of such Person with respect to Indebtedness of
others of the type referred to in clause (i) above and (iv) all Indebtedness of
the type referred to in clause (i) above of any other Person (including any
partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under any applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. If the Borrower notifies the
Administrative Agent that Parent Holdings is required by applicable Law,
including by SEC rule or regulation, to report under IFRS, “GAAP” shall mean
international financial reporting standards pursuant to IFRS.
“Government Acts” has the meaning specified in Section 2.05(m)(i).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.07(h).
“Group Company” means any of the Borrower or its Restricted Subsidiaries and
“Group Companies” means all of them collectively.
“Group Company Materials” has the meaning specified in Section 6.02(j)(i).
“Guarantor” means each of Holdings and the Subsidiary Guarantors.
“Guaranty” means the Guaranty, dated as of December 28, 2011, by Holdings and
the Subsidiary Guarantors in favor of the Administrative Agent, as amended,
modified or supplemented as of the date hereof, and as the same may be further
amended, modified or supplemented from time to time.
“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness of any
other Person in any manner, whether direct or indirect, and including, without
limitation, any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, support agreements, comfort letters, take or pay arrangements, put
agreements or similar agreements or arrangements) for the benefit of the holder
of Indebtedness of such other Person, (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
Indebtedness or (iv) to otherwise assure or hold harmless the owner of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the


-26-

--------------------------------------------------------------------------------





outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants or
environmental contaminants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other substances or wastes regulated pursuant to any Environmental Law
because of their hazardous or deleterious properties.
“Holdings” means VeriFone Intermediate Holdings, Inc., a Delaware corporation,
and its successors.
“Honor Date” has the meaning specified in Section 2.05(e)(i).
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended four full fiscal
quarters on or prior to such determination date for which financial statements
have been delivered pursuant to Section 6.01(a) or (b) were less than 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such date and (b) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) for such four full fiscal quarters were less than 5% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.
“Incremental Facilities” has the meaning provided in Section 2.15(a).
“Incremental Revolving Commitment Increase” has the meaning provided in Section
2.15(a).
“Incremental Revolving Commitment Increase Lender” has the meaning provided in
Section 2.15(i).
“Incremental Term Loan Commitment” means the Commitment of any Lender to make
Incremental Term Loans of a particular tranche pursuant to Section 2.15(a).
“Incremental Term Loan Facility” means each tranche of Incremental Term Loans
made pursuant to Section 2.15.
“Incremental Term Loans” has the meaning provided in Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person to the extent of the value of such property
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, other than intercompany items, of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable and
accrued expenses arising in the ordinary course of business and due within six
months of the incurrence thereof), (v) the Attributable Indebtedness of such
Person in respect of Capital Lease Obligations and Synthetic Lease Obligations
(regardless of whether accounted for as indebtedness under GAAP), (vi) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property, (vii) all obligations, contingent or otherwise, of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, bankers’ acceptance or similar instrument, (viii) all
Indebtedness of others secured by (or for which the holder of such obligations
has an existing right, contingent or otherwise, to be secured by) a Lien on, or
payable out of the proceeds of production from, any property or asset of such
Person, whether or not such obligation is assumed by such Person;


-27-

--------------------------------------------------------------------------------





provided that the amount of any Indebtedness of others that constitutes
Indebtedness of such Person solely by reason of this clause (viii) shall not for
purposes of this Agreement exceed the greater of the book value or the fair
market value of the properties or assets subject to such Lien, (ix) all Guaranty
Obligations of such Person, (x) all Debt Equivalents of such Person and (xi) the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venturer) to the extent such Person would be liable therefor under
applicable Law or any agreement or instrument by virtue of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such person shall not be
liable therefor; provided that (i) Indebtedness shall not include (A) deferred
compensation arrangements, (B) earn-out obligations until matured or earned
(whether or not represented by a note or other instrument), (C) non-compete or
consulting obligations incurred in connection with Permitted Business
Acquisitions, (D) Merchant Funds and (E) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warranties or other unperformed obligations of the seller of
such asset and (ii) the amount of any Limited Recourse Indebtedness of any
Person shall be equal to the lesser of (A) the aggregate principal amount of
such Limited Recourse Indebtedness for which such Person provides credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), is directly or indirectly liable as a guarantor or
otherwise or is the lender and (B) the fair market value of any assets securing
such Indebtedness or to which such Indebtedness is otherwise recourse.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Initial Term Loans” has the meaning specified in Section 2.15(c).
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(ix)
or (x), substantially in the form of Exhibit M hereto, and “Intercompany Notes”
means any two or more of them.
“Interest Coverage Ratio” means, for any period, the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Cash Interest Expense for such period.
“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each fiscal quarter of the Borrower and the Maturity Date for Loans of the
applicable Class and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date for Loans of the applicable
Class, and in addition where the applicable Interest Period for a Eurodollar
Loan is greater than three months, then also the respective dates that fall
every three months after the beginning of such Interest Period.
“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, two, three, six (or if deposits of such
duration are available to all of the Lenders having Commitments or Loans of the
applicable Class, 12 or a period shorter than one month) month(s) thereafter;
provided that:
(i)    any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (5) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period having a duration of one or more months which begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month;


-28-

--------------------------------------------------------------------------------





(iii)    no Interest Period in respect of Term Loans may be selected which
extends beyond a Principal Amortization Payment Date for Loans of the applicable
Class unless, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Term Loans of the applicable Class which are
comprised of Base Rate Loans together with such Term Loans comprised of
Eurodollar Loans with Interest Periods expiring on or prior to such Principal
Amortization Payment Date are at least equal to the aggregate principal amount
of Term Loans of the applicable Class due on such date;
(iv)    if so provided in written notice to the Borrower by the Administrative
Agent at the direction of the Required Lenders, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and
(v)    no Interest Period may be selected which would end after the Maturity
Date for Loans of the applicable Class.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time. When determining the rate for a period which
is less than the shortest period for which the LIBO Screen Rate is available,
the LIBO Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means the overnight rate
determined by the Administrative Agent from such service as the Administrative
Agent may reasonably select.
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than inventory, machinery, equipment and other assets in the
ordinary course of business), Equity Interests, Equity Equivalents, Debt
Equivalents, Indebtedness or other securities of such Person, (ii) any deposit
with, or advance, loan or other extension of credit to or for the benefit of
such Person (other than deposits made in connection with the purchase of
equipment, inventory or services in the ordinary course of business) or (iii)
any other capital contribution to or investment in such Person, including by way
of Guaranty Obligations of any obligation of such Person, any support for a
letter of credit issued on behalf of such Person incurred for the benefit of
such Person or in the case of any Subsidiary of the Borrower, any release,
cancellation, compromise or forgiveness in whole or in part of any Indebtedness
owing by such Person. The amount of any Investment at any time shall be deemed
to equal the difference of (i) the aggregate initial amount of such Investment
less (ii) all returns of principal thereof or capital with respect thereto prior
to such time and all liabilities expressly assumed by another Person (and with
respect to which the Borrower and its Restricted Subsidiaries, as applicable,
shall have received a novation) in connection with the sale of such Investment.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), RBC Capital Markets, Wells Fargo Securities, LLC and BNP
Paribas Securities Corp.
“Judgment Currency” has the meaning specified in Section 10.22(a).
“Judgment Currency Conversion Date” has the meaning specified in Section
10.22(a).


-29-

--------------------------------------------------------------------------------





“Latest Maturity Date” means, with respect to any Indebtedness, the latest
maturity date applicable to any Credit Facility that is outstanding hereunder on
the date such Indebtedness is incurred.
“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.
“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
and (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.
“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.
“L/C Commitment” means the commitment of one or more L/C Issuers to issue
Letters of Credit in an aggregate face amount at any one time outstanding
(together with the amounts of any unreimbursed drawings thereon) of up to the
L/C Sublimit.
“L/C Credit Extension” means the issuance, renewal, extension or increase of a
Letter of Credit.
“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.
“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any other documents delivered in connection
therewith, any application therefor and any agreements, instruments, Guaranties
or other documents (whether general in application to Letters of Credit
generally or applicable only to such Letter of Credit) governing or providing
for (i) the rights and obligations of the parties concerned or at risk or (ii)
any collateral security for such obligations.
“L/C Fee” has the meaning specified in the definition of “Applicable Margin”.
“L/C Issuer” means (i) JPMCB in its capacity as issuer of Letters of Credit
under Section 2.05(a), and its permitted successor or successors in such
capacity and (ii) any other Lender, with the consent of such Lender, which the
Borrower shall have designated as an “L/C Issuer” by notice to the
Administrative Agent.
“L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iv).
“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all L/C
Disbursements not yet reimbursed by the Borrower as provided in Section
2.05(e)(ii), (iii), (iv) or (v) to the applicable L/C Issuers in respect of
drawings under Letters of Credit, including any portion of any such obligation
to which a Lender has become subrogated pursuant to Section 2.05(e)(vi). For all
purposes of this Agreement and all other Loan Documents, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The foregoing shall be calculated on a Dollar
Equivalent basis with respect to any Approved Foreign Currency Letter of Credit.
“L/C Sublimit” means an amount equal to $5,000,000. The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.
“Lender” means (i) each bank or other lending institution identified on Schedule
2.01 as having a Revolving Commitment or a Swing Line Commitment, each bank or
other lending institution having a Term A Commitment or a Term B Commitment and
each Eligible Assignee which acquires a Revolving Loan or a Term


-30-

--------------------------------------------------------------------------------





Loan pursuant to Section 10.07(b) and their respective successors and (ii) each
Person that becomes a party hereto as a “Lender” pursuant to the terms of
Section 2.15, in each case other than a Person who ceases to be a “Lender.”
“Lender Default” means (i) the refusal (in writing) or failure of any Revolving
Lender to make available its portion of any incurrence of Revolving Loans or
participations in any L/C Disbursement or Swing Line Loan, which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure; (ii) the failure of any Revolving Lender to pay over to the
Administrative Agent, any L/C Issuer or any other Revolving Lender any other
amount required to be paid by such Revolving Lender pursuant to the terms of
this Agreement or any other Loan Document within two Business Days of the date
when due; (iii) a Revolving Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under the Revolving Facility; (iv) the failure by a
Lender to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its obligations under the Revolving Facility; (v)
a Distressed Person has admitted in writing that it is unable to pay its debts
as they become due or such Distressed Person becomes subject to a Lender-Related
Distress Event or (vi) a Lender, or a direct or indirect parent company of such
Lender, has become the subject of a Bail-In Action.
“Lender Participation Notice” has the meaning specified in Section 2.09(c)(iii).
“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or any person that directly or indirectly controls
such Revolving Lender (each, a “Distressed Person”), as the case may be, is or
becomes subject to a voluntary or involuntary bankruptcy or insolvency case or
proceeding with respect to such Distressed Person under any Debtor Relief Laws,
or a custodian, conservator, receiver or similar official is appointed for such
Distressed Person or any substantial part of such Distressed Person’s assets, or
such Distressed Person or any person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of (i) the ownership or acquisition of any equity
interests in any Revolving Lender or any person that directly or indirectly
controls such Revolving Lender by a Governmental Authority or an instrumentality
thereof or (ii) an undisclosed administration pursuant to the laws of the
Netherlands.
“Letter of Credit” means any Dollar Letter of Credit, Approved Foreign Currency
Letter of Credit or both, as the context requires.
“Letter of Credit Expiration Date” means the earlier of (i) the day that is 12
months after the date of issuance of the relevant Letter of Credit and (ii) the
day that is five Business Days prior to the Revolving Termination Date then in
effect.
“Letter of Credit Exposure” shall mean, subject to Section 2.17, with respect to
any Lender, at any time, the sum of (a) the amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) Revolving
Loans pursuant to Section 2.05 at such time and (b) such Lender’s Revolving
Commitment Percentage of the L/C Obligations at such time (excluding the portion
thereof consisting of Unpaid Drawings in respect of which the Lenders have made
(or are required to have made) Revolving Loans pursuant to Section 2.05).
“Letter of Credit Request” has the meaning specified in Section 2.05(c)(i).
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.


-31-

--------------------------------------------------------------------------------





“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, lien (statutory or other) or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable Laws of any jurisdiction). Solely for
the avoidance of doubt, the filing of a Uniform Commercial Code financing
statement that is a protective lease filing in respect of an Operating Lease
that does not constitute a security interest in the leased property or otherwise
give rise to a Lien does not constitute a Lien solely on account of being filed
in a public office.
“Limited Recourse Indebtedness” means, with respect to any Person, Indebtedness
to the extent: (i) such Person (A) provides no credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (B) is not directly or indirectly liable as a guarantor or
otherwise or (C) does not constitute the lender; and (ii) no default with
respect thereto would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of such Person to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.
“Loan” means a Dollar Revolving Loan, a Foreign Currency Revolving Loan, a
Foreign Currency Swing Line Loan, a New Revolving Loan, a Term Loan or a Swing
Line Loan (or swing line loan pursuant to a New Revolving Facility) (or a
portion of any Dollar Revolving Loans, Foreign Currency Revolving Loans, Foreign
Currency Swing Line Loans, New Revolving Loans, Term Loans or Swing Line Loans
(or swing line loans pursuant to a New Revolving Facility)), individually or
collectively as appropriate; provided that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be.
“Loan Documents” means, collectively, this Agreement, the Amendment Agreement,
the Notes, the Guaranty, the Engagement Letter, the Collateral Documents, the
Perfection Certificate, the Intercompany Notes, each Accession Agreement and
each L/C Document, in each case as the same may be amended, modified or
supplemented from time to time, and all other related agreements, certificates
and documents executed by a Loan Party and delivered to any Senior Credit Party
in connection with or pursuant to any of the foregoing.
“Loan Party” means each of Holdings, the Borrower and each Subsidiary Guarantor,
and “Loan Parties” means any combination of the foregoing.
“Long-Term Indebtedness” of any Person means any Indebtedness that, in
accordance with GAAP, is classified (or, when incurred, was classified) as a
long-term liability on the balance sheet of such Person.
“Maintenance Leverage Ratio” means on any day the ratio of (i) Consolidated
Secured Funded Indebtedness as of the last day of the fiscal quarter of the
Borrower ending on, or most recently preceding, such date, less Cash on Hand, to
(ii) Consolidated EBITDA for the four consecutive fiscal quarters of the
Borrower ended on, or most recently preceding, such day.
“margin stock” means “margin stock” as such term is defined in Regulation U.
“Market Disruption Event” has the meaning specified in Section 3.03(a)(ii).
“Market Disruption Lenders” has the meaning specified in Section 3.03(a)(ii).
“Market Disruption Notice” has the meaning specified in Section 3.03(a).
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, liabilities (actual or contingent), operations, properties or
condition (financial or otherwise) of Holdings and its Subsidiaries taken as a
whole, (ii) a material impairment of the ability of any Loan Party to perform
any of its obligations under any Loan Document to which it is a party, which
materially impairs the ability of the Loan Parties to perform their obligations


-32-

--------------------------------------------------------------------------------





under the Loan Documents, taken as a whole, (iii) a material impairment of the
rights and remedies of the Lenders under any Loan Document, which materially
impairs the rights or benefits of the Lenders under the Loan Documents, taken as
a whole.
“Material Acquisition” means any acquisition of property or assets or series of
related acquisitions of property or assets that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the capital
stock or other equity interests of a Person, (b) the aggregate non-equity
consideration for which equals or exceeds $50,000,000 and (c) is designated in
writing as a “Material Acquisition” by the Borrower to the Administrative Agent.
“Material Acquisition Adjustment” means, with respect to any Material
Acquisition, the number that is equal to (i) the aggregate non-equity
consideration for such Material Acquisition divided (ii) by $200,000,000;
provided that the Material Acquisition Adjustment may not exceed 0.50.
“Material Subsidiary” means (i) each Domestic Subsidiary (a) the Consolidated
Total Assets of which (excluding assets of, and investments in, Foreign
Subsidiaries) equal 5% or more of the Consolidated Total Assets of the Borrower
(excluding assets of, and investments in, Foreign Subsidiaries) or (b) the
consolidated revenues of which (excluding consolidated revenues attributable to
Foreign Subsidiaries) account for 5% or more of the consolidated revenues of the
Borrower (excluding consolidated revenues attributable to Foreign Subsidiaries),
(ii) any Foreign Subsidiary (a) the Consolidated Total Assets of which equal 5%
or more of the Consolidated Total Assets of the Borrower or (b) the consolidated
revenues of which accounts for 5% or more of the consolidated revenues of the
Borrower, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the Audited Financial Statements); and (iii) any group of Restricted
Subsidiaries of the Borrower that account in the aggregate for 20% of the
Consolidated Total Assets of the Borrower or 20% of the consolidated revenues of
the Borrower.
“Maturity Date” means (i) as to Revolving Loans and Swing Line Loans, the
Revolving Termination Date, (ii) as to New Revolving Commitments, any maturity
date related to any Class of New Revolving Commitments, (iii) as to the Term A
Loans, the Term A Maturity Date, (iv) as to the Term B Loans, the Term B
Maturity Date, (v) any maturity date related to any Class of Incremental Term
Loans and (vi) any maturity date related to any Class of Extended Term Loans, as
applicable.
“Maximum Foreign Currency Sublimit” means $350,000,000 or such greater or lesser
amount as may be adjusted from time to time in accordance with this Agreement.
“Maximum Rate” has the meaning specified in Section 10.10.
“Merchant Funds” means any amounts on deposit with or under the control of the
Borrower or a Subsidiary thereof, or in which the Borrower or a Subsidiary
thereof has an interest, which are owned by a customer of the Borrower or such
Subsidiary, or in which the customer has an interest, and which are held by the
Borrower or applicable Subsidiary (i) as security for the obligations of the
customer to the Borrower or applicable Subsidiary or (ii) while in the process
of payment to the applicable customer. The term “Merchant Funds” shall include
all amounts reflected as “suspended funds” on the consolidated financial
statements of the Borrower.
“Minimum Extension Condition” has the meaning specified in Section 2.16(b).
“Minimum Tranche Amount” has the meaning specified in Section 2.16(b).
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.


-33-

--------------------------------------------------------------------------------





“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.
“Net Cash Proceeds” means (without duplication):
(i)    with respect to any Asset Disposition (other than an Asset Disposition
consisting of a lease where one or more Group Companies is acting as lessor
entered into in the ordinary course of business), Casualty or Condemnation, (A)
the gross amount of all cash proceeds (including cash Casualty Proceeds and cash
Condemnation Awards, except to the extent and for so long as such Casualty
Proceeds or Condemnation Awards constitute Reinvestment Funds) actually received
by any Group Company in respect of such Asset Disposition, Casualty or
Condemnation (including any cash proceeds received as income or other proceeds
of any non-cash proceeds of any Asset Disposition, Casualty or Condemnation as
and when received), less (B) the sum of (1) the amount, if any, of all taxes
(other than income taxes) and all income taxes (as estimated in good faith by a
senior financial or senior accounting officer of the Borrower giving effect to
the overall tax position of Parent Holdings and its Restricted Subsidiaries),
and customary fees, legal fees, brokerage fees, commissions, costs and other
expenses (other than those payable to any Group Company or to Affiliates of any
Group Company except for those payable on terms and conditions as favorable to
the applicable Group Company as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party) that are
incurred in connection with such Asset Disposition, Casualty or Condemnation and
are payable by any Group Company, but only to the extent not already deducted in
arriving at the amount referred to in clause (i)(A) above, (2) appropriate
amounts set aside as a reserve in good faith against any indemnities,
liabilities (contingent or otherwise) associated with such Asset Disposition,
Casualty or Condemnation, (3) if applicable, the amount of any Indebtedness
secured by a Permitted Lien that has been repaid or refinanced in accordance
with its terms with the proceeds of such Asset Disposition, Casualty or
Condemnation; and (4) any payments to be made by any Group Company as agreed
between such Group Company and the purchaser of any assets subject to an Asset
Disposition, Casualty or Condemnation in connection therewith; and
(ii)    with respect to any Debt Issuance, the gross amount of cash proceeds
paid to or received by any Group Company in respect of such Debt Issuance as the
case may be (including cash proceeds subsequently as and when received at any
time in respect of such Debt Issuance from non-cash consideration initially
received or otherwise), net of underwriting discounts, fees and commissions or
placement fees, investment banking fees, legal fees, consulting fees, accounting
fees, printing fees, SEC filing fees and other customary fees and expenses
directly incurred by any Group Company in connection therewith (including fees
and expenses relating to any customary A/B exchange offer in connection with and
following a Debt Issuance) (other than those payable to any Group Company or any
Affiliate of any Group Company except for those payable on terms and conditions
as favorable to the applicable Group Company as would be obtainable by it in a
comparable arms’-length transaction with an independent, unrelated third party).
“New Revolving Commitments” has the meaning specified in Section 2.15(a).
“New Revolving Facility” means each Class of New Revolving Commitments
established pursuant to Section 2.15.
“New Revolving Loans” means any loan (other than a swingline loan) made to the
Borrower under a Class of New Revolving Commitments.
“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.
“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).
“Note” means a Revolving Note, a Term A Note, a Term B Note or a Swing Line
Note, and “Notes” means any combination of the foregoing.


-34-

--------------------------------------------------------------------------------





“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.
“Notice of Extension/Conversion” has the meaning specified in Section 2.07(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligation Currency” has the meaning specified in Section 10.22(a).
“Offered Loans” has the meaning specified in Section 2.09(c)(iii).
“OID” has the meaning specified in Section 2.15(c).
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Financing Obligations” has the meaning specified in Section 1.11(a).
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (i) with respect to Term Loans, Revolving Loans or
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swing Line Loans, as the case may be, occurring on
such date, and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of L/C Disbursements.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“paid in full” and “payment in full” means, with respect to any Finance
Obligation, the occurrence of all of the foregoing: (i) with respect to such
Finance Obligations other than (A) contingent indemnification obligations,


-35-

--------------------------------------------------------------------------------





Swap Obligations and Cash Management Obligations not then due and payable and
(B) to the extent covered by clause (ii) below, obligations with respect to
undrawn Letters of Credit, payment in full thereof in cash (or otherwise to the
written satisfaction of the Finance Parties owed such Finance Obligations), (ii)
with respect to any undrawn Letter of Credit, the obligations under which are
included in such Finance Obligations, (A) the cancellation thereof and payment
in full of all resulting Finance Obligations pursuant to clause (i) above or (B)
the receipt of cash collateral (or a backstop letter of credit in respect
thereof on terms acceptable to the applicable L/C Issuer and the Administrative
Agent) in an amount at least equal to 103% of the L/C Obligations for such
Letter of Credit and (iii) if such Finance Obligations consist of all the Senior
Credit Obligations under or in respect of the Revolving Commitments, termination
of all Commitments and all other obligations of the Lenders in respect of such
Commitments under the Loan Documents.
“Parent Holdings” means VeriFone Systems, Inc., a Delaware corporation, and its
successors.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(d), in Swing Line Loans as provided in Section
2.01(c)(vi) or in any Loans as provided in Section 2.13.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
“Perfection Certificate” means a certificate, substantially in the form of
Exhibit F-3 to this Agreement, completed and supplemented with the schedules and
attachments contemplated thereby to the satisfaction of the Collateral Agent and
duly executed by the chief executive officer and the chief legal officer or
other authorized officer of each Loan Party.
“Performance Guarantee” means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
Indebtedness for borrowed money), including guarantees of performance under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities or to provide services or with respect
to acquisitions, investments or other strategic transactions.
“Permit” means any license, permit, franchise, right or privilege, certificate
of authority or order, or any waiver of the foregoing, issued or issuable by any
Governmental Authority.
“Permitted Business Acquisition” means a Business Acquisition; provided that:
(i)    the Equity Interests or property or assets acquired in such acquisition
are in a similar, ancillary, complementary or related line of business as the
Borrower and its Restricted Subsidiaries as of the Closing Date or otherwise
are, in the good faith judgment of the Borrower consistent with the Borrower’s
strategic vision as determined from time to time by the Borrower’s Board of
Directors;
(ii)    the Administrative Agent or the Collateral Agent, as applicable, shall
have received all items in respect of the Equity Interests or property or assets
acquired in such acquisition (and/or the seller thereof) required to be
delivered by Section 6.12; and
(iii)    no Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such acquisition, and the Borrower
shall have delivered to the


-36-

--------------------------------------------------------------------------------





Administrative Agent a Pro-Forma Compliance Certificate demonstrating that, upon
giving effect to such acquisition on a Pro-Forma Basis, the Borrower shall be in
compliance with the financial covenants set forth in Section 7.11, in each case
as of the last day of the most recent period of four consecutive fiscal quarters
of the Borrower which precedes or ends on the date of such acquisition for which
financial statements have been delivered pursuant to Section 6.01(a) or (b);
and provided, further, that the term “Permitted Business Acquisition” shall
include a Business Acquisition not otherwise meeting the requirements of the
foregoing definition the terms and provisions of which have been approved by the
Required Lenders.
“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which Parent Holdings acquires an option requiring the counterparty
thereto to deliver to Parent Holdings shares of common stock of Parent Holdings,
the cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Contract pursuant to which Parent
Holdings issues to the counterparty thereto warrants to acquire common stock of
Parent Holdings (whether such warrant is settled in shares, cash or a
combination thereof), in each case entered into by Parent Holdings in connection
with the issuance of Equity Equivalents; provided that (i) the terms, conditions
and covenants of each such Swap Agreement are customary for Swap Agreements of
such type (as reasonably determined by the Board of Directors of Parent Holdings
in good faith) and (ii) in the case of clause (b) above, such Swap Agreement is
classified as an equity instrument in accordance with GAAP, and the settlement
of such Swap Agreement does not require Parent Holdings to make any payment in
cash or cash equivalents that would disqualify such Swap Agreement from so being
classified as an equity instrument. For purposes of this definition, for the
avoidance of doubt, the term “Swap Agreement” shall include any stock option or
warrant agreement for the purchase of Equity Interests of Parent Holdings.
“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Subsidiaries which is
either (A) engaged in a line of business similar, ancillary, complementary or
related to those engaged in by the Borrower and its Restricted Subsidiaries or
(B) otherwise are, in the good faith judgment of the Borrower consistent with
the Borrower’s strategic vision as determined from time to time by the
Borrower’s Board of Directors.
“Permitted Liens” has the meaning specified in Section 7.02.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.01; provided that any customary A/B exchange
offer for any notes issued under this subclause shall be deemed to meet the
requirements of this subclause (i) and subclauses (iii) and (iv) hereof, (ii)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to any Senior
Credit Obligation, such modification, refinancing, refunding, renewal or
extension is subordinated in right of payment to the applicable Senior Credit
Obligations on terms at least as favorable to the applicable Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iv) the terms and conditions
(including, if applicable, as to collateral) of any such modified, refinanced,
refunded, renewed or extended Indebtedness are not materially less favorable,
taken as a whole, to the Loan Parties or the Lenders than the terms and
conditions, taken as a whole, of the Indebtedness being modified, refinanced,
refunded, renewed or extended, as determined by the Borrower in good faith, (v)
such modification, refinancing, refunding, renewal or extension is incurred by
the Person who is the obligor on the


-37-

--------------------------------------------------------------------------------





Indebtedness being modified, refinanced, refunded, renewed or extended, and (vi)
at the time thereof, no Event of Default shall have occurred and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by any Group Company or any ERISA Affiliate
including a Multiemployer Plan.
“Platform” has the meaning specified in Section 6.02(j)(i).
“Pledge Agreement” means the Pledge Agreement, dated as of December 28, 2011,
among Holdings, the Borrower, the Subsidiary Guarantors and the Collateral
Agent, as amended, modified or supplemented as of the date hereof, and as the
same may be further amended, modified or supplemented from time to time.
“Pledged Collateral” has the meaning specified in the Pledge Agreement.
“Pre-Commitment Information” means, taken as an entirety, the information with
respect to the Borrower and its Subsidiaries contained in the Lender
Presentation dated January 11, 2018.
“Predecessor Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
“Predecessor Loan Documents” has the meaning specified in Section 1.12.
“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.
“Prepayment Account” has the meaning specified in Section 2.09(b)(viii).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. The Prime Rate is a rate set by JPMCB based upon various factors
including JPMCB’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate. Any change in such rate
announced by JPMCB shall be effective from and including the date such change is
publicly announced as being effective.
“Principal Amortization Payment” means a scheduled principal payment on any
Class of the Term Loans and the Incremental Term Loans, if any, pursuant to
Section 2.08.
“Principal Amortization Payment Date” means (i) with respect to any Class of the
Term Loans, the last Business Day of each calendar quarter, commencing with the
last Business Day of the first full calendar quarter commencing after the
Closing Date, and (ii) the Maturity Date of such Class of Term Loans.
“Proceeds” has the meaning specified for such term in the Uniform Commercial
Code as in effect from time to time in the State of New York.
“Pro-Forma Basis” means, for purposes of determining compliance with or
performing calculations pursuant to any provision hereof, including the
calculation of Consolidated EBITDA, that the applicable Specified Transaction or
other transaction shall be deemed to have occurred as of the first day of the
most recent period of four consecutive fiscal quarters of the Borrower which
most recently precedes or ends on the date of such Specified


-38-

--------------------------------------------------------------------------------





Transaction and with respect to which the Administrative Agent has received the
financial information required under Section 6.01(a) or (b), as applicable, and
the Compliance Certificate required by Section 6.02(a) for such period. In
connection with any calculation of the financial covenants set forth in Section
7.11 upon giving effect to a transaction on a “Pro-Forma Basis,” (i) any
Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries in
connection with such Specified Transaction (or any other transaction which
occurred during the relevant four fiscal quarter period) shall be deemed to have
been incurred as of the first day of the relevant four fiscal-quarter period,
(ii) if such Indebtedness has a floating or formula rate, then the rate of
interest for such Indebtedness for the applicable period for purposes of the
calculations contemplated by this definition shall be determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of such calculations, (iii) income statement items (whether
positive or negative) attributable to all property acquired in such Specified
Transaction or to the Investment constituting such Specified Transaction, as
applicable, shall be included as if such Specified Transaction has occurred as
of the first day of the relevant four-fiscal-quarter period, (iv) such other
pro-forma adjustments which would be permitted or required by Regulations S-K
and S-X under the Securities Act shall be taken into account and (v) such other
adjustments made by the Borrower with the consent of the Administrative Agent
(not to be unreasonably withheld) shall be taken into account.
“Pro-Forma Compliance Certificate” means a certificate of the chief financial
officer or chief accounting officer of the Borrower delivered to the
Administrative Agent in connection with any Specified Transaction for which a
calculation on a “Pro-Forma Basis” is permitted or required hereunder and
containing reasonably detailed calculations demonstrating, upon giving effect to
the applicable Specified Transaction on a Pro-Forma Basis, compliance, as
applicable, with the Total Leverage Ratio and the Interest Coverage Ratio
specified in Section 7.11 as of the last day of the most recent period of four
consecutive fiscal quarters of Holdings which precedes or ends on the date of
the applicable Specified Transaction and with respect to which the
Administrative Agent shall have received the consolidated financial information
required under Section 6.01(a) or (b), as applicable, and the Compliance
Certificate required by Section 6.02(a) for such period.
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.09(c)(ii).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02(j)(ii).
“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used in the
business of the Borrower or such Subsidiary.
“Purchasing Borrower Party” means the Borrower or any Restricted Subsidiary of
the Borrower that becomes an assignee pursuant to Section 10.07(b).
“Qualified Capital Stock” means Equity Interests of the Borrower, other than
Equity Interests constituting Debt Equivalents.
“Qualified Securitization Facility” means any Securitization Facility (1)
constituting a securitization financing facility in respect of which all sales
and/or contributions of Securitization Assets and related assets to the
applicable Person or Securitization Subsidiary are made at reasonably equivalent
value (as determined in good faith by the Borrower) or (2) constituting a
receivables financing facility, in each case to the extent such Qualified
Securitization Facility, together with all other Qualified Securitization
Facilities then outstanding, has outstanding commitments and/or purchasing limit
of no more than $50,000,000 at any time outstanding.
“Qualifying Equity Issuance” means any issuance of Equity Interests by the
Borrower or any receipt by the Borrower of a capital contribution (or any direct
or indirect parent thereof and contributed to the Borrower as cash equity), if,
after giving effect thereto, no Change of Control shall have occurred.


-39-

--------------------------------------------------------------------------------





“Qualifying Lenders” has the meaning specified in Section 2.09(c)(iv).
“Qualifying Loans” has the meaning specified in Section 2.09(c)(iv).
“Ratings Trigger Date” means the first date when the Borrower shall obtain
public corporate ratings from S&P and public corporate family ratings from
Moody’s of BB and Ba1 (or better) or BB+ and Ba2 (or better), respectively, in
each case with a stable outlook; provided that no Default or Event of Default
shall have occurred or is continuing as of such date.
“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures.
“Reference Period” means any period of four consecutive fiscal quarters.
“Refinancing Debt Securities” means debt securities of the Borrower that are
designated in an officer’s certificate delivered to the Administrative Agent
prior to the date of issuance thereof as “Refinancing Debt Securities”; provided
that (A) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior the Latest
Maturity Date, other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
upon an event of default, (B) such debt securities are not secured by any Lien
on any assets of the Borrower or any of its Restricted Subsidiaries other than a
Lien permitted by Section 7.02(xviii) and such debt securities are not
guaranteed by any Subsidiary other than a Subsidiary Guarantor and (C) the
covenants, events of default and other terms for such Indebtedness (provided
that such Indebtedness shall have interest rates, fees, funding discounts and
redemption or prepayment premiums determined by the Borrower to be market rates
and premiums at the time of issuance of such Indebtedness), taken as a whole,
are determined by the Borrower to be market terms on the date of issuance and in
any event are not more restrictive on the Borrower and its Restricted
Subsidiaries than the terms, taken as a whole, of this Agreement (as in effect
on the Closing Date), as determined by the Borrower in good faith.
“Refinancing Term Loans” means Incremental Term Loans that have been designated
by the Borrower as “Refinancing Term Loans” in the applicable Additional Credit
Extension Amendment.
“Refunded Swing Line Loan” has the meaning specified in Section 2.01(c)(iii).
“Register” has the meaning specified in Section 10.07(c).
“Reinvestment Funds” means, with respect to any Casualty Proceeds or any
Condemnation Award exceeding $10,000,000 in respect of the single event or
series of related events giving rise thereto, that portion of such funds as
shall, according to a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent within 30 days after the occurrence of the
Casualty or Condemnation giving rise thereto (and in any case prior to the
receipt thereof by any Group Company), be reinvested within 365 days after the
occurrence of the Casualty or Condemnation giving rise thereto or an agreement
is entered to reinvest such proceeds within such 365 day period and such
proceeds are reinvested in accordance with the terms of such agreement no later
than 180 days of the end of such 365 day period, in each case, in the repair,
restoration or replacement of the properties that were the subject of such
Casualty or Condemnation; provided that (i) such certificate shall be
accompanied by evidence reasonably satisfactory to the Administrative Agent that
any property subject to such Casualty or Condemnation has been or will be
repaired, restored or replaced, (ii) pending such reinvestment, the entire
amount of such proceeds shall be deposited in an account with the Collateral
Agent for the benefit of the Finance Parties, over which the Collateral Agent
shall have sole control and exclusive right of withdrawal (which may include the
Reinvestment Funds Account (as defined and established under the Security
Agreement)), (iii) from and after the date of delivery of such certificate, the
Borrower or one or more of its Subsidiaries shall proceed, in a commercially
reasonable manner, to complete the repair, restoration or replacement of the
properties that were the subject of such Casualty or Condemnation as described
in such certificate and (iv) no Event of Default shall have occurred and be
continuing or, if the Borrower or one or more of its Restricted Subsidiaries
shall have then entered into one or more continuing agreements with a Person not
an Affiliate of any of them for the repair, restoration or replacement of the


-40-

--------------------------------------------------------------------------------





properties that were the subject of such Casualty or Condemnation, none of the
Administrative Agent or the Collateral Agent shall have commenced any action or
proceeding to exercise or seek to exercise an right or remedy with respect to
any Collateral (including any action of foreclosure, enforcement, collection or
execution or by and proceeding under any Debtor Relief Law with respect to any
Loan Party); and provided, further, that, if any of the foregoing conditions
shall cease to be satisfied at any time, such funds shall no longer be deemed
Reinvestment Funds and such funds shall immediately be applied to prepayment of
the Loans in accordance with Section 2.09(b).
“Related Obligations” has the meaning specified in Section 9.12.
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Materials into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Hazardous Materials through or in the
air, soil, surface water, ground water or property.
“Replacement Revolving Commitments” means any New Revolving Commitments
established pursuant to Section 2.15 that are designated as “Replacement
Revolving Commitments” in the applicable Additional Credit Extension Amendment
relating thereto.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term B Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term B Loans and having an effective interest cost
or weighted average yield (as determined by the Board of Directors of the
Borrower in good faith and, in any event, excluding any arrangement or
commitment fees in connection therewith) that is less than the effective
interest cost for or weighted average yield (as determined by the Board of
Directors of the Borrower on the same basis) of the Term B Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the effective interest cost for, or weighted average yield of, the
Term B Loans.
“Required Lenders” means at any date of determination, Lenders holding more than
50% of the sum of (i) the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (ii) the Adjusted Total Revolving Commitment at such date and
the Adjusted Total New Revolving Commitment of all Classes. For the avoidance of
doubt, the Total Outstandings or Commitments of any Defaulting Lender shall not
be included in the numerator or the denominator for the calculation of the
“Required Lenders” for purposes hereof.
“Required Revolving Lenders” means, collectively, Revolving Lenders having more
than 50% of the Adjusted Total Revolving Commitment at such date and the
Adjusted Total New Revolving Commitment of all Classes or, after the Revolving
Termination Date, more than 50% of the aggregate Revolving Outstandings. For the
avoidance of doubt, the Commitments of a Defaulting Lender shall not be included
in the numerator or the denominator for the calculation of “Required Revolving
Lenders” for purposes hereof.
“Required Term A Lenders” means, collectively, Term A Lenders having more than
50% of the principal amount of the Term A Loans then outstanding. For the
avoidance of doubt, the principal amount of Term A Loans outstanding of any
Defaulting Lender shall not be included in the numerator or the denominator for
the calculation of “Required Term A Lenders” for purposes hereof.
“Required Term B Lenders” means, collectively, Term B Lenders having more than
50% of the principal amount of the Term B Loans then outstanding. For the
avoidance of doubt, the principal amount of Term B Loans outstanding of any
Defaulting Lender shall not be included in the numerator or the denominator for
the calculation of “Required Term B Lenders” for purposes hereof.
“Required Term Lenders” means, collectively, Term Lenders having more than 50%
of the principal amount of the Term Loans then outstanding. For the avoidance of
doubt, the principal amount of Term Loans outstanding of any Defaulting Lender
shall not be included in the numerator or the denominator for the calculation of
“Required Term Lenders” for purposes hereof.


-41-

--------------------------------------------------------------------------------





“Reset Date” has the meaning specified in Section 1.09(a).
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Responsible Officer” means the chief executive officer, president, executive
vice president, chief financial officer or treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or similar
payment, purchase or other acquisition for value, direct or indirect, of any
class of Equity Interests or Equity Equivalents of any Group Company or any of
their direct or indirect parent companies, now or hereafter outstanding or (iii)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any class of Equity Interests or
Equity Equivalents of any Group Company or any of their direct or indirect
parent companies, now or hereafter outstanding.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Reversion Date” has the meaning specified in Section 7.06(a).
“Revolving Base Rate Loans” means Revolving Loans that are Base Rate Loans.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.
“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount, (A)
to make Revolving Loans in accordance with the provisions of Section 2.01(a),
(B) to purchase Participation Interests in Swing Line Loans in accordance with
the provisions of Section 2.01(c) and (C) to purchase Participation Interests in
Letters of Credit in accordance with the provisions of Section 2.05(d).
“Revolving Commitment Percentage” means, for each Lender, the percentage
(carried out to the ninth decimal place) identified as its Revolving Commitment
Percentage on Schedule 2.01 hereto, as such percentage may be adjusted or
modified in connection with any assignment made in accordance with the
provisions of Section 10.07(b), or as otherwise adjusted from time to time in
accordance with this Agreement.
“Revolving Committed Amount” means $700,000,000, of which aggregate amount up to
the Maximum Foreign Currency Sublimit is in the form of commitments to make, at
the Borrower’s request, Foreign Currency Loans, or such greater or lesser amount
to which the Revolving Committed Amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Exposure” means, with respect to any Lender, the Dollar Equivalent of
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s Letter
of Credit Exposure, plus the aggregate amount at such time of such Lender’s
Swing Line Exposure.
“Revolving Facility” means the Revolving Commitments as in effect on the Closing
Date and as modified from time to time in accordance with this Agreement.


-42-

--------------------------------------------------------------------------------





“Revolving Lender” means each Lender identified in Schedule 2.01 as having a
Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.07(b) and their respective
successors.
“Revolving Loan” means a Foreign Currency Loan or a Dollar Revolving Loan, as
the context requires.
“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligation of the Borrower to repay outstanding
Revolving Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.
“Revolving Outstandings” means at any date the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate
outstanding amount of all L/C Obligations.
“Revolving Termination Date” means the fifth anniversary of the Closing Date
(or, if such day is not a Business Day, the next preceding Business Day) or such
earlier date upon which the Revolving Commitments shall have been terminated in
their entirety in accordance with this Agreement.
“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person (other than the Borrower or any of its Restricted Subsidiaries) or to
which any such Person is a party providing for the leasing to the Borrower or
any of its Restricted Subsidiaries of any property, whether owned by the
Borrower or any of its Restricted Subsidiaries as of the Closing Date or later
acquired, which has been or is to be sold or transferred by the Borrower or any
of its Restricted Subsidiaries to such Person or to any other Person from whom
funds have been, or are to be, advanced by such Person to the Borrower or any if
its Restricted Subsidiaries on the security of such property.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions broadly prohibiting dealings with such
government, country or territory.
“Sanctioned Person” means, at any time, (a) any Person that is listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person described in clauses (a)
or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill, Inc., a New York corporation, and its successors or, absent any such
successor, such nationally recognized statistical rating organization as the
Borrower and the Administrative Agent may select.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Securitization Facility and the proceeds thereof and (b)
contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.


-43-

--------------------------------------------------------------------------------





“Securitization Facility” means any of one or more receivables or securitization
financing facilities, as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are Limited
Recourse Indebtedness (except for customary representations, warranties,
covenants, performance guarantees, payments of fees and expenses and indemnities
made in connection with such facilities) to the Borrower or any of its
Restricted Subsidiaries (other than a Securitization Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells or grants a
security interest in its accounts receivable or Securitization Assets or assets
related thereto to either (a) a Person that is not a Restricted Subsidiary or
(b) a Securitization Subsidiary that in turn sells its accounts receivable to a
Person that is not a Restricted Subsidiary.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.
“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.
“Security Agreement” means the Security Agreement, dated as of December 28,
2011, among Holdings, the Borrower, the Subsidiary Guarantors and the Collateral
Agent, as amended, modified or supplemented as of the date hereof, and as the
same may be further amended, modified or supplemented from time to time.
“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:
(i)    in the case of the Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Debtor Relief Law with respect to the Borrower, whether or
not allowed or allowable as a claim in any such proceeding) on any Revolving
Loan, Term Loan or L/C Obligation under, or any Revolving Note, Term A Note,
Term B Note or Swing Line Note issued pursuant to, this Agreement or any other
Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party under any Loan
Document in respect of any Revolving Loan, Term Loan or L/C Obligation under, or
any Revolving Note, Term A Note, Term B Note or Swing Line Note issued pursuant
to, this Agreement or any other Loan Document (including, without limitation,
any amounts which accrue after the commencement of any proceeding under any
Debtor Relief Law with respect to such Loan Party, whether or not allowed or
allowable as a claim in any such proceeding) pursuant to this Agreement or any
other Loan Document;
(iii)    all expenses of the Administrative Agent or the Collateral Agent as to
which such Agent have a right to reimbursement by such Loan Party under Section
10.04 of this Agreement or under any other similar provision of any other Loan
Document, including, without limitation, any and all sums advanced by the
Collateral Agent to preserve the Collateral or preserve its security interests
in the Collateral to the extent permitted under any Loan Document or applicable
Law;
(iv)    all amounts paid by any Indemnitee in respect of any Revolving Loan,
Term Loan or L/C Obligation under, or any Revolving Note, Term A Note, Term B
Note or Swing Line Note issued pursuant to, this Agreement or any other Loan
Document as to which such Indemnitee has the right to reimbursement by such Loan
Party under Section 10.05 of this Agreement or under any other similar provision
of any other Loan Document; and
(v)    in the case of Holdings and each Subsidiary Guarantor, all amounts now or
hereafter payable by Holdings or such Subsidiary Guarantor and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Guarantor under or in respect of any Revolving Loan,
Swing Line Loan, Term Loan or L/C


-44-

--------------------------------------------------------------------------------





Obligation under, or any Revolving Note, Swing Line Note, Term A Note or Term B
Note issued pursuant to, this Agreement or any other Loan Document, whether or
not allowed or allowable as a claim in any such proceeding) on the part of
Parent Holdings, Holdings or such Subsidiary Guarantor pursuant to this
Agreement, the Guaranty or any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Senior Credit Party” means each Lender (including any Affiliate in respect of
any Cash Management Obligations), each L/C Issuer, the Administrative Agent, the
Collateral Agent and each Indemnitee in respect of Loans and their respective
successors and assigns, and “Senior Credit Parties” means any two or more of
them, collectively.
“Senior Managing Agent” means BBVA Compass.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able generally to pay its recorded liabilities and
contingent obligations as they mature or become payable in the normal course of
business, (ii) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged and (iii) the present fair saleable value (i.e., the amount that could
be obtained for such Person’s assets within a commercially reasonable time,
through sale by a willing seller to a willing buyer under ordinary selling
conditions for comparable business enterprises insofar as such conditions can be
reasonably evaluated) of the assets of such Person exceeds the amount that will
be required to pay the recorded liabilities and contingent obligations of such
Person as they become absolute and matured. In computing the amount of any
contingent obligation at any time, such obligation shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Transaction” means, with respect to any period, any (i) Investment,
(ii) sale or transfer of assets or property or other Asset Disposition,
(iii) incurrence or repayment of Indebtedness, (iv) Restricted Payment,
(v) designation or redesignation of an Unrestricted Subsidiary or Restricted
Subsidiary, (vi) Incremental Term Loan, (vii) provision of Incremental Revolving
Commitment Increases, (viii) creation of Extended Term Loans or (ix) other
event, in each case that by the terms of the Loan Documents requires pro-forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro-Forma Basis.”
“Standby Letter of Credit” has the meaning specified in Section 2.05(a).
“Standby Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).
“Subordinated Indebtedness” of any Person means all unsecured Indebtedness (i)
the principal of which by its terms is not required to be repaid, in whole or in
part, before the first anniversary of the Latest Maturity Date at the time
incurred, (ii) which is subordinated in right of payment to such Person’s
indebtedness, obligations and liabilities to the Senior Credit Parties under the
Loan Documents pursuant to payment and subordination provisions reasonably
satisfactory in form and substance to the Administrative Agent and (iii) is
issued pursuant to documents having covenants, subordination provisions and
events of default that, taken as a whole, are in the good faith judgment of the
Borrower in no event less favorable, including with respect to rights of
acceleration, to such Person than the terms hereof, taken as a whole, or are
otherwise reasonably satisfactory in form and substance to the Administrative
Agent and the Collateral Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the Voting Securities or the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be


-45-

--------------------------------------------------------------------------------





deemed to have more than 50% ownership interest in a partnership, limited
liability company, association or other business entity if such Person or
Persons shall be allocated more than 50% of partnership, association or other
business entity gains or losses or shall be or control the managing director,
manager or a general partner of such partnership, association or other business
entity. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” means each Subsidiary of the Borrower on the Closing Date
(other than an Excluded Subsidiary) and each Subsidiary of the Borrower (other
than an Excluded Subsidiary, except to the extent otherwise provided in Section
6.12(d)) that becomes a party to the Guaranty after the Closing Date by
execution of an Accession Agreement, and “Subsidiary Guarantors” means any two
or more of them.
“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Contract” means with respect to any Guarantor any Swap Obligation under
any agreement, contract or transaction that constitutes a “swap” within the
meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Creditor” means any Lender or Agent or any Affiliate of any Lender or
Agent from time to time party to one or more Swap Agreements permitted hereunder
with a Loan Party (even if any such Lender for any reason ceases after the
execution of such agreement to be a Lender hereunder), and its successors and
assigns, and “Swap Creditors” means any two or more of them, collectively.
“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Agreement, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.
“Swap Termination Value” means, at any date and in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Swap Agreements, (i) for any date on or
after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (ii)
for any date prior to the date referenced in clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include any Lender).
“Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans and
identified as such in the Swing Line Loan Request with respect thereto.
“Swing Line Commitment” means the agreement of the Swing Line Lender to make
Loans pursuant to Section 2.01(c). The Swing Line Commitment is a part of, and
not in addition to, the Revolving Committed Amount.


-46-

--------------------------------------------------------------------------------





“Swing Line Committed Amount” means $50,000,000, as such Swing Line Committed
Amount may be reduced from time to time in accordance with this Agreement.
“Swing Line Exposure” means, subject to Section 2.17, with respect to any
Lender, at any time, such Lender’s Revolving Commitment Percentage of the Swing
Line Loans outstanding at such time.
“Swing Line Lender” means JPMCB, in its capacity as the Swing Line Lender under
Section 2.01(c), and its successor or successors in such capacity.
“Swing Line Loan” means a Base Rate Loan made by the Swing Line Lender pursuant
to Section 2.01(c), and “Swing Line Loans” means any two or more of such Base
Rate Loans.
“Swing Line Loan Request” has the meaning specified in Section 2.02(b).
“Swing Line Note” means a promissory note, substantially in the form of Exhibit
B-4 hereto, evidencing the obligation of the Borrower to repay outstanding Swing
Line Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.
“Swing Line Termination Date” means the earlier of (i) the fifth anniversary of
the Closing Date (or, if such day is not a Business Day, the next preceding
Business Day) or such earlier date upon which the Revolving Commitments shall
have been terminated in their entirety in accordance with this Agreement and
(ii) the date on which the Swing Line Commitment is terminated in its entirety
in accordance with this Agreement.
“Syndication Date” means the earlier of (i) the date which is 60 days after the
Closing Date and (ii) the date on which the Administrative Agent determines in
its sole discretion (and notifies the Borrower) that the primary syndication
(and the resulting addition of Lenders pursuant to Section 10.07(b)) has been
completed.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
person (without regard to accounting treatment).
“Taxes” has the meaning specified in Section 3.01(a).
“Term A Borrowing” means a Borrowing comprised of Term A Loans and identified as
such in the Notice of Borrowing with respect thereto.
“Term A Commitment” means, with respect to any Lender, as applicable, the
commitment of such Lender to make Term A Loans on the Closing Date in a
principal amount equal to such Lender’s Term A Commitment Percentage of the Term
A Committed Amount.
“Term A Commitment Percentage” means, for each Lender, the percentage (carried
out to the ninth decimal place) identified as its Term A Commitment Percentage
on Schedule 2.01.
“Term A Committed Amount” means $350,000,000.
“Term A Lender” means (i) each bank or other lending institution identified on
Schedule 2.01 as having a Term A Commitment and (ii) each Eligible Assignee
which acquires a Term A Loan pursuant to Section 10.07(b) and their respective
successors.
“Term A Loan” means a Loan made under Section 2.01(b)(i) and “Term A Loans”
means two or more of them, collectively.


-47-

--------------------------------------------------------------------------------





“Term A Maturity Date” means the fifth anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).
“Term A Note” means a promissory note, dated as of the date of issue and
substantially in the form of Exhibit B-2 hereto, evidencing the obligation of
the Borrower to repay outstanding Term A Loans, as such note may be amended,
modified or supplemented from time to time.
“Term B Borrowing” means a Borrowing comprised of Term B Loans and identified as
such in the Notice of Borrowing with respect thereto.
“Term B Commitment” means, with respect to any Lender, as applicable, the
commitment of such Lender to make Term B Loans on the Closing Date in a
principal amount equal to such Lender’s Term B Commitment Percentage of the Term
B Committed Amount.
“Term B Commitment Percentage” means, for each Lender, the percentage (carried
out to the ninth decimal place) identified as its Term B Commitment Percentage
on Schedule 2.01.
“Term B Committed Amount” means $350,000,000.
“Term B Lender” means (i) each bank or other lending institution identified on
Schedule 2.01 as having a Term B Commitment and (ii) each Eligible Assignee
which acquires a Term B Loan pursuant to Section 10.07(b) and their respective
successors.
“Term B Loan” means a Loan made under Section 2.01(b)(ii) and “Term B Loans”
means two or more of them, collectively.
“Term B Maturity Date” means the seventh anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).
“Term B Note” means a promissory note, dated as of the date of issue and
substantially in the form of Exhibit B-3 hereto, evidencing the obligation of
the Borrower to repay outstanding Term B Loans, as such note may be amended,
modified or supplemented from time to time.
“Term Commitment” means a Term A Commitment or a Term B Commitment, as the
context may require.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loans” means, collectively, Term A Loans, Term B Loans or Incremental Term
Loan, as the context requires, including any Extended Term Loan.
“Threshold Amount” means $50,000,000.
“Total Leverage Ratio” means on any day the ratio of (i) Consolidated Funded
Indebtedness as of the last day of the fiscal quarter of the Borrower ending on,
or most recently preceding, such date, less Cash on Hand, to (ii) Consolidated
EBITDA for the four consecutive fiscal quarters of the Borrower ended on, or
most recently preceding, such day.
“Total Outstandings” means, at any date the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
“Trade Letter of Credit” has the meaning specified in Section 2.05(a).
“Trade Letter of Credit Fee” has the meaning specified in Section 2.11(b)(ii).


-48-

--------------------------------------------------------------------------------





“Tranche B Incremental Term Loans” means Incremental Term Loans on customary
terms for senior secured Term B Loans syndicated to institutional term loan
investors, as determined by the Board of Directors of the Borrower in good faith
based on the expected lenders, amortization, tenor and other material terms of
such Incremental Term Loans.
“Transactions” means the borrowing of the Loans on the Closing Date and the
other events contemplated hereby and thereby to occur in connection therewith.
“Type” has the meaning specified in Section 1.08.
“UCP” has the meaning specified in Section 2.05(j).
“Unfunded Liabilities” means, except as otherwise provided in Section
5.12(a)(i)(B), (i) with respect to each Plan, the amount (if any) by which the
present value of all nonforfeitable benefits under each Plan exceeds the current
value of such Plan’s assets allocable to such benefits, all determined in
accordance with the respective most recent valuations for such Plan using
applicable PBGC plan termination actuarial assumptions (the terms “present
value” and “current value” shall have the same meanings specified in Section 3
of ERISA) and (ii) with respect to each Foreign Pension Plan, the amount (if
any) by which the present value of all nonforfeitable benefits under each
Foreign Pension Plan exceeds the current value of such Foreign Pension Plan’s
assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time (except as other-wise specified) in any applicable
state or jurisdiction.
“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.
“Unpaid Drawing” has the meaning specified in Section 2.17(a)(iv).
“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 6.14 subsequent to the Closing
Date, (b) any existing Restricted Subsidiary of the Borrower that is designated
as an Unrestricted Subsidiary by the Borrower pursuant to Section 6.14
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary.
“Unused Revolving Commitment Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount of all outstanding L/C
Obligations. For the avoidance of doubt, no deduction shall be made on account
of outstanding Swing Line Loans in calculating the Unused Revolving Commitment
Amount.
“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001)), as the same
may be amended, supplemented, modified, replaced or otherwise in effect from
time to time.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning specified in Section 10.15(b)(iv).


-49-

--------------------------------------------------------------------------------





“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares and other nominal
amounts of capital stock or other ownership interests that are required to be
held by other Persons under applicable Law) are at the time directly or
indirectly owned by such Person. “Wholly-Owned Domestic Subsidiary” means a
Wholly-Owned Subsidiary that is also a Domestic Subsidiary.
“Withholding Agent” means any Loan Party, the Administrative Agent or any other
applicable withholding agent.
“Write-down and Conversion Powers” means:
(a)    in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in EU Bail-In Legislation Schedule; and
(b)    in relation to any other applicable Bail-In Legislation:
(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
(ii)    any similar or analogous powers under that Bail-In Legislation.
Section 1.02    Other Interpretative Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof. Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears. The term “including” is by way of example and not limitation (i.e.,
“including” shall be deemed to mean “including, without limitation”). The term
“documents” includes any and all


-50-

--------------------------------------------------------------------------------





instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms and Determinations. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. All financial
statements delivered to the Lenders hereunder shall be accompanied by a
statement from the Borrower that GAAP has not changed since the most recent
financial statements delivered by the Borrower to the Lenders or if GAAP has
changed describing such changes in detail and explaining how such changes affect
the financial statements. All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent annual or quarterly financial statements delivered pursuant to
Section 6.01 (or, prior to the delivery of the first financial statements
pursuant to Section 6.01, consistent with the financial statements described in
Section 5.05(a) (but without giving effect to any deviations from GAAP disclosed
therein)); provided, however, that (i) if (A) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto (an “Accounting Change”) or (B) either the Administrative Agent
or the Required Lenders shall so object to such Accounting Change in writing
within 60 days after delivery of such financial statements (or after the Lenders
have been informed of such Accounting Change), then, in each case, such
calculations shall be made as if such Accounting Change had not been effected
and on a basis consistent with how GAAP or the rules promulgated pursuant
thereto that are the subject of such Accounting Change were calculated in the
most recent financial statements delivered by the Borrower to the Lenders as to
which no such objection shall have been made, and the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations made before and after giving
effect to such change in GAAP, (ii) if a change in GAAP or the rules promulgated
with respect thereto occurs or GAAP shall mean IFRS in accordance with the
definition of GAAP, the parties hereto agree to enter into negotiations in order
to amend such provisions so as equitably to reflect such change such that the
criteria for evaluation compliance with such covenants shall be the same after
such changes as if such change had not been made and (iii) notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), or under any similar
accounting standard, to value any Indebtedness of the Borrower or any Subsidiary
at “fair value” or any similar valuation standard, as defined therein.
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Maintenance
Leverage Ratio, the Total Leverage Ratio and the Interest Coverage Ratio shall
be calculated with respect to such period and such Specified Transaction on a
Pro-Forma Basis.
Section 1.04    Rounding. Any financial ratios required to be maintained by any
Group Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05    References to Agreements and Laws. Unless otherwise expressly
provided herein, (i) references to Organization Documents, agreements (including
the Loan Documents) and other contractual


-51-

--------------------------------------------------------------------------------





instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (ii) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the L/C
Documents related thereto, whether or not such maximum face amount is in effect
at such time.
Section 1.08    Classes and Types of Borrowings. The term “Borrowing” denotes
the aggregation of Loans of one or more Lenders made to the Borrower pursuant to
ARTICLE II on the same date, all of which Loans are of the same Class and Type
(subject to ARTICLE III) and, except in the case of Base Rate Loans, have the
same initial Interest Period. Loans hereunder are distinguished by “Class” and
“Type.” The “Class” of a Loan (or of a Commitment to make such a Loan or of a
Borrowing comprised of such Loans) refers to whether such Loan is a Dollar
Revolving Loan, Foreign Currency Revolving Loan, New Revolving Loan, Term A
Loan, Term B Loan, Incremental Term Loan, Extended Revolving Commitments or
Extended Term Loans. The “Type” of a Loan refers to whether such Loan is a
Eurodollar Loan or a Base Rate Loan. Identification of a Loan (or a Borrowing)
by both Class and Type (e.g., a “Term B Eurodollar Loan”) indicates that such
Loan is a Loan of both such Class and such Type (e.g., both a Term B Loan and a
Eurodollar Loan) or that such Borrowing is comprised of such Loans.
Section 1.09    Exchange Rates.
(a)    Not later than 1:00 p.m. on each Calculation Date, the Administrative
Agent shall (i) determine the Exchange Rate as of such Calculation Date with
respect to any Approved Foreign Currency and (ii) give written notice thereof to
the Lenders and the Borrower. The Exchange Rate so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other date of determination, shall remain
effective until the next succeeding Reset Date, and shall for purposes of this
Agreement (other than Section 10.22 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between Dollars and an Approved Foreign Currency.
(b)    Not later than 5:00 p.m. on each Reset Date and on each date on which
Foreign Currency Loans are made or Approved Foreign Currency Letters of Credit
are issued, the Administrative Agent shall (i) determine the aggregate amount of
the Dollar Equivalent of the Outstanding Amount of all Dollar Revolving Loans,
Swing Line Loans and L/C Obligations, Foreign Currency Sublimits and the Maximum
Foreign Currency Sublimit then outstanding (after giving effect to all Revolving
Loans repaid and all reimbursements of L/C Disbursements made, and all Refunded
Swing Line Loans paid concurrently with the making of any Revolving Loans) and
(ii) notify the Lenders and the Borrower of the results of such determination.
Section 1.10    Certain Determinations. For purposes of determining compliance
with any of the covenants set forth in ARTICLE VII (including in connection with
any Incremental Facility), but subject to any limitation expressly set forth
therein, as applicable, at any time (whether at the time of incurrence or
thereafter), if any Lien, Investment, Indebtedness, Asset Disposition,
Restricted Payment, Affiliate transaction, prepayment, redemption or any other
transaction meets the criteria of more than one of the categories permitted
pursuant to ARTICLE VII (including in connection with any Incremental Facility),
as applicable, the Borrower may, in its sole discretion, determine under which
category all or a portion of such Lien, Investment, Indebtedness, Asset
Disposition, Restricted Payment, Affiliate transaction, prepayment, redemption
or any other transaction (or, in each case, any portion thereof) is permitted or
to be applied; provided that the Borrower may not reclassify any Indebtedness
incurred pursuant to Section 7.01(ii) or Section 7.01(xv) or Liens incurred
pursuant to Section 7.02(ii) following the Closing Date; provided, further, that
the Borrower may not reclassify Indebtedness incurred under Section 7.01(xvi),
Investments made under Section 7.06(a)(xv) or Restricted Payments paid under
Section 7.07(vii)


-52-

--------------------------------------------------------------------------------





to the extent that such Indebtedness, Investments and Restricted Payments, as
the case may be, could not have been incurred, made or paid under such clauses
on the date of the incurrence of such Indebtedness, the making of such
Investment or payment of such Restricted Payment, as the case may be.
Section 1.11    Amendment and Restatement of Predecessor Credit Agreement;
Effect on Predecessor Credit Agreement.
(a)    Subject to the terms and conditions set forth in this Agreement,
effective as of the date hereof, the Predecessor Credit Agreement is hereby
amended and restated in its entirety without any novation thereof. It is
expressly understood and agreed by each of the parties hereto that (i) the
“Finance Obligations” (as such term is defined in this Agreement) mean and
include all “Finance Obligations” (as such term is defined in the Predecessor
Credit Agreement) outstanding or otherwise existing on and as of the date hereof
after giving effect to the Transactions (such Finance Obligations being herein
referred to as the “Original Financing Obligations”); (ii) the Original
Financing Obligations shall be payable hereafter in accordance with the
respective terms and provisions hereof; and (iii) this Agreement (1) merely
re-evidences, ratifies and confirms the Original Financing Obligations and (2)
is in no way intended and shall not be deemed or construed to constitute a
novation of the Predecessor Credit Agreement.
(b)    All indemnification obligations of each party pursuant to the Predecessor
Credit Agreement arising as a result of a third party claim (including any such
claim arising from a breach of the representations thereunder) shall survive the
amendment and restatement of the Predecessor Credit Agreement pursuant to this
Agreement. On and after the date of this Agreement, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or similar words
referring to the “Credit Agreement” shall mean and be a reference to this
Agreement.
Section 1.12    Reaffirmation of Predecessor Loan Documents. The Borrower in its
capacity under the Predecessor Credit Agreement and each of the other “Loan
Documents” (as such term is defined in the Predecessor Credit Agreement, and
herein referred to as the “Predecessor Loan Documents”) to which the Borrower is
a party (including the respective capacities of accommodation party, assignor,
grantor, guarantor, indemnitor, mortgagor, obligor and pledgor, as applicable,
and each other similar capacity, if any, in which the Borrower granted Liens on
all or any part of its properties and assets, or otherwise acted as an
accommodation party, guarantor, indemnitor or surety with respect to all or any
part of the Original Financing Obligations), hereby (i) agrees that, except as
otherwise expressly set forth herein, the terms and provisions hereof shall not
affect in any way any payment, performance, observance or other obligations or
liabilities of the Borrower hereunder or under any of the other Predecessor Loan
Documents, all of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed in all respects, and (ii) to the extent the Borrower
has granted Liens on any of its properties or assets pursuant to any of the
Predecessor Loan Documents to secure the payment, performance and/or observance
of all or any part of the Original Financing Obligations, acknowledges,
ratifies, confirms and reaffirms such grant of Liens, and acknowledges and
agrees that all of such Liens are intended and shall be deemed and construed to
secure to the fullest extent set forth therein all now existing and hereafter
arising Finance Obligations under and as defined in this Agreement as hereafter
amended, restated, amended and restated, supplemented and otherwise modified and
in effect from time to time.
Section 1.13    Additional Approved Currencies.
(a)    The Borrower may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Approved Currency”; provided that such requested currency is a lawful currency
that is readily transferable and readily convertible into Dollars in the London
interbank market. Such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., five (5) Business Days prior to the date of the desired issuance of
a Letter of Credit (or such other time or date as may be agreed by the
Administrative Agent and the applicable L/C Issuer in their sole discretion).
The Administrative Agent shall also promptly notify the applicable L/C Issuer
thereof. The applicable L/C Issuer shall notify the


-53-

--------------------------------------------------------------------------------





Administrative Agent, not later than 11:00 a.m., two Business Days after receipt
of such request whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested currency.
(c)    Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the applicable L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Approved Currency hereunder for purposes of any Letter
of Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.13, the
Administrative Agent shall promptly so notify the Borrower.
ARTICLE II    
THE CREDIT FACILITIES
Section 2.01    Commitments to Lend.
(a)    Revolving Loans. Each Revolving Lender severally agrees, on the terms and
subject to the conditions set forth in this Agreement, to (i) make Dollar
Revolving Loans to the Borrower pursuant to this Section 2.01(a) from time to
time during the Availability Period for Revolving Loans in amounts such that its
Revolving Outstandings shall not exceed (after giving effect to all Revolving
Loans repaid and all reimbursements of L/C Disbursements made, and all Refunded
Swing Line Loans paid concurrently with the making of any Revolving Loans) its
Revolving Commitment; provided that, immediately after giving effect to each
such Dollar Revolving Loan, (x) the aggregate Revolving Outstandings shall not
exceed the Revolving Committed Amount and (y) with respect to each Revolving
Lender individually, such Lender’s outstanding Revolving Loans plus its
Participation Interests in outstanding Swing Line Loans (other than the Swing
Line Lender’s in its capacity as such) plus its Participation Interests in
outstanding L/C Obligations (other than an L/C Issuer’s in its capacity as such)
shall not exceed such Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount and (ii) make Foreign Currency Revolving Loans to the Borrower
pursuant to this Section 2.01(a) from time to time during the Availability
Period in amounts such that each Lender’s Foreign Currency Revolving Loans shall
not (after giving effect to all Revolving Loans repaid, all reimbursements of
L/C Disbursements made, and all Refunded Swing Line Loans paid concurrently with
the making of any Revolving Loans) exceed such Lender’s Foreign Currency
Sublimit; provided that immediately after giving effect to any Foreign Currency
Revolving Loan, the aggregate Foreign Currency Revolving Outstandings shall not
exceed the Maximum Foreign Currency Sublimit. Each Revolving Borrowing comprised
of Dollar denominated Eurodollar Loans shall be in an aggregate principal amount
of $1,000,000 or any larger multiple of $500,000, each Revolving Borrowing
comprised of Dollar denominated Base Rate Loans shall be in an aggregate
principal amount of $500,000 or any larger multiple of $100,000 and each
Revolving Loan comprised of Foreign Currency Revolving Loans shall be in an
aggregate principal amount of €1,000,000 or any larger multiple of €500,000
(except that any such Borrowing may be in the aggregate amount of the unused
Revolving Commitments and any L/C Borrowing may be in the aggregate amount of
any outstanding Unreimbursed Amounts owed to one or more L/C Issuers as provided
in Section 2.05(e)(iv)) and shall be made from the several Revolving Lenders
ratably in proportion to their respective Revolving Commitments. Within the
foregoing limits, the Borrower may borrow under this Section 2.01(a), repay, or,
to the extent permitted by Section 2.09, prepay, Revolving Loans and reborrow
under this Section 2.01(a).
(b)    Term Loans.
(i)    Each Term A Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Term A Loans to the Borrower on the Closing
Date in an aggregate principal amount not exceeding its Term A Commitment. The
Term A Commitments are not revolving in nature, and amounts repaid or prepaid
prior to the Term A Maturity Date may not be reborrowed.
(ii)    Each Term B Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Term B Loans to the Borrower on the Closing
Date in an aggregate principal amount not exceeding its Term B


-54-

--------------------------------------------------------------------------------





Commitment. The Term B Commitments are not revolving in nature, and amounts
repaid or prepaid prior to the Term B Maturity Date may not be reborrowed.
(c)    Swing Line Loans.
(i)    The Swing Line Lender agrees, on the terms and subject to the conditions
set forth herein and in the other Loan Documents and, subject to Section
2.17(a)(vi), to make a portion of the Revolving Commitments available to the
Borrower from time to time during the Availability Period by making loans in
Dollars or Euro to the Borrower (each such loan, a “Swing Line Loan” and,
collectively, the “Swing Line Loans”); provided that (A) the aggregate principal
amount of the Swing Line Loans outstanding at any one time shall not exceed the
Swing Line Committed Amount, (B) with respect to each Lender individually, such
Lender’s outstanding Revolving Loans plus its Participation Interests in
outstanding Swing Line Loans (other than the Swing Line Lender in its capacity
as such) plus its Participation Interests in outstanding L/C Obligations (other
than an L/C Issuer’s in its capacity as such) shall not at any time exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount, (C)
with respect to the Revolving Lenders collectively, the sum of the aggregate
principal amount of Swing Line Loans outstanding plus the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of L/C Obligations
outstanding shall not exceed the Revolving Committed Amount, (D) the Swing Line
Committed Amount shall not exceed the aggregate of the Revolving Commitments
then in effect, (E) with respect to each Lender individually, such Lender’s
outstanding Foreign Currency Revolving Loans plus its Participation Interests in
outstanding Foreign Currency Swing Line Loans (other than the Swing Line Lender
in its capacity as such) plus its outstanding Euro L/C Obligations (other than
an L/C Issuer’s in its capacity as such) shall not at any time exceed such
Lender’s Foreign Currency Sublimit and (F) with respect to the Revolving Lenders
collectively, the sum of the aggregate principal amount of Foreign Currency
Swing Line Loans outstanding plus the aggregate amount of the Foreign Currency
Revolving Loans outstanding plus the aggregate amount of the Euro L/C
Obligations outstanding shall not exceed the Maximum Foreign Currency Sublimit.
Swing Line Loans denominated in Dollars shall be made and maintained as Base
Rate Loans and Foreign Currency Swing Line Loans shall be made and maintained as
Eurodollar Loans and shall bear interest at EURIBOR plus the Applicable Margin
for Eurodollar Revolving Loans. Swing Line Loans may be repaid and reborrowed in
accordance with the provisions hereof prior to the Swing Line Termination Date.
Swing Line Loans may be made notwithstanding the fact that such Swing Line
Loans, when aggregated with the Swing Line Lender’s other Revolving
Outstandings, exceeds its Revolving Commitment. The proceeds of a Swing Line
Borrowing may not be used, in whole or in part, to refund any prior Swing Line
Borrowing.
(ii)    The principal amount of all Swing Line Loans shall be due and payable on
the earliest of (A) the maturity date agreed to by the Swing Line Lender and the
Borrower with respect to such Swing Line Loan (which maturity date shall not be
more than seven Business Days from the date of advance thereof), (B) at the
request of the Swing Line Lender, the last day of the current calendar quarter,
(C) the Swing Line Termination Date, (D) the occurrence of any proceeding with
respect to the Borrower under any Debtor Relief Law or (E) the acceleration of
any Loan or the termination of the Revolving Commitments pursuant to Section
8.02.
(iii)    With respect to any Swing Line Loans that have not been voluntarily
prepaid by the Borrower or paid by the Borrower when due under clause (ii)
above, the Swing Line Lender (by request to the Administrative Agent) or the
Administrative Agent at any time may, and shall at any time Swing Line Loans in
an amount of (x) $1,000,000, in the case of Dollar denominated Swing Line Loans
or (y) € 1,000,000 in the case of Foreign Currency Swing Line Loans shall have
been outstanding for more than seven days, on one Business Day’s notice, require
each Revolving Lender, including the Swing Line Lender, and each such Lender
hereby agrees, subject to the provisions of this Section 2.01(c), to make a
Revolving Loan (which with respect to Dollar denominated Swing Line Loans shall
be initially funded as a Base Rate Loan and with respect to Foreign Currency
Swing Line Loans shall be funded as a Foreign Currency Loan) in an amount equal
to such Lender’s Revolving Commitment Percentage or Foreign Currency Ratable
Portion, as applicable, of the amount of the Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date notice is given.
(iv)    In the case of Revolving Loans made by Lenders other than the Swing Line
Lender under clause (iii) above, each such Revolving Lender shall make the
amount of its Revolving Loan available to the


-55-

--------------------------------------------------------------------------------





Administrative Agent, in same day funds in the Approved Currency in which such
Swing Line Loan was made, at the Administrative Agent’s Office, not later than
(x) 1:00 P.M. with respect to Dollar denominated Swing Line Loans or (y) 11:00
A.M., London time with respect to Foreign Currency Swing Line Loans, in each
case on the Business Day next succeeding the date such notice is given. The
proceeds of such Revolving Loans shall be immediately delivered to the Swing
Line Lender (and not to the Borrower) and applied to repay the Refunded Swing
Line Loans. On the day such Revolving Loans are made, the Swing Line Lender’s
Revolving Commitment Percentage of the Refunded Swing Line Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swing Line Lender
and such portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall instead be outstanding as Revolving
Loans. With respect to Dollar denominated Swing Line Loans only, the Borrower
authorizes the Administrative Agent and the Swing Line Lender to charge the
Borrower’s account with the Administrative Agent (up to the amount available in
such account) in order to pay immediately to the Swing Line Lender the amount of
such Refunded Swing Line Loans to the extent amounts received from the Revolving
Lenders, including amounts deemed to be received from the Swing Line Lender, are
not sufficient to repay in full such Refunded Swing Line Loans. If any portion
of any such amount paid (or deemed to be paid) to the Swing Line Lender should
be recovered by or on behalf of the Borrower from the Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Revolving Lenders in
the manner contemplated by Section 2.13.
(v)    A copy of each notice given by the Swing Line Lender pursuant to this
Section 2.01(c) shall be promptly delivered by the Swing Line Lender to the
Administrative Agent and the Borrower. Upon the making of a Revolving Loan by a
Revolving Lender pursuant to this Section 2.01(c), the amount so funded shall no
longer be owed in respect of its Participation Interest in the related Refunded
Swing Line Loans.
(vi)    If as a result of any proceeding under any Debtor Relief Law, Revolving
Loans are not made pursuant to this Section 2.01(c) sufficient to repay any
amounts owed to the Swing Line Lender as a result of a nonpayment of outstanding
Swing Line Loans, each Revolving Lender agrees to purchase, and shall be deemed
to have purchased, a participation in such outstanding Swing Line Loans in an
amount equal to its Revolving Commitment Percentage or Foreign Currency Ratable
Portion, as applicable, of the unpaid amount together with accrued interest
thereon. Upon one Business Day’s notice from the Swing Line Lender, each
Revolving Lender shall deliver to the Swing Line Lender an amount in Dollars
equal to the Dollar Equivalent of its respective Participation Interest in such
Swing Line Loans in same day funds at the office of the Swing Line Lender
specified or referred to in Section 10.02. In order to evidence such
Participation Interest each Revolving Lender agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to all parties. On such date, any Foreign
Currency Swing Line Loans shall, without further action or notice being
required, be converted to and become denominated in Dollars in an amount equal
to the Dollar Equivalent of the amount thereof on such date. In the event any
Revolving Lender fails to make available to the Swing Line Lender the amount of
such Revolving Lender’s Participation Interest as provided in this Section
2.01(c)(vi), the Swing Line Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest at the customary rate
set by the Swing Line Lender for correction of errors among banks in New York
City for one Business Day and thereafter at the Base Rate plus the then
Applicable Margin for Base Rate Loans.
(vii)    Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to purchase Participation Interests in outstanding Swing
Line Loans pursuant to clause (vi) above shall be absolute and unconditional and
shall not be affected by any circumstance, including (without limitation) (i)
any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender or any other Person may have against the Swing Line Lender, the
Borrower, Holdings or any other Loan Party, (ii) the occurrence or continuance
of a Default or an Event of Default or the termination or reduction in the
amount of the Revolving Commitments after any such Swing Line Loans were made,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any other Person, (iv) any breach of this Agreement or any other
Loan Document by the Borrower or any other Lender, (v) whether any condition
specified in ARTICLE IV is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the forgoing. If
such Lender does not pay such amount forthwith upon the Swing Line Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swing Line Lender shall be deemed to continue to have outstanding Swing Line


-56-

--------------------------------------------------------------------------------





Loans in the amount of such unpaid Participation Interest for all purposes of
the Loan Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder to the Swing Line Lender to fund Swing
Line Loans in the amount of the Participation Interest in Swing Line Loans that
such Lender failed to purchase pursuant to Section 2.01(c)(vi) until such amount
has been purchased (as a result of such assignment or otherwise).
(viii)    If the maturity date shall have occurred in respect of any tranche of
Revolving Commitments at a time when a tranche or tranches of Extended Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(p)), there shall exist sufficient unutilized Extended Revolving Commitments
so that the respective outstanding Swing Line Loans could be incurred pursuant
the Extended Revolving Commitments which will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swing Line Loans and same shall be
deemed to have been incurred solely pursuant to the relevant Extended Revolving
Commitments, and such Swing Line Loans shall not be so required to be repaid in
full on such earliest maturity date.
Section 2.02    Notice of Borrowings.
(a)    Borrowings Other Than L/C Borrowings. Except in the case of Swing Line
Loans and L/C Borrowings, the Borrower shall give the Administrative Agent a
Notice of Borrowing not later than (x) with respect to Loans denominated in
Dollars, 1:00 P.M. on (i) the Business Day immediately preceding each Base Rate
Borrowing and (ii) the third Business Day before each Eurodollar Borrowing and
(y) in the case of Foreign Currency Revolving Loans, not later than 11:00 A.M.,
London time, four Business Days before the date of the proposed borrowing
(unless the Borrower wishes to request an Interest Period for such Borrowing
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” in which case the Borrower shall give such
notice on the fourth Business Day (or fifth Business Day with respect to Foreign
Currency Revolving Loans) before each such Eurodollar Borrowing), specifying:
(i)    the date of such Borrowing, which shall be a Business Day;
(ii)    the aggregate amount and Approved Currency of such Borrowing;
(iii)    the Class and initial Type of the Loans comprising such Borrowing;
provided all Foreign Currency Revolving Loans shall be Eurodollar Loans;
(iv)    in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period and to Section 2.06(a); and
(v)    the location (which must be in the United States) and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.03.
If no election as to the Type of Loans is specified with respect to Dollar
denominated Loans, then the requested Borrowing shall be for Base Rate Loans.
The Borrower shall not be permitted to elect Base Rate for any Foreign Currency
Revolving Loan. If the duration of the initial Interest Period is not specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an initial Interest Period of one month, subject to the
provisions of the definition of Interest Period and to Section 2.06(a).
(b)    Swing Line Borrowings. The Borrower shall request a Swing Line Loan by
written notice (or telephone notice promptly confirmed in writing) substantially
in the form of Exhibit A-4 hereto (a “Swing Line Loan Request”) to the Swing
Line Lender and the Administrative Agent not later than 1:30 P.M. (New York
time), in the


-57-

--------------------------------------------------------------------------------





case of Dollar denominated Swing Line Loans, and 10:00 A.M. (London time), in
the case of Foreign Currency Swing Line Loans, on the Business Day of the
requested Swing Line Loan. Each such notice shall be irrevocable and shall
specify (i) that a Swing Line Loan is requested, (ii) the date of the requested
Swing Line Loan (which shall be a Business Day) and (iii) the principal amount
and currency of the Swing Line Loan requested. Each Swing Line Loan denominated
in Dollars shall be made as a Base Rate Loan and each Swing Line Loan
denominated in Euro shall be made as a Eurodollar Loan and, subject to Section
2.01(c)(ii), each Swing Line Loan shall have such maturity date as agreed to by
the Swing Line Lender and the Borrower upon receipt by the Swing Line Lender of
the Swing Line Loan Request from the Borrower.
(c)    L/C Borrowings. Each L/C Borrowing shall be made as specified in Section
2.05(e)(iv) without the necessity of a Notice of Borrowing.
Section 2.03    Notice to Lenders; Funding of Loans.
(a)    Notice to Lenders. If the Borrower has requested an Interest Period of 12
months or less than one month in duration, the Administrative Agent shall give
prompt notice of such request to the Lenders having Commitments of the
applicable Class and determine whether the requested Interest Period is
acceptable to all of them. Not later than (x) with respect to Loans denominated
in Dollars, 2:00 p.m. on the third Business Day before the requested date of
such a Eurodollar Borrowing and (y) in the case of Foreign Currency Revolving
Loans, not later than 11:00 a.m., London time, on the fourth Business Day before
the requested date of the proposed borrowing of such Foreign Currency Revolving
Loan, the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Upon receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Lender of such Lender’s ratable share (if any) of the
Borrowing referred to therein, and such Notice of Borrowing shall not thereafter
be revocable by the Borrower.
(b)    Funding of Loans.
(i)    Not later than 3:00 p.m., or, with respect to any Foreign Currency
Revolving Loan, at the place and time specified by the Administrative Agent from
time to time, on the date of each Borrowing (other than a Swing Line Borrowing
and a L/C Borrowing), each Lender participating therein shall make available its
share of such Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
ARTICLE IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPMCB with the amount of such funds or (ii) in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent, wire transfer of such funds to such other account as may be specified for
such purpose from time to time by the Borrower to the Administrative Agent or as
may have been otherwise specified by the Borrower in the applicable Notice of
Borrowing or, if a Borrowing shall not occur on such date because any condition
precedent herein shall not have been met, promptly return the amounts received
from the Lenders in like funds, without interest.
(ii)    Not later than 3:00 P.M., or, with respect to any Foreign Currency Swing
Line Loan, at the place and time specified by the Administrative Agent from time
to time, on the date of each Swing Line Borrowing, the Swing Line Lender shall,
unless the Administrative Agent shall have notified the Swing Line Lender that
any applicable condition specified in ARTICLE IV has not been satisfied, make
available the amount of such Swing Line Borrowing, in Federal or other
immediately available funds, to the Borrower at the Swing Line Lender’s address
referred to in Section 10.02..
(iii)    Not later than 3:00 p.m., or, with respect to any Approved Foreign
Currency Letters of Credit, at the place and time specified by the
Administrative Agent from time to time, on the date of each L/C Borrowing, each
Revolving Lender shall make available its share of such Borrowing, in Federal or
other immediately available funds, to the Administrative Agent at the
Administrative Agent’s Office. Unless the Administrative Agent determines that
any applicable condition specified in ARTICLE IV has not been satisfied (other
than the delivery of a Notice of


-58-

--------------------------------------------------------------------------------





Borrowing), the Administrative Agent shall remit the funds so received to the
L/C Issuer which has issued Letters of Credit having outstanding Unreimbursed
Amounts as contemplated by Section 2.05(e)(v).
(c)    Funding by the Administrative Agent in Anticipation of Amounts Due from
the Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to purchase Participation Interests in Letters of Credit and
Swing Line Loans are several and not joint. Other than as expressly provided
herein with respect to a Defaulting Lender, the failure of any Lender to make a
Loan required to be made by it as part of any Borrowing hereunder or to fund any
Participation Interest shall not relieve any other Lender of its obligation, if
any, hereunder to make any Loan on the date of such Borrowing or fund any such
Participation Interest, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing or fund its Participation Interest.
Section 2.04    Evidence of Loans.
(a)    Lender Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. Each Lender may make any Credit Extension to the
Borrower through any Applicable Lending Office; provided that the exercise of
this option shall not affect the obligation of the Borrower to repay the Credit
Extension in accordance with the terms of this Agreement.
(b)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it will record (i) the amount and Approved Currency of each
Loan made hereunder, the Class and Type of each Loan made and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
(c)    Evidence of Indebtedness. The entries made in the accounts maintained
pursuant to subsections (a) and (b) of this Section 2.04 shall be prima facie
evidence absent demonstrable error of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(d)    Notes. Notwithstanding any other provision of this Agreement, if any
Lender shall request and receive a Note or Notes as provided in Section 10.07 or
otherwise, then the Loans of such Lender shall be evidenced by a single
Revolving Note, Term A Note or Term B Note, as applicable, in each case,
substantially in the form of Exhibit B-1, B-2 or B-3, as applicable, payable to
the order of such Lender for the account of its Applicable Lending Office in an
amount equal to the aggregate unpaid principal amount of such Lender’s Revolving
Loans, Term A Loans or Term B Loans, as applicable. If requested by the Swing
Line Lender, the Swing Line Loans shall be evidenced by a single Swing Line Note
(“Swing Line Note”), substantially in the form of Exhibit B-4, payable to the


-59-

--------------------------------------------------------------------------------





order of the Swing Line Lender in an amount equal to the aggregate unpaid
principal amount of the Swing Line Loans.
(e)    Note Endorsements. Each Lender having one or more Notes shall record the
date, amount, Class and Type of each Loan made by it and the date and amount of
each payment of principal made by the Borrower with respect thereto, and may, if
such Lender so elects in connection with any permitted transfer or enforcement
of any Note, endorse on the reverse side or on the schedule, if any, forming a
part thereof appropriate notations to evidence the foregoing information with
respect to each outstanding Loan evidenced thereby; provided that the failure of
any Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under any such Note. Each Lender is
hereby irrevocably authorized by the Borrower so to endorse each of its Notes
and to attach to and make a part of each of its Notes a continuation of any such
schedule as and when required.
Section 2.05    Letters of Credit.
(a)    Issuance of Letters of Credit. Subject to the terms and conditions set
forth herein, (i) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.05, (A) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Dollar Letters of Credit and Approved Foreign
Currency Letters of Credit for the account, and upon the request, of the
Borrower or one or more of its Restricted Subsidiaries and in support of (x)
trade obligations of the Borrower and/or its Restricted Subsidiaries, which
shall be payable at sight in Dollars or the Approved Foreign Currency, as
applicable (each such letter of credit, a “Trade Letter of Credit” and
collectively, the “Trade Letters of Credit”) and (y) such other obligations of
the Borrower incurred for its general corporate purposes (each such letter of
credit, a “Standby Letter of Credit” and collectively, the “Standby Letters of
Credit”), and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (c) below, and (B) to honor drawings under its
Letters of Credit, and (ii) each Revolving Lender severally agrees to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawing thereunder in accordance with the provisions of
subsection (e) below; provided that, immediately after each Letter of Credit is
issued, (i) the aggregate amount of the L/C Obligations shall not exceed the L/C
Sublimit (or, in the sole discretion of the applicable L/C Issuer, the Extended
L/C Sublimit), (ii) the Revolving Outstandings shall not exceed the Revolving
Committed Amount, (iii) the Foreign Currency Revolving Outstandings shall not
exceed the Maximum Foreign Currency Sublimit, (iv) with respect to each
individual Revolving Lender, the aggregate outstanding principal amount of such
Revolving Lender’s Revolving Loans plus its Participation Interests in
outstanding L/C Obligations (other than an L/C Issuer in its capacity as such)
plus its Participation Interests in outstanding Swing Line Loans (other than the
Swing Line Lender’s in its capacity as such) shall not exceed such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount and
(v) with respect to each individual Revolving Lender, the aggregate outstanding
principal amount of such Revolving Lender’s Foreign Currency Revolving Loans
plus its Participation Interests in outstanding L/C Obligations denominated in
an Approved Foreign Currency (other than an L/C Issuer in its capacity as such)
plus its Participation Interests in outstanding Foreign Currency Swing Line
Loans (other than the Swing Line Lender’s in its capacity as such) shall not
exceed such Revolving Lender’s Foreign Currency Sublimit. Each request by the
Borrower or a Restricted Subsidiary for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower and such
Restricted Subsidiary that the issuance or amendment of such Letter of Credit
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the period specified in clause (i)(A)
above, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(b)    Certain Limitations on Issuances of Letters of Credit.
(i)    No L/C Issuer shall issue any Letter of Credit, if (A) subject to
subsection (c) below with respect to Auto-Extension Letters of Credit, the
expiry date of such requested Letter of Credit would occur more than twelve
months (or 24 months for Letters of Credit having an aggregate stated or face
amount not exceeding (x) $5,000,000 in the case of Dollar Letters of Credit, (y)
€5,000,000, in the case of Euro Letters of Credit or (z) an amount agreed
between the Borrower and the applicable L/C Issuer, in the case of Approved
Foreign Currency Letters of Credit


-60-

--------------------------------------------------------------------------------





(other than Euro Letters of Credit), in each case at any time outstanding) after
the date of issuance or last extension, unless the Required Revolving Lenders
have approved such expiry date, (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Lenders have approved such expiry date or (y) such Letter of Credit is Cash
Collateralized or back stopped on terms and pursuant to an arrangement
reasonably satisfactory to the L/C Issuer or (C) such Letter of Credit is to be
used for any purpose other than for its general corporate purposes unless the
Required Revolving Lenders have consented thereto.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having a force of Law) from any Governmental Authority
with jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it; (B) the issuance of such Letter of
Credit shall violate any Laws or one or more policies of such L/C Issuer; (C)
except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, such Letter of Credit is in an initial face amount the Dollar Equivalent
of which is less than $100,000, in the case of a Trade Letter of Credit, or
$250,000, in the case of a Standby Letter of Credit; (D) such Letter of Credit
is to be denominated in a currency other than an Approved Currency; or (E) a
default of any Revolving Lender’s obligations to fund under subsection (e)(iv)
or (vi) below exists or any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Revolving Lender to eliminate the L/C Issuer’s risk with
respect to such Revolving Lender.
(iii)    No L/C Issuer shall amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(iv)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(c)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) substantially in the form of Exhibit A-3
hereto (a “Letter of Credit Request”), appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Request must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
Approved Currency thereof; (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Request shall specify in form and detail satisfactory to the
L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. If
requested by the applicable L/C Issuer, the Borrower shall also submit a letter
of credit application on such L/C Issuer’s standard form in connection with any
request for the issuance or amendment of a Letter of Credit. Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any L/C Documents, as the L/C Issuer or the
Administrative Agent may require.


-61-

--------------------------------------------------------------------------------





(ii)    Promptly after receipt of any Letter of Credit Request, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, the L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless the L/C Issuer has received written notice from any
Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
ARTICLE IV shall not then be satisfied, then, subject to the terms and
conditions thereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
(iii)    If the Borrower so requests in any applicable Letter of Credit Request,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to a date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of subsection
(b)(i) or (ii) above or otherwise) or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (x) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (y) from
the Administrative Agent, any Revolving Lender or any Loan Party that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv)    If any Letter of Credit contains provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder, (A) unless
otherwise directed by the L/C Issuer to permit such reinstatement, and (B) the
Administrative Agent and the Revolving Lenders hereby authorize and direct the
L/C Issuer to permit such automatic reinstatement, whether or not a Default then
exists, unless the L/C Issuer has received a notice (which may be by telephone
or in writing) on or before the date that is two Business Days before the
reinstatement date from the Administrative Agent, the Required Revolving Lenders
or any Loan Party that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied and directing the L/C Issuer to cease
permitting such automatic reinstatement of such Letter of Credit.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(d)    Purchase and Sale of Letter of Credit Participations. Immediately upon
the issuance by an L/C Issuer of an Letter of Credit, such L/C Issuer shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided participation interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.07
or as otherwise adjusted from time to time in accordance with this Agreement,
there shall be an automatic adjustment to the Participation Interests in all
outstanding Letters of Credit and all L/C Obligations to reflect the adjusted
Revolving


-62-

--------------------------------------------------------------------------------





Commitments of the assigning and assignee Lenders or of all Lenders having
Revolving Commitments, as the case may be.
(e)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof and shall determine in
accordance with the terms of such Letter of Credit whether such drawing should
be honored. If the L/C Issuer determines that any such drawing shall be honored,
such L/C Issuer shall make available to such beneficiary in accordance with the
terms of such Letter of Credit the amount of the drawing and shall notify the
Borrower and the Administrative Agent as to the amount to be paid as a result of
such drawing and the payment date (each such date, an “Honor Date”).
(ii)    The Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse each L/C Issuer through the Administrative Agent for any
amounts paid by such L/C Issuer upon any drawing under any Letter of Credit (in
the Approved Currency in which such Letter of Credit is issued), together with
any and all reasonable charges and expenses which the L/C Issuer may pay or
incur relative to such drawing calculated as of the date such L/C Issuer paid
such amounts or paid or incurred such charges or expenses. Such reimbursement
payment shall be due and payable at or before (x) 1:00 p.m., New York City time,
with respect to Dollar Letters of Credit or (y) 11:00 a.m., London time with
respect to Approved Foreign Currency Letters of Credit, in each case two
Business Days after the Honor Date; provided that no payment otherwise required
by this sentence to be made by the Borrower at or before (x) 1:00 p.m., New York
City time, with respect to Dollar Letters of Credit or (y) 11:00 a.m., London
time with respect to Approved Foreign Currency Letters of Credit, in each case
on any day shall be overdue hereunder if arrangements for such payment by virtue
of a Borrowing of Revolving Loans or other arrangements satisfactory to the
applicable L/C Issuer, in its reasonable discretion, shall have been made by the
Borrower at or before (x) 1:00 P.M., New York City time, with respect to Dollar
Letters of Credit or (y) 11:00 a.m., London time with respect to Approved
Foreign Currency Letters of Credit, in each case on such day and such payment is
actually made at or before (x) 3:00 p.m., New York City time, with respect to
Dollar Letters of Credit or (y) 12:00 p.m., London time with respect to Approved
Foreign Currency Letters of Credit, in each case on such day. In addition, the
Borrower agrees to pay to the L/C Issuer interest in the Approved Currency in
which the Letter of Credit giving rise to such interest is issued, payable on
demand, on any and all amounts not paid by the Borrower to the L/C Issuer when
due under this subsection (e)(ii), for each day from and including the date when
such amount becomes due to but excluding the date such amount is paid in full,
whether before or after judgment, at a rate per annum equal to the sum of 2%
plus the rate applicable to Revolving Base Rate Loans for such day. Each
reimbursement and other payment to be made by the Borrower pursuant to this
clause (ii) shall be made to the L/C Issuer in Federal or other funds
immediately available to it at its address referred to in Section 10.02.
(iii)    Subject to the satisfaction of all applicable conditions set forth in
ARTICLE IV, the Borrower may, at its option, utilize the Swing Line Commitment
or the Revolving Commitments, or make other arrangements for payment
satisfactory to the L/C Issuer, for the reimbursement of all L/C Disbursements
as required by clause (ii) above.
(iv)    With respect to any L/C Disbursement that have not been reimbursed by
the Borrower when due under clauses (ii) and (iii) above (an “Unreimbursed
Amount”), the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the Unreimbursed Amount and the amount of such
Revolving Lender’s pro-rata share thereof such Revolving Lender’s pro-rata share
of such unreimbursed L/C Disbursement (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount). In such event, the Borrower shall be deemed to have requested a
Borrowing (a “L/C Borrowing”) of Dollar denominated Revolving Base Rate Loans to
be disbursed on the Honor Date in an aggregate amount equal to the Dollar
Equivalent of the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.01(a), but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Notice of Borrowing), and each such
Revolving Lender hereby agrees to make a Revolving Loan (which shall be
initially funded as a Dollar denominated Base Rate Loan) in an amount equal to
such Lender’s Revolving Commitment Percentage of the Dollar Equivalent of the


-63-

--------------------------------------------------------------------------------





Unreimbursed Amount outstanding on the date notice is given. Any such notice
given by a L/C Issuer or the Administrative Agent given pursuant to this clause
(iv) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(v)    Each Revolving Lender (including any Revolving Lender acting as L/C
Issuer in respect of any Unreimbursed Amount) shall, upon any notice from the
Administrative Agent pursuant to clause (iv) above, make the amount of its
Revolving Loan available to the Administrative Agent, in Dollars in Federal or
other immediately available funds same day funds, at the Administrative Agent’s
Office, not later than (x) 1:00 p.m., New York City time, with respect to Dollar
Letters of Credit or (y) 11:00 a.m., London time with respect to Approved
Foreign Currency Letters of Credit, in each case on the Business Day specified
in such notice, whereupon, subject to clause (vi) below, each Revolving Lender
that so makes funds available shall be deemed to have made a Dollar denominated
Revolving Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer in
satisfaction of the Unreimbursed Amount to the extent of such funds.
(vi)    With respect to any Unreimbursed Amount that is not fully refinanced by
a L/C Borrowing pursuant to clauses (iv) and (v) above because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the L/C
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Revolving Lender (other than the relevant L/C
Issuer), and each such Revolving Lender shall promptly and unconditionally pay
to the Administrative Agent, for the account of such L/C Issuer, such Revolving
Lender’s pro-rata share of such Unreimbursed Amount (determined by the
proportion its Revolving Commitment Percentage bears to the aggregate Revolving
Committed Amount) in Dollars in Federal or other immediately available funds.
Such payment from the Revolving Lenders shall be due (i) at or before 1:00 p.m.
on the date the Administrative Agent so notifies a Revolving Lender, if such
notice is given at or before 10:00 a.m. on such date or (ii) at or before 10:00
a.m. on the next succeeding Business Day, together with interest on such amount
for each day from and including the date of such drawing to but excluding the
day such payment is due from such Revolving Lender at the Federal Funds Rate for
such day (which funds the Administrative Agent shall promptly remit to the
applicable L/C Issuer). Each payment by a Revolving Lender to the Administrative
Agent for the account of an L/C Issuer in respect of an Unreimbursed Amount
shall constitute a payment in respect of its Participation Interest in the
related Letter of Credit purchased pursuant to subsection (d) above. The failure
of any Revolving Lender to make available to the Administrative Agent for the
account of an L/C Issuer its pro-rata share of any Unreimbursed Amount shall not
relieve any other Revolving Lender of its obligation hereunder to make available
to the Administrative Agent for the account of such L/C Issuer its pro-rata
share of any payment made under any Letter of Credit on the date required, as
specified above, but no such Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
the L/C Issuer such other Lender’s pro-rata share of any such payment. Upon
payment in full of all amounts payable by a Lender under this clause (vi), such
Lender shall be subrogated to the rights of the L/C Issuer against the Borrower
to the extent of such Lender’s pro-rata share of the related L/C Obligation so
paid (including interest accrued thereon).
(vii)    Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to make payments in respect of its Participation Interests
in Unreimbursed Amounts pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans as a part of a L/C Borrowing pursuant to clause (iv) above is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Notice of Borrowing). No such making by a Revolving Lender of a Revolving Loan
or a payment by a Revolving Lender of an amount in respect of its Participation
Interest in Unreimbursed Amounts shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


-64-

--------------------------------------------------------------------------------





(viii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this subsection (e) by
the time specified therefor, the applicable L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate
for such day. Any payment made by any Lender after 3:00 p.m. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.
(f)    Repayment of Funded Participations in Respect of Drawn Letters of Credit.
(i)    Whenever the Administrative Agent receives a payment of an L/C Obligation
as to which the Administrative Agent has received for the account of an L/C
Issuer any payments from the Revolving Lenders pursuant to subsection (e) above
(whether directly from the Borrower or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent shall promptly pay to each Revolving Lender which has paid its pro-rata
share thereof an amount equal to such Lender’s pro-rata share of the amount
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which the payments from the Revolving Lenders were
received) in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to clause (i) above is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its pro-rata share thereof (determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the Federal Funds Rate for such day.
(g)    Obligations Absolute. The obligations of the Borrower under Section
2.05(e) above shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement, any Letter of Credit or any other Loan
Document;
(iii)    the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
(iv)    the existence of any claim, counterclaim, set-off, defense or other
rights that the Borrower or any Subsidiary may have at any time against a
beneficiary or any transferee of a Letter of Credit (or any Person for whom the
beneficiary or transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement or any Letter of Credit or any
document related hereto or thereto or any unrelated transaction;
(v)    any draft, demand, certificate, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;


-65-

--------------------------------------------------------------------------------





(vi)    any payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
(vii)    any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or
(viii)    any other act or omission to act or delay of any kind by any L/C
Issuer or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this subsection (viii), constitute a defense
to, or a legal or equitable discharge of, the Borrower’s or any Subsidiary’s
obligations hereunder.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(h)    Role of L/C Issuers; Reliance. Each Revolving Lender and the Borrower
agree that, in determining whether to pay under any Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of bad faith, gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Request. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of subsection (g) of this Section 2.05; provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s bad faith, willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer shall be entitled (but not obligated) to rely, and shall be
fully protected in relying, on the representation and warranty by the Borrower
set forth in the last sentence of Section 4.02 to establish whether the
conditions specified in paragraphs (b) and (c) of Section 4.02 are met in
connection with any issuance or extension of a Letter of Credit. Each L/C Issuer
shall be entitled to rely, and shall be fully protected in relying, upon advice
and statements of legal counsel, independent accountants and other experts
selected by such L/C Issuer and upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopier, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such L/C Issuer that such
documents do not comply with the terms and conditions of the Letter of Credit.
Each L/C Issuer shall be fully


-66-

--------------------------------------------------------------------------------





justified in refusing to take any action requested of it under this Section 2.05
in respect of any Letter of Credit unless it shall first have received such
advice or concurrence of the Required Revolving Lenders as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Revolving Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take, or omitting or
continuing to omit, any such action. Notwithstanding any other provision of this
Section 2.05, each L/C Issuer shall in all cases be fully protected in acting,
or in refraining from acting, under this Section 2.05 in respect of any Letter
of Credit in accordance with a request of the Required Revolving Lenders, and
such request and any action taken or failure to act pursuant hereto shall be
binding upon all Revolving Lenders and all future holders of participations in
such Letter of Credit.
(i)    Cash Collateral. If the Borrower is required pursuant to the terms of
this Agreement or any other Loan Document to Cash Collateralize any L/C
Obligations, the Borrower shall deposit in an account (which may be the L/C Cash
Collateral Account under the Security Agreement) with the Collateral Agent an
amount in cash equal to 103% of the Dollar Equivalent amount of such L/C
Obligations. Such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the L/C Obligations. The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. The Collateral Agent will, at the request of the
Borrower, invest amounts deposited in such account in Cash Equivalents or, in
the case of Approved Foreign Currency Letters of Credit, Foreign Cash
Equivalents; provided, however, that (i) the Collateral Agent shall not be
required to make any investment that, in its sole judgment, would require or
cause the Collateral Agent to be in, or would result in any, violation of any
Law, (ii) such Cash Equivalents or Foreign Cash Equivalents, as applicable,
shall be subjected to a first priority perfected security interest in favor of
the Collateral Agent and (iii) if an Event of Default shall have occurred and be
continuing, the selection of such Cash Equivalents or Foreign Cash Equivalents,
as applicable, shall be in the sole discretion of the Collateral Agent. The
Borrower shall indemnify the Collateral Agent for any losses relating to such
investments in Cash Equivalents or Foreign Cash Equivalents, as applicable.
Other than any interest or profits earned on such investments, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Collateral Agent to reimburse the L/C Issuers immediately for drawings under the
applicable Letters of Credit and, if the maturity of the Loans has been
accelerated, to satisfy the L/C Obligations. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.09(b)(i), such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower upon demand;
provided that, after giving effect to such return, (i) the aggregate Revolving
Outstandings would not exceed the Revolving Committed Amount and (ii) no Default
or Event of Default shall have occurred and be continuing. If the Borrower is
required to deposit an amount of cash collateral hereunder pursuant to Section
2.09(b)(ii), (iv), (v) or (vi), interest or profits thereon (to the extent not
applied as aforesaid) shall be returned to the Borrower after the full amount of
such deposit has been applied by the Collateral Agent to reimburse the L/C
Issuer for drawings under Letters of Credit. The Borrower hereby pledges and
assigns to the Collateral Agent, for its benefit and the benefit of the L/C
Issuers and the Revolving Lenders, the cash collateral account established
hereunder (and all monies and investments held therein) to secure all L/C
Obligations and Revolving Loans.
(j)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an existing Letter of Credit), (i) the rules of the
ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits (the “UCP”), as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Trade Letter of Credit.
(k)    Conflict with L/C Documents. In the event of any conflict between this
Agreement and any L/C Document, this Agreement shall govern.
(l)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of


-67-

--------------------------------------------------------------------------------





Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(m)    Indemnification of L/C Issuers.
(i)    In addition to its other obligations under this Agreement, the Borrower
hereby agrees to protect, indemnify, pay and save each L/C Issuer harmless from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable Attorney Costs) that such L/C Issuer
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or (B) the failure of such L/C Issuer to honor
a drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”); provided that such indemnity shall not be available to the extent that
such claims, demands, liabilities, damages, losses, costs, charges and expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such L/C Issuer.
(ii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put the L/C Issuer under any resulting
liability to the Borrower or any other Loan Party. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify the L/C Issuers against any and all risks involved in the issuance of
any Letter of Credit, all of which risks are hereby assumed by the Loan Parties,
including, without limitation, any and all risks, whether rightful or wrongful,
of any present or future Government Acts. The L/C Issuers shall not, in any way,
be liable for any failure by the L/C Issuers or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the L/C Issuers.
(iii)    Nothing in this subsection (m) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.05. The obligations of
the Borrower under this subsection (m) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of any L/C Issuer to enforce
any right, power or benefit under this Agreement.
(iv)    Notwithstanding anything to the contrary contained in this subsection
(m), the Borrower shall have no obligation to indemnify any L/C Issuer in
respect of any liability incurred by the L/C Issuer arising solely out of the
gross negligence or willful misconduct of the L/C Issuer, as determined by a
court of competent jurisdiction. Nothing in this Agreement shall relieve any L/C
Issuer of any liability to the Borrower in respect of any action taken by the
L/C Issuer which action constitutes gross negligence or willful misconduct of
the L/C Issuer or a violation of the UCP or Uniform Commercial Code, as
applicable, as determined by a court of competent jurisdiction.
(n)    Resignation of an L/C Issuer. An L/C Issuer may resign at any time by
giving 60 days’ notice to the Administrative Agent, the Revolving Lenders and
the Borrower; provided, however, that any such resignation shall not affect the
rights or obligations of the L/C Issuer with respect to Letters of Credit issued
by it prior to such resignation. Upon any such resignation, the Borrower shall
(within 60 days after such notice of resignation) either appoint a successor, or
terminate the unutilized L/C Commitment of such L/C Issuer; provided, however,
that, if the Borrower elects to terminate such unutilized L/C Commitment, the
Borrower may at any time thereafter that the Revolving Commitments are in effect
reinstate such L/C Commitment in connection with the appointment of another L/C
Issuer. Upon the acceptance of any appointment as an L/C Issuer hereunder by a
successor L/C Issuer, such successor shall succeed to and become vested with all
the interests, rights and obligations of the retiring L/C Issuer and the
retiring L/C Issuer shall be discharged from its obligations to issue additional
Letters of Credit hereunder. The acceptance of any appointment as L/C Issuer
hereunder by a successor L/C Issuer shall be evidenced by an agreement entered
into by such successor, in a form reasonably satisfactory to the Borrower and
the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor shall be a party hereto and have all the rights
and obligations of an L/C Issuer under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the “L/C
Issuer” shall be deemed to refer to such


-68-

--------------------------------------------------------------------------------





successor or to any previous L/C Issuer, or to such successor and all previous
L/C Issuers, as the context shall require. After the resignation of an L/C
Issuer hereunder the retiring L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation but shall not be required to issue additional
Letters of Credit.
(o)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face Dollar
Equivalent amount of Letters of Credit issued by it and outstanding as of the
last Business Day of the preceding week, (ii) on or prior to each Business Day
on which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date, amount or Dollar Equivalent amount, as applicable, of such
failure.
(p)    Maturity dates. If the maturity date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if one or more tranche or tranches of Extended Revolving Commitments is
or are in effect with a longer maturity date, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.05(d)
and (e)) under (and ratably participated in by Lenders pursuant to) the Extended
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Extended Revolving Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (ii)
to the extent not reallocated pursuant to the immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.05(i). Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
maturity date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Revolving Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of any tranche of Revolving Commitments, the
L/C Sublimit and the Extended L/C Sublimit shall be agreed with the Lenders
under the extended tranches.
Section 2.06    Interest.
(a)    Rate Options Applicable to Loans. Each Borrowing made prior to the
Syndication Date shall be comprised of (except in the case of Foreign Currency
Loans, which shall be made and maintained as Eurodollar Loans and shall bear
interest at EURIBOR plus the Applicable Margin for Eurodollar Revolving Loans)
Base Rate Loans or (except in the case of Swing Line Loans denominated in
Dollars, which shall be made and maintained as Base Rate Loans, and L/C
Borrowings, which shall be made initially as Base Rate Loans) Eurodollar Loans
with a one, three or six-month (or of a duration less than one month as may be
agreed to by all of the Lenders having Commitments or Loans of the applicable
Class) Interest Period (ending on the same date), as the Borrower may request
pursuant to Section 2.02. Each Borrowing made on or after the Syndication Date
shall be comprised of (except in the case of Foreign Currency Loans, which shall
be made and maintained as Eurodollar Loans and shall bear interest at EURIBOR
plus the Applicable Margin for Eurodollar Revolving Loans) Base Rate Loans or
(except in the case of Swing Line Loans denominated in Dollars, which shall be
made and maintained as Base Rate Loans) Eurodollar Loans, as the Borrower may
request pursuant to Section 2.02. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
ten Borrowings of Eurodollar Loans being outstanding hereunder at any one time.
For this purpose, Loans having different Interest Periods, regardless of whether
commencing on the same date, shall be considered separate Borrowings. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment and before and after the commencement of any proceeding under
any Debtor Relief Law.


-69-

--------------------------------------------------------------------------------





(b)    Base Rate Loans. Each Loan of a Class which is made as, or converted
into, a Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made as, or converted into, a
Base Rate Loan until it becomes due or is converted into a Loan of any other
Type, at a rate per annum equal to the Base Rate for such day plus the then
Applicable Margin. Such interest shall be payable in arrears on each Interest
Payment Date and, with respect to the principal amount of any Base Rate Loan
converted to a Eurodollar Loan, on the date such Base Rate Loan is so converted.
Any overdue principal of and, to the extent permitted by Law, interest on any
Base Rate Loan of any Class shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the Base Rate for
such day plus the Applicable Margin for Base Rate Loans of the same Class for
such day.
(c)    Eurodollar Loans. Each Eurodollar Loan of a Class shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of (x) the
Adjusted Eurodollar Rate for such Interest Period, in the case of any Dollar
denominated Eurodollar Loan or (y) EURIBOR for such Interest Period, in the case
of any Foreign Currency Loan, plus the then Applicable Margin. Such interest
shall be payable for each Interest Period on each Interest Payment Date. Any
overdue principal of and, to the extent permitted by Law, interest on any
Eurodollar Loan of any Class shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Eurodollar Loans of the same Class for such day (or, if
the circumstances described in Section 3.02 and Section 3.03 shall exist, at a
rate per annum equal to the sum of 2% plus the Base Rate for such day plus the
Applicable Margin for Base Rate Loans of the same Class for such day). Except as
set forth in Section 3.02, Section 3.03 and Section 3.06, Foreign Currency Loans
shall not bear interest at the Base Rate.
(d)    Determination and Notice of Interest Rates. The Administrative Agent
shall determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
notice with respect to Eurodollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to the provisions of
the definition of “Applicable Margin” providing for adjustments in the
Applicable Margin applicable to such Loans after the beginning of the Interest
Period applicable thereto. When during an Interest Period any event occurs that
causes an adjustment in the Applicable Margin applicable to Loans to which such
Interest Period is applicable, the Administrative Agent shall give prompt notice
to the Borrower and the Lenders of such event and the adjusted rate of interest
so determined for such Loans, and its determination thereof shall be conclusive
in the absence of manifest error.
(e)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.01(a) or (f), the overdue principal of and, to
the extent permitted by Law, interest on the Loans and any other amounts owing
herein or under the other Loan Documents shall bear interest, payable on demand,
at a per annum rate equal to (i) in the case of principal of any Loan, the rate
otherwise applicable to such Loan during such period pursuant to this Section
2.06 plus 2.00% (without duplication of any amount owing in respect of Base Rate
Loans under the third sentence of Section 2.06(b) or in respect of Eurodollar
Loans under the third sentence of Section 2.06(c)), (ii) in the case of interest
on any Loan, the rate specified in the third sentence of Section 2.06(b) in
respect of Base Rate Loans, or in the third sentence of Section 2.06(c) in
respect of Eurodollar Loans, and (iii) in the case of any other amount, if
expressly provided for herein, at the rate so provided and otherwise at the Base
Rate plus the Applicable Margin for Revolving Base Rate Loans plus 2.00%
interest paid in the same Approved Currency as Loan.
(f)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.
Section 2.07    Extension and Conversion.
(a)    Continuation and Conversion Options. The Loans included in each Borrowing
shall bear interest initially at the type of rate allowed by Section 2.06 and as
specified by the Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower shall have the option, on any Business Day, to elect to change or
continue the


-70-

--------------------------------------------------------------------------------





type of interest rate borne by any Loans (subject in each case to the provisions
of ARTICLE III and Section 2.07(d)), as follows:
(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Dollar denominated Eurodollar Loans as of any Business Day; and
(ii)    if such Loans are Eurodollar Loans, the Borrower may (x) in the case of
Dollar denominated Eurodollar Loans, elect to convert such Loans to Base Rate
Loans or (y) in the case of any Eurodollar Loans, elect to continue such Loans
as Eurodollar Loans for an additional Interest Period, subject to Section 3.05
in the case of any such conversion or continuation effective on any day other
than the last day of the then current Interest Period applicable to such Loans.
Except to the extent required by Section 3.03, Foreign Currency Loans may not be
converted to Euro denominated Base Rate Loans. Each such election shall be made
by delivering a notice, substantially in the form of Exhibit A-2 hereto (a
“Notice of Extension/Conversion”) (which may be by telephone if promptly
confirmed in writing), which notice shall not thereafter be revocable by the
Borrower, to the Administrative Agent not later than 12:00 Noon on the third
Business Day before the conversion or continuation selected in such notice is to
be effective; provided, however, that if the Borrower wishes to request to
continue Loans as Eurodollar Loans or convert Loans to Eurodollar Loans in
either case having an Interest Period other than one, two, three or six months
in duration as provided in the definition of “Interest Period,” then the
applicable Notice of Extension/Conversion must be received by the Administrative
Agent not later than 11:00 a.m. on the fourth Business Day before the conversion
or continuation selected in such notice is to be effective, whereupon the
Administrative Agent shall (i) give prompt notice to the Lenders having
Commitments or Loans of the applicable Class and determine whether the requested
Interest Period is acceptable to all of them and (ii) notify the Borrower not
later than 12:00 Noon on the third Business Day before the conversion or
continuation selected in such notice is to be effective (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all of the Lenders having Commitments or Loans of the applicable Class. A Notice
of Extension/Conversion may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Loans; provided that (i) such portion
is allocated ratably among the Loans subject to such Notice and (ii) the portion
to which such Notice of Extension/Conversion applies, and the remaining portion
to which it does not apply, are each (x) in the case of Dollar denominated
Loans, $2,000,000 or any larger multiple of $500,000 or (y) in the case of
Foreign Currency Loans, €2,000,000 or any larger multiple of €500,000.
(b)    Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:
(i)    the Loans (or portion thereof) to which such notice applies;
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
(a) above;
(iii)    if the Loans to which such notice applies are to be converted, the new
Type of Loans and, if the Loans being converted are to be Eurodollar Loans, the
duration of the next succeeding Interest Period applicable thereto;
(iv)    if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period; and
(v)    if such Loans are Foreign Currency Loans.
Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Dollar denominated Eurodollar Loans, the Borrower shall
be deemed to have elected that such Loans be converted to Dollar denominated
Base Rate Loans as of the last day of such Interest Period.


-71-

--------------------------------------------------------------------------------





(c)    Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
from the Borrower pursuant to subsection (a) above, the Administrative Agent
shall promptly notify each Lender of the contents thereof.
(d)    Limitation on Conversion/Continuation Options. The Borrower shall not be
entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if (i) the aggregate principal
amount of Eurodollar Loans created or continued as a result of such election
would be less than (x) $2,000,000, in the case of Dollar denominated Loans or
(y) €2,000,000, in the case of Foreign Currency Loans or (ii) other than with
respect to Foreign Currency Loans, a Default shall have occurred and be
continuing when the Borrower delivers notice of such election to the
Administrative Agent and the Required Lenders have directed the Administrative
Agent during the period of such Event of Default that Dollar denominated
Eurodollar Loans shall no longer be made available to the Borrower.
(e)    Accrued Interest. Accrued interest on a Loan (or portion thereof) being
extended or converted shall be paid by the Borrower (i) with respect to any Base
Rate Loan being converted to a Eurodollar Loan, on the last Business Day of the
first fiscal quarter of the Borrower ending on or after the date of conversion,
(ii) with respect to any Foreign Currency Loan being continued, on the last
Business Day of the Interest Period and (iii) otherwise, on the date of
extension or conversion.
Section 2.08    Maturity of Loans.
(a)    Maturity of Revolving Loans. The Revolving Loans shall mature on the
Revolving Termination Date, and any Revolving Loans (including Foreign Currency
Loans), Swing Line Loans and L/C Obligations then outstanding (together with
accrued interest thereon and fees in respect thereof) shall be due and payable
on such date.
(b)    Scheduled Amortization of Term A Loans. The Borrower shall repay, and
there shall become due and payable (together with accrued interest thereon) on
each Principal Amortization Payment Date and on the Term A Maturity Date (i) a
principal amount of the Term A Loans equal to the product of (x) the principal
amount of Term A Loans outstanding immediately after the Term A Borrowing on the
Closing Date multiplied by (y) the percentage set forth in the table below
opposite the applicable Principal Amortization Payment Date (as such principal
amount may be reduced by, and after giving effect to, any voluntary and
mandatory prepayments made in accordance with Section 2.09 or as contemplated by
Section 2.16) and (ii) the remaining outstanding principal amount of all Term A
Loans on the Term A Maturity Date.


-72-

--------------------------------------------------------------------------------





Principal Amortization Payment Date
Percentage
June 30, 2018
1.25
%
September 30, 2018
1.25
%
December 31, 2018
1.25
%
March 31, 2019
1.25
%
June 30, 2019
1.25
%
September 30, 2019
1.25
%
December 31, 2019
1.25
%
March 31, 2020
2.50
%
June 30, 2020
2.50
%
September 30, 2020
2.50
%
December 31, 2020
2.50
%
March 31, 2021
2.50
%
June 30, 2021
2.50
%
September 30, 2021
2.50
%
December 31, 2021
2.50
%
March 31, 2022
2.50
%
June 30, 2022
2.50
%
September 30, 2022
2.50
%
December 31, 2022
2.50
%



(c)    Scheduled Amortization of Term B Loans. The Borrower shall repay, and
there shall become due and payable (together with accrued interest thereon) on
each Principal Amortization Payment Date and on the Term B Maturity Date (i) a
principal amount of the Term B Loans equal to the product of (x) the principal
amount of Term B Loans outstanding immediately after the Term B Borrowing on the
Closing Date multiplied by (y) 0.25% (as such principal amount may be reduced
by, and after giving effect to, any voluntary and mandatory prepayments made in
accordance with Section 2.09 or as contemplated by Section 2.16) during such
period and (ii) the remaining outstanding principal amount of all Term B Loans
on the Term B Maturity Date.
(d)    In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Lenders of such Incremental Term Loans in the
applicable Additional Credit Extension Amendment, subject to the requirements
set forth in Section 2.15. In the event that any Extended Term Loans are
established, such Extended Term Loans shall, subject to the requirements of
Section 2.16, mature and be repaid by the Borrower in the amounts (each such
amount, an “Extended Term Loan Repayment Amount”) and on the dates (each an
“Extended Repayment Date”) set forth in the applicable Additional Credit
Extension Amendment. In the event any New Revolving Commitments are established,
such New Revolving Commitments shall, subject to the requirements of Section
2.15, be terminated (and all New Revolving Loans of the same Class repaid) on
dates set forth in the applicable Additional Credit Extension Amendment.
Section 2.09    Prepayments.
(a)    Voluntary Prepayments.
(i)    The Borrower shall have the right voluntarily to prepay Loans in whole or
in part from time to time, without premium or penalty, subject to clause (ii) of
this Section 2.09(a) and to Section 3.05; provided, however, that (i) each
partial prepayment of Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof, in the case of Dollar
denominated Eurodollar Loans, $500,000 or a whole multiple of $100,000 in excess
thereof, in the case of Base Rate Loans, €1,000,000 or whole multiples of
€500,000 in the case of Foreign Currency Loans and (ii) the Borrower shall have
given prior written or telecopy notice (or


-73-

--------------------------------------------------------------------------------





telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent, in the case of any Revolving Loan which is a Base Rate
Loan or any Swing Line Loan, by 1:00 p.m. (or 1:30 P.M. (New York time) in the
case of Dollar denominated Swing Line Loans and 10:00 A.M. (London time) in the
case of Foreign Currency Swing Line Loans), on the date of prepayment and, in
the case of any other Loan, by 1:00 p.m., at least three Business Days prior to
the date of prepayment. Each notice of prepayment shall specify the prepayment
date, the principal amount to be prepaid, whether the Loan to be prepaid is a
Revolving Loan (and which Class), Term Loan (and which Class), or Swing Line
Loan, whether the Loan to be prepaid is a Eurodollar Loan or a Base Rate Loan
and, in the case of a Eurodollar Loan, the Interest Period of such Loan. Each
notice of prepayment shall be irrevocable and shall commit the Borrower to
prepay such Loan by the amount stated therein on the date stated therein.
Subject to the foregoing amounts, prepaid under this Section 2.09(a) shall be
applied as the Borrower may elect; provided that if the Borrower fails to
specify the application of a voluntary prepayment, then (x) in the case of a
prepayment in Dollars, such prepayment shall be applied first to Revolving Base
Rate Loans, then on a pro rata basis to Dollar denominated Eurodollar Revolving
Loans and Foreign Currency Revolving Loans, then to Dollar denominated Swing
Line Loans, then to Foreign Currency Swing Line Loans and then to the Term Loans
pro rata according to the respective outstanding principal amounts of the Term
Loans then held by the Term Lenders (in each case ratably to the remaining
Principal Amortization Payments thereof), in each case first to Base Rate Loans
and then to Eurodollar Loans in direct order of Interest Period and (y) in the
case of a prepayment in Euro, such prepayment shall be applied first to Foreign
Currency Revolving Loans and then to Foreign Currency Swing Line Loans. All
prepayments of Eurodollar Loans under this Section 2.09(a) shall be accompanied
by accrued interest on the principal amount being prepaid to the date of
payment. At the Borrower’s election in connection with any prepayment pursuant
to this Section 2.09, such prepayment shall not be applied to any Loan of a
Defaulting Lender.
(ii)    Notwithstanding Section 2.09(a)(i) above, in the event that on or prior
to the six month anniversary of the Closing Date, the Borrower (x) makes any
prepayment of Term B Loans in connection with any Repricing Transaction or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term B Lenders, (I) in the case of clause (ii)(x), a
prepayment premium of 1% of the amount of the Term B Loans being prepaid and
(II) in the case of clause (ii)(y), a payment equal to 1% of the aggregate
amount of Term B Loans outstanding immediately prior to such amendment.
(b)    Mandatory Prepayments.
(i)    Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the Revolving Committed Amount, the Borrower shall repay,
and there shall become due and payable (together with accrued interest thereon),
on such date an aggregate principal amount of Swing Line Loans equal to such
excess. If the outstanding Swing Line Loans have been repaid in full, the
Borrower shall prepay, and there shall become due and payable (together with
accrued interest thereon), Revolving Loans in such amounts as are necessary so
that, after giving effect to the repayment of the Swing Line Loans and the
repayment of the Revolving Loans, the aggregate Revolving Outstandings do not
exceed the Revolving Committed Amount. If the outstanding Revolving Loans and
Swing Line Loans have been repaid in full, the Borrower shall Cash Collateralize
L/C Obligations so that, after giving effect to the repayment of Swing Line
Loans and Revolving Loans and the Cash Collateralization of L/C Obligations
pursuant to this subsection (i), the aggregate Revolving Outstandings does not
exceed the Revolving Committed Amount. In determining the aggregate Revolving
Outstandings for purposes of this subsection (i), L/C Obligations shall be
reduced to the extent that they are Cash Collateralized as contemplated by this
subsection (i). In the event and on such occasion that the aggregate Foreign
Currency Revolving Outstandings exceeds the Maximum Foreign Currency Sublimit,
the Borrower shall prepay Foreign Currency Swing Line Loans in an aggregate
amount equal to such excess. If the outstanding Foreign Currency Swing Line
Loans have been repaid in full and the aggregate Foreign Currency Revolving
Outstandings still exceeds the Maximum Foreign Currency Sublimit, the Borrower
shall prepay, and there shall become due and payable (together with accrued
interest thereon), Foreign Currency Revolving Loans in such amounts as are
necessary so that, after giving effect to the repayment of the Foreign Currency
Swing Line Loans and the repayment of Foreign Currency Revolving Loans, the
aggregate Foreign Currency Revolving Outstandings do not exceed the Maximum
Foreign Currency Sublimit. Each prepayment of Revolving Loans required pursuant
to this subsection (i) shall be applied ratably among outstanding Revolving
Loans based on the respective amounts of principal then outstanding; provided,
that no


-74-

--------------------------------------------------------------------------------





prepayment made of Revolving Loans shall be applied to Revolving Loans of any
Defaulting Lender. Each Cash Collateralization of L/C Obligations required by
this subsection (i) shall be applied ratably among L/C Obligations based on the
respective amounts thereof then outstanding.
(ii)    Excess Cash Flow. Subject to clause (xi) below, within 100 days after
the end of each fiscal year of the Borrower (commencing with the fiscal year
ending October 31, 2018), the Borrower shall prepay the Term B Loans in an
amount equal to the Applicable Percentage of the Excess Cash Flow for such prior
fiscal year. As used in this Section 2.09(b)(ii), the term “Applicable
Percentage” for any fiscal year means (i) 50% or (ii) if the Total Leverage
Ratio as of the last day of the fiscal year in respect of which Excess Cash Flow
is being determined is equal to or less than 3.75 to 1.00, then the Applicable
Percentage shall be zero for that fiscal year.
(iii)    Asset Dispositions, Casualties and Condemnations, etc.
(1)    Subject to clause (xi) below, within five Business Days after receipt by
any Group Company of Net Cash Proceeds from any Asset Disposition (other than
any Excluded Asset Disposition), Casualty or Condemnation, the Borrower shall
prepay the Term Loans and/or any Incremental Term Loans in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Asset Disposition, Casualty or
Condemnation; provided, that (x) no such prepayment caused by the receipt of Net
Cash Proceeds from any Asset Disposition shall be required to the extent that
(1) the Net Cash Proceeds from such Asset Disposition or any series of related
Asset Dispositions does not exceed $10,000,000 and (2) the sum of such Net Cash
Proceeds and all other Net Cash Proceeds from Asset Dispositions occurring after
the Closing Date and during the same fiscal year does not exceed $60,000,000 (it
being understood that a prepayment shall only be required for the extent of any
such excess) and (y) that no such prepayment shall be required pursuant to this
Section 2.09(b)(iii)(1) in respect of any Asset Disposition if, on or prior to
such date, the Borrower shall have given written notice to the Administrative
Agent of its intention to reinvest or cause to be reinvested all or a portion of
such Net Cash Proceeds in accordance with Section 2.09(b)(iii)(2) (which
election may only be made if no Event of Default has occurred and is then
continuing).
(2)    With respect to any Net Cash Proceeds realized or received with respect
to any Asset Disposition (other than any Excluded Asset Disposition), at the
option of the Borrower, and so long as no Event of Default shall have occurred
and be continuing, the Borrower may reinvest or cause to be reinvested all or
any portion of such Net Cash Proceeds (A) in assets used or useful in the
business of the Borrower or its Restricted Subsidiaries or (B) to finance
Permitted Business Acquisitions, Permitted Joint Ventures and other Investments
in third party companies or businesses permitted hereunder, within three hundred
sixty-five (365) days of the receipt of such Net Cash Proceeds (provided if
prior to the expiration of such three hundred sixty-five (365)-day period, the
Borrower or any of its Restricted Subsidiaries enters into a legally binding
commitment for a transaction in which it is required to reinvest such Net Cash
Proceeds, such three hundred sixty-five (365)-day reinvestment period shall be
extended by one-hundred eighty (180) days); provided that if any Net Cash
Proceeds are not so reinvested within such reinvestment period or are no longer
intended to be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
promptly applied to the prepayment of the Term Loans as set forth in this
Section 2.09.
(iv)    Debt Issuances. Within five Business Days after receipt by any Group
Company of Net Cash Proceeds from any Debt Issuance (other than any Debt
Issuance permitted pursuant to Section 7.01 of this Agreement, other than
Refinancing Term Loans and Refinancing Debt Securities), the Borrower shall
prepay the Term Loans and/or any Incremental Term Loans in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance.
(v)    Payments in Respect of Subordinated Indebtedness. Immediately upon
receipt by the Administrative Agent or any Lender of any amount so payable
pursuant to the subordination provision of any Indebtedness of the Borrower or
any of its Restricted Subsidiaries that is subordinate to the Senior Credit
Obligations, all proceeds thereof shall be applied as set forth in subsection
(vi)(C) below.
(vi)    Application of Mandatory Prepayments. Subject to Section 8.03, all
amounts required to be paid pursuant to this Section 2.09(b) shall be applied as
follows:


-75-

--------------------------------------------------------------------------------





(A)    with respect to all amounts paid pursuant to Section 2.09(b)(i), first to
Swing Line Loans, second to Revolving Loans and third to Cash Collateralized L/C
Obligations;
(B)    with respect to all amounts paid pursuant to Section 2.09(b)(ii), to the
Term B Loans (ratably to the remaining Principal Amortization Payments thereof
or, at the option of the Borrower, in direct order for not more than the next
four Principal Amortization Payments and then ratably to the remaining Principal
Amortization Payments thereof), in each case subject to clause (x) below; and
(C)    with respect to all amounts paid pursuant to Section 2.09(b)(iii), (iv),
or (v), first to the Term Loans pro rata according to the respective outstanding
principal amounts of the Term Loans (or, at the option of the Borrower, first to
the outstanding principal amounts of the Term B Loans and second to the
outstanding principal amounts of the Term A Loans and third to any Incremental
Term Loans) (in each case, within each Class of Term Loans ratably to the
remaining Principal Amortization Payments thereof or, at the option of the
Borrower, in direct order for not more than the next four Principal Amortization
Payments and then ratably to the remaining Principal Amortization Payments
thereof), in each case subject to clause (x) and (xi) below.
(vii)    Order of Applications. Any amounts required to be applied to Revolving
Outstandings as provided in Section 2.09(b)(i) above remaining after such
application shall be applied to the Term Loans pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders (in each case, within each Class of Term Loans ratably to the remaining
Principal Amortization Payments thereof), subject to clause (xi) below. Within
the parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then, subject to subsection (ix) below, to
Eurodollar Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.09(b) shall be subject to Section 3.05. All prepayments
under this Section 2.09(b) shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment. Notwithstanding anything
else in this Agreement to the contrary, no prepayment made of Loans shall be
applied to Loans of any Defaulting Lender.
(viii)    Prepayment Accounts. Amounts to be applied as provided in
subsection (vi) or (vii) above to the prepayment of Loans of any Class shall be
applied first to reduce outstanding Base Rate Loans of such Class. Any amounts
remaining after each such application shall, at the option of the Borrower, be
applied to prepay Eurodollar Loans of such Class immediately and/or shall be
deposited in a separate Prepayment Account (as defined below) for the Loans of
such Class. The Administrative Agent shall apply any cash deposited in the
Prepayment Account for any Class of Loans, upon withdrawal by the Collateral
Agent, to prepay Eurodollar Loans of such Class on the last day of their
respective Interest Periods (or, at the direction of the Borrower, on any
earlier date) until all outstanding Loans of such Class have been prepaid or
until all the allocable cash on deposit in the Prepayment Account for such Class
has been exhausted. For purposes of this Agreement, the term “Prepayment
Account” for any Class of Loans shall mean an account (which may include the
Prepayment Account established under the Security Agreement) established by the
Borrower with the Collateral Agent and over which the Collateral Agent shall
have exclusive dominion and control, including the exclusive right of withdrawal
for application in accordance with this subsection (viii). The Collateral Agent
will, at the request of the Borrower, invest amounts on deposit in the
Prepayment Account for any Class of Loans in Cash Equivalents that mature prior
to the last day of the applicable Interest Periods of the Eurodollar Loans of
such Class to be prepaid; provided, however, that (i) the Collateral Agent shall
not be required to make any investment that, in its sole judgment, would require
or cause the Collateral Agent to be in, or would result in any, violation of any
Law, (ii) such Cash Equivalents shall be subjected to a First Priority Lien in
favor of the Collateral Agent and (iii) if any Event of Default shall have
occurred and be continuing, the selection of such Cash Equivalents shall be in
the sole discretion of the Collateral Agent. The Borrower shall indemnify the
Collateral Agent for any losses relating to such investments in Cash Equivalents
so that the amount available to prepay Eurodollar Loans on the last day of the
applicable Interest Periods is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
or profits earned on such investments, the Prepayment Accounts shall not bear
interest. Interest or profits, if any, on the investments in any Prepayment
Account shall accumulate in such Prepayment Account until all outstanding Loans
of any applicable Class with respect to which amounts have been deposited in the
Prepayment Accounts have been prepaid in full, at which time so much thereof as
is not required to make payment of the Senior Credit Obligations which have
become


-76-

--------------------------------------------------------------------------------





due and payable (whether by scheduled maturity, acceleration or otherwise) shall
be withdrawn by the Collateral Agent on the next Business Day following the day
on which the Collateral Agent considers the funds deposited therein to be
collected funds and disbursed to the Borrower or its order. If the maturity of
the Loans has been accelerated pursuant to Section 8.02, the Administrative
Agent may, in its sole discretion, cause the Collateral Agent to withdraw
amounts on deposit in the Prepayment Account for the applicable Class of Loans
and, subject to Section 8.03, apply such funds to satisfy the Senior Credit
Obligations of the applicable Class or Classes.
(ix)    Notice. The Borrower shall give to the Administrative Agent and the
Lenders at least five Business Days’ prior written or telecopy notice of each
and every event or occurrence requiring a prepayment under Section 2.09(b)(ii),
(iii), (iv), or (v), including the amount of Net Cash Proceeds expected to be
received therefrom and the expected schedule for receiving such proceeds;
provided, however, that in the case of any prepayment event consisting of a
Casualty or Condemnation, the Borrower shall give such notice within five
Business Days after the occurrence of such event.
(x)    Notwithstanding anything else to the contrary in this Agreement, each
Lender will have the right to refuse any mandatory prepayment (other than a
prepayment pursuant to Section 2.09(b)(iv) with the proceeds of any Refinancing
Term Loans or Refinancing Debt Securities) by giving written notice of such
refusal to the Borrower within five Business Days after such Lender’s receipt of
notice from the Administrative Agent of such prepayment (and the Borrower shall
not prepay any Loans until the date that is specified in clause (B) below) (such
refused amounts, the “First Refused Proceeds”), (A) the First Refused Proceeds
will be re-offered for prepayment to the applicable Lenders that have accepted
and did not refuse their allocated portion of such prepayment under this Section
2.09(b)(x) above by the Administrative Agent promptly providing notice of such
re-offer to each such Lender, each such Lender will have the right to refuse any
such re-offer of prepayment by giving written notice of such refusal to the
Borrower within five Business Days after such Lender’s receipt of notice from
the Administrative Agent of such re-offer of prepayment (and the Borrower shall
not prepay any Loans until the date that is specified in clause (B) below) (such
refused amounts, the “Final Refused Proceeds”), (B) the Borrower will make all
such prepayments not so refused upon the earlier of (x) the fifth Business Day
after the Lender received first notice of such prepayment from the
Administrative Agent and (y) such time as the Borrower has received notice from
any Lender that it consents to such prepayment, and (C) thereafter, any
remaining Final Refused Proceeds may be retained by the Borrower. For the
avoidance of doubt, (A) with respect to First Refused Proceeds relating to
prepayments under Section 2.09(b)(i) and (ii), such First Refused Proceeds may
only be offered to Lenders eligible to initially receive such prepayments, and
(B) no Lender may refuse any voluntary prepayment otherwise permitted hereunder.
(xi)    Notwithstanding any other provisions of this Section 2.09(b), to the
extent that any of or all the Net Cash Proceeds of any Asset Disposition by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.09(b)(iii),
the Net Cash Proceeds of any Casualty from a Foreign Subsidiary, or Excess Cash
Flow attributable to a Foreign Subsidiary that either is (A) prohibited or
delayed by applicable local Law from being repatriated to the United States, or
(B) would, in the good faith judgment of the Borrower, result in a material
adverse tax consequence to Parent Holdings, Holdings, the Borrower or any of
their respective Subsidiaries from such repatriation, in each case, the portion
of such Net Cash Proceeds or Excess Cash Flow so affected will not be required
to be applied to repay Term Loans at the times provided in Section 2.09(b)(vii),
or the Borrower shall not be required to make a prepayment at the time provided
in Section 2.09(b)(vi), as the case may be. Instead, such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local Law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local Law to permit such
repatriation) or, in the good faith judgment of the Borrower, a material adverse
tax consequence to Parent Holdings, Holdings, the Borrower or any of their
respective Subsidiaries would result from such repatriation, and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local Law and, in the good faith judgment of the
Borrower, no material adverse tax consequence to Parent Holdings, Holdings, the
Borrower or any of their respective Subsidiaries would result from such
repatriation, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than three Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.09(b) to the extent
provided herein.


-77-

--------------------------------------------------------------------------------





(c)    Discounted Voluntary Prepayments.
(i)    Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, any Purchasing Borrower
Party shall have the right at any time and from time to time to prepay Term
Loans of any Class to the applicable Lenders at a discount to the par value of
such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.09(c) and
Section 10.07(j); provided that (A) no proceeds from Revolving Loans, Swing Line
Loans or New Revolving Loans shall be used to consummate any such Discounted
Voluntary Prepayment, (B) any Discounted Voluntary Prepayment shall be offered
to all applicable Term Lenders on a pro rata basis, (C) at least five Business
Days shall have passed since the consummation of the most recent Discounted
Voluntary Prepayment as a result of a prepayment made by the Borrower or at
least three Business Days shall have passed since the Borrower was notified that
no applicable Lender was willing to accept any prepayment of any Term Loans at
the specified discount price or within the Discount Range or at any discount to
par value, as applicable and (D) the Purchasing Borrower Party shall deliver to
the Administrative Agent, together with each Discounted Prepayment Option
Notice, a certificate of a Responsible Officer of the Borrower (1) stating that
no Event of Default under Section 8.01(a) or under Section 8.01(f) (in each
case, with respect to the Borrower) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment, (2) stating that each of the
conditions to such Discounted Voluntary Prepayment contained in this Section
2.09(c) and Section 10.07(j) has been satisfied and (3) specifying the aggregate
principal amount of Term Loans of each Class to be prepaid pursuant to such
Discounted Voluntary Prepayment.
(ii)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of the Class
stipulated therein in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5,000,000. The
Discounted Prepayment Option Notice shall further specify with respect to the
proposed Discounted Voluntary Prepayment (A) the Proposed Discounted Prepayment
Amount for Loans of each Class to be prepaid, (B) a discount range (which may be
a single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”) (it being understood
that the Borrower may specify a different Discount Range for each Class of Loan
offered to be prepaid), and (C) the date by which Lenders are required to
indicate their election to participate in such proposed Discounted Voluntary
Prepayment, which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).
(iii)    Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit I hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”). Based on the Acceptable Discounts and principal amounts of
the Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Borrower, in consultation with the Administrative
Agent, shall determine the applicable discount for such Loans to be prepaid (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Borrower if the Borrower has selected a single percentage
pursuant to Section 2.09(c)(ii) for the Discounted Voluntary Prepayment or (B)
otherwise, the highest Acceptable Discount at which the Borrower will pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans. Any Lender with
outstanding Loans to be prepaid


-78-

--------------------------------------------------------------------------------





whose Lender Participation Notice is not received by the Administrative Agent by
the Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.
(iv)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
in accordance with Section 10.07(j) those Loans to be prepaid (or the respective
portions thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount, provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.
(v)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.05), upon irrevocable notice
substantially in the form of Exhibit J hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
1:00 p.m., three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall (x) specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent and (y) shall include a representation from the Borrower
that, at the time of delivery of such Discounted Voluntary Prepayment Notice and
as of the date of such Discounted Voluntary Prepayment date, it is not in
possession of material non-public information with respect to Parent Holdings,
the Borrower, their respective Subsidiaries or their respective securities for
purposes of the United States securities laws that has not been disclosed to any
Lender participating in such Discounted Voluntary Prepayment, other than because
such Lender does not wish to receive material non-public information with
respect to Parent Holdings, the Borrower, their respective Subsidiaries or their
respective securities. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.09(c)(ii)
above) established by the Administrative Agent and the Borrower.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw or
modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.
(viii)    Nothing in this Section 2.09(c) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.


-79-

--------------------------------------------------------------------------------





(d)    Currency for Prepayments. Except as provided in Section 2.09(a), all
prepayments of Loans made pursuant to this Section 2.09 shall be paid in the
Approved Currency in which such Loan is denominated.
Section 2.10    Revolving Commitments.
(a)    Optional Termination or Reduction of Commitments (Pro-Rata). The Borrower
may from time to time permanently reduce or terminate the Revolving Committed
Amount in whole or in part (in minimum aggregate amounts of $2,000,000 or any
whole multiple of $500,000 in excess thereof , in the case of Dollar Revolving
Loans, or in minimum aggregate amounts of €2,000,000 or any whole multiple of
€500,000 in excess thereof, in the case of Foreign Currency Revolving Loans (or,
in each case, if less, the full remaining amount of the then applicable
Revolving Committed Amount)) upon five Business Days’ prior written notice to
the Administrative Agent; provided, however, that no such termination or
reduction shall be made which would cause the Revolving Outstandings to exceed
the Revolving Committed Amount or cause the Foreign Currency Revolving
Outstandings to exceed the Maximum Foreign Currency Sublimit as so reduced,
unless, concurrently with such termination or reduction, the Revolving Loans are
repaid (and, after the Revolving Loans have been paid in full, the Swing Line
Loans are repaid and, after the Swing Line Loans have been paid in full, the L/C
Obligations are Cash Collateralized) to the extent necessary to eliminate such
excess; provided, further, that the Maximum Foreign Currency Sublimit shall be
reduced ratably at any time that Revolving Commitments are terminated pursuant
to this Section 2.10, such that the Maximum Foreign Currency Sublimit shall not
exceed 50% of the aggregate Revolving Committed Amount. The Borrower shall pay
to the Administrative Agent for the account of the Lenders in accordance with
the terms of Section 2.11, on the date of each termination or reduction of the
Revolving Committed Amount, any fees accrued through the date of such
termination or reduction on the amount of the Revolving Committed Amount so
terminated or reduced. The Administrative Agent shall promptly notify each
affected Lender of the receipt by the Administrative Agent of any notice from
the Borrower pursuant to this Section 2.10(a). Any partial reduction of the
Revolving Committed Amount pursuant to this Section 2.10(a) shall be applied to
the Revolving Commitments of the Lenders pro-rata based upon their respective
Revolving Commitment Percentages; provided that (A) any such termination or
reduction shall apply proportionately and permanently to reduce the Revolving
Commitments of each of the Revolving Lenders, except that, notwithstanding the
foregoing, in connection with the establishment on any date of any New Revolving
Commitments pursuant to Section 2.15, the Revolving Commitments of any one or
more Lenders providing any such New Revolving Commitments on such date shall be
reduced in an amount equal to, greater than or less than (as determined by the
Borrower and such Lender) the amount of the New Revolving Commitments provided
on such date; provided that (x) after giving effect to any such reduction and to
the repayment of any Revolving Loans made on such date, the Revolving Exposure
of any such Lender does not exceed the Revolving Commitment and (y) in
connection with any such non-pro rata termination or reduction, to the extent
necessary, the participations hereunder in outstanding Letters of Credit and
Swing Line Loans may be required to be reallocated and related loans outstanding
prepaid and then reborrowed, in each case in the manner contemplated by Section
2.15(f)(ii) (as modified to account for a termination or reduction, as opposed
to an increase, of the Revolving Commitments); provided, further, that the
Maximum Foreign Currency Sublimit shall be reduced ratably at any time that
Revolving Commitments are terminated pursuant to this Section 2.10(a), such that
the Maximum Foreign Currency Sublimit shall not exceed 50% of the aggregate
Revolving Committed Amount.
(b)    Termination; Pro Rata Application. The Revolving Commitments (other than
any Extended Revolving Commitments) of the Lenders and the L/C Commitments of
the L/C Issuers shall terminate automatically on the Revolving Termination Date.
The Swing Line Commitment of the Swing Line Lender shall terminate automatically
on the Swing Line Termination Date. The Extended Revolving Commitments shall
terminate on the respective maturity dates applicable thereto.
(c)    Replacement of Lenders. If (i) any Lender has demanded compensation or
indemnification, or additional amounts are payable, pursuant to Section 3.01 or
Section 3.04, (ii) the obligation of any Lender to make Eurodollar Loans has
been suspended pursuant to Section 3.02, (iii) any Lender is a Defaulting Lender
or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 10.01 or any
other provision of any Loan Document requires the consent of all of the Lenders
of a Class or Classes and with respect to which the Required Lenders for such
Class or Classes shall have granted their


-80-

--------------------------------------------------------------------------------





consent, the Borrower shall have the right, if no Default or Event of Default
then exists, to (i) remove such Lender by terminating such Lender’s Commitment
in full or (ii) replace such Lender by causing such Lender to assign its
Commitment to one or more existing Lenders or Eligible Assignees pursuant to
Section 10.07; provided, however, that (x) if the Borrower elects to exercise
such right with respect to any Lender pursuant to clause (i) or (ii) above, it
shall be obligated to remove or replace, as the case may be, all Lenders that
have similar requests then outstanding for compensation pursuant to Section 3.01
or 3.04 or whose obligation to make Eurodollar Loans has been similarly
suspended and (y) in the case of any replacement of Lenders under the
circumstances described in clause (iv) above, the applicable amendment, waiver,
discharge or termination that the Borrower has requested shall become effective
upon giving effect to such replacement (and any related Assignment and
Assumptions required to be effected in connection therewith in accordance with
this paragraph (c)). The replacement of a Lender pursuant to this Section
2.10(c) shall be effective on the tenth Business Day following the date of
notice of such replacement to the Lenders through the Administrative Agent,
subject to the satisfaction of the following conditions:
(i)    each replacement Lender and/or Eligible Assignee, and the Administrative
Agent acting on behalf of each Lender subject to replacement, shall have
satisfied the conditions to an Assignment and Assumption set forth in Section
10.07(b) and, in connection therewith, the replacement Lender(s) and/or Eligible
Assignee(s) shall pay:
(A)    to each Lender subject to replacement an amount equal in the aggregate to
the sum of (x) the principal of, and all accrued but unpaid interest on, its
outstanding Loans, (y) all L/C Disbursements that have been funded by (and not
reimbursed to) it under Section 2.05, together with all accrued but unpaid
interest with respect thereto, and (z) all accrued but unpaid fees owing to it
pursuant to Section 2.11; and
(B)    to the L/C Issuers an amount equal to the aggregate amount owing by the
replaced Lenders to the L/C Issuers as reimbursement pursuant to Section 2.05,
to the extent such amount was not theretofore funded by such replaced Lenders;
and
(ii)    the Borrower shall have paid to the Administrative Agent for the account
of each replaced Lender all obligations owing to such replaced Lenders by the
Borrower pursuant to this Agreement and the other Loan Documents (other than
those obligations of the Borrower referred to in clause (i)(A) above).
In the case of the removal of a Lender pursuant to this Section 2.10(c), upon
(i) payment by the Borrower to the Administrative Agent for the account of the
Lender subject to such removal of an amount equal to the sum of (A) the
aggregate principal amount of all Loans and L/C Obligations held by such Lender
and (B) all accrued interest, fees and other amounts owing to such Lender
hereunder, including, without limitation, all amounts payable by the Borrower to
such Lender under ARTICLE III or Section 10.04 and Section 10.05, and (ii)
provision by the Borrower to the Swing Line Lender and each L/C Issuer of
appropriate assurances and indemnities (which may include letters of credit) as
each may reasonably require with respect to any continuing obligation of such
removed Lender to purchase Participation Interests in any L/C Obligations or
Swing Line Loans then outstanding, such Lender shall, without any further
consent or other action by it, cease to constitute a Lender hereunder; provided
that the provisions of this Agreement (including, without limitation, the
provisions of ARTICLE III, Section 10.04 and Section 10.05) shall continue to
govern the rights and obligations of a removed Lender with respect to any Loans
made, any Letters of Credit issued or any other actions taken by such removed
Lender while it was a Lender.
(d)    General. The Borrower shall pay to the Administrative Agent for the
account of the Lenders in accordance with the terms of this Section 2.10, on the
date of each termination of the Revolving Committed Amount, the Commitment Fee
accrued through the date of such termination on the amount of the Revolving
Committed Amount so terminated.
Section 2.11    Fees.
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender (subject to Section 2.17(a)) a fee (the
“Commitment Fee”) on such Lender’s Revolving


-81-

--------------------------------------------------------------------------------





Commitment Percentage of the daily Unused Revolving Commitment Amount, computed
at a per annum rate for each day at a rate equal to the then applicable rate per
annum set forth under clause (c) of the definition of “Applicable Margin” in
Section 1.01. The Commitment Fee shall commence to accrue on the Closing Date
and shall be due and payable in arrears on the last Business Day of each March,
June, September and December (and on the Revolving Termination Date) for the
quarter or portion thereof ending on each such date, beginning with the first of
such dates to occur after the Closing Date with the first such payment due no
earlier than the last Business Day of March following the Closing Date.
(b)    Letter of Credit Fees.
(i)    Standby Letter of Credit Issuance Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender (subject to
Section 2.17(a)) a fee (the “Standby Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such Standby Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) computed at a per annum
rate for each day from the date of issuance to the date of expiration equal to
the L/C Fee in effect from time to time. The Standby Letter of Credit Fee will
be computed on a quarterly basis in arrears and shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first of such dates to occur after the date of issuance of
such Letter of Credit, and on the Letter of Credit Expiration Date and
thereafter on demand.
(ii)    Trade Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender (subject to Section 2.17(a)) a
fee (the “Trade Letter of Credit Fee”) on such Lender’s Revolving Commitment
Percentage of the average daily maximum amount available to be drawn under each
such Trade Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) computed at a per annum rate for each day
from the date of issuance to the date of expiration equal to the L/C Fee in
effect from time to time. The Trade Letter of Credit Fee will be computed on a
quarterly basis in arrears and shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date after the issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date and thereafter on demand.
(iii)    Fronting Fees. The Borrower shall pay directly to each L/C Issuer for
its own account a fronting fee in the amount (A) with respect to each Trade
Letter of Credit, equal to 0.125% of the amount of such Trade Letter of Credit
(or such higher amount as may be agreed to between the Borrower and the L/C
Issuer), due and payable upon the issuance thereof and (B) with respect to each
Standby Letter of Credit, equal to 0.125% per annum (or such higher amount as
may be agreed to between the Borrower and the L/C Issuer) on the daily maximum
amount available to be drawn thereunder (whether or not such maximum amount is
then in effect under such Letter of Credit). Such fronting fee shall be computed
on a quarterly basis in arrears and shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date after the issuance of such Letter of Credit,
and on the Letter of Credit Expiration Date and thereafter on demand.
(iv)    L/C Issuer Fees. In addition to the Standby Letter of Credit Fee payable
pursuant to clause (i) above and the Trade Letter of Credit Fee payable pursuant
to clause (ii) above and any fronting fees payable pursuant to clause (iii)
above, the Borrower promises to pay to the L/C Issuer for its own account
without sharing by the other Lenders the customary charges from time to time of
the L/C Issuer with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “L/C Issuer Fees”). L/C Issuer Fees are due and
payable on demand and are nonrefundable.
(v)    Computation of Certain Fees after Default. Upon the occurrence and during
the continuance of an Event of Default under Section 8.01(a), the Standby Letter
of Credit Fee and the Trade Letter of Credit Fee payable under subsections (i)
and (ii) above shall be computed at a rate per annum equal to the relevant
Applicable Margin with respect to the L/C Fee (including both the Standby Letter
of Credit Fee and the Trade Letter of Credit Fee) as set forth in the applicable
table in the definition of “Applicable Margin” in Section 1.01 hereof plus
2.00%.


-82-

--------------------------------------------------------------------------------





(c)    Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times as they may agree. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
Section 2.12    Pro-rata Treatment.
(a)    Loans. Except to the extent that this Agreement provides for payments to
be disproportionately allocated to or retained by a particular Lender or group
of Lenders (including in connection with the payment of interest or fees at
different rates and the repayment of principal amounts of Term Loans at
different times as a result of any amendment effected in accordance with Section
2.15 or Section 2.16), each Borrowing, each payment or prepayment of principal
of or interest on any Loan, each payment of fees (other than the L/C Issuer Fees
retained by an L/C Issuer for its own account and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated pro-rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentages, or with respect to Term Loans, according to
the respective outstanding principal amounts of the applicable Term Loans then
held by the applicable Term Lenders, as applicable, of such Lenders (or, if the
Commitments of such Lenders have expired or been terminated, in accordance with
the respective principal amounts of the outstanding Loans of the applicable
Class and Participation Interests of such Lenders); provided that, in the event
any amount paid to any Lender pursuant to this subsection (a) is rescinded or
must otherwise be returned by the Administrative Agent, each Lender shall, upon
the request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus 2.00% per
annum.
(b)    Letters of Credit. Except to the extent otherwise provided herein, each
payment of L/C Obligations shall be allocated to each Revolving Lender pro-rata
in accordance with its Revolving Commitment Percentage; provided that, if any
Revolving Lender shall have failed to pay its applicable pro-rata share of any
L/C Disbursement as required under Section 2.05(e)(iv) or (vi), then any amount
to which such Revolving Lender would otherwise be entitled pursuant to this
subsection (b) shall instead be payable to the L/C Issuer.
Section 2.13    Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan, unreimbursed L/C Disbursements or any other
obligation owing to such Lender under this Agreement through the exercise of a
right of setoff, banker’s lien or counterclaim, or pursuant to a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable Debtor Relief Laws or otherwise, or by any other means, in excess of
its pro-rata share of such payment as provided for in this Agreement, such
Lender shall promptly pay in cash or purchase from the other Lenders a
participation in such Loans, unreimbursed L/C Disbursements and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this
Agreement; provided that nothing in this Section 2.13 shall impair the right of
any Lender to exercise any right of set-off or counterclaim it may have for
payment of indebtedness of the Borrower other than its indebtedness hereunder.
The Lenders further agree among themselves that if payment to a Lender obtained
by such Lender through the exercise of a right of setoff, banker’s lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
restored, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a participation may, to the fullest extent permitted by Law,
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Loan, L/C Obligation or other obligation in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations


-83-

--------------------------------------------------------------------------------





purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Loan, L/C Obligation or other
obligation purchased to the same extent as though the purchasing Lender were the
original owner of the obligations purchased. If under any applicable Debtor
Relief Law, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.13 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 2.13 to share in the benefits of
any recovery on such secured claim.
Section 2.14    Payments; Computations.
(a)    Payments by the Borrower. Each payment of principal of and interest on
Loans, L/C Obligations and fees hereunder (other than fees payable directly to
the L/C Issuers) shall be paid not later than 2:00 p.m. on the date when due, in
Federal or other funds immediately available to the Administrative Agent at the
account designated by it by notice to the Borrower. Each such payment shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff and irrespective of any claim or defense to payment which might in the
absence of this provision be asserted by the Borrower or any Affiliate against
the any Agent or any Lender. All prepayments and repayments of Loans made
pursuant to this Section 2.14(a) shall be made in the Approved Currency in which
such Loan is denominated. Payments received after 2:00 p.m. shall be deemed to
have been received on the next Business Day, and any applicable interest or fee
shall continue to accrue. Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of paragraph
(d) below or required to be applied in accordance with Section 2.09(b)(vi), the
Borrower shall, at the time it makes any payments under this Agreement, specify
to the Administrative Agent the Loan, Letters of Credit, fees or other amounts
payable by the Borrower hereunder to which such payment is to be applied (and if
it fails to specify or if such application would be inconsistent with the terms
hereof, the Administrative Agent shall, subject to paragraph (d) below, to
Section 2.08, to Section 2.09(b)(vi) and to Section 2.12, distribute such
payment to the Lenders in such manner as the Administrative Agent may deem
reasonably appropriate). The Administrative Agent may in its sole discretion,
distribute such payments to the applicable Lenders on the date of receipt
thereof, if such payment is received prior to 2:00 p.m.; otherwise the
Administrative Agent may, in its sole discretion, distribute such payment to the
applicable Lenders on the date of receipt thereof or on the immediately
succeeding Business Day. Whenever any payment hereunder shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next succeeding Business Day unless (in the case of Eurodollar Loans) such
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Business Day. If the date for any payment of
principal is extended by operation of Law or otherwise, interest thereon shall
be payable for such extended time. Other than with respect to Foreign Currency
Swing Line Loans, the Borrower hereby authorizes and directs the Administrative
Agent to debit any account maintained by the Borrower with the Administrative
Agent to pay when due any amounts required to be paid from time to time under
this Agreement.
(b)    Distributions by the Administrative Agent. Unless the Administrative
Agent shall have received notice (which may be by telephone if promptly
confirmed in writing) from the Borrower prior to the date on which any payment
is due to the Lenders hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date, and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrower shall not have so made such payment, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.
(c)    Computations. All computations of interest for Base Rate Loans when the
Base Rate is determined by the Prime Rate and all computations of fees thereof
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more interest
being paid than if computed on the basis of a 365-day year). Interest shall
accrue from and including the date of borrowing (or continuation or conversion)
but


-84-

--------------------------------------------------------------------------------





excluding the date of payment; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14(a), bear interest for one
day.
(d)    Certain Payments after an Event of Default. The Borrower hereby
irrevocably waives the right to direct the application of any and all payments
in respect of the Finance Obligations and any Proceeds of Collateral after the
occurrence and during the continuance of an Event of Default, and agrees that,
notwithstanding the provisions of Section 2.09(b)(vi) and paragraph (a) above,
the Administrative Agent may, and (upon either (i) the written direction of the
Required Lenders or (ii) acceleration of the Senior Credit Obligations pursuant
to Section 8.02), shall apply all payments in respect of any Finance Obligation,
all funds in any Prepayment Account or other cash collateral account and all
other Proceeds of Collateral according to Section 8.03 hereof.
Section 2.15    Incremental and Refinancing Facilities.
(a)    The Borrower may at any time or from time to time after the Syndication
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”), (ii) one or
more increases in the amount of the Revolving Commitments or any previously
established Class of New Revolving Commitments (each such increase, an
“Incremental Revolving Commitment Increase”) or (iii) one or more new revolving
credit commitments (the “New Revolving Commitments” and together with the
Incremental Term Loans and Incremental Revolving Commitment Increases, the
“Incremental Facilities”); provided that both at the time of any such request
and after giving effect to the effectiveness of any Additional Credit Extension
Amendment referred to below, no Default or Event of Default shall exist and at
the time that any such Incremental Term Loan, Incremental Revolving Commitment
Increase or New Revolving Commitment is made or effected (and after giving
effect thereto) no Default or Event of Default shall exist; provided, further,
that the aggregate principal amount of all Incremental Facilities shall not
exceed at any time the sum of (x) an amount that, after giving effect to the
incurrence of such Incremental Term Loans or the establishment of such
Incremental Revolving Commitment Increase or New Revolving Commitments (and
after giving effect to any Specified Transaction to be consummated in connection
therewith) and assuming all Incremental Revolving Commitment Increases and New
Revolving Commitments were fully borrowed, the Maintenance Leverage Ratio of the
Borrower and its Restricted Subsidiaries is no greater than 3.50:1.00 and the
Borrower is in compliance on a Pro-Forma Basis with the Interest Coverage Ratio
specified in Section 7.11(b) hereof, in each case as of the last day of the most
recent period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 prior to the incurrence
of any such Incremental Facility (and without counting the proceeds of such
Incremental Facility as Cash on Hand for the purposes of calculating such
Maintenance Leverage Ratio) and (y) $300,000,000.
(b)    Each tranche of Incremental Term Loans (other than Refinancing Term
Loans), each Incremental Revolving Commitment Increase and each class of New
Revolving Commitments (other than Replacement Revolving Commitments) shall be in
an aggregate principal amount that is not less than $5,000,000 (and in minimum
increments of $1,000,000 in excess thereof); provided that (i) Refinancing Term
Loans shall be permitted to refinance or replace, in whole, and not in part, any
Class of Term Loans or previously borrowed Incremental Term Loans outstanding as
of the date of incurrence of such Refinancing Term Loans and shall be in an
aggregate principal amount not greater than the aggregate principal amount of
each Class of existing Term Loans to be replaced or refinanced by such
Refinancing Term Loans (plus the amount of all accrued and unpaid interest,
reasonable fees and premiums thereon and fees and expenses in connection
therewith) and (ii) Replacement Revolving Commitments shall be permitted to
refinance or replace, in whole, and not in part, any Revolving Commitments,
Revolving Loans or previously established New Revolving Commitments or New
Revolving Loans, in each case outstanding as of the date of the establishment of
such Replacement Revolving Commitments and shall be in an aggregate principal
amount not greater than the aggregate principal amount of the each Class of
Revolving Commitments, Revolving Loans or previously established New Revolving
Commitments or New Revolving Loans to be replaced or refinanced by such
Replacement Revolving Commitments (plus the amount of all accrued and unpaid
interest, reasonable fees and premiums thereon and fees and expenses in
connection therewith), and Incremental Term Loans (other than Refinancing Term
Loans), Incremental Revolving Commitment Increases or New Revolving Commitment
(other than in respect of Replacement Revolving Commitments) shall be permitted
in an aggregate amount not to exceed the sum of (x) an amount such that, at the
time of incurrence thereof and after


-85-

--------------------------------------------------------------------------------





giving effect thereto and the use of the proceeds thereof and assuming all
Incremental Revolving Commitment Increases and New Revolving Commitments were
fully borrowed, the Maintenance Leverage Ratio of the Borrower and its
Restricted Subsidiaries is no greater than 3.50:1.00 and the Borrower shall be
in compliance on a Pro-Forma Basis with the Interest Coverage Ratio specified in
Section 7.11(b) hereof, in each case as of the last day of the most recent
period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 prior to the incurrence
of any such Incremental Facility and (y) after giving effect thereto, the sum of
(I) the aggregate principal amount of all Incremental Term Loans (other than
Refinancing Term Loans) plus (II) the aggregate principal amount of all
Incremental Revolving Commitment Increases plus (III) the aggregate principal
amount of Indebtedness previously issued pursuant to Section 7.01(xiv) (other
than Permitted Refinancing in respect thereof previously incurred pursuant to
Section 7.01(xiv) to the extent already included in this subclause III) plus
(IV) the aggregate principal amount of all New Revolving Commitments (other than
in respect of Replacement Revolving Commitments) would not exceed $300,000,000.
(c)    The Incremental Term Loans (i) shall rank pari passu in right of payment
and in security with the Term Loans borrowed on the Closing Date (such Term
Loans, the “Initial Term Loans”), (ii) shall not have a final maturity date
earlier than the Latest Maturity Date with respect to the Initial Term Loans,
(iii) shall not have a shorter Weighted Average Life to Maturity than the
Initial Term Loans, (iv) shall have an amortization schedule (subject to clause
(iii) above), and interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts (“OID”) and premiums for the Incremental Term Loans as determined by
the Borrower and the lenders of the Incremental Term Loans; provided that with
respect to any Tranche B Incremental Term Loans incurred prior to the date that
is 18 months after the Closing Date, in the event that interest rate margins for
any such Tranche B Incremental Term Loans (other than Refinancing Term Loans)
are higher than the interest rate margin for the Term B Loans by more than 0.50%
(as determined by the Board of Directors of the Borrower), then, subject to the
second proviso of this clause (c), the Applicable Margins for the Term B Loans
shall be increased to the extent necessary so that the interest rate margins for
such Tranche B Incremental Term Loans are equal to the interest rate margins for
the Term B Loans minus 0.50%; provided that for purposes of this clause (iv), in
determining the interest rate margins applicable to the Tranche B Incremental
Term Loans and the Term B Loans (x) OID or upfront fees (which shall be deemed
to constitute like amounts of OID) payable by the Borrower to the Lenders under
the Term B Loans or any Tranche B Incremental Term Loans, in the initial primary
syndication thereof shall be included (with OID or upfront fees being equated to
interest based on assumed four-year life to maturity and assuming all
Incremental Revolving Commitment Increases and New Revolving Commitments were
fully borrowed), (y) customary arrangement or commitment fees payable to any of
the Joint Lead Arrangers (or their respective Affiliates) in connection with the
Term B Loans or to one or more arrangers (or their Affiliates) of any Tranche B
Incremental Term Loan shall be excluded and (z) if the Tranche B Incremental
Term Loan includes an interest rate floor greater than the applicable interest
rate floor under the Term B Loans, such differential between interest rate
floors shall be equated to the applicable interest rate margin solely for
purposes of determining whether the interest rate margin of such Tranche B
Incremental Term Loans is higher than the interest rate margin under the Term B
Loans by more than 0.50% and to the extent the difference in the interest rate
floors would cause the interest rate margins of such Tranche B Incremental Term
Loans to be higher than the interest rate margins for the Term B Loans by more
than 0.50%, the interest rate floor (but not in any event the interest rate
margin) applicable to the Term B Loans shall be increased to the extent of such
differential between interest rate floors (for the avoidance of doubt, in no
event shall the difference in interest rate floor result in an Applicable
Margin), (v) shall not participate in any mandatory prepayment on a greater than
pro rata basis with the Initial Term Loans and (vi) may otherwise have terms and
conditions different from those of the Initial Term Loans; provided that (except
with respect to the matters contemplated by clauses (ii), (iii), (iv) and (v)
above) any differences shall be reasonably satisfactory to the Administrative
Agent.
(d)    Each Incremental Revolving Commitment Increase shall be treated the same
as the Revolving Commitments or the previously established Class of New
Revolving Commitments (including with respect to maturity date thereof), as
applicable and shall be considered to be part of the Revolving Facility or the
applicable existing New Revolving Facility.
(e)    With respect to New Revolving Commitments, (i) extensions of credit
thereunder shall rank pari passu in right of payment and in security with the
Revolving Loans and any previously established New Revolving


-86-

--------------------------------------------------------------------------------





Loans, (ii) such New Revolving Commitments (and the extensions of credit
thereunder) shall have interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, OIDs and
premiums as determined by the Borrower and the lenders providing such
commitments, (iii) shall contain borrowing, optional repayment and optional
termination of Revolving Commitment procedures as determined by the Borrower and
the lenders of such commitments, (iv) may include provisions relating to
swingline loans and/or letters of credit, as applicable, issued thereunder,
which issuances shall be on terms substantially similar (except for the overall
size of such subfacilities, the fees payable in connection therewith and the
identity of the swingline lender and L/C Issuer, as applicable, which shall be
determined by the Borrower, the lenders of such commitments and the applicable
L/C Issuers and swingline lenders and borrowing, repayment and termination of
commitment procedures with respect thereto, in each case which shall be
specified in the applicable Additional Credit Extension Amendment) to the terms
relating to Swing Line Loans and Letters of Credit with respect to the Revolving
Commitments or otherwise reasonably acceptable to the Administrative Agent, (v)
may include additional or different financial or other covenants to be
applicable only during the periods after the Latest Maturity Date as of the date
of establishment of such New Revolving Commitments, and (vi) may otherwise have
terms and conditions different from those of the Revolving Facility; provided
that (except with respect to matters contemplated by clauses (ii), (iii), (iv)
and (v) above) any differences shall be reasonably satisfactory to the
Administrative Agent.
(f)    Each notice from the Borrower pursuant to this Section 2.15 shall be
given in writing and shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans, Incremental Revolving Commitment Increases
or New Revolving Commitments. Incremental Term Loans may be made and Incremental
Revolving Commitment Increases or New Revolving Commitments may be provided,
subject to the prior written consent of the Borrower (not to be unreasonably
withheld) by any existing Lender (it being understood that no existing Lender
will have an obligation to make a portion of any Incremental Term Loan or to
provide a portion of any Incremental Revolving Commitment Increase or New
Revolving Commitment) or by any Additional Lender; provided that (i) the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Incremental Revolving Commitment Increases if such consent would
be required under Section 10.07(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender, (ii) the L/C Issuer and the
Swing Line Lender shall have consented (not to be unreasonably withheld) to such
Lender’s or Additional Lender’s providing such Incremental Revolving Commitment
Increases or New Revolving Commitments, as applicable, if such consent would be
required under Section 10.07(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender and (iii) the existing Lenders
shall be offered an opportunity to provide any Incremental Facility prior to any
Additional Lender.
(g)    Commitments in respect of Incremental Term Loans and Incremental
Revolving Commitment Increases or New Revolving Commitments shall become
Commitments under this Agreement pursuant to an Additional Credit Extension
Amendment, executed by Holdings, the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Additional Credit Extension Amendment may, subject to Section
2.15(c), without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.15. The effectiveness of any Additional Credit
Extension Amendment pursuant to this Section 2.15 shall be subject to the
satisfaction on the date thereof and such conditions as the parties thereto
shall agree. The Borrower will use the proceeds of the Incremental Term Loans,
Incremental Revolving Commitment Increases and New Revolving Commitments for any
purpose not prohibited by this Agreement.
(h)    No Lender shall be obligated to provide any Incremental Term Loans,
Incremental Revolving Commitment Increases or New Revolving Commitments, except
as they may separately agree.
(i)    Upon each increase in the Revolving Commitments or any existing Class of
New Revolving Commitments pursuant to this Section 2.15, each Lender with a
Commitment of the applicable Class immediately prior to such increase shall
automatically and without further action be deemed to have assigned to each
Lender providing a portion of the Incremental Revolving Commitment Increase
(each, an “Incremental Revolving Commitment Increase Lender”) in respect of such
increase, and each such Incremental Revolving Commitment


-87-

--------------------------------------------------------------------------------





Increase Lender shall automatically acquire, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
(or letters of credit or swing line loans under the applicable Class of New
Revolving Commitments) such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (A) participations hereunder in Letters of Credit (or such letters
of credit) and (B) participations hereunder in Swing Line Loans (or such swing
line loans) held by each Lender with a Commitment of the applicable Class
(including each such Incremental Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Commitments of such Class of all Lenders
represented by such Lender’s Commitment of such Class. If, on the date of such
increase, there are any Revolving Loans or New Revolving Loans of the applicable
Class outstanding, as applicable, such Revolving Loans or New Revolving Loans
shall on or prior to the effectiveness of such Incremental Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Loans or New
Revolving Loans made hereunder pursuant to the Class of Commitments being
increased (reflecting such increase in the Commitments of the applicable Class),
which prepayment shall be accompanied by accrued interest on the Revolving Loans
or New Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
(j)    This Section 2.15 shall supersede any provisions in Section 2.10 or
Section 2.13 to the contrary.
Section 2.16    Extensions of Term Loans and Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like termination date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Commitments with a like maturity date, as the case may be)
and on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Commitments pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans (as defined below) shall constitute a separate tranche of Term Loans from
the tranche of Term Loans from which they were converted, and any Extended
Revolving Commitments (as defined below) shall constitute a separate tranche of
Revolving Commitments from the tranche of Revolving Commitments from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders, (ii)
except as to interest rates, fees and final maturity (which shall be determined
by the Borrower and set forth in the relevant Extension Offer), the Revolving
Commitment of any Revolving Lender that agrees to an extension with respect to
such Revolving Commitment extended pursuant to an Extension (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Commitments (and related outstandings); provided that (x)
subject to the provisions of Section 2.01(c)(viii) and Section 2.05(p) to the
extent dealing with Swing Line Loans and Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their Revolving Commitment Percentages (and except as provided
in Section 2.01(c)(viii) and Section 2.05(p), without giving effect to changes
thereto on an earlier maturity date with respect to Swing Line Loans and Letters
of Credit theretofore incurred or issued) and all borrowings under Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of the non-extending Revolving Commitments) and (y) at no time
shall


-88-

--------------------------------------------------------------------------------





there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments ) which have more than three
different maturity dates, (iii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the tranche of Term Loans subject to
such Extension Offer, (iv) the final maturity date of any Extended Term Loans
shall be no earlier than the then Latest Maturity Date and the amortization
schedule applicable to Term Loans pursuant to Section 2.08 for periods prior to
the Maturity Date for Term B Loans may not be increased, (v) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Commitments, as the
case may be, in respect of which Term Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Term Lenders or Revolving Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Lenders, as the case may be, have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing, (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (x) the Minimum Tranche Amount shall
be satisfied unless waived by the Administrative Agent.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.16, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.09 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.09, 2.12 and 2.13) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the L/C Issuer, which consent shall not be
unreasonably withheld or delayed. All Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Senior Credit
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Senior Credit
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary or appropriate in order to establish new tranches or sub-tranches in
respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any mortgage that


-89-

--------------------------------------------------------------------------------





has a maturity date prior to the then Latest Maturity Date so that such maturity
date is extended to the then Latest Maturity Date (or such later date as may be
advised by local counsel to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
(e)    This Section 2.16 shall supersede any provisions in Section 2.10 or
Section 2.13 to the contrary.
Section 2.17    Defaulting Lenders.
(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(ii)    the Commitment of and the Revolving Outstandings of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
10.01); provided that (x) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and (y) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender;
(iii)    if any Swing Line Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender, then (v) all or any part of such
Letter of Credit Exposure of such Defaulting Lender and such Swing Line Exposure
of such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Commitment Percentages; provided that (A) each
Non-Defaulting Lender’s Letter of Credit Exposure may not in any event exceed
the Revolving Commitment of such Non-Defaulting Lender as in effect at the time
of such reallocation and (B) subject to Section 10.25, neither such reallocation
nor any payment by a Non-Defaulting Lender pursuant thereto will constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the L/C
Issuer the Swing Line Lender or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting Lender,
(w) to the extent that all or any portion of the Defaulting Lender’s Letter of
Credit Exposure and Swing Line Exposure cannot, or can only partially, be so
reallocated to Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.17(a)(iii)(v) above or otherwise, the Borrower shall within two
Business Days for Term Loans, and for Revolving Loans that are Eurodollar Loans,
three Business Days, following notice by the Administrative Agent (I) first,
prepay such Swing Line Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) and (II) second, Cash Collateralize such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above), in accordance with the
procedures set forth in Section 2.05 for so long as such Letter of Credit
Exposure is outstanding, (x) if the Borrower Cash Collateralizes any portion of
such Defaulting Lender’s Letter of Credit Exposure pursuant to the requirements
of this Section 2.17(a)(iii), the Borrower shall not be required to pay any fees
to such Defaulting Lender pursuant to Section 2.11(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period such Defaulting
Lender’s Letter of Credit Exposure is Cash Collateralized, (y) if the Letter of
Credit Exposure of the Non-Defaulting Lenders is reallocated pursuant to the
requirements of this Section 2.17(a)(iii), then the fees payable to the Lenders
pursuant to Section 2.11(a) and (b) shall be adjusted to give effect to such
reallocation and the Borrower shall not be


-90-

--------------------------------------------------------------------------------





required to pay any fees to the Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s Letter of Credit Exposure during the
period that such Defaulting Lender’s Letter of Credit Exposure is reallocated,
or (z) if any Defaulting Lender’s Letter of Credit Exposure is neither Cash
Collateralized nor reallocated pursuant to the requirements of this Section
2.17(a)(iii), then, without prejudice to any rights or remedies of the L/C
Issuer or any Lender hereunder, all fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to the L/C Issuer until such Letter of Credit Exposure is Cash Collateralized
and/or reallocated;
(iv)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Revolving Lender, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to each L/C Issuer
and the Swing Line Lender hereunder; third, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fourth,
in the case of a Revolving Lender, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fifth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, such L/C Issuer or the Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or any L/C Disbursement that has not been reimbursed in accordance
with Section 2.05 (any such L/C Disbursement, an “Unpaid Drawing”), such payment
shall be applied solely to pay the relevant Loans of, and Unpaid Drawings owed
to, the relevant non-Defaulting Lenders on a pro rata basis prior to being
applied in the manner set forth in this Section 2.17(a). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to Cash
Collateralize pursuant to Section 2.05 shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto;
(v)    the L/C Issuer will not be required to issue any new Letter of Credit or
amend any outstanding Letter of Credit to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof, unless the
L/C Issuer is reasonably satisfied that any exposure that would result from the
exposure to such Defaulting Lender is eliminated or fully covered by the
Revolving Commitments of the Non-Defaulting Lenders or Cash Collateralized or a
combination thereof in accordance with the requirements of Section 2.17(a)(iii)
above or otherwise in a manner reasonably satisfactory to the L/C Issuer; and
(vi)    the Swing Line Lender will not be required to fund any Swing Line Loans
unless the Swing Line Lender is reasonably satisfied that any exposure that
would result from the exposure to such Defaulting Lender is eliminated or fully
covered by the Revolving Commitments of the Non-Defaulting Lenders or a
combination thereof in accordance with the requirements of Section 2.17(a)(iii)
above.
(b)    If the Borrower, the Administrative Agent, the Swing Line Lender and the
L/C Issuer agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any


-91-

--------------------------------------------------------------------------------





Letter of Credit Exposure and Swing Line Exposure of such Lender reallocated
pursuant to the requirements of Section 2.17(a)(iii) above shall be reallocated
back to such Lender; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Net of Certain Taxes. Any and all payments by any Loan Party to
or for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender (u) taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office, (v)
taxes imposed on or measured by its overall net income, and franchise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between such Administrative Agent or Lender and the jurisdiction of
any Governmental Authority imposing such taxes (other than a connection arising
from such Administrative Agent or Lender having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document), (w) any U.S. branch profits taxes or any similar
taxes imposed by any other jurisdiction referred to in clause (u) or (v) above,
(x) in the case of a Foreign Lender other than an assignee pursuant to a request
by the Borrower under Section 2.10(c), any U.S. federal withholding taxes
resulting from any Law in effect on the date such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding taxes
pursuant to this Section 3.01, (y) any tax attributable to such Lender’s failure
to comply with Section 10.15, and (z) any withholding under FATCA (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being herein referred to as
“Taxes”). If a Withholding Agent shall be required by any Laws to deduct any
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Withholding Agent
shall make such deductions, (iii) the Withholding Agent shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment by the Borrower, the Borrower shall furnish to the Administrative Agent
(which shall forward the same to such Lender) the original or a certified copy
of a receipt evidencing payment thereof.
(b)    Other Taxes. In addition, the Borrower agrees to pay any and all present
or future stamp, court or documentary taxes and any other excise or property
taxes or charges or similar levies (including mortgage recording taxes) that
arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document except any taxes that are imposed with respect to an
assignment (other than an assignment pursuant to a request by the Borrower under
Section 2.10(c) as a result of a present or former connection between the
assigning Lender and the Governmental Authority imposing such tax, charge or
levy, other than a connection arising solely from such Lender having executed,
delivered or performed its obligations or received a payment under, or having
been a party to or having enforced this Agreement or any other Loan Document)
(hereinafter referred to as “Other Taxes”).
(c)    Gross-Up. Without duplication by amounts, if any, paid by the Borrower
under Section 3.01(a)(i) if the Borrower shall be required to deduct or pay any
Taxes or Other Taxes from or in respect of any sum payable


-92-

--------------------------------------------------------------------------------





under any Loan Document to the Administrative Agent or any Lender, the Borrower
shall also pay to the Administrative Agent or to such Lender, as the case may
be, at the time interest is paid, such additional amount that the Administrative
Agent or such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that the Administrative Agent or such Lender would have received if such
Taxes or Other Taxes had not been imposed.
(d)    Indemnification by Borrower. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Administrative Agent and such Lender, (ii) amounts payable under Section 3.01(c)
and (iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within 30 days after the date the Lender or the Administrative Agent makes a
demand therefor.
(e)    Indemnification by Lenders. If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender and such failure to withhold or backup withhold was directly caused
by such Lender’s failure to comply with Section 10.15 hereof, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Commitments, repayment of all
other Senior Credit Obligations hereunder and the resignation of the
Administrative Agent.
(f)    Certain Recoveries. If the Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender, as the case may be, and without interest
(other than interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection (f) shall not be construed to require the Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
(g)    Mitigation. Any Lender entitled to any additional amounts or indemnity
pursuant to this Section 3.01 shall (at the request of the Borrower) use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change (i) would avoid the need for, or reduce the amount of,
any such additional amounts or indemnity that may thereafter accrue and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not,
in the reasonable judgment of such Lender, otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with the making of any such change.
Section 3.02    Illegality.
(a)    If, on or after the date of this Agreement, the adoption of any
applicable Law, or any change in any applicable Law, or any change in the
interpretation or administration thereof by any Governmental Authority, central


-93-

--------------------------------------------------------------------------------





bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of Law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its Applicable Lending Office) to make, maintain
or fund any of its Eurodollar Loans at the Adjusted Eurodollar Rate and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon,
until such Lender notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Dollar denominated Eurodollar Loans, or to convert
outstanding Dollar denominated Base Rate Loans into Dollar denominated
Eurodollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section 3.02(a), such Lender shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If such notice is given, each Dollar
denominated Eurodollar Loan of such Lender then outstanding shall be converted
to a Dollar denominated Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Dollar denominated Eurodollar Loan,
if such Lender may lawfully continue to maintain and fund such Loan to such day
or (ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.
(b)    If, on or after the date of this Agreement, the adoption of any
applicable Law, or any change in any applicable Law, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of Law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its Applicable Lending Office) to make, maintain
or fund any of its Eurodollar Loans at EURIBOR and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro denominated Eurodollar Loans shall be suspended. Before giving any notice
to the Administrative Agent pursuant to this Section 3.02(b), such Lender shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If such notice is given, each Euro
denominated Eurodollar Loan of such Lender then outstanding shall be converted
to a Euro denominated Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Euro denominated Eurodollar Loan, if
such Lender may lawfully continue to maintain and fund such Loan to such day or
(ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.
Section 3.03    Alternate Rate of Interest.
(a)    If on or prior to the first day of any Interest Period for any Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
applicable Eurodollar Rate or Adjusted Eurodollar Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis) for such Interest Period; or
(ii)    Lenders having 50% or more of the aggregate amount of the Commitments
(“Market Disruption Lenders”) advise the Administrative Agent in writing (with
copies of such writings provided to the Borrower) that the Eurodollar Rate or
Adjusted Eurodollar Rate, as applicable, as determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Dollar denominated Eurodollar Loans for such Interest Period ((i) or (ii),
a “Market Disruption Event”);
the Administrative Agent shall forthwith give notice (“Market Disruption
Notice”) thereof to the Borrower and the Lenders, whereupon, until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, (i) the obligations of the Lenders to make
Dollar denominated Eurodollar Loans, or to


-94-

--------------------------------------------------------------------------------





continue or convert outstanding Loans as or into Dollar denominated Eurodollar
Loans, shall be suspended and (ii) each outstanding Dollar denominated
Eurodollar Loan shall be converted into a Dollar denominated Base Rate Loan on
the last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least two Business Days before the
date of any Dollar denominated Eurodollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Dollar denominated Base Rate Borrowing
in the same aggregate amount as the requested Borrowing and shall bear interest
for each day from and including the first day to but excluding the last day of
the Interest Period applicable thereto at the rate applicable to Revolving Base
Rate Loans for such day.
(b)    If on or prior to the first day of any Interest Period for any Eurodollar
Loan made at EURIBOR:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that by reason of circumstances affecting the
relevant market, (x) adequate and reasonable means do not exist for ascertaining
the applicable EURIBOR for such Interest Period or (y) or that the Euro is not
available to the Lenders in sufficient amounts to fund any Foreign Currency
Borrowing; or
(ii)    Lenders having 50% or more of the aggregate amount of the Commitments
(“Foreign Currency Market Disruption Lenders”) advise in writing the
Administrative Agent (with copies of such writings provided to the Borrower)
that the EURIBOR as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of funding their Euro denominated
Eurodollar Loans for such Interest Period ((i) or (ii), a “Foreign Currency
Market Disruption Event”);
the Administrative Agent shall forthwith give notice (“Foreign Currency Market
Disruption Notice”) thereof to the Borrower and the Lenders, whereupon, until
the Administrative Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Euro denominated Eurodollar Loans, or to continue or convert outstanding
Loans as or into Euro denominated Eurodollar Loans, shall be suspended and (ii)
each outstanding Euro denominated Eurodollar Loan shall be converted into a Euro
denominated Base Rate Loan on the last day of the then current Interest Period
applicable thereto. Unless the Borrower notifies the Administrative Agent at
least two Business Days before the date of any Euro denominated Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Euro denominated Base Rate Borrowing in the same aggregate amount as the
requested Borrowing and shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Revolving Base Rate Loans for such day.
(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) a Market Disruption Event or
Foreign Currency Market Disruption Event, as applicable, is in effect and such
circumstances are unlikely to be temporary or (ii) a Market Disruption Event or
Foreign Currency Market Disruption Event has not arisen but the supervisor for
the administrator of the LIBO Screen Rate or EURIBOR, as applicable, or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate or EURIBOR, as applicable, shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate, Adjusted
Eurodollar Rate, or the rate applicable to any Eurodollar Loan made at EURIBOR,
as applicable, that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided, that nothing contained in this Section
3.03(c) or the failure to provide confirmation of the continued effectiveness of
such Market Disruption Notice or Foreign Currency Market Disruption Notices, as
applicable, shall in any way affect any Lender’s or the Administrative Agent’s
right to provide any additional Market Disruption Notices or Foreign Currency
Market Disruption Notices, as applicable, as provided for in Section 3.03(a) or
Section 3.03(b) above. Notwithstanding anything to the contrary in Section
10.01, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such


-95-

--------------------------------------------------------------------------------





Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
3.03(c), only to the extent the LIBO Screen Rate or EURIBOR, as applicable, for
such Interest Period is not available or published at such time on a current
basis), (x) any request to convert any Revolving Borrowing to, or continue any
Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective and (y) if
any Notice of Borrowing requests a Revolving Borrowing as a Eurodollar
Borrowing, such Borrowing shall be made as a Base Rate Borrowing; provided that,
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
Section 3.04    Increased Costs and Reduced Return; Capital Adequacy.
(a)    If on or after the date hereof, the adoption of or any change in any
applicable Law or in the interpretation or application thereof applicable to any
Lender (or its Applicable Lending Office), or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of Law) from any central bank or other Governmental Authority, in each
case made subsequent to the Closing Date (or, if later, the date on which such
Lender becomes a Lender); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed a change of law, regardless of the date enacted, adopted or issued:
(i)    shall subject such Lender (or its Applicable Lending Office) to any tax
of any kind whatsoever with respect to any Letter of Credit, any Eurodollar
Loans made by it or any of its Notes or its obligation to make Eurodollar Loans
or to participate in Letters of Credit, or change the basis of taxation of
payments to such Lender (or its Applicable Lending Office) in respect thereof
(except for (A) Taxes or Other Taxes covered by Section 3.01 (including Taxes
imposed solely by reason of any failure of such Lender to comply with its
obligations under Section 10.15) and (B) changes in taxes measured by or imposed
upon the overall net income, or franchise tax (imposed in lieu of such net
income tax), of such Lender or its Applicable Lending Office, branch or any
affiliate thereof);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender (or
its Applicable Lending Office) which is not otherwise included in the
determination of the Eurodollar Rate hereunder; or
(iii)    shall impose on such Lender (or its Applicable Lending Office) any
other condition (excluding any tax of any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining any Eurodollar Loans or issuing or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender, through the
Administrative Agent, in accordance herewith, the Borrower shall be obligated to
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
increased cost or reduced amount receivable. Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
(b)    If any Lender shall have determined that the adoption or the becoming
effective of, or any change in, or any change by any Governmental Authority,
central bank or comparable agency charged with the


-96-

--------------------------------------------------------------------------------





interpretation or administration thereof in the interpretation or administration
of, any applicable Law regarding capital or liquidity adequacy, or compliance by
such Lender, or its parent corporation, with any request or directive regarding
capital or liquidity adequacy (whether or not having the force of Law) of any
such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s (or parent
corporation’s) capital or assets as a consequence of its commitments or
obligations hereunder to a level below that which such Lender, or its parent
corporation, could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s (or parent corporation’s)
policies with respect to capital adequacy); provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed a change of law, regardless of the date
enacted, adopted or issued, then, upon notice from such Lender to the Borrower,
the Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified)
for such reduction; provided that the Borrower shall not be required to
compensate any Lender pursuant to subsection (a) above or this subsection (b)
for any additional costs or reductions suffered more than 180 days prior to the
date such Lender notifies the Borrower of the circumstances giving rise to such
additional costs or reductions and of such Lender’s intentions to claim
compensation therefor, and provided, further, that, if the change in Law or in
the interpretation or administration thereof giving rise to such additional
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. Each
determination by any such Lender of amounts owing under this Section 3.04 shall,
absent manifest error, be conclusive and binding on the parties hereto.
Notwithstanding any other provision herein, a Lender shall be entitled to demand
compensation or payment pursuant to this Section 3.04 only to the extent that it
is the general policy and practice of such Lender to demand such compensation or
payment in similar circumstances under comparable provisions of other credit
agreements (and such Lender so certifies to the Borrower).
(c)    A certificate of each Lender setting forth in reasonable detail such
amount or amounts as shall be necessary to compensate such Lender or its holding
company as specified in subsection (a) or (b) above, as the case may be, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender or the L/C Issuer the amount shown as due on any
such certificate delivered by it within 10 Business Days after receipt of the
same.
(d)    Promptly after any Lender becomes aware of any circumstance that will, in
its reasonable judgment, result in a request for increased compensation pursuant
to this Section 3.04, such Lender shall notify the Borrower thereof. Failure on
the part of any Lender so to notify the Borrower or to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return of capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand compensation with respect to such period or any
other period, except as expressly otherwise provided above. The protection of
this Section 3.04 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the Law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.
Section 3.05    Funding Losses. The Borrower shall indemnify each Lender against
any loss or expense (but excluding in any event loss of anticipated profit)
which such Lender may sustain or incur as a consequence of (i) any failure by
any Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in ARTICLE IV, (ii) any failure by the Borrower to borrow
or to convert or continue any Loan hereunder after irrevocable notice of such
Borrowing, conversion or continuation has been given pursuant to Section 2.02 or
Section 2.07, (iii) any payment, prepayment or conversion of a Eurodollar Loan,
whether voluntary or involuntary, pursuant to any other provision of this
Agreement or otherwise made on a date other than the last day of the Interest
Period applicable thereto, (iv) any default in payment or prepayment of the
principal amount of any Loan or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, by irrevocable notice of
prepayment or otherwise) or (v) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, including, in each such case,
any loss or reasonable expense sustained or incurred or to be sustained or
incurred in liquidating or employing


-97-

--------------------------------------------------------------------------------





deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar Loan. Such loss or reasonable expense shall include an
amount equal to the excess, if any, as reasonably determined by such Lender, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, converted,
not borrowed or assigned (based on the applicable LIBO Screen Rate), for the
period from the date of such payment, prepayment, conversion, failure to borrow,
convert or continue to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, the Interest Period for such Loan which would
have commenced on the date of such failure to borrow, convert or continue) or
assignment over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid, converted, not borrowed, converted or continued for such period or
Interest Period or assignment, as the case may be. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 3.05 shall be delivered to the Borrower and shall be
conclusive absent manifest error.
Section 3.06    Base Rate Loans Substituted for Affected Eurodollar Loans.
(a)    If (i) the obligation of any Lender to make, or to continue or convert
outstanding Dollar denominated Base Rate Loans as or to, Dollar denominated
Eurodollar Loans has been suspended pursuant to Section 3.02(a) or (ii) any
Lender has demanded compensation under Section 3.01 or 3.04 with respect to its
Dollar denominated Eurodollar Loans, and in any such case the Borrower shall, by
at least five Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section 3.06
shall apply to such Lender, then, unless and until such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Dollar denominated Eurodollar Loans
shall instead be Dollar denominated Base Rate Loans (on which interest and
principal shall be payable contemporaneously with the related Dollar denominated
Eurodollar Loans of the other Lenders). If such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, the principal amount of each such Dollar denominated Base Rate
Loan shall be converted into a Dollar denominated Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Dollar
denominated Eurodollar Loans of the other Lenders.
(b)    If (i) the obligation of any Lender to make, or to continue, Euro
denominated Eurodollar Loans has been suspended pursuant to Section 3.02(b) or
(ii) any Lender has demanded compensation under Section 3.01 or 3.04 with
respect to its Euro denominated Eurodollar Loans, and in any such case the
Borrower shall, by at least five Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section 3.06 shall apply to such Lender, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer exist, all Loans which would otherwise be made
by such Lender as (or continued as) Euro denominated Eurodollar Loans shall
instead be Euro denominated Base Rate Loans (on which interest and principal
shall be payable contemporaneously with the related Euro denominated Eurodollar
Loans of the other Lenders). If such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Euro denominated Base Rate Loan
shall be converted into a Euro denominated Eurodollar Loan on the first day of
the next succeeding Interest Period applicable to the related Euro denominated
Eurodollar Loans of the other Lenders.
Section 3.07    Survival. All of the Borrower’s obligations under this ARTICLE
III shall survive termination of the Commitments and repayment of all other
Finance Obligations hereunder.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    Conditions to Initial Credit Extension. The conditions to
effectiveness of this amendment and restatement of the Predecessor Credit
Agreement in the form of this Agreement, and to the obligation of each Lender to
make a Credit Extension on the Closing Date are set forth in Section 5 of the
Amendment Agreement.


-98-

--------------------------------------------------------------------------------





Section 4.02    Conditions to All Credit Extensions. The obligation of any
Lender to make a Loan on the occasion of any Borrowing, and the obligation of
any L/C Issuer to issue (or renew or extend the term of) any Letter of Credit,
is subject to the satisfaction of the following conditions:
(a)    Notice. The Borrower shall have delivered (i) in the case of any
Revolving or Term Loan, to the Administrative Agent, an appropriate Notice of
Borrowing, duly executed and completed, by the time specified in, and otherwise
as permitted by, Section 2.02, (ii) in the case of any Letter of Credit, to the
L/C Issuer, an appropriate Letter of Credit Request duly executed and completed
in accordance with the provisions of Section 2.05, and (iii) in the case of any
Swing Line Loan, to the Swing Line Lender, a Swing Line Loan Request, duly
executed and completed, by the time specified in Section 2.05.
(b)    Representations and Warranties. The representations and warranties made
by the Loan Parties in any Loan Document are true and correct in all material
respects at and as if made as of such date except to the extent they expressly
relate to an earlier date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
(c)    No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
The delivery of each Notice of Borrowing, Swing Line Loan Request and each
Letter of Credit Request shall constitute a representation and warranty by the
Loan Parties of the correctness of the matters specified in subsections (b) and
(c) above.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Group Company (i) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (A) own its
assets and carry on its business and (B) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (iii) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws; except in each case referred to in clause (ii)(A),
(iii) or (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action, and do not and will not (i)
contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, any Contractual Obligation to which such Person is a party or
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject or (iii) violate
any Law, except in each case referred to in clause (ii) or (iii) for such
violations which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
Section 5.03    Governmental Authorization; Other Consents. Except for filings
necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral and to release Liens in respect of the Predecessor Loan Documents and
other consents, authorizations, notices, approvals and exemptions that have been
obtained prior to or


-99-

--------------------------------------------------------------------------------





as of the Closing Date, no material approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document to which it is a party.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
(ii) that rights of acceleration and the availability of equitable remedies may
be limited by equitable principles of general applicability (regardless of
whether enforcement is sought by proceedings in equity or at law).
Section 5.05    Financial Condition; No Material Adverse Effect.
(a)    Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of Parent Holdings and
its Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Parent Holdings and its Consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)    Reserved.
(c)    Material Adverse Change. Since October 31, 2017, there has been no
change, occurrence or development that, either individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.
(d)    Projections. The projections prepared as part of, and included in, the
Pre-Commitment Information were prepared on a basis consistent with the
financial statements referred to in subsection (a) above and were based on good
faith estimates and assumptions stated therein made by management of the
Borrower at the time made (which assumptions are fair in light of then existing
conditions). On the Closing Date, such management believes that such projections
are reasonable, it being recognized by the Lenders, however, that projections as
to future events are not to be viewed as facts and that actual results during
the period or periods covered by such projections may differ from the projected
results (as such projections are subject to a number of unknown risks,
uncertainties and assumptions) and that such differences may be material.
(e)    Post-Closing Financial Statements. The financial statements delivered to
the Lenders pursuant to Section 6.01(a) and Section 6.01(b), if any, (i) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and (ii) present fairly (on the basis disclosed
in the footnotes to such financial statements, if any) in all material respects
the consolidated financial condition, results of operations and cash flows of
Parent Holdings and its Consolidated Subsidiaries as of the respective dates
thereof and for the respective periods covered thereby.
Section 5.06    Litigation. Except as specifically disclosed in Schedule 5.06,
there are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any Loan Party,
threatened against or affecting any Group Company in which there is a reasonable
possibility of an adverse decision and, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect.
Section 5.07    No Default. No Group Company is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement.


-100-

--------------------------------------------------------------------------------





Section 5.08    Ownership of Property; Liens. Each Group Company has good and
marketable title to, or valid leasehold interests in, all its material
properties and assets, except for Permitted Liens and minor defects in title
that either do not interfere with its ability to (i) conduct its business or
(ii) utilize such properties and assets as intended. All such material
properties and assets are free and clear of Liens other than Permitted Liens.
Each Group Company has complied with all obligations under all leases to which
it is a party, other than those the violation of which would not reasonably be
expected to result in a Material Adverse Effect, and all such leases are in full
force and effect, other than leases that, individually or in the aggregate, are
not material to the Group Companies, taken as a whole, and in respect of which
the failure to be in full force and effect will not result in a Material Adverse
Effect. Each Group Company enjoys peaceful and undisturbed possession under all
such leases with respect to which it is the lessee except for those leases in
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to result in a Material Adverse Effect.
Section 5.09    Environmental Compliance. No Group Company has failed to comply
with any Environmental Law or to obtain, maintain, or comply with any permit,
license or other approval required under any Environmental Law or is subject to
any Environmental Liability in any case which, individually or collectively,
could reasonably be expected to result in a Material Adverse Effect or has
received written notice of any claim with respect to any Environmental Liability
the subject of which notice could reasonably be expected to have a Material
Adverse Effect, and no Group Company knows of any basis for any Environmental
Liability against any Group Company that could reasonably be expected to have a
Material Adverse Effect.
Section 5.10    Insurance. The properties of each Group Company are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Group Company operates.
Section 5.11    Taxes. Each Group Company has filed, or caused to be filed, all
material federal, state, local and foreign tax returns required to be filed and
paid (i) all amounts of taxes shown thereon to be due (including interest and
penalties) and (ii) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangible taxes) owing by it, except for such taxes that (A) are not yet
delinquent or (B) are being contested in good faith and by proper proceedings
diligently pursued, and against which adequate reserves are being maintained in
accordance with GAAP. No Loan Party has received written notice of any pending
investigation of such party by any taxing authority or proposed tax assessments
against any Group Company that would, if made, have a Material Adverse Effect.
Section 5.12    ERISA; Foreign Pension Plans; Employee Benefit Arrangements.
Except as disclosed in Schedule 5.12:
(a)    ERISA.
(i)    There are no Unfunded Liabilities in excess of the Threshold Amount (A)
with respect to any member of the Group Companies and (B) with respect to any
ERISA Affiliate; provided that for purposes of this Section 5.12(a)(i)(B) only,
Unfunded Liabilities shall mean the amount (if any) by which the projected
benefit obligation exceeds the value of the plan’s assets as of its last
valuation date using the actuarial assumptions and methods being used by the
Plans’ actuaries for making such determination.
(ii)    Each Plan, other than a Multiemployer Plan, complies in all respects
with the applicable requirements of ERISA and the Code, and each Group Company
complies in all respects with the applicable requirements of ERISA and the Code
with respect to all Multiemployer Plans to which it contributes, except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect.
(iii)    No ERISA Event has occurred or, subject to the passage of time, is
reasonably expected to occur with respect to any Plan maintained or contributed
to by any member of the Group Companies


-101-

--------------------------------------------------------------------------------





and, except to the extent that such ERISA Event would not reasonably be expected
to have a Material Adverse Effect, no ERISA Event has occurred or, subject to
the passage of time, is reasonably expected to occur with respect to any Plan
maintained or contributed to by an ERISA Affiliate.
(iv)    If any Group Company or any ERISA Affiliate were to incur a complete
withdrawal (as described in Section 4203 of ERISA) from any Multiemployer Plan
as of the Closing Date, the aggregate withdrawal liability, as determined under
Section 4201 of ERISA, with respect to all such Multiemployer Plans would not
exceed $12,500,000.
(v)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code, for
which an exemption under ERISA does not apply.
(vi)    No Group Company has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan that could reasonably be expected
to have a Material Adverse Effect.
(b)    Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect. No Group Company has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan.
(c)    Employee Benefit Arrangements.
(i)    All liabilities under the Employee Benefit Arrangements are (A) funded to
at least the minimum level required by Law or, if higher, to the level required
by the terms governing the Employee Benefit Arrangements, (B) insured with a
reputable insurance company, (C) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof or (D) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.01 hereof, except where such failure to fund, insure, provide for,
recognize or estimate the liabilities arising under such arrangements could not
reasonably be expected to have a Material Adverse Effect.
(ii)    There are no circumstances which may give rise to a liability in
relation to the Employee Benefit Arrangements which are not funded, insured,
provided for, recognized or estimated in the manner described in clause (i)
above and which could reasonably be expected to have a Material Adverse Effect.
(iii)    Each Group Company is in material compliance with all applicable Laws,
trust documentation and contracts relating to the Employee Benefit Arrangements.
Section 5.13    Subsidiaries. Schedule 5.13 sets forth a complete and accurate
list as of the Closing Date of all Subsidiaries of the Borrower. Schedule 5.13
sets forth as of the Closing Date the jurisdiction of formation of each such
Subsidiary, whether each such Subsidiary is a Subsidiary Guarantor, the number
of authorized shares of each class of Equity Interests or share capital of each
such Subsidiary (other than for limited liability companies, partnerships or
Foreign Subsidiaries), the percentage of outstanding shares of each class of
Equity Interests of each such Subsidiary owned by the Borrower (directly or
indirectly). All the outstanding Equity Interests of the Borrower and each
Subsidiary of the Borrower are validly issued, fully paid and non-assessable and
were not issued in violation of the preemptive rights of any shareholder and are
owned by Holdings, directly or indirectly, free and clear of all Liens (other
than those arising under the Collateral Documents). Other than as set forth on
Schedule 5.13, as of the Closing Date, no such Subsidiary has outstanding any
Equity Equivalents nor does any such Person have outstanding any rights to
subscribe for or to purchase or any options for the purchase of, or


-102-

--------------------------------------------------------------------------------





any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.
Holdings has no Subsidiaries, other than the Borrower and its Subsidiaries.
Section 5.14    Margin Regulations; Investment Company Act.
(a)    None of the Borrower and its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” within the
meaning of Regulation U. No part of the Letters of Credit or proceeds of the
Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U. No
indebtedness being reduced or retired out of the proceeds of the Loans was or
will be incurred for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation U or any “margin security” within the meaning
of Regulation T. “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the Borrower
and its Restricted Subsidiaries. None of the transactions contemplated by this
Agreement (including the direct or indirect use of the proceeds of the Loans)
will violate or result in a violation of the Securities Act, the Exchange Act or
Regulation T, U or X.
(b)    None of the Group Companies is (i) an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended
or (ii) controlled by such a company.
Section 5.15    Disclosure. No written information or written data (excluding
projections, forecasts, budgets, estimates and general market or industry data)
with respect to any Loan Party in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection with any Loan Document, (as modified or supplemented by other
information previously furnished and other publicly available information about
Parent Holdings and its Subsidiaries), when provided and taken as a whole,
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements therein not materially misleading in light of
the circumstances under which such statements were made; provided that (i) to
the extent any such statement, information or report therein was based upon or
constitutes a forecast, estimate or projection, the Borrower represents only
that it acted in good faith and utilized assumptions believed by it to be
reasonable at the time made (it being understood and agreed that forecasts,
estimates and projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material and that the Loan Parties make no
representation that such representations will in fact be realized) and (ii) as
to statements, information and reports specified as having been supplied by
third parties, other than Affiliates of the Borrower or any of its Subsidiaries,
the Borrower represents only that it has no knowledge of any material
misstatement therein.
Section 5.16    Compliance with Law. Each Group Company is in compliance with
all requirements of Law (including Environmental Laws) applicable to it or to
its properties, except for any such noncompliances which could not reasonably be
expected to cause a Material Adverse Effect. To the knowledge of the Loan
Parties, none of the Group Companies or any of their respective material
properties or assets is subject to or in default with respect to any judgment,
writ, injunction, decree or order of any court or other Governmental Authority
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. As of the Closing Date, except as disclosed in
Schedule 5.16, none of the Group Companies has received any written
communication from any Governmental Authority that alleges that any of the Group
Companies is not in compliance in any material respect with any Law, except for
allegations that have been satisfactorily resolved and are no longer outstanding
or which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
Section 5.17    Intellectual Property. Except as set forth on Schedule 5.17, the
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights and
other intellectual property rights that are necessary for the operation of their
respective businesses as operated as of the Closing Date, except for failures to
own or possess the right to use which could not reasonably be expected to have a
Material Adverse Effect.


-103-

--------------------------------------------------------------------------------





Section 5.18    Purpose of Loans and Letters of Credit. The proceeds of the Term
Loans and any Revolving Loans made on the Closing Date will be used solely to
refinance the Predecessor Credit Agreement and to pay related fees and expenses.
The proceeds of any Incremental Term Loan Facility, the proceeds of any
Revolving Loans made pursuant to any Incremental Revolving Commitment Increase
and the proceeds of any New Revolving Loans made pursuant to any New Revolving
Commitments made after the Closing Date will be used to provide for the working
capital requirements of the Borrower and its Subsidiaries and for the general
corporate purposes of the Borrower and its Subsidiaries, including Permitted
Business Acquisitions, and for any other purpose not prohibited by the Loan
Documents. The Borrower will use the Letters of Credit issued under the
Revolving Facility for general corporate purposes of the Borrower and the
Restricted Subsidiaries, and for any other purpose not prohibited by the Loan
Documents; provided that Letters of Credit may be issued on the Closing Date in
order to, among other things, back-stop or replace letters of credit outstanding
on the Closing Date under facilities no longer available to the Borrower or its
Subsidiaries as of the Closing Date.
Section 5.19    Labor Matters. There are no strikes against the Borrower or any
of its Subsidiaries, other than any strikes that could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.20    Collateral Documents.
(a)    Article 9 Collateral. Each of the Security Agreement and the Pledge
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the holders from time to time of the Finance Obligations, a
legal, valid and enforceable First Priority Lien in the Collateral described
therein in which a Lien can be created by such agreements and, when financing
statements in appropriate form are filed in the offices specified on Schedule
4.01 to the Security Agreement and the Pledged Collateral is delivered to the
Collateral Agent, each of the Security Agreement and the Pledge Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such of the
Collateral in which a Lien and security interest can be perfected by making such
filings in such offices under Article 9 of the Uniform Commercial Code.
(b)    Intellectual Property. When financing statements in the appropriate form
are filed in the offices specified on Schedule 4.01 to the Security Agreement,
the Patent and Trademark Agreement, substantially in the form of Exhibit A to
the Security Agreement, is filed in the United States Patent and Trademark
Office and the Copyright Agreement, substantially in the form of Exhibit B to
the Security Agreement, is filed in the United States Copyright Office, the
Security Agreement shall constitute a fully perfected First Priority Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in the United States patents, trademarks and copyrights, and all
registrations and applications relating thereto, covered in such Patent and
Trademark Agreement and Copyright Agreement (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
patents, patent applications, trademarks, trademark applications and registered
copyrights acquired by the Loan Parties after the Closing Date), in each case,
solely if and to the extent a Lien on and security interest in such assets can
be perfected by such filings or recordings in such offices.
(c)    Status of Liens. Except with respect to Intellectual Property, as of the
Closing Date, no filings or recordings are required in order to perfect the
security interests created under the Collateral Documents, except for filings or
recordings listed on Schedule 4.01 to the Security Agreement.
Section 5.21    Ownership. Holdings owns good, valid and marketable title to all
the outstanding common stock of the Borrower, free and clear of all Liens of
every kind, whether absolute, matured, contingent or otherwise, other than those
arising under the Collateral Documents. Except as set forth on Schedule 5.21, as
of the Closing Date there are no shareholder agreements or other agreements
pertaining to Holdings’ beneficial ownership of the common stock of the
Borrower, including any agreement that would restrict Holdings’ right to dispose
of such common stock and/or its right to vote such common stock.
Section 5.22    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its


-104-

--------------------------------------------------------------------------------





Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and, to the knowledge of the Borrower, its
directors, officers and employees and agents, are in compliance in all material
respects with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions. None of (a) the Borrower, any Subsidiary or any of their respective
directors or executive officers, or (b) to the knowledge of the Borrower, any
employee or agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transactions contemplated by this Agreement will violate
Anti-Corruption Laws, Anti-Terrorism Laws or applicable Sanctions.
Section 5.23    Solvency. On the Closing Date, the Borrower and its Subsidiaries
on a consolidated basis are and, after consummation of the Transaction, will be
Solvent.
ARTICLE VI    
AFFIRMATIVE COVENANTS
The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Senior Credit Obligation or other amount payable hereunder or under any Note or
other Loan Document or any L/C Obligation (in each case other than contingent
indemnification obligations) remains unpaid or any Letter of Credit remains in
effect:
Section 6.01    Financial Statements. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent for further distribution to each of the
Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each fiscal year of Parent Holdings (commencing
with the fiscal year ending October 31, 2018), a consolidated balance sheet and
income statement of Parent Holdings and its Consolidated Subsidiaries, as of the
end of such fiscal year, and the related consolidated statement of operations
and retained earnings and consolidated statement of cash flows for such fiscal
year, setting forth in comparative form consolidated figures for the preceding
fiscal year, all such financial statements to be in reasonable form and detail
and audited by Parent Holdings’ registered independent public accounting firm
and accompanied by an opinion of such firm (which shall not be qualified or
limited in any material respect) to the effect that such consolidated financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the consolidated financial position and consolidated results
of operations and cash flows of Parent Holdings and its Consolidated
Subsidiaries in accordance with GAAP consistently applied (except for changes
with which such accountants concur).
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of Parent Holdings (commencing with fiscal quarter ended January 31,
2018), a consolidated balance sheet of Parent Holdings and its Consolidated
Subsidiaries as of the end of such fiscal quarter, together with related
consolidated statement of operations and retained earnings and consolidated
statement of cash flows for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in comparative form consolidated figures for the
corresponding periods of the preceding fiscal year, all such financial
statements to be in form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of the Borrower to the effect that such quarterly financial statements
have been prepared in accordance with GAAP and present fairly in all material
respects the consolidated financial position and consolidated results of
operations and cash flows of Parent Holdings and its Consolidated Subsidiaries
in accordance with GAAP consistently applied, subject to changes resulting from
normal year-end audit adjustments and the absence of footnotes required by GAAP.
As to any information contained in materials furnished pursuant to Section
6.02(b), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), including any related officer’s
certificates, but the foregoing shall not be in derogation of the obligation of
the Borrower to furnish the information and materials described in Section
6.01(a) or (b) at the times specified therein. If at any time Parent Holdings
has


-105-

--------------------------------------------------------------------------------





any material assets, liabilities or operations, other than ownership of 100% of
the Equity Interests of Holdings, the financial statements of Parent Holdings
delivered pursuant to this Section 6.01 shall be accompanied by information that
explains in reasonable detail the differences between the assets, liabilities
and operations of Parent Holdings, on the one hand, and the assets, liabilities
and operations of the Borrower and its Restricted Subsidiaries on a consolidated
basis, on the other hand.
Section 6.02    Certificates; Other Information. The Borrower will furnish, or
cause to be furnished, to the Administrative Agent for further distribution to
each of the Lenders, in form and detail reasonably satisfactory to the
Administrative Agent:
(a)    Compliance Certificate. At the time of delivery of the financial
statements provided for in Section 6.01(a) and Section 6.01(b) above (commencing
with the delivery of the financial statements for the fiscal quarter ended April
30, 2018), a Compliance Certificate of the chief executive officer or the chief
financial officer of the Borrower (i) demonstrating compliance with the
financial covenants contained in Section 7.11 by calculation thereof as of the
end of the fiscal period covered by such financial statements, (ii) stating that
no Event of Default exists, or if any Event of Default does exist, specifying
the nature and extent thereof and what action the Borrower proposes to take with
respect thereto and (iii) stating whether, since the date of the most recent
financial statements delivered hereunder, there has been any material change in
the GAAP applied in the preparation of the financial statements of Parent
Holdings and its Consolidated Subsidiaries, and, if so, describing such change.
At the time such certificate is required to be delivered, the Borrower shall
promptly deliver to the Administrative Agent, at the Administrative Agent’s
Office, information regarding any change in the Maintenance Leverage Ratio that
would change the then existing Applicable Margin.
(b)    SEC Reports. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Parent Holdings generally, and copies of all annual,
regular, periodic and special reports and registration statements which any
Group Company may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided, that to the extent any such
document is available on EDGAR, a copy shall be deemed to have been delivered to
the Administrative Agent.
(c)    Annual Budgets. Within 30 days of delivery of the financial statements
provided for in Section 6.01(a), beginning with the fiscal year ending October
31, 2018, an annual budget of the Parent Holdings and its Consolidated
Subsidiaries substantially in the form of the annual budget delivered to the
Administrative Agent prior to the Closing Date.
(d)    Excess Cash Flow. So long as the Term B Loans are outstanding, within 100
days after the end of each fiscal year of the Borrower, commencing with the
fiscal year ending October 31, 2018, a certificate of the chief financial
officer of the Borrower containing information regarding the calculation of
Excess Cash Flow for such fiscal year.
(e)    Employee Benefit Reports. Promptly upon request, the Borrower shall also
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan, Foreign Pension Plan or Employee Benefit
Arrangement as may be reasonably requested, including, but not limited to, with
respect to any Plans, copies of each actuarial report, annual return/report
(Form 5500 series), as well as all schedules and attachments thereto required to
be filed with the Department of Labor or the Internal Revenue Service pursuant
to ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).
(f)    Environmental Reports. Promptly after any Group Company learning of any
of the following, written notice of each of the following:


-106-

--------------------------------------------------------------------------------





(i)    that any Group Company is or may reasonably likely be liable to any
Person as a result of a Release or threatened Release that could reasonably be
expected to subject such Group Company to Environmental Liabilities exceeding
$50,000,000;
(ii)    the receipt by any Group Company of notification that any real or
personal property of such Group Company is or is reasonably likely to be subject
to any Lien securing any Environmental Liability exceeding $50,000,000;
(iii)    the receipt by any Group Company of any notice of violation of or
potential liability under, or knowledge by such Group Company that there exists
a condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which, in the aggregate, would not be reasonably likely to
subject the Borrower and its Restricted Subsidiaries collectively to
Environmental Liabilities exceeding $50,000,000;
(iv)    the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
that, in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Borrower and its Restricted Subsidiaries
collectively to Environmental Liabilities exceeding $50,000,000;
(v)    any proposed acquisition of stock, assets or real estate, any proposed
leasing of property or any other action by any Group Company other than those
the consequences of which, in the aggregate, do not have a reasonable likelihood
of subjecting the Borrower and its Restricted Subsidiaries collectively to
Environmental Liabilities exceeding $50,000,000;
(vi)    any proposed action by any Group Company or any proposed change in
Environmental Laws that, in the aggregate, have a reasonable likelihood of
requiring any Group Company to obtain additional environmental, health or safety
Permits or make additional capital improvements to obtain compliance with
Environmental Laws that, in the aggregate, would have cost $20,000,000 or more
or that shall subject the Borrower and its Restricted Subsidiaries to additional
Environmental Liabilities exceeding $50,000,000; and
(vii)    upon written request by any Lender through the Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.
(g)    Additional Patents, Trademarks and Copyrights. At the time of delivery of
the financial statements and reports provided for in Section 6.01(a), a report
signed by the chief financial officer of the Borrower setting forth (i) a list
of registration numbers for all patents, trademark registrations, service mark
registrations, registered tradenames and copyright registrations awarded to the
Borrower or any Domestic Subsidiary since the last day of the immediately
preceding fiscal year of the Borrower and (ii) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by the Borrower or any
Domestic Subsidiary since the last day of the immediately preceding fiscal year
and the status of each such application, all in such form as shall be reasonably
satisfactory to the Administrative Agent.
(h)    Domestication in Other Jurisdiction. Not less than 30 days prior to any
change in the jurisdiction of organization of any Loan Party, a copy of all
documents and certificates intended to be filed or otherwise executed to effect
such change.
(i)    Other Information. With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
any Group Company as the Administrative Agent or any Lender may reasonably
request, which may include such information as any Lender may reasonably
determine is necessary or advisable to enable it either (i) to comply with the


-107-

--------------------------------------------------------------------------------





policies and procedures adopted by it and its Affiliates to comply with the Bank
Secrecy Act, the U.S. Patriot Act and all applicable regulations thereunder or
(ii) to respond to requests for information concerning the Borrower and its
Subsidiaries from any governmental, self-regulatory organization or financial
institution in connection with its anti-money laundering and anti-terrorism
regulatory requirements or its compliance procedures under the U.S. Patriot Act,
including in each case information concerning the Borrower’s direct and indirect
shareholders and its use of the proceeds of the Credit Extensions hereunder.
(j)    Labeling and Treatment of Certain Information. The Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Group Company Materials”) by posting the Group Company Materials on IntraLinks
or another similar electronic system (the “Platform”) and (ii) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Parent Holdings, Holdings, the
Borrower, or the Borrower’s Subsidiaries’ securities for purposes of United
States federal and state securities laws) (each, a “Public Lender”). The
Borrower hereby agrees that: (i) all Group Company Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Group Company Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C Issuers and the Lenders to treat such Group Company
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(iii) all Group Company Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor,” and
(iv) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Group Company Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or Intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) if requested by the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Section 6.03    Notices. Promptly after any Responsible Officer of the Borrower
obtains knowledge thereof, the Borrower will notify the Administrative Agent:
(i)    of the occurrence of any Default or Event of Default;
(ii)    of the occurrence of any ERISA Event and of: (A) any event or condition
that constitutes, or is reasonably likely to lead to, an ERISA Event; or (B) any
change in the funding status of any Plan or Foreign Pension Plan that would
reasonably be expected to have a Material Adverse Effect; or


-108-

--------------------------------------------------------------------------------





(C) any event or condition that constitutes, or is reasonably likely to lead to,
an event described in Section 8.01(h); and
(iii)    of any material change in accounting policies or financial reporting
practice by the Borrower or any of its Subsidiaries, except any changes that are
required under GAAP and disclosed in any financial statements delivered pursuant
to Section 6.01.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(i) shall
describe with particularity any and all provisions of this Agreement or the
other Loan Documents that have been breached.
Section 6.04    Payment of Obligations. Each of the Group Companies will pay and
discharge (i) all material taxes, assessments and other governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien (other than a Permitted Lien) upon any of its properties and
(iii) except as prohibited hereunder, all of its other Indebtedness as it shall
become due; provided, however, that no Group Company shall be required to pay
any such tax, assessment, charge, levy, claim or Indebtedness that is being
contested in good faith by appropriate proceedings diligently pursued and with
respect to which adequate reserves have been established in accordance with
GAAP, unless the failure to make any such payment (i) could give rise to an
immediate right to foreclose on a material Lien securing such amounts or (ii)
could reasonably be expected to have a Material Adverse Effect.
Section 6.05    Preservation of Existence Etc.; Compliance. Except as a result
of or in connection with a dissolution, merger or disposition of a Subsidiary of
the Borrower permitted under Section 7.04 or Section 7.05, each Group Company
will: (i) preserve, renew and maintain in full force and effect its legal
existence and good standing (to the extent such concept is recognized in such
jurisdiction) under the Laws of the jurisdiction of its organization; (ii) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in the case of clause (i) or (ii) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (iii) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect. Each Group Company will comply with all of its Contractual
Obligations except to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
Section 6.06    Maintenance of Properties. Each Group Company will: (i)
maintain, preserve and protect all of its material properties and equipment
necessary to the operation of its business in good working order and condition,
ordinary wear and tear and Casualty and Condemnation excepted; and (ii) make all
necessary repairs thereto and renewals and replacements thereof, except in each
case where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 6.07    Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons of
similar size and scope engaged in the same or similar business, of such types
and in such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. The Collateral Agent
shall be named as loss payee or mortgagee, as its interest may appear, with
respect to all such property and casualty policies and additional insured with
respect to all business interruption or casualty policies, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Collateral Agent,
that if the insurance carrier shall have received written notice from the
Collateral Agent of the occurrence and continuance of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
one or more of its Subsidiaries under such policies directly to the Collateral
Agent (which agreement shall be evidenced by a “standard” or “New York” lender’s
loss payable endorsement in the name of the Collateral Agent on Accord Form


-109-

--------------------------------------------------------------------------------





27) and that it will give the Collateral Agent 30 days’ prior written notice
before any such policy or policies shall be altered or canceled, and that no act
or default of any Group Company or any other Person shall affect the rights of
the Collateral Agent or the Lenders under such policy or policies. If any
portion of any Real Property is subject to a mortgage granted to the Collateral
Agent for the benefit of the Finance Parties and is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then, to the extent required by
applicable Flood Insurance Laws, the Borrower shall, or shall cause each Loan
Party to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount reasonably satisfactory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (ii)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.
Section 6.08    Compliance with Laws. Each of the Group Companies will comply
with all requirements of Law applicable to it and its properties to the extent
that noncompliance with any such requirement of Law would reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, (a) each of the Group Companies will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by each of the Group Companies, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and (b) each of the Group
Companies will do each of the following as it relates to any Plan maintained by,
or Multiemployer Plan contributed to by, each of the Group Companies, Foreign
Pension Plan or Employee Benefit Arrangement: (i) maintain each Plan (other than
a Multiemployer Plan), Foreign Pension Plan and Employee Benefit Arrangement in
compliance in all material respects with the applicable provisions of ERISA, the
Code or other Federal, state or foreign Law; (ii) cause each Plan (other than a
Multiemployer Plan) which is qualified under Section 401(a) of the Code to
maintain such qualifications; (iii) make all required contributions to any Plan
subject to Section 412 of the Code and make all required contributions to
Multiemployer Plans; (iv) ensure that there are no Unfunded Liabilities in
excess of $25,000,000 unless the aggregate amount of such Unfunded Liabilities
is reduced below $25,000,000 within a 30-day period; (v) except for the
obligations set forth on Schedule 5.12, not become a party to any Multiemployer
Plan; (vi) make all contributions (including any special payments to amortize
any Unfunded Liabilities) required to be made in accordance with all applicable
laws and the terms of each Foreign Pension Plan in a timely manner; (vii) ensure
that all liabilities under all Employee Benefit Arrangements are either (A)
funded to at least the minimum level required by law or, if higher, to the level
required by the terms governing the Employee Benefit Arrangements; (B) insured
with a reputable insurance company; or (C) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent under
Section 6.01(a) or Section 6.01(b); and (viii) ensure that the contributions or
premium payments to or in respect of all Employee Benefit Arrangements are and
continue to be promptly paid at no less than the rates required under the rules
of such arrangements and in accordance with the most recent actuarial advice
received in relation to the Employee Benefit Arrangement and generally in
accordance with applicable Law; and (ix) shall use its reasonable efforts to
cause each of its ERISA Affiliates to do each of the items listed in clauses (i)
through (iv) above as it relates to Plans and Multiemployer Plans maintained by
or contributed to by its ERISA Affiliates such that there shall be no liability
to a Group Company by virtue of such ERISA Affiliate’s acts or failure to act.
Section 6.09    Books and Records; Lender Meeting. Each of the Group Companies
will keep complete and accurate books and records of its transactions in
accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves). If the Administrative
Agent so requests, the Borrower will conduct one meeting of the Lenders within
90 days after the end of each fiscal year of the Borrower to discuss such fiscal
year’s results and the financial condition of the Borrower and its Consolidated
Subsidiaries; provided, that such meeting is requested no later than 30 days
following the relevant fiscal year. The chief executive officer and the chief
financial officer of the Borrower and such other officers of the Borrower as the
Borrower’s chief executive officer shall designate shall be present at each such
meeting. Such meetings shall be held at times and places convenient to the
Borrower chosen in consultation with the Lenders.
Section 6.10    Inspection Rights. Upon reasonable notice and during normal
business hours (but no more frequently than twice per year unless an Event of
Default has occurred and is continuing), each of the Group


-110-

--------------------------------------------------------------------------------





Companies will permit representatives appointed by the Administrative Agent,
including agents, employees, attorneys and appraisers, to visit and inspect its
property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representatives obtain and shall permit the Agents or such representatives to
investigate and verify the accuracy of information provided to the Lenders and
to discuss all such matters with the officers, employees, independent
accountants, attorneys and representatives of the Group Companies; provided,
however, that excluding any such visits and inspections during the occurrence
and continuance of an Event of Default, (i) only the Administrative Agent on
behalf of the Lenders and the other Agents may exercise rights under this
Section 6.10 and (ii) only one such visit per calendar year shall be at the
Borrower’s expense. The Agents shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants to the extent reasonably feasible. Neither the Borrower nor any
Subsidiary of the Borrower shall be required to disclose to the Agents any
information that, in the opinion of counsel to the Borrower or such Subsidiary,
is prohibited by Law to be disclosed, is subject to attorney client privilege or
constitutes attorney work product or the disclosure of which would cause a
material breach of a binding non-disclosure agreement with a third party to the
extent such agreement is not made in contemplation of the avoidance of this
Section 6.10.
Section 6.11    Use of Proceeds. The Borrower will use the proceeds of the Loans
and will use the Letters of Credit solely for the purposes set forth in Section
5.18.
Section 6.12    Additional Loan Parties; Additional Security.
(a)    Additional Subsidiary Guarantors. The Borrower will take, and will cause
each of its Subsidiaries (other than Unrestricted Subsidiaries and Excluded
Subsidiaries, except, with respect to Excluded Subsidiaries that are Foreign
Subsidiaries or FSHCOs, to the extent provided in subsection (d) below) to take,
such actions from time to time as shall be necessary to ensure that all
Subsidiaries of the Borrower (other than Unrestricted Subsidiaries and Excluded
Subsidiaries, except, with respect to Excluded Subsidiaries that are Foreign
Subsidiaries or FSHCOs, to the extent provided in subsection (d) below) are
Subsidiary Guarantors. Without limiting the generality of the foregoing, if any
Group Company shall form or acquire any new Subsidiary (other than Unrestricted
Subsidiaries and Excluded Subsidiaries, except, with respect to Excluded
Subsidiaries that are Foreign Subsidiaries or FSHCOs, to the extent provided in
subsection (d) below), the Borrower, as soon as practicable and in any event
within 45 days (or such longer period reasonably acceptable to the
Administrative Agent) after such formation or acquisition, will provide the
Collateral Agent with notice of such formation or acquisition setting forth in
reasonable detail a description of all of the assets of such new Subsidiary and
will cause such new Subsidiary (other than Unrestricted Subsidiaries and
Excluded Subsidiaries, except, with respect to Excluded Subsidiaries that are
Foreign Subsidiaries or FSHCOs, to the extent provided in subsection (d) below)
to:
(i)    within 45 days (or such longer period reasonably acceptable to the
Administrative Agent) after such formation or acquisition, execute an Accession
Agreement pursuant to which such new Subsidiary shall agree to become a
“Guarantor” under the Guaranty, an “Obligor” under the Security Agreement and an
“Obligor” under the Pledge Agreement and/or an obligor under such other
Collateral Documents as may be applicable to such new Subsidiary; and
(ii)    deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Loan Party pursuant to Section 4.01 on the Closing Date or as the
Administrative Agent or the Collateral Agent shall have reasonably requested.
(b)    Additional Security. With respect to any owned Real Property having a
fair market value in excess of $10,000,000 acquired by any Loan Party subsequent
to the Closing Date, such Person will cause to be delivered to the Collateral
Agent with respect to such Real Property documents, instruments and other items
of the types customarily required by lenders in transactions similar to the
transactions contemplated herein, all in form, content and scope reasonably
satisfactory to the Collateral Agent. In furtherance of the foregoing terms of
this Section 6.12, the Borrower agrees to promptly provide the Administrative
Agent with (i) written notice of the acquisition by the Borrower or any of its
Subsidiaries of any owned Real Property having a market value greater than
$10,000,000,


-111-

--------------------------------------------------------------------------------





setting forth in reasonable detail the location and a description of the
asset(s) so acquired and (ii) a completed life-of-loan Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to such owned
Real Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any improvements on any such owned Real Property are
designated a “flood hazard area,” evidence of such flood insurance as may be
required under the Flood Insurance Laws in form and substance reasonably
acceptable to the Administrative Agent. Without limiting the generality of the
foregoing, the Borrower will cause, and the Borrower will cause each of their
respective Subsidiaries to cause, 100% of the Equity Interests of each of their
respective direct and indirect Domestic Subsidiaries (other than Unrestricted
Subsidiaries and Excluded Subsidiaries) (or (x) 65% of such Equity Interests
that are Voting Securities, if such Subsidiary is a direct Foreign Subsidiary,
or (y) to the extent not prohibited by the terms of any Organization Document or
other agreement governing a Permitted Joint Venture, such percentage as is equal
to their respective ratable ownership of all Equity Interests in Permitted Joint
Ventures and non-Wholly-Owned Subsidiaries) to be subject at all times to a
first priority, perfected Lien in favor of the Collateral Agent pursuant to the
terms and conditions of the Collateral Documents, subject only to Permitted
Liens described in Section 7.02(iii) or (v). Notwithstanding anything contained
in any Loan Document to the contrary, no mortgage shall be executed and
delivered in favor of the Collateral Agent for the benefit of the Finance
Parties with respect to any Real Property unless and until, at least twenty
business days prior to such execution and delivery, the Administrative Agent has
posted notice of such mortgage on the Platform and has made available to any
requesting Lender a life of loan flood zone determination and such other
documents as such Lender may reasonably request in order to complete its flood
insurance due diligence.
If, subsequent to the Closing Date, a Loan Party shall acquire any patents,
trademark registrations, service mark registrations, registered tradenames,
copyright registrations, any applications relating to the foregoing, securities,
instruments, chattel paper or other personal property required to be delivered
to the Collateral Agent as Collateral hereunder or under any of the Collateral
Documents, with an aggregate value in excess of $10,000,000, the Borrower shall
promptly (and in any event within fifteen Business Days after any Responsible
Officer of any Loan Party acquires knowledge of the same) notify the Collateral
Agent of the same. Each of the Loan Parties shall adhere to the covenants
regarding the location of personal property as set forth in the Collateral
Documents.
All such security interests and mortgages shall be granted pursuant to
documentation that is consistent with the Collateral Documents executed on the
Closing Date and otherwise reasonably satisfactory in form and substance to the
Collateral Agent (collectively, the “Additional Collateral Documents”) and shall
constitute valid and enforceable perfected security interests and mortgages
superior to and prior to the rights of all third Persons and subject to no other
Liens except for Permitted Liens. The Additional Collateral Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Collateral Documents, and all taxes, fees and other
charges payable in connection therewith shall have been paid in full. The
Borrower shall cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 6.12(b) has
been complied with.
(c)    Real Property Appraisals. If the Collateral Agent or the Required Lenders
determine that they are required by Law or regulation to have appraisals
prepared in respect of the owned Real Property of any Group Company constituting
Collateral, the Borrower shall provide to the Collateral Agent appraisals which
satisfy the applicable requirements set forth in 12 C.F.R., Part 34 - Subpart C
or any successor or similar statute, rule, regulation, guideline or order, and
which shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Collateral Agent and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.
(d)    Foreign Subsidiaries Security. If, following a change that is reasonably
determined to be material by the Administrative Agent in the relevant Sections
of the Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder, the Borrower or its counsel or
advisors reasonably acceptable to the Administrative Agent does not within 45
days after a request from the Administrative Agent deliver evidence, in form and
substance mutually satisfactory to the Administrative Agent and the Borrower,
with respect to


-112-

--------------------------------------------------------------------------------





any Excluded Subsidiary of the Borrower which has not already had all of the
Equity Interests issued by it pledged pursuant to the Pledge Agreement as a
result of meeting the conditions set forth in clauses (d), (f) or (g) of the
definition of “Excluded Subsidiary” that (i) a pledge (A) of 65.0% or more of
the total combined voting power of all classes of capital stock of such Excluded
Subsidiary entitled to vote, and (B) of any promissory note issued by such
Excluded Subsidiary to the Borrower or any of its Domestic Subsidiaries, (ii)
the entering into by such Excluded Subsidiary of a guaranty in form and
substance substantially identical to the Guaranty, (iii) the entering into by
such Excluded Subsidiary of a security agreement in form and substance
substantially identical to the Security Agreement, and (iv) the entering into by
such Excluded Subsidiary of a pledge agreement substantially identical to the
Pledge Agreement, in any such case would cause all or any portion of the
undistributed earnings of such Excluded Subsidiary as determined for U.S.
federal income tax purposes to be treated as a deemed dividend to such Excluded
Subsidiary’s U.S. parent (or other domestic Affiliate) for U.S. federal income
tax purposes under Code Section 956 or any similar provision of federal, state
or local tax Law, then, (A) in the case of a failure to deliver the evidence
described in clause (i) above, that portion of such Excluded Subsidiary’s
outstanding capital stock or any promissory notes so issued by such Excluded
Subsidiary, in each case not theretofore pledged pursuant to the Pledge
Agreement, shall be pledged to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Pledge Agreement (or another pledge agreement in
substantially identical form, if needed); (B) in the case of a failure to
deliver the evidence described in clause (ii) above, such Excluded Subsidiary
shall execute and deliver the Guaranty (or another guaranty in substantially
identical form, if needed), guaranteeing the Senior Credit Obligations; (C) in
the case of a failure to deliver the evidence described in clause (iii) above,
such Excluded Subsidiary shall execute and deliver the Security Agreement (or
another security agreement in substantially identical form, if needed), granting
to the Collateral Agent, for the benefit of the Finance Parties, a security
interest in all of such Excluded Subsidiary’s assets and securing the Finance
Obligations; and (D) in the case of a failure to deliver the evidence described
in clause (iv) above, such Excluded Subsidiary shall execute and deliver the
Pledge Agreement (or another pledge agreement in substantially identical form,
if needed), pledging to the Collateral Agent, for the benefit of the Finance
Parties, all of the capital stock and promissory notes owned by such Excluded
Subsidiary, in each case to the extent that entering into the Guaranty, Security
Agreement or Pledge Agreement is permitted by the Laws of the respective foreign
jurisdiction and with all documents delivered pursuant to this Section 6.12(d)
to be in form, scope and substance reasonably satisfactory to the Collateral
Agent.
(e)    Completion of Required Actions. The Borrower agrees that each action
required by the foregoing paragraphs of this Section 6.12 shall be completed as
soon as possible, but in no event later than 90 days (or such longer period
reasonably acceptable to the Administrative Agent) after such action is either
requested to be taken by the Collateral Agent or required to be taken by
Holdings or any of its Subsidiaries pursuant to the terms of this Section 6.12.
Section 6.13    Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain a corporate credit rating for the Borrower and a
rating for the Loans, in each case, by S&P and Moody’s (but for the avoidance of
doubt, the Borrower shall be under no obligation to maintain any specific
rating).
Section 6.14    Designation of Subsidiaries. The Board of Directors of the
Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation on a Pro-Forma Basis, no Default or Event of Default shall have
occurred and be continuing and (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro-Forma Basis, with the financial covenants set forth in
Section 7.11 as of the last day of the most recent quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) the Borrower
may not be designated as an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value of the Borrower’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.


-113-

--------------------------------------------------------------------------------





Section 6.15    Post-Closing Matters. The Borrower shall execute or cause to be
executed and deliver the documents and complete the tasks set forth on Schedule
6.15, in each case within the time limits specified on such schedule (unless the
Administrative Agent, in its discretion, shall have agreed to any particular
longer period).
ARTICLE VII    
NEGATIVE COVENANTS
The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Senior Credit Obligations or other amount payable hereunder or under any Note or
other Loan Document or any L/C Obligation (in each case other than contingent
indemnification obligations) remains unpaid or any Letter of Credit remains
unexpired:
Section 7.01    Limitation on Indebtedness. None of the Group Companies will
incur, create, assume or permit to exist any Indebtedness or Swap Obligations,
except:
(i)    Indebtedness of the Group Companies outstanding on the Closing Date, in
each case as disclosed on Schedule 7.01 (collectively, the “Existing
Indebtedness”), and any Permitted Refinancing of any of the foregoing;
(ii)    Indebtedness of the Loan Parties under this Agreement and the other
Finance Documents;
(iii)    Purchase Money Indebtedness and Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations of the Borrower and its
Restricted Subsidiaries incurred after the Closing Date to finance Capital
Expenditures; provided that (1) the aggregate amount of all such Purchase Money
Indebtedness or Attributable Indebtedness does not exceed the greater of
(x) $250,000,000 and (y) 11% of Consolidated Total Assets as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01, in each case
at any time outstanding, (2) such Purchase Money Indebtedness or Attributable
Indebtedness is issued and any Liens securing such Purchase Money Indebtedness
or Attributable Indebtedness are created concurrently with, or within 180 days
after, the acquisition of the asset financed and (3) no Lien securing such
Purchase Money Indebtedness or Attributable Indebtedness shall extend to or
cover any property or asset of any Group Company other than the asset so
financed;
(iv)    Indebtedness assumed in connection with any Permitted Business
Acquisition and any Permitted Refinancing thereof; provided that (i) such
Indebtedness was not incurred in contemplation of such Permitted Business
Acquisition, (ii) the only obligors with respect to any Indebtedness incurred
pursuant to this clause (iv) shall be those Persons who were obligors of such
Indebtedness immediately prior to such Permitted Business Acquisition (or in the
case of a purchase of assets, the purchaser of such assets), (iii) (x) both
immediately prior and after giving effect to the assumption of such
Indebtedness, no Event of Default shall have occurred and be continuing and (y)
immediately after giving effect to the assumption of such Indebtedness on a
Pro-Forma Basis, the Borrower shall be in compliance with the financial covenant
specified in Section 7.11(a) as of the last day of the most recent period of
four consecutive fiscal quarters in respect of which financial statements have
been delivered pursuant to Section 6.01 which precedes or ends on the date of
the incurrence of such Indebtedness; provided, further, that the aggregate
amount of Indebtedness of Restricted Subsidiaries that are not Guarantors
outstanding under this clause (iv) together with clauses (v) and (xvi) shall not
exceed the greater of (x) $100,000,000 and (y) 4% of Consolidated Total Assets
as of the last day of the most recent period of four consecutive fiscal quarters
in respect of which financial statements have been delivered pursuant to Section
6.01, in each case at any time outstanding;
(v)    Indebtedness of the Borrower or any Restricted Subsidiary issued or
incurred to finance a Permitted Business Acquisition and any Permitted
Refinancing thereof; provided that (1)  the terms of such Indebtedness do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the date that is 91 days after the Latest Maturity Date,
other than customary offers to


-114-

--------------------------------------------------------------------------------





purchase upon a change of control, asset sale or Casualty or Condemnation event
and (2) both immediately prior and after giving effect to the incurrence or
issuance of any such Indebtedness and such Permitted Business Acquisition on a
Pro-Forma Basis, no Event of Default shall have occurred and be continuing, and
the Borrower shall have delivered to the Administrative Agent a Pro-Forma
Compliance Certificate demonstrating that, upon giving effect to such Permitted
Business Acquisition on a Pro-Forma Basis, the Borrower shall be in compliance
on a Pro-Forma Basis with the financial covenant specified in Section 7.11(a) as
of the last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to Section
6.01 which precedes or ends on the incurrence of such Indebtedness; provided,
further, that the aggregate amount of Indebtedness of Restricted Subsidiaries
that are not Guarantors outstanding under this clause (v) together with clauses
(iv) and (xvi) shall not exceed the greater of (x) $100,000,000 and (y) 4% of
Consolidated Total Assets as of the last day of the most recent period of four
consecutive fiscal quarters in respect of which financial statements have been
delivered pursuant to Section 6.01, in each case at any time outstanding;
(vi)     (A) contingent liabilities in respect of any indemnification,
adjustment of purchase price, earn-out, non-compete, consulting, deferred
compensation and similar obligations of the Borrower and its Restricted
Subsidiaries incurred in connection with the Transactions, Permitted Business
Acquisitions, Permitted Joint Ventures and Asset Dispositions and (B)
Indebtedness incurred by the Borrower or its Restricted Subsidiaries in a
Permitted Business Acquisition or Asset Disposition under agreements providing
for earn-outs or the adjustment of the purchase price or similar adjustments;
provided that the maximum assumable liability in respect of all such
Indebtedness incurred in connection with any disposition shall at no time exceed
the gross proceeds, including non-cash proceeds (the fair market value of such
non-cash proceeds being measured at the time received and without giving effect
to any subsequent changes in value) actually received by the Borrower and the
Restricted Subsidiaries in connection with such disposition;
(vii)    Swap Obligations of the Borrower or any Restricted Subsidiary under
Swap Agreements in the ordinary course of business and not for speculative
purposes;
(viii)    Indebtedness owed to any Person providing property, casualty or
liability insurance to the Borrower or any Restricted Subsidiary of the
Borrower, so long as such Indebtedness shall not be in excess of the amount of
the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the year in which such Indebtedness is incurred and such
Indebtedness shall be outstanding only during such year;
(ix)    Indebtedness consisting of Guaranty Obligations (A) by the Borrower in
respect of Indebtedness, leases or other ordinary course obligations permitted
to be incurred by, or obligations in respect of Permitted Business Acquisitions
or Permitted Joint Ventures of, Subsidiary Guarantors, (B) by Subsidiary
Guarantors of Indebtedness, leases or other ordinary course obligations
permitted to be incurred by, or obligations in respect of Permitted Business
Acquisitions or Permitted Joint Ventures of, the Borrower or Subsidiary
Guarantors, (C) by Restricted Subsidiaries that are not Subsidiary Guarantors of
Indebtedness, leases or other ordinary course obligations permitted to be
incurred by, or obligations in respect of Permitted Business Acquisitions or
Permitted Joint Ventures of, Restricted Subsidiaries that are not Subsidiary
Guarantors and (D) by the Borrower or any Subsidiary Guarantor of Indebtedness,
leases or other ordinary course obligations permitted to be incurred by,
Restricted Subsidiaries that are not Subsidiary Guarantors; provided that the
aggregate amount of Guaranty Obligations referred to in this clause (D),
together with all Investments by the Borrower and its Restricted Subsidiaries
permitted under Section 7.06(a)(x)(A) will not exceed the sum of (1) the greater
of (x) $100,000,000 and (y) 4% of Consolidated Total Assets as of the last day
of the most recent period of four consecutive fiscal quarters in respect of
which financial statements have been delivered pursuant to Section 6.01 plus (2)
so long as the Maintenance Leverage Ratio of the Borrower and its Restricted
Subsidiaries as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01 is no greater than 3.75:1.00, the Available Amount at
such time (plus any


-115-

--------------------------------------------------------------------------------





return of capital on Investments permitted under Section 7.06(a)(x)(A)), in each
case at any time outstanding;
(x)    inter-company Indebtedness owing to the Borrower or a Subsidiary of the
Borrower to the extent permitted by Section 7.06(a)(ix) or Section 7.06(a)(x);
(xi)    Indebtedness of Foreign Subsidiaries incurred on or after the Closing
Date in an aggregate principal amount not to exceed the greater of (x)
$100,000,000 and (y) 4% of Foreign Subsidiary Total Assets as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 (or its
equivalent in one or more applicable foreign currencies), in each case at any
one time outstanding;
(xii)    (A) Indebtedness of the Borrower and its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided that (1) such Indebtedness (other than credit or
purchase cards) is extinguished within ten Business Days of its incurrence and
(2) such Indebtedness in respect of credit or purchase cards in extinguished
within 60 days from its incurrence, and (B) contingent indemnification
obligations of the Borrower and its Restricted Subsidiaries to financial
institutions, in each case to the extent in the ordinary course of business and
on terms and conditions which are within the general parameters customary in the
banking industry, entered into to obtain cash management services or deposit
account overdraft protection services (in amount similar to those offered for
comparable services in the financial industry) or other services in connection
with the management or opening of deposit accounts or incurred as a result of
endorsement of negotiable instruments for deposit or collection purposes;
(xiii)    Indebtedness of the Borrower and its Restricted Subsidiaries
representing deferred compensation to employees of the Borrower and its
Restricted Subsidiaries;
(xiv)    Refinancing Debt Securities issued for cash consideration and any
Permitted Refinancing incurred to refinance such Refinancing Debt Securities;
provided that the aggregate principal amount of such Refinancing Debt Securities
does not exceed 105% of the principal amount of Indebtedness being prepaid and
that the net proceeds of such Refinancing Debt Securities are applied in
accordance with Section 2.09(b)(iv);
(xv)    Indebtedness of the Borrower and the Subsidiary Guarantors in respect of
one or more series of senior unsecured notes, term loans or revolving loans or
senior secured notes, term loans or revolving loans that will be secured by the
Collateral on (x) solely with respect to notes, a pari passu or (y) a junior
basis with the Senior Credit Obligations (“Additional Facilities”) and any
Permitted Refinancing thereof; provided that (i) such Additional Facilities are
not scheduled to mature prior to the date that is 91 days after the Latest
Maturity Date and have a Weighted Average Life to Maturity that is not shorter
than the Weighted Average Life to Maturity of the Term B Loans, (ii) the
aggregate principal amount of all Additional Facilities issued pursuant to this
paragraph (xv) shall not exceed the greater of (A) (x) $300,000,000 less (y) the
amount of all previously established Incremental Term Loans (other than
Refinancing Term Loans) and Incremental Revolving Commitment Increases (other
than in respect of Replacement Revolving Commitments) and (B) an amount that,
after giving effect to such Additional Facilities, the Maintenance Leverage
Ratio of the Borrower and its Restricted Subsidiaries as of the last day of the
most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date of the incurrence of such Indebtedness, calculated on a
Pro-Forma Basis, would be no greater than 3.50 to 1.0, (iii) such Additional
Facilities shall not be subject to any Guarantee by any Person other than a Loan
Party and (iv) the covenants, events of default and other terms for such
Additional Facilities (provided that such Additional Facilities shall have
interest rates, fees, funding discounts and redemption or prepayment premiums
determined by the Borrower to be market rates and premiums at the time of
issuance of such Indebtedness), taken as a whole, are determined by the Borrower
to be market terms on the date of issuance and in any event are not materially
more restrictive, taken as a whole, on the Borrower and its Restricted
Subsidiaries


-116-

--------------------------------------------------------------------------------





than the terms of this Agreement (as in effect on the Closing Date), taken as a
whole, as determined by the Borrower in good faith; provided that any customary
A/B exchange offer for any notes issued under this subclause shall be deemed to
meet the requirements of this subclause; provided, further, that,
notwithstanding clause (B) of clause (ii) of this Section 7.01(xv), any
Additional Facilities which are to be unsecured or secured on a junior basis to
the Loans shall not be required to comply with the test in such clause (B) but,
rather, immediately after giving effect to the incurrence of such Indebtedness
on a Pro-Forma Basis, the Borrower shall be in compliance with the financial
covenant specified in Section 7.11(a) as of the last day of the most recent
period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 which precedes or ends
on the date of the incurrence of such Indebtedness;
(xvi)    Indebtedness of the Borrower or any Subsidiaries; provided that after
giving effect to the incurrence of such Indebtedness on a Pro-Forma Basis, (1)
no Event of Default shall have occurred and be continuing and (2) the Borrower
shall be in compliance with the financial covenant specified in Section 7.11(a)
and the financial covenant specified in Section 7.11(b) hereof, in each case as
of the last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to Section
6.01 which precedes or ends on the date of such incurrence; provided, further,
that the terms of such Indebtedness do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date that is 91
days after the Latest Maturity Date, other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights upon an event of default; provided, further, that
the aggregate amount of Indebtedness of Restricted Subsidiaries that are not
Guarantors outstanding under this clause (xvi) together with clauses (iv) and
(v) shall not exceed the greater of (x) $100,000,000 and (y) 4% of Consolidated
Total Assets as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01, in each case at any time outstanding; provided,
further, that any customary A/B exchange offer for any notes issued under this
subclause shall be deemed to meet the requirements of this subclause;
(xvii)    additional Indebtedness; provided that the aggregate principal amount
of Indebtedness outstanding at any time pursuant to this Section 7.01(xvii)
shall not exceed the greater of (x) $75,000,000 and (y) 3% of Consolidated Total
Assets as of the last day of the most recent period of four consecutive fiscal
quarters in respect of which financial statements have been delivered pursuant
to Section 6.01, in each case at any time outstanding;
(xviii)    obligations of the Borrower or one or more of its Restricted
Subsidiaries incurred in the ordinary course of business to pay the amount of
charge backs on credit cards to the extent the Borrower’s or such Restricted
Subsidiaries’ customer (i.e., the merchant) is unable to pay such charge backs;
(xix)    Indebtedness of the Borrower or one or more of its Restricted
Subsidiaries in the ordinary course of its business under any Performance
Guarantee of obligations of a Foreign Subsidiary of the Borrower or one or more
of its Restricted Subsidiaries; and
(xx)    Indebtedness of any Securitization Subsidiary and any Indebtedness
arising in connection with a Qualified Securitization Facility.
Section 7.02    Restriction on Liens. None of the Group Companies will create,
incur, assume or permit to exist any Lien on any property or assets (including
Equity Interests or other securities of any Person, including the Borrower, any
Restricted Subsidiary of the Borrower) now owned or hereafter acquired by it or
on any income or rights in respect of any thereof, or sign or file or authorize
the filing under the Uniform Commercial Code of any jurisdiction of a financing
statement that names any Group Company as debtor, or sign any security agreement
authorizing any secured party thereunder to file such a financing statement,
except Liens described in any of the following clauses (collectively, “Permitted
Liens”):


-117-

--------------------------------------------------------------------------------





(i)    Liens existing on the Closing Date and listed on Schedule 7.02 hereto and
any modifications, replacements, renewals or extensions thereof; provided that
(A) the Lien does not extend to any additional property other than (x)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.01
and (y) proceeds and products thereof and (B) the renewal, extension or
modification of the Indebtedness secured or benefited by such Liens is permitted
by Section 7.01;
(ii)    Liens created by the Collateral Documents;
(iii)    Liens for taxes, assessments or governmental charges or levies not yet
due or that are being contested in good faith and by appropriate proceedings
diligently pursued for which adequate reserves (in the good faith judgment of
the management of the Borrower) have been established in accordance with GAAP to
the extent required (and as to which the property or assets subject to any such
Lien is not yet subject to foreclosure, sale or loss on account thereof);
(iv)    Liens imposed by Law securing the charges, claims, demands or levies of
landlords, carriers, suppliers, warehousemen, materialmen, workmen, mechanics,
carriers and other like Liens imposed by Law which were incurred in the ordinary
course of business and which (A) do not, individually or in the aggregate,
materially detract from the value of the property or assets which are the
subject of such Lien or materially impair the use thereof in the operation of
the business of the Borrower or any of its Restricted Subsidiaries or (B) which
are being contested in good faith by appropriate proceedings diligently pursued
for which adequate reserves (in the good faith judgment of the management of the
Borrower) have been established in accordance with GAAP, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to such Lien;
(v)    Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) not securing Indebtedness or Swap Obligations incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security and
other similar obligations incurred in the ordinary course of business;
(vi)    Liens securing obligations in respect of surety bonds (other than appeal
bonds), bids, trade contracts, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business;
(vii)    Liens upon specific items or inventory or other goods and proceeds of
the Borrower or any of its Restricted Subsidiaries securing such Person’s
obligations in respect of bankers’ acceptances or documentary letters of credit
issued or created for the account of such Person to facilitate the shipment or
storage of such inventory or other goods;
(viii)    pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary cause of business;
(ix)    Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under state
insurance guarantee funds relating to any such insurance policy, in each case
securing Indebtedness permitted to be incurred pursuant to Section 7.01(viii);
(x)    Liens arising solely by virtue of any statutory or common Law provision
relating to banker’s liens, rights of set-off or similar rights, in each case
incurred in the ordinary course of business;
(xi)    licenses, leases or subleases granted to third Persons or to the
Borrower or its Restricted Subsidiaries by the Borrower and its Restricted
Subsidiaries in the ordinary course of business not interfering in any material
respect with the business of any Group Company;


-118-

--------------------------------------------------------------------------------





(xii)    Liens with respect to Intellectual Property that are licenses,
sublicenses, covenants not to sue or similar rights permitted pursuant to
Section 7.05(xiv);
(xiii)    zoning restrictions, building codes, land use and other similar Laws
and municipal ordinances, easements, rights of way, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title not securing Indebtedness or Swap
Obligations which do not, individually or in the aggregate, materially impair
the use of any property in the operation or business of the Borrower or any of
its Restricted Subsidiaries or the value of such property for the purpose of
such business;
(xiv)    Liens arising from precautionary Uniform Commercial Code financing
statements in any jurisdiction regarding, and any interest or title of a
licensor, lessor or sublessor under, Operating Leases permitted by this
Agreement;
(xv)    Liens in favor of lessor, sublessor, lessees or sublessees securing
Operating Leases;
(xvi)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of custom duties in connection with the importation of
goods in the ordinary course of business;
(xvii)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with incurrence of Indebtedness, (ii)
related to pool deposit of Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business;
provided that Domestic Subsidiaries shall enter into such arrangements solely
with Domestic Subsidiaries and Foreign Subsidiaries shall enter into such
arrangements solely with Foreign Subsidiaries, or (iii) relating to purchase
orders and other similar agreements entered in the ordinary course with
customers;
(xviii)    Liens arising from judgments, decrees or attachments (or securing of
appeal bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01;
(xix)    Liens securing Indebtedness permitted to be incurred under Section
7.01(i), Section 7.01(iii) and Section 7.01(v);
(xx)    Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), or existing on assets acquired, pursuant to a Permitted Business
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 7.01(iv); provided that such Liens attach at all times only to the
same assets that such Liens (other than after-acquired property that is (i)
affixed or incorporated into the property covered by such Lien, (ii)
after-acquired property subject to a Lien securing Indebtedness permitted under
Section 7.01(iv), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
attached to, and secure only, the same Indebtedness or obligations (or any
Permitted Refinancing incurred to refinance such Indebtedness) that such Liens
secured, immediately prior to such Permitted Business Acquisition;
(xxi)    Liens securing Indebtedness permitted by Section 7.01(xiv) or (xv);
provided that (w) the security agreements creating such Liens are substantially
the same as the Collateral Documents, (x) such Liens do not extend to any assets
that are not Collateral, (y) the holders of any such Indebtedness (or an agent
acting on their behalf) have entered into an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (z) in the case of Liens securing
Permitted Refinancing incurred to refinance Indebtedness previously incurred
pursuant to Section 7.01(xiv) or (xv), such Liens do not rank prior to the Liens
securing the Indebtedness so refinanced;


-119-

--------------------------------------------------------------------------------





(xxii)    Liens solely on any cash earnest money deposits made by the Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Business Acquisition or a
Permitted Joint Venture;
(xxiii)    Liens on cash and Cash Equivalents securing Swap Obligations owing to
one or more Persons who are not Swap Creditors;
(xxiv)    Liens on any assets or Equity Interests of a Foreign Subsidiary of the
Borrower securing Indebtedness of such Foreign Subsidiary incurred pursuant to
Section 7.01(xi);
(xxv)    other Liens incurred by the Borrower and its Restricted Subsidiaries
the aggregate fair market value of the property subject to such Liens, and the
aggregate amount of the obligations secured thereby, do not exceed the greater
of (x) $75,000,000 and (y) 3% of Consolidated Total Assets as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01, in each case
at any time outstanding;
(xxvi)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06;
(xxvii)    Liens in favor of one or more financial institutions pursuant to
sponsorship, clearinghouse and/or settlement arrangements, provided that no Lien
permitted will extend to cover property of the Borrower or any Restricted
Subsidiary thereof other than that held by the other party to such arrangement
and the amount of such Lien shall not exceed the amount owed by the Borrower or
the Restricted Subsidiary under such arrangement;
(xxviii)    Liens in favor of customers of the Borrower or any Restricted
Subsidiary over settlement, reserve or similar accounts granted in the ordinary
course of business; and
(xxix)    Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility.
Section 7.03    Restrictions with Respect to Intercorporate Transfers. None of
the Group Companies will create or otherwise cause or permit to exist any
consensual encumbrance or restriction which prohibits or otherwise restricts (i)
the ability of any such Subsidiary to (A) make Restricted Payments or pay any
Indebtedness owed to the Borrower or any Restricted Subsidiary of the Borrower,
(B) pay Indebtedness or other obligations owed to the Borrower or any Subsidiary
Guarantor, (C) make loans or advances to the Borrower or any Restricted
Subsidiary of the Borrower, (D) transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary of the Borrower or (E) act as a Subsidiary
Guarantor and pledge its assets pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extensions thereof or (ii) the ability of
the Borrower or any Subsidiary of the Borrower to create, incur, assume or
permit to exist any Lien upon its property or assets whether now owned or
hereafter acquired to secure the Finance Obligations, except in each case for
prohibitions or restrictions existing under or by reason of:
(i)    this Agreement and the other Finance Documents;
(ii)    applicable Law;
(iii)    restrictions in effect on the date of this Agreement contained in the
agreements governing the Existing Indebtedness and in any agreements governing
Permitted Refinancing thereof if such restrictions are no more restrictive than
those contained in the agreements governing the Indebtedness being renewed,
extended or refinanced;
(iv)    customary non-assignment provisions entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;


-120-

--------------------------------------------------------------------------------





(v)    any restriction or encumbrance with respect to any asset of the Borrower
or any of its Subsidiaries or a Subsidiary of the Borrower imposed pursuant to
an agreement which has been entered into for the sale or disposition of such
assets or all or substantially all of the capital stock or assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement;
(vi)    restrictions on cash, other deposits or net worth in connection with
customer orders, imposed by customers, sponsor banks or similar parties under
contracts entered into in the ordinary course of business;
(vii)    restrictions in agreements representing Indebtedness allowed under
Section 7.01 of a Subsidiary of the Borrower that is not a Loan Party;
(viii)    customary provisions in joint venture agreements and other similar
agreements entered in connection with Permitted Joint Ventures;
(ix)    Liens permitted under Section 7.02 and any documents or instruments
governing the terms of any Indebtedness or other obligations secured by any such
Liens; provided that such prohibitions or restrictions apply only to the assets
subject to such Liens; and
(x)    restrictions under any Qualified Securitization Facility.
Section 7.04    Consolidation, Merger and Dissolution. Except in connection with
an Asset Disposition permitted by the terms of Section 7.05, none of the Group
Companies will enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself or its affairs; provided that:
(i)    any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, the Borrower, so long as (A) the
Borrower is the surviving corporation of such merger, dissolution or
liquidation, (B) the security interests granted to the Collateral Agent for the
benefit of the Finance Parties pursuant to the Collateral Documents in the
assets of the Borrower and such Domestic Subsidiary so merged, dissolved or
liquidated shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation) and (C) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect or as a result of such transaction (other
than non-cash consideration payable to Foreign Subsidiaries permitted pursuant
to Section 7.06(a)(x)(B));
(ii)    any Domestic Subsidiary of the Borrower may merge with and into, or be
voluntarily dissolved or liquidated into, any other Domestic Subsidiary of the
Borrower, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Subsidiary Guarantors, (x) a Subsidiary
Guarantor is the surviving corporation of such merger, dissolution or
liquidation, (y) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect of or as a result of such transaction
(other than non-cash consideration payable to Foreign Subsidiaries permitted
pursuant to Section 7.06(a)(x)(B)) and (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of each Domestic Subsidiary so merged,
dissolved or liquidated and in the Equity Interests of the surviving entity of
such merger, dissolution or liquidation shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, dissolution or liquidation);
(iii)    any Foreign Subsidiary of the Borrower may be merged with and into, or
be voluntarily dissolved or liquidated into, the Borrower or any Wholly-Owned
Subsidiary of the Borrower, so long as (A) in the case of any such merger,
dissolution or liquidation involving one or more Subsidiary Guarantor, (x) the
Borrower or such Subsidiary Guarantor, as the case may be, is the surviving
corporation of any such merger, dissolution or liquidation and (y) no Person
other than the Borrower or a Subsidiary Guarantor receives any consideration in
respect of or as a result of such transaction (other than non-cash consideration
payable to Foreign Subsidiaries permitted pursuant to Section 7.06(a)(x)(B)) and
(B) the security interests


-121-

--------------------------------------------------------------------------------





granted to the Collateral Agent for the benefit of the Finance Parties pursuant
to the Collateral Documents in the assets of such Foreign Subsidiary, if any,
and the Borrower or such other Restricted Subsidiary, as the case may be, and in
the Equity Interests of the surviving entity of such merger, dissolution or
liquidation shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation);
(iv)    the Borrower or any Restricted Subsidiary of the Borrower may merge with
any Person (other than Parent Holdings or Holdings) in connection with a
Permitted Business Acquisition if (A) in the case of any such merger involving
the Borrower, the Borrower shall be the continuing or surviving corporation in
such merger, (B) in the case of any such merger involving a Subsidiary
Guarantor, such Subsidiary Guarantor shall be the continuing or surviving
corporation in such merger or the continuing or surviving corporation in such
merger shall, simultaneously with the consummation of such merger, become a
Subsidiary Guarantor having all the responsibilities and obligations of the
Subsidiary Guarantor so merged, (C) the Loan Parties shall cause to be executed
and delivered such documents, instruments and certificates as the Administrative
Agent may reasonably request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such transactions and (D)
the Borrower shall have delivered to the Administrative Agent a Pro-Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro-Forma
Basis to such transaction, the Loan Parties will be in compliance with all of
the financial covenants set forth in Section 7.11 as of the last day of the most
recent period of four consecutive fiscal quarters of the Borrower which precedes
or ends on the date of such transaction and with respect to which the
Administrative Agent has received the consolidated financial information
required under Section 6.01(a) or (b) and the Compliance Certificate required by
Section 6.02(a); and
(v)    any Restricted Subsidiary of the Borrower may merge with any Person
(other than Parent Holdings or Holdings) in connection with a Permitted Joint
Venture if (A) in the case of any such merger involving a Subsidiary Guarantor,
such Subsidiary Guarantor shall be the continuing or surviving corporation in
such merger or the continuing or surviving corporation in such merger shall,
simultaneously with the consummation of such merger, become a Subsidiary
Guarantor having all the responsibilities and obligations of the Subsidiary
Guarantor so merged and (B) the Loan Parties shall cause to be executed and
delivered such documents, instruments and certificates as the Administrative
Agent may reasonably request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such transactions.
In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of the Borrower which is not a Loan Party into a Loan Party, the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such transaction. Notwithstanding anything to the contrary contained
above in this Section 7.04, no action shall be permitted which results in a
Change of Control.
Section 7.05    Asset Dispositions. None of the Group Companies will make any
Asset Disposition; provided that:
(i)    any Group Company may sell inventory in the ordinary course of business;
(ii)    the Borrower may make any Asset Disposition to any of the Subsidiary
Guarantors if (A) the Loan Parties shall cause to be executed and delivered such
documents, instruments and certificates as the Administrative Agent or the
Collateral Agent may request so as to cause the Loan Parties to be in compliance
with the terms of Section 6.12 after giving effect to such Asset Disposition and
(B) after giving effect to such Asset Disposition, no Default or Event of
Default exists;
(iii)    the Borrower and its Restricted Subsidiaries may liquidate or sell Cash
Equivalents and Foreign Cash Equivalents;


-122-

--------------------------------------------------------------------------------





(iv)    the Borrower or any of its Restricted Subsidiaries may dispose of
machinery or equipment which will be replaced or upgraded with machinery or
equipment put to a similar use and owned or otherwise used or useful in the
ordinary course of business of and owned by such Person; provided that (A) such
replacement or upgraded machinery and equipment is acquired within 180 days
after such disposition and (B) upon their acquisition, such replacement assets
become subject to the Lien of the Collateral Agent under the Collateral
Documents, if and to the extent that the original machinery and equipment was so
subject;
(v)    the Borrower or any of its Subsidiaries may dispose of obsolete, worn-out
or surplus tangible assets in the ordinary course of business and in a
commercially reasonable manner;
(vi)    any Restricted Subsidiary of the Borrower may sell, lease or otherwise
transfer all or substantially all or any part of its assets (including any such
transaction effected by way of merger or consolidation) to the Borrower or any
Wholly-Owned Domestic Subsidiary of the Borrower, so long as (A) the security
interests, if any, granted to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Collateral Documents in such assets shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such sale, lease or other transfer) and (B) after giving
effect to such Asset Disposition, no Default or Event of Default exists;
(vii)    any non-Wholly-Owned Domestic Subsidiary of the Borrower and any
Foreign Subsidiary of the Borrower may sell, lease or otherwise transfer all or
any part of its assets (including any such transaction effected by way of merger
or consolidation) to any other non-Wholly-Owned Domestic Subsidiary or Foreign
Subsidiary of the Borrower, respectively, so long as the security interests, if
any, granted to the Collateral Agent for the benefit of the Finance Parties
pursuant to the Collateral Documents in such assets shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such sale, lease or other transfer);
(viii)    Borrower or any Restricted Subsidiary of the Borrower may sell or
dispose of Equity Interests in Borrower or such Restricted Subsidiary to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Equity Interests in Foreign
Subsidiaries;
(ix)    any Group Company may transfer (x) assets as a part of the consideration
for Investments in Permitted Joint Ventures and (y) interests in Permitted Joint
Ventures to the extent required by or made pursuant to customary buy/sell
arrangements between the applicable joint venture parties;
(x)    the Borrower and its Restricted Subsidiaries may transfer trade fixtures
to Foreign Subsidiaries and to non-Wholly-Owned Domestic Subsidiaries having an
aggregate fair market value not exceeding $5,000,000 from and after the Closing
Date;
(xi)    Asset Dispositions effected by transactions permitted under Section 7.04
and Section 7.06 shall be permitted;
(xii)    any Group Company may lease, as lessor or sublessor, or license, as
licensor or sublicensor, real or personal property in the ordinary course of
business if not otherwise prohibited by clause (xiv) below;
(xiii)    any Group Company may dispose of defaulted receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction;
(xiv)    any Group Company may license, sublicense and grant covenants not to
sue and similar rights under Intellectual Property (A) in the ordinary course of
business, including (I) on an exclusive basis or non-exclusive basis and (II) in
connection with any Investment permitted under this Agreement, and (B)


-123-

--------------------------------------------------------------------------------





if not in the ordinary course of business and on an exclusive basis, from and
after the Closing Date, in an aggregate fair market value not exceeding
$25,000,000 in any fiscal year;
(xv)    any Group Company may abandon, or otherwise allow to lapse or expire,
any Intellectual Property (A) that is not material to the business of any Group
Company or at the end of its statutory life, or (B) in the ordinary course of
business;
(xvi)    any Group Company may dispose of assets to the extent such Asset
Disposition is in the good faith judgment of the Board of Directors of the
Borrower necessary or advisable in connection with regulatory concerns or
regulatory planning;
(xvii)    any Group Company may enter into any Sale/Leaseback Transaction not
prohibited by Section 7.01 or Section 7.10;
(xviii)    the Borrower and the Restricted Subsidiaries may make any Asset
Disposition for fair market value (as determined by the Board of Directors of
the Borrower in good faith); provided that (i) with respect to Asset
Dispositions in an aggregate amount in excess of the greater of $30,000,000 and
1% of Consolidated Total Assets as of the last day of the most recent period of
four consecutive fiscal quarters in respect of which financial statements have
been delivered pursuant to Section 6.01, the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided that, for purposes of determining what constitutes
cash under this clause (i), (A) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Senior Credit Obligations, that are assumed by the transferee with respect to
the applicable Asset Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing shall be deemed to be cash, (B) any securities received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash (to the extent
of the cash received) within 180 days following the closing of the applicable
Asset Disposition shall be deemed to be cash and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of the applicable Asset Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of $35,000,000
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value (as determined by the Board of Directors of the Borrower in
good faith) of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash, (ii) any non-cash proceeds received in the form of
Indebtedness or Equity Interests are pledged to the Collateral Agent to the
extent required under Section 6.12, (iii) after giving effect to any such Asset
Disposition, no Default or Event of Default shall have occurred and be
continuing and (iv) the Net Cash Proceeds thereof are applied to prepay the Term
Loans to the extent required by Section 2.09(b);
(xix)    any Asset Disposition of any assets acquired in connection with any
acquisition permitted under this Agreement (including any Permitted Business
Acquisition) so long as (i) such Asset Disposition is made or contractually
committed to be made within 365 days of the date such assets were acquired by
such Group Company or such later date as the Borrower and the Administrative
Agent may agree, (ii) the Borrower shall be in compliance on a Pro-Forma Basis
with the Total Leverage Ratio specified in Section 7.11(a) as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date such Asset Disposition is made, (iii) with respect to
dispositions in an aggregate amount in excess of the greater of $20,000,000 and
0.60% of Consolidated Total Assets as of the last day of the most recent period
of four consecutive fiscal quarters in respect of which financial statements
have been delivered pursuant to Section 6.01, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (subject to the exceptions listed in clauses (A)
through (C) of Section


-124-

--------------------------------------------------------------------------------





7.05(xvii) above) and (iv) the Net Cash Proceeds thereof are applied to prepay
the Term Loans to the extent required by Section 2.09(b); and
(xx)    sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Qualified
Securitization Facility.
Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Lien created thereon under the Collateral Documents (but not the Lien on any
Proceeds thereof) shall be automatically released, and the Administrative Agent
shall (or shall cause the Collateral Agent to) (to the extent applicable)
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Collateral Agent’s security interests, if any, in the assets being
disposed of, including amendments or terminations of Uniform Commercial Code
Financing Statements, if any, the return of stock certificates, if any, and the
release of any Subsidiary being disposed of in its entirety from all of its
obligations, if any, under the Loan Documents.
Section 7.06    Investments.
(a)    Investments. Subject to the last paragraph of this Section 7.06(a), none
of the Group Companies will hold, make or acquire, any Investment in any other
Person, except the following:
(i)    Investments existing on the date hereof disclosed on Schedule 7.06 hereto
or in Persons which are Restricted Subsidiaries on the date hereof and
Investments in Subsidiary Guarantors formed after the date hereof if the Loan
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Loan Parties to be in compliance with the terms of Section 6.12 after giving
effect to such Investment;
(ii)    the Borrower or any Domestic Subsidiary of the Borrower may invest in
cash and Cash Equivalents;
(iii)    Foreign Subsidiaries of the Borrower may invest in Cash Equivalents or
Foreign Cash Equivalents;
(iv)    the Borrower and any Restricted Subsidiary of the Borrower may acquire
and hold receivables, accounts, notes receivable, equipment lease receivables,
chattel paper, payment intangibles and prepaid accounts owing to them, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(v)    the Borrower and each Restricted Subsidiary of the Borrower may acquire
and own Investments (including Indebtedness obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers or in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
(vi)    loans and advances by the Borrower and its Restricted Subsidiaries to
employees of Holdings and its Subsidiaries for moving and travel and other
similar expenses, in each case in the ordinary course of business, in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances);
(vii)    deposits by the Borrower or any Restricted Subsidiary of the Borrower
made in the ordinary course of business consistent with past practices to secure
the performance of leases shall be permitted;
(viii)    the Borrower or any of its Restricted Subsidiaries may make loans and
advances to Holdings for the purposes and in the amounts necessary to pay the
fees, expenses and taxes described in Section 7.07;


-125-

--------------------------------------------------------------------------------





(ix)    the Borrower may make Investments in any of its Subsidiary Guarantors
and any Restricted Subsidiary of the Borrower may make Investments in the
Borrower or any Subsidiary Guarantors of the Borrower; provided that (A) each
item of intercompany Indebtedness evidencing loans or advances made by the
Borrower or a Subsidiary Guarantor to a Foreign Subsidiary or Restricted
Subsidiary of the Borrower, in each case that is not a Subsidiary Guarantor,
shall be evidenced by a promissory note in the form of Exhibit M hereto,
(B) each promissory note evidencing intercompany loans and advances made by a
Foreign Subsidiary or a Restricted Subsidiary that is not a Subsidiary Guarantor
to the Borrower or a Subsidiary Guarantor of the Borrower shall contain the
subordination provisions set forth in Exhibit N hereto and (C) each promissory
note evidencing intercompany loans and advances made by the Borrower or a
Subsidiary Guarantor to a Foreign Subsidiary or Restricted Subsidiary of the
Borrower, in each case that is not a Subsidiary Guarantor, shall be pledged to
the Collateral Agent pursuant to the Pledge Agreement;
(x)    the Borrower and its Restricted Subsidiaries may make Investments in any
Foreign Subsidiary or any non Subsidiary Guarantor Restricted Subsidiary (A) in
the case of Investments by the Borrower or any Subsidiary Guarantor, in an
aggregate amount together with all Guaranty Obligations permitted under Section
7.01(ix)(D) (determined without regard to any write-downs or write-offs, and any
conversion or exchange to Equity Interests, of any such Investments constituting
Indebtedness) at any one time outstanding not exceeding the sum of (I) the
greater of (x) $100,000,000 and (y) 4% of Consolidated Total Assets as of the
last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to Section
6.01 plus (II) so long as the Maintenance Leverage Ratio of the Borrower and its
Restricted Subsidiaries as of the last day of the most recent period of four
consecutive fiscal quarters in respect of which financial statements have been
delivered pursuant to Section 6.01 is no greater than 3.50:1.00, the Available
Amount at such time (plus any return of capital on such Investments ), (B) to
the extent such Investments represent non-cash consideration payable in
connection with a merger, dissolution or liquidation permitted pursuant to
Section 7.04(i), (ii) or (iii) and (C) to the extent such Investments arise from
the sale of inventory in the ordinary course of business by the Borrower or such
Restricted Subsidiary to such Foreign Subsidiary or non-Subsidiary Guarantor
Restricted Subsidiary for resale by such Foreign Subsidiary or non-Subsidiary
Guarantor Restricted Subsidiary (including any such Investments resulting from
the extension of the payment terms with respect to such sales); provided that
(1) each item of intercompany Indebtedness shall be evidenced by a promissory
note in the form of Exhibit M hereto, (2) each such promissory note (other than
promissory notes (x) issued by Foreign Subsidiaries of the Borrower to the
Borrower or any of its Restricted Subsidiaries that are Domestic Subsidiaries or
(y) held by Foreign Subsidiaries of the Borrower, in each case except to the
extent provided in Section 6.12(d)) shall be pledged to the Collateral Agent
pursuant to the Pledge Agreement and (3) each Investment referred to in clause
(B) above evidenced by a promissory note in favor of a Foreign Subsidiary or a
non-Subsidiary Guarantor Restricted Subsidiary shall contain the subordination
provisions set forth in Exhibit N hereto;
(xi)    the Borrower and its Restricted Subsidiaries may make Investments in
Permitted Joint Ventures in an aggregate amount, not in excess of $30,000,000
per fiscal year and $100,000,000 in the aggregate;
(xii)    Investments arising out of the receipt by the Borrower or any of its
Restricted Subsidiaries of non-cash consideration for the sale of assets
permitted under Section 7.05;
(xiii)    the Borrower and its Restricted Subsidiaries may make expenditures in
respect of Permitted Business Acquisitions; provided that, with respect to the
acquisition of any entity that does not become a Loan Party (or is not merged
with and into Loan Parties), both immediately prior and after giving effect to
such acquisition on a Pro-Forma Basis, (A) the Borrower shall be in compliance
with the Total Leverage Ratio specified in Section 7.11(a) as of the last day of
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date of such acquisition or (B) the Total Leverage Ratio of the
Borrower would be equal to or less than the Total Leverage Ratio immediately
prior to such acquisition;


-126-

--------------------------------------------------------------------------------





(xiv)    the Borrower and its Restricted Subsidiaries may make other Investments
not otherwise permitted by this Section 7.06 in an aggregate amount (determined
without regard to any write-downs or write-offs of any such Investments
constituting Indebtedness) at any time outstanding not exceeding the sum of (A)
the greater of (x) $150,000,000 and (y) 6% of Consolidated Total Assets as of
the last day of the most recent period of four consecutive fiscal quarters in
respect of which financial statements have been delivered pursuant to Section
6.01 plus (B) so long as (1) no Event of Default shall have occurred and be
continuing or result therefrom, and (2) the Maintenance Leverage Ratio of the
Borrower and its Restricted Subsidiaries as of the last day of the most recent
period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 which precedes or ends
on the date of such Investment, calculated on a Pro-Forma Basis, would be no
greater than 3.75:1.00, the Available Amount at such time (plus any return of
capital on such Investments );
(xv)    other Investments, so long as (1) no Event of Default shall have
occurred and be continuing or result therefrom, and (2) the Maintenance Leverage
Ratio of the Borrower and its Restricted Subsidiaries as of the last day of the
most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered pursuant to Section 6.01 which precedes
or ends on the date of such Investment, calculated on a Pro-Forma Basis, would
be no greater than 3.75:1.00;
(xvi)    Advances of payroll payments to employees in the ordinary course of
business;
(xvii)    non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to such activities,
the security interests of the Finance Parties in the Collateral, taken as a
whole, would not be materially impaired (it being understood that the
contribution of the Equity Interests of one or more first-tier Foreign
Subsidiaries to a new first-tier Foreign Subsidiary is not a material
impairment);
(xviii)    the Borrower and its Restricted Subsidiaries may make Investments not
otherwise permitted by this Section 7.06 in an aggregate amount at any time
outstanding not exceeding the Cumulative Equity Amount at such time; provided
that no Group Company may make or own any Investment in margin stock;
(xix)    Investments in or relating to a Securitization Subsidiary in connection
with any Qualified Securitization Facility or any repurchase obligation in
connection therewith; and
(xx)    purchases of receivables in connection with a Qualified Securitization
Facility.
Notwithstanding the foregoing, on and after the Ratings Trigger Date, the
Borrower and its Restricted Subsidiaries shall not be subject to the limitations
set forth in this Section 7.06. In the event that on any date subsequent to the
Ratings Trigger Date, the Borrower ceases to satisfy the conditions for a
Ratings Trigger Date to occur, then the Borrower and its Restricted Subsidiaries
shall after such date and until any subsequent Ratings Trigger Date again be
subject to the limitations set forth in this Section 7.06 (such date when the
limitations set forth in this section shall again be applicable, the “Reversion
Date”). On each Reversion Date, all Investments made prior to the Reversion Date
shall be deemed to have been made under and in compliance with Section
7.06(a)(i). For the avoidance of doubt, no Default or Event of Default shall be
deemed to have occurred on the Reversion Date, solely as a result of Investments
made subsequent to the Ratings Trigger Date.
(b)    Limitation on the Creation of Subsidiaries. No Group Company will
establish, create or acquire after the Closing Date any Subsidiary that is not
an Excluded Subsidiary; provided that the Borrower and its Subsidiaries shall be
permitted to establish, create or acquire Subsidiaries that are not Excluded
Subsidiaries so long as (i) written notice thereof is given to the
Administrative Agent not later than 90 days after the end of the fiscal quarter
in which such establishment, creation or acquisition took place, (ii) the
Investment resulting from such establishment, creation or acquisition is
permitted pursuant to Section 7.06(a) above, (iii) the capital stock or other
equity interests of such new Subsidiary is pledged pursuant to, and to the
extent required by, the Pledge Agreement and the certificates representing such
interests, together with transfer powers duly executed in blank, are delivered
to


-127-

--------------------------------------------------------------------------------





the Collateral Agent, (iv) such new Subsidiary executes a counterpart of the
Accession Agreement, the Guaranty, the Security Agreement and the Pledge
Agreement to the extent required by Section 6.12(a) or (b), and (v) such new
Subsidiary, to the extent requested by the Administrative Agent, takes all other
actions required pursuant to Section 6.12.
Section 7.07    Restricted Payments, etc. None of the Group Companies will
declare or pay any Restricted Payments (other than Restricted Payments payable
solely in Equity Interests (exclusive of Debt Equivalents) of such Person),
except that:
(i)    any Wholly-Owned Subsidiary of the Borrower may make Restricted Payments
to the Borrower or to any Wholly-Owned Subsidiary of the Borrower or to any
Subsidiary Guarantor;
(ii)    any non-Wholly-Owned Subsidiary of the Borrower may make Restricted
Payments to the Borrower or to any Wholly-Owned Subsidiary of the Borrower or
ratably to all holders of its outstanding Equity Interests;
(iii)    so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may make cash Restricted Payments to
Holdings to redeem or repurchase Equity Interests (or Equity Equivalents) from
(A) officers, employees and directors of any Group Company (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, or (B) other holders
of Equity Interests or Equity Equivalents in Parent Holdings; provided that in
all such cases (1) no Default or Event of Default is then in existence or would
otherwise arise therefrom, (2) the aggregate amount of all cash paid in respect
of all such shares so redeemed or repurchased does not exceed the greater of (x)
$100,000,000 and (y) 35% of Consolidated EBITDA in the aggregate in any fiscal
year; provided, further, that (x) such amount, if not so expended in the fiscal
year for which it is permitted, may be carried forward for Restricted Payments
in the next fiscal year and (y) Restricted Payments made pursuant to this clause
(iii) during any fiscal year shall be deemed made first in respect of amounts
carried over from the immediately preceding fiscal year prior to such date
pursuant to clause (x) above and second in respect of amounts permitted for such
fiscal year as provided above;
(iv)    the Borrower may make cash Restricted Payments to Holdings in amounts
not to exceed the amount necessary to pay, (A) the then currently due fees and
expenses of Holdings’ and Parent Holdings’ counsel, accountants and other
advisors and consultants, and other operating and administrative expenses of
Holdings and Parent Holdings (including employee and compensation expenditures,
directors’ and officers’ insurance premiums and other similar costs and
expenses) incurred in the ordinary course of business that are for the benefit
of, or are attributable to, or are related to, including the financing or
refinancing of, Parent Holdings’ Investment in the Borrower and its
Subsidiaries, up to an aggregate amount of $1,000,000 for each fiscal year, (B)
the then currently due fees and expenses of Holdings’ and Parent Holdings’
independent directors, (C) the then currently due taxes payable by Holdings and
Parent Holdings solely on account of the income of Holdings and Parent Holdings
related to their respective Investment in the Borrower and its Subsidiaries and
the reasonable expenses of preparing returns reflecting such taxes; provided
that the Borrower shall be entitled to any refund Holdings or Parent Holdings
receives relating to any such taxes and (D) to make cash payments in lieu of the
issuance of fractional shares representing insignificant interests with respect
to the exercise of warrants, options or other securities convertible or
exchangeable for Equity Interests of Parent Holdings;
(v)    the Borrower may make cash Restricted Payments to Holdings in amounts not
to exceed the amount that is the lesser of (i) the amount necessary to pay the
amount that the Borrower would have been required to pay for federal, state,
local or other taxes on income if it were deemed to be the common parent of an
affiliated group (within the meaning of Section 1504 of the Code) of which only
it and its Subsidiaries were members and (ii) the net amount of the relevant tax
that Parent Holdings actually owes to the relevant taxing authority; provided
that (x) such payments may be made only in respect of the period during which
the Borrower is consolidated with Holdings and Parent Holdings for purposes of
the payment


-128-

--------------------------------------------------------------------------------





of such taxes and (y) such payments attributable to the income of any
Unrestricted Subsidiary may be made only to the extent that the Unrestricted
Subsidiary has made cash payments for such purpose to the Borrower or its
Restricted Subsidiaries;
(vi)    the Borrower may make Restricted Payments in an amount not to exceed,
together with any amounts utilized to prepay Indebtedness pursuant to Section
7.08(b)(iv), (A) the greater of (x) $75,000,000 and (y) 3% of Consolidated Total
Assets as of the last day of the most recent period of four consecutive fiscal
quarters in respect of which financial statements have been delivered pursuant
to Section 6.01, in each case at any time outstanding plus (B) so long as after
giving effect to the making of such Restricted Payment, (1) no Event of Default
shall have occurred and be continuing, and (2) the Maintenance Leverage Ratio of
the Borrower and its Restricted Subsidiaries as of the last day of the most
recent period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 which precedes or ends
on the date of such Restricted Payment, calculated on a Pro-Forma Basis, would
be no greater than 3.75:1.00, the Available Amount at such time;
(vii)    so long as (1) no Event of Default shall have occurred and be
continuing, and (2) the Maintenance Leverage Ratio of the Borrower and its
Restricted Subsidiaries as of the last day of the most recent period of four
consecutive fiscal quarters in respect of which financial statements have been
delivered pursuant to Section 6.01 which precedes or ends on the date of such
Restricted Payment, calculated on a Pro-Forma Basis, would be no greater than
3.00:1.00, the Borrower may make additional Restricted Payments; provided that
clauses (1) and (2) shall not prohibit Restricted Payments within 60 days after
the date the date of declaration thereof, if on the date of declaration the
Restricted Payments would have complied with clauses (1) and (2);
(viii)    the Borrower may make Restricted Payments to fund interest payments by
Parent Holdings on any Indebtedness of Parent Holdings up to an aggregate amount
of $12,000,000 in any fiscal year;
(ix)    the Borrower may make Restricted Payments to Parent Holdings to fund any
payment with respect to, or early unwind or settlement of, any Permitted Call
Spread Swap Agreement, but solely to the extent necessary to repurchase the
“delta hedge” amount related to the issuance of the underlying Equity
Equivalents by Parent Holdings, determined in accordance with customary
practice;
(x)    the Borrower and it Restricted Subsidiaries may make Restricted Payments
not otherwise permitted by this Section 7.07 in an aggregate amount at any time
outstanding not exceeding the Cumulative Equity Amount at such time;
(xi)    distributions or payments of Securitization Fees; and
(xii)    so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may make cash Restricted Payments to
Holdings to redeem or repurchase Equity Interests (or Equity Equivalents) from
(A) officers, employees and directors of any Group Company (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, or (B) other holders
of Equity Interests or Equity Equivalents in Parent Holdings; provided that in
all such cases (1) no Default or Event of Default is then in existence or would
otherwise arise therefrom and (2) the aggregate amount of all cash paid in
respect of all such shares so redeemed or repurchased does not exceed
$200,000,000; provided, further, that the Maintenance Leverage Ratio of the
Borrower and its Restricted Subsidiaries as of the last day of the most recent
period of four consecutive fiscal quarters in respect of which financial
statements have been delivered pursuant to Section 6.01 which precedes or ends
on the date of such Restricted Payment, calculated on a Pro-Forma Basis, would
be no greater than 3.50:1.00.
Section 7.08    Payments of Indebtedness, etc.


-129-

--------------------------------------------------------------------------------





(a)    Amendments of Agreements. None of the Group Companies will, or will
permit any of their respective Subsidiaries to, after the issuance thereof,
amend, waive or modify (or permit the amendment, waiver or modification of) any
of the terms, agreements, covenants or conditions of or applicable to any
Subordinated Indebtedness (other than the Senior Credit Obligations and, in the
absence of any Default or Event of Default, Indebtedness permitted by Section
7.01(iii)) issued by such Group Company if such amendment, waiver or
modification would add or change any terms, agreements, covenants or conditions
in any manner adverse to any Group Company, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof.
(b)    Prohibition Against Certain Payments of Principal and Interest of Certain
Other Indebtedness. None of the Group Companies will directly or indirectly,
redeem, purchase, prepay, retire, defease or otherwise acquire for value, prior
to scheduled maturity, scheduled repayment or scheduled sinking fund payment,
any Subordinated Indebtedness, or set aside any funds for such purpose, whether
such redemption, purchase, prepayment, retirement or acquisition is made at the
option of the maker or at the option of the holder thereof, and whether or not
any such redemption, purchase, prepayment, retirement or acquisition is required
under the terms and conditions applicable to such Indebtedness; provided,
however, the Borrower or any Restricted Subsidiary may prepay, repurchase,
redeem or defease any Subordinated Indebtedness pursuant to any one or any
combination of the following exceptions (i) within one year of its final
maturity, (ii) with the proceeds of any Permitted Refinancing, (iii) by
converting or exchanging any such Indebtedness to Qualified Capital Stock of
Holdings or any of its direct or indirect parents; (iv) in an amount not to
exceed, together with any amounts utilized for Restricted Payments pursuant to
Section 7.07(vi), (A) the greater of (x) $75,000,000 and (y) 3% of Consolidated
Total Assets as of the last day of the most recent period of four consecutive
fiscal quarters in respect of which financial statements have been delivered
pursuant to Section 6.01, in each case at any time outstanding, plus (B) so long
as after giving effect to the making of such prepayment, redemption, repurchase
or defeasance, (1) no Event of Default shall have occurred and be continuing or
result therefrom, and (2) the Maintenance Leverage Ratio of the Borrower and its
Restricted Subsidiaries as of the last day of the most recent period of four
consecutive fiscal quarters in respect of which financial statements have been
delivered pursuant to Section 6.01 which precedes or ends on the date of such
prepayment, calculated on a Pro-Forma Basis, would be no greater than 3.75:1.00,
the Available Amount at such time and (v) in an amount not to exceed the
Cumulative Equity Amount at the time of such prepayment, redemption, repurchase
or defeasance.
Section 7.09    Transactions with Affiliates. None of the Group Companies will
engage in any transaction or series of transactions with any Affiliate, other
than:
(i)    individual transactions with an aggregate value of less than $20,000,000;
(ii)    transactions permitted by Section 7.05;
(iii)    transactions expressly permitted by Section 7.01, Section 7.04, Section
7.06 or Section 7.07;
(iv)    normal compensation, indemnities and reimbursement of reasonable
expenses of officers and directors, including stock incentive and option plans
and agreements relating thereto;
(v)    any transaction entered into among the Group Companies;
(vi)    other transactions which are engaged in by the Borrower or any of its
Subsidiaries in the ordinary course of its business on terms and conditions as
favorable to such Person as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party; and
(vii)    sales of accounts receivable, or participations therein, or
Securitization Assets or related assets effected in connection with any
Qualified Securitization Facility or any related transaction effected in order
to consummate a financing contemplated by a Qualified Securitization Facility.


-130-

--------------------------------------------------------------------------------





Section 7.10    Additional Negative Pledges. None of the Group Companies will
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents and (ii)
pursuant to any document or instrument governing Capital Lease Obligations or
Purchase Money Indebtedness incurred pursuant to Section 7.01(iii) if any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith.
Section 7.11    Financial Covenants.
(a)    Total Leverage Ratio. The Total Leverage Ratio of the Borrower and its
Restricted Subsidiaries as of the end of any fiscal quarter of the Borrower will
not be greater than (i) 4.25:1.00, in the case of any of the first six fiscal
quarters ending after the Closing Date, (ii) 4.00:1.00, in the case of any of
the subsequent six fiscal quarters immediately after the last fiscal quarter in
subclause (i) and (iii) 3.75:1.00, in the case of any fiscal quarter thereafter;
provided that the numerator of each of the ratios stated in subclauses (i)
through (iii) above shall be increased for four subsequent fiscal quarters
following any Material Acquisition to (x) with respect to the first six fiscal
quarters ending after the Closing Date, 4.50 or (y) with respect to any fiscal
quarter ending thereafter, (A) the numerator of the ratio for such fiscal
quarter stated in subclauses (ii) or (iii) above, as applicable, plus (B) the
Material Acquisition Adjustment; provided further that no such increase shall be
applied with respect to any Material Acquisition subsequent to the second
Material Acquisition.
(b)    Interest Coverage Ratio. The Interest Coverage Ratio of the Borrower and
its Restricted Subsidiaries as of the end of any fiscal quarter will not be less
than 3.00 to 1.00.
The provisions of this Section 7.11 are for the sole benefit of the Revolving
Lenders and the Term A Lenders only and only the Required Revolving Lenders and
Required Term A Lenders may amend, waive or otherwise modify this Section 7.11
or the defined terms used solely for purposes of this Section 7.11 or waive any
Default resulting from a breach of this Section 7.11, in each case without the
consent of any other Lenders in accordance with the provisions of the proviso of
Section 10.01(b).
Section 7.12    Independence of Covenants. All covenants contained herein shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists. Further, for the avoidance of doubt, any Indebtedness
or Lien permitted to be incurred by Section 7.01 or Section 7.02, respectively,
shall at all times be permitted under this Credit Agreement so long as such
Indebtedness or Lien was permitted to be incurred pursuant to Section 7.01 or
Section 7.02, respectively, at the time incurred.
Section 7.13    Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not, directly or indirectly, use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
ARTICLE VIII    
DEFAULTS
Section 8.01    Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):
(a)    Payment. Any Loan Party shall:


-131-

--------------------------------------------------------------------------------





(i)    default in the payment when due (whether by scheduled maturity,
acceleration or otherwise) of any principal of any of the Loans or of any L/C
Disbursement; or
(ii)    default, and such default shall continue for five or more Business Days,
in the payment when due of any interest on the Loans, or of any fees or other
amounts owing hereunder, under any of the other Loan Documents or in connection
herewith.
(b)    Representations. Any representation or warranty made or deemed to be made
by any Loan Party herein, in any of the other Loan Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was made or deemed to have been made.
(c)    Covenants. Any Loan Party shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Section 6.03, Section 6.05 (with respect to the existence
of the Borrower only) or ARTICLE VII; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsection (a) or (c)(i) of this
Section 8.01) contained in this Agreement and such default shall continue
unremedied for a period of 30 days after the earlier of an executive officer of
a Loan Party becoming aware of such default or notice thereof given by the
Administrative Agent; provided that such time period shall be extended to 90
days in case of a default under Section 6.01(a) hereof due solely to the fact
that the audit and opinion accompanying the financial statements for any fiscal
year is subject to a “going concern” or like qualification solely as a result of
the Revolving Termination Date or Latest Maturity Date being scheduled to occur
within 12 months from the date of such audit and opinion; provided that any
default in the due performance or observance by it of Section 7.11 shall not
constitute an Event of Default with respect to any Term B Loans unless and until
(a) the Revolving Lenders have declared all amounts outstanding under the
Revolving Facility to be immediately due and payable and all outstanding
Revolving Commitments to be immediately terminated or (b) the Term A Lenders
have declared all amounts outstanding under the Term A Loans to be immediately
due and payable and all outstanding Term A Commitments to be immediately
terminated, in each case in accordance with this Credit Agreement and such
declaration has not been rescinded on or before such date.
(d)    Other Loan Documents. (i) Any Loan Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Loan Documents the consequence of which is to adversely affect the ability of
the Loan Parties to perform their material obligations under the Loan Documents
taken as a whole and such default shall continue unremedied for a period of 30
days after the earlier of a senior executive officer of a Loan Party becoming
aware of such default or notice thereof is given by the Administrative Agent,
(ii) except pursuant to the terms thereof, any Loan Document shall fail in any
material respect to be in full force and effect or any Loan Party shall so
assert or (iii) except pursuant to the terms thereof, any Loan Document shall
fail in any material respect to give the Administrative Agent, the Collateral
Agent and/or the Lenders the security interests, liens, rights, powers and
privileges purported to be created thereby.
(e)    Cross-Default. Any Group Company (A) fails to make payment when due
(after giving effect to any applicable grace period) (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), regardless of
amount, in respect of any Indebtedness or Guaranty Obligation (other than in
respect of Indebtedness outstanding under the Loan Documents and Swap
Agreements), in each case, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, (B) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition shall exist, under any
agreement or instrument relating to any such


-132-

--------------------------------------------------------------------------------





Indebtedness or Guaranty Obligation, if the effect of such failure, event or
condition is to cause, or to permit, with or without the giving of notice or
lapse of time or both, the holder or holders or beneficiary or beneficiaries of
such Indebtedness or Guaranty Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Guaranty Obligation to become payable, or cash collateral in respect
thereof to be demanded and, in each case, having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount; or (C) shall be required by the terms of such Indebtedness
or Guaranty Obligation to offer to prepay or repurchase such Indebtedness or the
primary Indebtedness underlying such Guaranty Obligation (or any portion
thereof) prior to the stated maturity thereof, or there occurs under any Swap
Agreement or Swap Obligation an Early Termination Date (as defined in such Swap
Agreement) resulting from (A) any event of default under such Swap Agreement as
to which any Group Company is the Defaulting Party (as defined in such Swap
Agreement) or (B) any Termination Event (as so defined) as to which any Group
Company is an Affected Party (as so defined), and, in either event, the Swap
Termination Value owed by a Group Company as a result thereof is greater than
the Threshold Amount.
(f)    Insolvency Events. (i) Holdings, the Borrower or any Material Subsidiary
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
Debtor Relief Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the foregoing
or (ii) an involuntary case or other proceeding shall be commenced against
Holdings, the Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any Debtor
Relief Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days, or any order for
relief shall be entered against Holdings, the Borrower or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect.
(g)    Judgments. (i) One or more judgments, orders, decrees or arbitration
awards is entered against any Group Company involving in the aggregate a
liability (to the extent not covered by independent third-party insurance or an
indemnity from a credit-worthy third party as to which the insurer or
indemnitor, as applicable, does not dispute coverage), as to any single or
related series of transactions, incidents or conditions, in excess of
$50,000,000, and the same shall not have been discharged, vacated or stayed
pending appeal within 60 days after the entry thereof or (ii) any non-monetary
judgment, order or decree is entered against any Group Company which has or
would reasonably be expected to have a Material Adverse Effect, and there shall
be any period of 15 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
(h)    ERISA. One or more ERISA Events shall have occurred that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(i)    Guaranties. The Guaranty or any material provision thereof shall, except
pursuant to the terms thereof, cease to be in full force and effect, or any
Guarantor thereunder or any Person acting by or on behalf of such guarantor
shall deny or disaffirm such Guarantor’s obligations under such Guaranty, except
upon the consummation of any transaction permitted under this Agreement.
(j)    Impairment of Collateral. Any security interest purported to be created
by any Collateral Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid, perfected, First Priority Lien (except as otherwise
expressly provided in such Collateral Document) in the securities, assets or
properties covered thereby, other than in respect of assets and properties
which, individually and in the


-133-

--------------------------------------------------------------------------------





aggregate, are not material to the Group Companies taken as a whole or in
respect of which the failure of the security interests in respect thereof to be
valid, perfected first priority security interests will not in the reasonable
judgment of the Collateral Agent have a Material Adverse Effect on the rights
and benefits of the Lenders under the Loan Documents taken as a whole;
(k)    Ownership. A Change of Control shall occur.
Section 8.02    Acceleration; Remedies. Upon the occurrence of an Event of
Default and at any time thereafter, unless and until such Event of Default has
been waived in writing with the consent of those Lenders as may be required
pursuant to Section 10.01, the Administrative Agent (or with respect to the
Collateral, the Collateral Agent) shall, upon the request and direction of the
Required Lenders, by written notice to the Borrower, take any of the following
actions without prejudice to the rights of the Agents or any Lender to enforce
its claims against the Loan Parties except as otherwise specifically provided
for herein:
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Loan Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.
(c)    Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.01(f), it will immediately pay) to the Collateral Agent additional
cash, to be held by the Collateral Agent, for the benefit of the L/C Issuers and
the Revolving Lenders, in a cash collateral account as additional security for
the L/C Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to 103% of the maximum aggregate amount
which may be drawn under all Letters of Credits then outstanding.
(d)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Loan Documents, including, without limitation, all rights
and remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off. In addition to the remedies set
forth above, the Collateral Agent may exercise any remedies provided for by the
Collateral Documents in accordance with the terms thereof or any other remedies
provided by applicable Law.
(e)    Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce this
Agreement or to realize upon the security to be granted hereby.
Notwithstanding the foregoing, if an Event of Default specified in Section
8.01(f) shall occur, then the Commitments shall automatically terminate, all
Loans, all reimbursement obligations under Letters of Credit, all accrued
interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Loan Documents shall immediately become due and payable and the obligation of
the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without the giving of any notice or
other action by the Administrative Agent or the Lenders, which notice or other
action is expressly waived by the Loan Parties.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or (i) after the Loans have automatically become
immediately due and payable and the L/C Obligations have


-134-

--------------------------------------------------------------------------------





automatically been required to be Cash Collateralized as set forth in Section
8.02 or (ii) there shall have occurred any sale of, or other realization upon,
all or any part of the Collateral), any amounts received on account of the
Finance Obligations shall be applied by the Administrative Agent in the
following order:
FIRST, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;
SECOND, to payment of that portion of the Senior Credit Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and L/C Fees) payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or L/C Issuer) and amounts payable under ARTICLE III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
THIRD, to payment of that portion of the Senior Credit Obligations constituting
accrued and unpaid L/C Fees and interest on the Loans, commitment fees, L/C
Borrowings and other Senior Credit Obligations, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans, L/C Borrowings, amounts owing in respect of Cash
Management Obligations and amounts owing under Swap Agreements, ratably among
the Lenders, the L/C Issuers, the Swap Creditors and the Persons owed Cash
Management Obligations in proportion to the respective amounts described in this
clause Fourth held by them;
FIFTH, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.05(e), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Finance Obligations, if any, in the order set forth above.
Section 8.04    Rescission of Event of Default. If at any time after termination
of the Commitments or acceleration of the maturity of the Loans, the Borrower
shall pay all arrears in interest and all payments on account of principal of
the Loans and Unreimbursed Amounts that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Defaults
(other than nonpayment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 10.01 then upon the written consent of the Required Lenders and
written notice to the Borrower, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; provided,
however, that such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the lenders and the L/C Issuers
to a decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit the Borrower and do not give the Borrower
the right to require the lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.
ARTICLE IX    
AGENCY PROVISIONS


-135-

--------------------------------------------------------------------------------





Section 9.01    Appointment and Authorization of the Agents.
(a)    Appointment. Each Lender and L/C Issuer hereby irrevocably appoints,
designates and authorizes JPMCB as Administrative Agent and Collateral Agent,
each of BMO Capital Markets Corp., TD Bank, N.A., SunTrust Bank, DBS Bank Ltd.
and Fifth Third Bank, an Ohio Banking Corporation as Co-Documentation Agent,
each of Bank of America, N.A., RBC Capital Markets, Wells Fargo Bank, National
Association and BNP Paribas Securities Corp. as Co-Syndication Agent and BBVA
Compass as Senior Managing Agent, and each Lender and each L/C Issuer authorizes
each such Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender and each L/C Issuer hereby
authorizes the Collateral Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Collateral Agent is a
party, to exercise all rights, powers and remedies that such Agent may have
under such Loan Documents and, in the case of the Collateral Documents, to act
as agent under such Collateral Documents for the Finance Parties.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Agents shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Agents
have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(b)    L/C Issuers. Each L/C Issuer shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this ARTICLE IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this ARTICLE IX and in the
definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.
(c)    Instructions of Required Lenders. Without limiting an Agent’s right to
exercise the discretion granted hereunder or under any other Loan Document, as
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including enforcement or collection), (i) the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and each L/C Issuer,
(ii) the Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding
upon the Lenders; provided, however, that neither the Administrative Agent nor
the Collateral Agent shall be required to take any action that (x) the
Administrative Agent or the Collateral Agent in good faith believes exposes it
to personal liability unless such Agent receives an indemnification satisfactory
to it from the Lenders and the L/C Issuers with respect to such action or (y) is
contrary to any Loan Document or applicable Law. Each of the Administrative
Agent and the Collateral Agent agrees to give to each other Agent and each
Lender and each Issuer prompt notice of each notice given to it by any Loan
Party pursuant to the terms of this Agreement or the other Loan Documents.
(d)    Agency Duties Limited to Applicable Classes. In performing their
respective functions and duties hereunder and under the other Loan Documents,
(i) the Administrative Agent is acting solely on behalf of the Lenders and the
L/C Issuers except to the limited extent provided in Section 10.07(c), and (ii)
the Collateral Agent is acting solely on behalf of the Senior Credit Parties,
and each of their respective duties are entirely administrative in nature.
Neither the Administrative Agent nor the Collateral Agent assumes or shall be
deemed to have assumed any


-136-

--------------------------------------------------------------------------------





obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, L/C Issuer or holder of any other Finance Obligation.
Section 9.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may execute any of its duties hereunder or under the other Loan
Documents by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.
Section 9.03    Exculpatory Provisions. No Agent-Related Person shall be (i)
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection herewith or in connection with any of the other Loan Documents
or the transactions contemplated hereby or thereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein) or (ii) responsible in any manner to any of the Lenders or
participants for any recitals, statements, representations or warranties made by
any of the Loan Parties contained herein or in any of the other Loan Documents
or in any certificate, report, document, financial statement or other written or
oral statement referred to or provided for in, or received by an Agent under or
in connection herewith or in connection with the other Loan Documents, or
enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or the
use of the Letters of Credit or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Loan Parties or any Affiliate thereof.
Section 9.04    Reliance on Communications.
(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 9.05    Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Lenders, unless the Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.” The Administrative Agent
will notify the Lenders of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default as may be directed by
the Required Lenders in accordance with ARTICLE VIII; provided, however, that
unless and until the Administrative Agent has received any such


-137-

--------------------------------------------------------------------------------





direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable or in the best interest of the Lenders.
Section 9.06    Credit Decision; Disclosure of Information by Administrative
Agent; No Reliance on Arrangers’ or Agents’ Customer Identification Program.
(a)    Independent Credit Decision. Each Lender acknowledges that no
Agent-Related Person or Joint Lead Arranger has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person or Joint
Lead Arranger to any Lender as to any matter, including whether Agent-Related
Persons or Joint Lead Arrangers have disclosed material information in their
possession. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon any Agent-Related Person or Joint Lead
Arranger and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person or Joint Lead Arranger and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein, the Agents and the Joint Lead Arrangers shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person or Joint Lead Arranger.
(b)    U.S. Patriot Act Customer Identification Programs. Each Lender
acknowledges and agrees that neither such Lender nor any of its Affiliates,
participants or assignees may rely on any Joint Lead Arranger or any Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program or other obligations required or imposed under or
pursuant to the U.S. Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identification
procedures; (ii) recordkeeping; (iii) comparisons with government lists; (iv)
customer notices; or (v) other procedures required under the CIP Regulations or
such other Laws.
Section 9.07    Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree to indemnify each Agent-Related Person
(to the extent not reimbursed by or on behalf of any Loan Party and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
ratably according to their respective Commitments (or if the Commitments have
expired or been terminated, in accordance with the respective principal amounts
of outstanding Loans and Participation Interests of the Lenders), from and
against any and all Indemnified Liabilities which may at any time (including,
without limitation, at any time following payment in full of the Senior Credit
Obligations) be imposed on, incurred by or asserted against any Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and non-appealable
judgment); provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided,
further, that to the extent that an L/C Issuer is entitled to indemnification
under this Section 9.07 solely in its capacity and role as L/C Issuer, only the
Revolving Lenders shall be required to indemnify such L/C Issuer in accordance
with this Section 9.07. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent and the Collateral


-138-

--------------------------------------------------------------------------------





Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent is not reimbursed for such expenses
by or on behalf of the Borrower or any other Loan Party. The agreements in this
Section 9.07 shall survive the payment of the Senior Credit Obligations and all
other obligations and amounts payable hereunder and under the other Loan
Documents and the resignation of the Administrative Agent and the Collateral
Agent.
Section 9.08    Agents in Their Individual Capacity. JPMCB and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though JPMCB were not the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Collateral
Agent hereunder or under another Loan Document and without notice to or consent
of the Lenders. The Lenders acknowledge that, pursuant to such activities, JPMCB
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent and the Collateral Agent shall be under no obligation
to provide such information to them. With respect to its Loans, JPMCB shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
the L/C Issuer, the Swing Line Lender or a Collateral Agent, and the terms
“Lender” and “Lenders” include JPMCB in its individual capacity.
Section 9.09    Successor Agents. Each of the Administrative Agent and the
Collateral Agent may resign as Administrative Agent (as to one or more Classes)
or Collateral Agent, as applicable, upon 30 days’ notice to the Lenders and the
Borrower; provided that any such resignation by JPMCB shall also constitute its
resignation as L/C Issuer and Swing Line Lender. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (v) of the
definition of Lender Default, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a successor. Upon any such resignation or removal by the Administrative
Agent, the Required Lenders of the applicable Class or Classes shall have the
right to appoint a successor Administrative Agent. Upon any such resignation by
the Collateral Agent, the Required Lenders shall have the right to appoint a
successor Collateral Agent. If no successor Agent shall have been so appointed,
and shall have accepted such appointment, within 30 days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders of the applicable Class or Classes, appoint a successor
Administrative Agent or Collateral Agent, as the case may be, selected from
among the Lenders. In any case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required upon the occurrence and during the
continuance of an Event of Default). Upon the acceptance of any appointment as
Administrative Agent or Collateral Agent by a successor Agent, such successor
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Agent’s resignation hereunder as
Administrative Agent or Collateral Agent, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Administrative Agent or Collateral Agent, as the case may be, under
the Loan Documents. After such resignation, the retiring Agent shall continue to
have the benefit of this ARTICLE IX as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement and the other Loan
Documents. If no successor Administrative Agent or Collateral Agent is appointed
prior to the effective date of the resignation of the Administrative Agent or
Collateral Agent, the resigning Agent may appoint, after consulting with the
Lenders of the applicable Class or Classes and the Borrower, a successor agent
from among the Lenders of the applicable Class or Classes. Upon the acceptance
of its appointment as successor Agent hereunder, the Person acting as such
successor Agent shall succeed to all the rights, powers and duties of the
retiring Agent (and, if applicable, L/C Issuer and Swing Line Lender) and the
respective terms “Administrative Agent,” “L/C Issuer,” “Swing Line Lender”and
“Collateral Agent” shall mean such successor Administrative Agent, L/C Issuer,
Swing Line Lender or Collateral Agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be


-139-

--------------------------------------------------------------------------------





terminated, the retiring L/C Issuer’s and Swing Line Lender’s rights, powers and
duties as such shall be terminated and the retiring Collateral Agent’s rights,
powers and duties as such shall be terminated shall be terminated, without any
other or further act or deed on the part of such retiring Administrative Agent,
L/C Issuer or Swing Line Lender or any other Lender, other than the obligation
of the successor L/C Issuer to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. After any retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder as Administrative Agent or Collateral Agent, as
applicable, the provisions of this ARTICLE IX and Section 10.04 and Section
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent or Collateral Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation or the removal of the
Administrative Agent, the retiring or removed Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. If no
successor Collateral Agent has accepted appointment as Collateral Agent by the
date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Senior Credit Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and Section 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
Section 9.11    Collateral and Guaranty Matters.
(a)    Actions Taken by Agents or Required Lenders. Each Lender and each L/C
Issuer agrees that any action taken by the Collateral Agent or the Required
Lenders (or, where required by the express terms of this Agreement, a greater or
lesser proportion of the Lenders) in accordance with the provisions of this
Agreement or of


-140-

--------------------------------------------------------------------------------





the other Loan Documents, and the exercise by the Collateral Agent or Required
Lenders (or, where so required, such greater or lesser proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders, L/C
Issuers, Senior Credit Parties. Without limiting the generality of the
foregoing, (i) the Administrative Agent shall have the sole and exclusive right
and authority to act as the disbursing and collecting agent for the Lenders and
the L/C Issuers with respect to all payments and collections arising in
connection herewith and with the Collateral Documents, (ii) the Collateral Agent
shall have the sole authority to (A) execute and deliver each Collateral
Document and accept delivery of each such agreement delivered by the Holdings,
the Borrower or any of its Subsidiaries, (B) act as Collateral Agent for the
Lenders, the L/C Issuers, the Senior Credit Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Collateral Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Collateral Agent, the Lenders and the L/C Issuers
for purposes of the perfection of all security interests and Liens with respect
to the Collateral, including any deposit accounts maintained by a Loan Party
with, and cash and Cash Equivalents held by, such Lender or such L/C Issuer, (C)
manage, supervise and otherwise deal with the Collateral, (D) take such action
as is necessary or desirable to maintain the perfection and priority of the
security interests and Liens created or purported to be created by the
Collateral Documents and (E) except as may be otherwise specifically restricted
by the terms hereof or of any other Loan Document, exercise to the exclusion of
the Finance Parties all remedies given to the Collateral Agent, the Lenders, the
L/C Issuers, the other Senior Credit Parties with respect to the Collateral
under the Loan Documents relating thereto, applicable law or otherwise.
(b)    Certain Actions in Respect of Security Interests and Guaranties. The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion:
(i)    to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (A) upon
termination of the Commitments and payment in full of all Senior Credit
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (B) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (C) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.02(xviii) and
(xxii);
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(iv)    in connection with the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness that is secured by Liens permitted by Section
7.02(xx), at the request of Borrower, the Administrative Agent (including in its
capacity as “collateral agent” under the Loan Documents) agrees to execute and
deliver an intercreditor agreement in accordance with such Section 7.02(xx), and
any amendments, amendments and restatements, restatements or waivers of or
supplements thereto. In connection with any such amendment, restatement, waiver,
supplement or other modification, the Loan Parties shall deliver such officers’
certificates and supporting documentation as the Administrative Agent may
reasonably request. The Lenders hereby authorize the Administrative Agent to
take any action contemplated by the preceding sentence, and any such amendment,
amendment and restatement, restatement, waiver of or supplement to or other
modification of any such Loan Document shall be effective notwithstanding the
provisions of Section 10.01.
(c)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.


-141-

--------------------------------------------------------------------------------





Section 9.12    Related Obligations. The benefit of the Loan Documents and of
the provisions of this Agreement relating to the Collateral shall extend to and
be available in respect of any Cash Management Obligations and to any Swap
Obligations permitted hereunder from time to time owing to one or more Swap
Creditors (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Collateral Agent and all Finance Parties, that (i)
the Related Obligations shall be entitled to the benefit of the Loan Documents
and the Collateral to the extent expressly set forth in this Agreement and the
other Loan Documents and to such extent the Collateral Agent shall hold, and
have the right and power to act with respect to, the Guaranty and the Collateral
on behalf of and as agent for the holders of the Related Obligations, but the
Collateral Agent are otherwise acting solely as agent for the Lenders and the
L/C Issuers and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (ii) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Finance Party under any
separate instrument or agreement or in respect of any Related Obligation, (iii)
each Finance Party shall be bound by all actions taken or omitted, in accordance
with the provisions of this Agreement and the other Loan Documents, by the
Collateral Agent and the Required Lenders, each of whom shall be entitled to act
at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, L/C Obligations and other Senior
Credit Obligation to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any Swap Creditor or holder of Cash
Management Obligations or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (iv) no holder of Related Obligations and no other Finance
Party (except the Lenders to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (v) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except to the extent
provided in Section 10.09 and then only to the extent such right is exercised in
compliance with Section 2.13.
Section 9.13    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “co-syndication agent,” “documentation agent,”
“co-documentation agent,” “senior managing agent,” “co-agent,” “joint book
runner,” “book manager,” “lead manager,” “arranger,” “joint lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
Section 9.14    Agents’ Fees; Arranger Fee. The Borrower shall pay to the
Administrative Agent for its own account, to the Collateral Agent for its own
account and to the Joint Lead Arrangers, in their capacities as Joint Lead
Arrangers, for their own accounts, fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent, the
Collateral Agent and such Joint Lead Arrangers, respectively, in each case with
respect to this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby.
Section 9.15    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, each Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


-142-

--------------------------------------------------------------------------------





(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, any Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
any Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, any
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, any Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:
(i)    none of the Administrative Agent, the Joint Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
Person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Finance Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the


-143-

--------------------------------------------------------------------------------





Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, any Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Joint Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
any Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each of the Joint Lead Arrangers hereby
informs the Lenders that it is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
any Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, any Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, any Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X    
MISCELLANEOUS
Section 10.01    Amendments, Etc.
(a)    Amendments Generally. Subject to Section 3.03(c), no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and (i) in the case of any such waiver or
consent, signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and (ii) in the case of any other amendment, by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that the Administrative Agent and the Borrower may, with the
consent of the other, amend, modify or supplement this Agreement and any other
Loan Document to cure any ambiguity, typographical error, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of any Agent, any Lender or any L/C Issuer; provided that the
consent of the Lenders or the Required Lenders, as the case may be, shall not be
required to make any such changes necessary to be made in connection with any
borrowing of Incremental Term Loans or the establishment of any Incremental
Revolving Commitment Increase or New Revolving Commitments to effect the
provisions of Section 2.15 or in connection with the establishment of any
Extended Term Loans or Extended Revolving Commitment to effect the provisions of
Section 2.16.
(b)    Amendments and Waivers Pertinent to Affected Lenders. Notwithstanding
paragraph (a) above and in addition to any other consent that may be required
thereunder, no amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 or Section 4.02 or the waiver of any Default, or Event of
Default under Section 8.01 or any mandatory prepayment under Section 2.09 shall
not constitute an extension or increase of any commitment);
(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly


-144-

--------------------------------------------------------------------------------





affected thereby (it being understood that a waiver of any condition precedent
set forth in Section 4.01 or Section 4.02 or the waiver of any Default, or Event
of Default under Section 8.01 or any mandatory prepayment under Section 2.09(b)
shall not constitute an extension or increase of any commitment);
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or unreimbursed L/C Disbursement, or any fees or other amounts payable
hereunder or under any other Loan Document (it being understood that a waiver of
any condition precedent set forth in Section 4.01 or Section 4.02 or the waiver
of any Default, or Event of Default under Section 8.01 or any mandatory
prepayment under Section 2.09(b) shall not constitute an extension or increase
of any commitment) without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or L/C Fees at the Default Rate or
(B) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or any unreimbursed L/C Disbursement or to reduce any fee payable
hereunder;
(iv)    change (A) Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (B) the order of application of any prepayment of Loans or any
reduction in the Commitments between the Classes of Loans from the application
thereof set forth in the applicable provisions of Section 2.09(b), in any manner
that materially and adversely affects the Lenders under such Class without the
written consent of (x) if such Class is the Term Lenders, the Required Term
Lenders and (y) if such Class is the Revolving Lenders, the Required Revolving
Lenders;
(v)    change any provision of this Section or the definition of “Required
Lenders” “Required Revolving Lenders,” “Required Term A Lenders,” “Required Term
B Lenders,” or “Required Term Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender which is a Lender of the applicable
Class so specified;
(vi)    release all or substantially all of the value of the Guaranty without
the written consent of each Lender (provided that the Administrative Agent may,
without the consent of any Lender, release any Guarantor (or all or
substantially all of the assets of a Guarantor) that is sold or transferred in
compliance with Section 7.05);
(vii)    release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any Lender,
release any Collateral that is sold or transferred by a Loan Party in compliance
with Section 7.05 or released in compliance with Section 9.11(b) and exercise
all rights and remedies against the Collateral as provided by the Collateral
Documents or as otherwise permitted by Law);
(viii)    amend, modify or waive any provisions hereof relating to Swing Line
Loans without the written consent of the Swing Line Lender; or
(ix)    change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders (other than a Defaulting Lender) holding a
majority in interest of the outstanding Loans and unused Commitments of each
affected Class;
and provided, further, that any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section 10.01 if such Class of Lenders
were the only Class of Lenders hereunder at the time.


-145-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Loans and New Revolving Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new Class.
(c)    Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
Each Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.01 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.01 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.
Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, an L/C Issuer, the Swing
Line Lender or the Collateral Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, such L/C Issuer and the Swing Line Lender.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to requirements of Law, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent, the Collateral Agent and the Lenders. The
Administrative Agent may also require that any


-146-

--------------------------------------------------------------------------------





such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent,
the Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower or any other Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance in good faith by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Section 10.04    Attorney Costs, Expenses and Taxes. Holdings and the Borrower
jointly and severally agree (i) to pay or reimburse the Administrative Agent for
all reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (ii) to pay or reimburse the Administrative Agent, the Collateral Agent and
each Lender for all reasonable costs and expenses incurred in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
reasonable costs and expenses incurred during any “workout” or restructuring in
respect of the Senior Credit Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law, including all Attorney
Costs); provided that the Borrower shall not be required to reimburse the legal
fees and expenses of more than one outside counsel (in addition to up to one
local counsel in each applicable local jurisdiction) for all Persons indemnified
under this clause (ii) unless representation of all such indemnified persons
would be inappropriate due to the existence of an actual or potential conflict
of interest. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by any Agent and
the cost of independent public accountants and other outside experts retained by
or on behalf of any Agent or any Lender. All amounts due under this Section
10.04 shall be payable within twenty Business Days after demand therefor. The
agreements in this Section 10.04 shall survive the termination of the
Commitments and repayment of all Senior Credit Obligations.
Section 10.05    Indemnification. The Borrower, jointly and severally, agrees to
indemnify and hold harmless each Agent-Related Person, each L/C Issuer, each
Lender and each Affiliate of the foregoing and their respective directors,
officers, employees, counsel, advisors, agents, controlling persons and other
representatives and the successors and permitted assignees of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities,
losses, damages, claims, demands, actions, judgments, suits, costs, reasonable
and documented or invoiced out-of-pocket fees, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Commitment, Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence


-147-

--------------------------------------------------------------------------------





or Release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto or
whether or not such action, claim, litigation or proceeding was brought by the
Borrower, its equity holders, Affiliates or creditors or any other third person
(all the foregoing, collectively, the “Indemnified Liabilities”); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements resulted from the
(A) the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Affiliates or any director, officer or employee of such Indemnitee or
Affiliate or, to the extent acting at the direction of such Indemnitee or its
Affiliates, counsels, advisors, agents or other representatives of such
Indemnitee or its Affiliates, as determined by a court of competent jurisdiction
by final and nonappealable judgment, (B) a material breach by such Indemnitee or
its Affiliates or any director, officer or employee of such Indemnitee or
Affiliate or, to the extent acting at the direction of such Indemnitee or its
Affiliates, counsels, advisors, agents or other representatives of such
Indemnitee or its Affiliates shall be deemed a material breach or (C) disputes
or proceedings between and among Indemnitees, not involving Holdings, the
Borrower or any of its Restricted Subsidiaries, provided that the Administrative
Agent, the Joint Lead Arrangers, each L/C Issuer and the Swing Line Lender, in
each case, acting in such capacity, shall remain indemnified in respect of such
disputes or proceedings to the extent neither the exception set forth in clause
(A) of the immediately preceding proviso nor the exception set forth in
clause (B) of the immediately preceding proviso applies to such Person at such
time; and provided, further, that the Borrower shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable local jurisdiction) for all Indemnitees unless representation
of all such Indemnitees would be inappropriate due to the existence of an actual
or potential conflict of interest. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable within ten Business Days after demand therefor.
Each of Holdings and the Borrower agrees not to assert or to permit any of their
respective Subsidiaries to assert any claim against any Agent, any Lender, any
of their Affiliates or any of their respective directors, officers, employees,
attorneys, agents and advisers, and each of the Agents, and the Lenders agree
not to assert or permit any of their respective Subsidiaries to assert any claim
against Holdings, the Borrower or any of their respective Subsidiaries or any of
their respective directors, officers, employees, attorneys, agents or advisors,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or therein or the actual or proposed use of the
proceeds of the Loans or of the Letters of Credit. The agreements in this
Section shall survive the resignation of the Administrative Agent and any
Collateral Agent, the termination of this Agreement, the replacement of any
Lender, the termination of the Commitments and of all the other Finance
Obligations.
Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Collateral Agent
or any Lender, or the Administrative Agent, a Collateral Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, a Collateral Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (ii)
each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent, as applicable, upon demand its applicable share of any amount
so recovered from or repaid by the Administrative Agent or Collateral Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.


-148-

--------------------------------------------------------------------------------





Section 10.07    Successors and Assigns.
(a)    Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Loans, its Notes, its
Commitments and any Participation Interest in Letters of Credit and Swing Line
Loans held by it); provided, however, that:
(i)    except in the case of an assignment to another Lender, an Affiliate of an
existing Lender or any Approved Fund, (A) the aggregate amount of the Revolving
Commitment of the assigning Lender subject to such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not, without the consent of the
Administrative Agent and, if no Event of Default under Section 8.01(a) or (f)
has occurred and is continuing, the Borrower, be less than $5,000,000 and an
integral multiple of $1,000,000 (or such lesser amount as shall equal the
assigning Lender’s entire Revolving Commitment) and (B) the aggregate amount of
any Term Loans of an assigning Lender subject to each such assignments
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not,
without the consent of the Administrative Agent and, if no Event of Default
under Section 8.01(a) or (f) has occurred and is continuing, the Borrower, be
less (with respect to Term Loans) than $500,000 (or such lesser amount as shall
equal the assigning Lender’s entire Term Loans owing to it); provided, however,
that (x) concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether any such minimum amount
has been met and (y) such minimum amounts will not apply to any assignment to
the Borrower pursuant to a prepayment permitted by Section 2.09(c) of this
Agreement;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lenders’ rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent unless the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee);
(iv)    the parties to such assignment shall execute and deliver to the
Administrative Agent and, only with respect to any assignment of all or a
portion of the Revolving Committed Amount, the L/C Issuers for their acceptance
an Assignment and Assumption in the form of Exhibit C, together with any Note
subject to such assignment and to the Administrative Agent a processing and
recordation fee of $3,500 (it being understood that (x) such recordation fee
shall not apply to any assignment by a Lender to an Affiliate or Approved Fund
of such assigning Lender and (y) simultaneous assignments by two or more


-149-

--------------------------------------------------------------------------------





Funds under common management shall require the payment of only a single
processing and recordation fee); and
(v)    if applicable, the assignee shall deliver to the Administrative Agent the
information referred to in Section 10.19(b).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05,
Section 10.04, Section 10.05 and Section 10.22 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note or Notes
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (x) a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Disqualified Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations, Foreign
Currency Loans and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Collateral Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.01, Section 3.04 and Section 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any


-150-

--------------------------------------------------------------------------------





obligation to disclose all or any portion of the Participant Register to any
Person (other than the Borrower) (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, or other
obligation satisfies the requirements under Section 5f.103-1(c) of the United
States Treasury Regulations to be in registered form or, if different
requirements apply, under Sections 871(h) or 881(c) of the Code (or any
successor provisions or related Treasury Regulations).
(e)    Limitation on Certain Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or such
entitlement is attributable to a change in applicable Law after the sale of the
participation to such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
10.15 as though it were a Lender.
(f)    Other Assignments. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Certain Definitions. As used herein, the following terms have the
following meanings:
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) in the case of any assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender and (C) unless
(x) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction, (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund or (z) an Event of Default
under Section 8.01(a) or (f) has occurred and is continuing at the time any
assignment is effected pursuant to Section 10.07(b), the Borrower (each such
approval not to be unreasonably withheld, conditioned or delayed) and, (x) with
respect to assignments of Term Loans, any such approval required of the Borrower
to be deemed given by the Borrower if no objection from the Borrower is received
by the assigning Lender and the Administrative Agent within five Business Days
after notice of such proposed assignment has been provided by the assigning
Lender to the Borrower and (y) with respect to assignments of Revolving
Commitments and Revolving Loans, any such approval required of the Borrower to
be deemed given by the Borrower if no objection from the Borrower is received by
the assigning Lender and the Administrative Agent within ten Business Days after
notice of such proposed assignment has been provided by the assigning Lender to
the Borrower; provided, however, that (i) if JPMCB or one or more of its
Affiliates is an L/C Issuer, any assignment of a Revolving Commitment (including
any assignment to a Lender, an Affiliate of a Lender or an Approved Fund) shall
require its consent, (ii) none of the Borrower and its Affiliates shall qualify
as Eligible Assignees (except as provided in clause (j) below) and (iii) with
respect to assignments of Term B Loans only, during the 60 day period following
the Closing Date, the Borrower shall be deemed to have consented to an
assignment to any Lender if such Lender was previously identified in the initial
allocations of the Loans provided by the Joint Lead Arrangers to the Borrower
(excluding, for the avoidance of doubt, any such Person that is a Disqualified
Lender); and provided, further, that (x) no Person shall be an Eligible Assignee
if such Person appears on the list of Specially Designated Nationals and Blocked
Persons prepared by the U.S. Treasury Department’s Office of Foreign Assets
Control or the purchase by such Person of an assignment or the performance by
any Agent of its duties under the Loan Documents with respect to such Person
violates or would violate any Anti-Terrorism Law and (y) no Disqualified Lender
shall be an Eligible Assignee.


-151-

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
its parent company or Subsidiary of either, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender. For the avoidance of doubt, no Disqualified Lender shall be an Approved
Fund.
(h)    Other Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.03(b). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other Finance Obligations of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guaranty or credit or liquidity enhancement to such
SPC.
(i)    Certain Assignments by JPMCB. Notwithstanding anything to the contrary
contained herein, if at any time JPMCB assigns all of its Commitment and Loans
pursuant to subsection (b) above, JPMCB may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of JPMCB as L/C Issuer or Swing Line
Lender, as the case may be. If JPMCB resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or purchase Participation Interests
in Letters of Credit and L/C Obligations pursuant to Section 2.05(d)). If JPMCB
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or purchase Participation Interests
in outstanding Swing Line Loans pursuant to Section 2.01(c)(vi).
(j)    Borrower Buybacks. Notwithstanding anything else to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans to a Purchasing Borrower Party in accordance with Section 10.07(b) (which
assignment will not constitute a prepayment of Loans for any purposes of this
Agreement and the other Loan Documents); provided that:


-152-

--------------------------------------------------------------------------------





(A)    the Purchasing Borrower Party shall, in conformity with Section 2.09(c),
offer to all Lenders of any Class of Term Loans to buy the Term Loans within
such Class on a pro rata basis based on the then outstanding principal amount of
all Term Loans of such Class, pursuant to procedures to be reasonably agreed
between the Administrative Agent and the Borrower;
(B)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;
(D)    each Purchasing Borrower Party that purchases any Term Loans shall make a
representation that, as of the date of any such assignment pursuant to this
Section 10.07, it is not in possession of material non-public information with
respect to Holdings, the Borrower, their respective Subsidiaries or their
respective securities for purposes of the United States securities laws that has
not been disclosed to the assigning Lender prior to such date, other than
because such assigning Lender does not wish to receive material non-public
information with respect to Holdings, the Borrower, their respective
Subsidiaries or their respective securities;
(E)    no Purchasing Borrower Party may use the proceeds from Revolving Loans or
Swing Line Loans or New Revolving Loans to purchase any Term Loans; and
(F)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder.
(k)    Disqualified Lenders. Notwithstanding anything to the contrary herein,
the Loan Parties and the Lenders acknowledge and agree that the Administrative
Agent (i) has no duty to monitor the list of Disqualified Lenders, (ii) has no
responsibility or obligation to determine whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender and (iii) has no
liability with respect to or arising out of any assignment, participation or
disclosure of confidential information made to any Disqualified Lender.
Section 10.08    Confidentiality.
Each of the Administrative Agent, the Collateral Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to it and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) pursuant to the order of
any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or
regulation or compulsory legal process based on the advice of counsel (in which
case the Administrative Agent, the Collateral Agent or such Lender agrees
(except with respect to any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable Law, rule or regulation, to notify the Borrower
promptly thereof prior to disclosure); (iii) upon the request or demand of any
regulatory authority having jurisdiction, or purporting to have jurisdiction
over, the Administrative Agent, the Collateral Agent or any Lender or any of
their respective Affiliates (in which case the Administrative Agent, the
Collateral Agent or such Lender agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable Law, rule or regulation, to notify
the Borrower promptly thereof prior to disclosure); (iv) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (B) any pledgee
referred to in Section 10.07(f), (C) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations or (D) any Additional Lender (it being understood that the list
of Disqualified Lenders may be shared pursuant to this


-153-

--------------------------------------------------------------------------------





clause (iv)), (v) with the consent of the Borrower; (vi) to any rating agencies
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender); (vii)
to any market data collectors provided that any such Information disclosed is
limited to information routinely provided by arrangers to such market data
collectors, (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or (ix) with respect to the list of Disqualified
Lenders, to any Lender on a confidential basis. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Restricted Subsidiaries relating to the Borrower or any Restricted Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Restricted Subsidiary, provided that,
in the case of information received from the Borrower or any Restricted
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding the
foregoing, any Agent and any Lender may place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as it may choose,
and circulate similar promotional materials, after the closing of the
transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.
Section 10.09    Set-off. In addition to any rights now or hereafter granted
under applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
after prior written notice to the Administrative Agent, each Lender (and each of
its Affiliates) is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of such rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or specific) and any other indebtedness at any time held
or owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Loan Party against obligations and liabilities of such Loan Party to the
Lenders hereunder, under the Notes, under the other Loan Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness, and any such
set-off shall be deemed to have been made immediately upon the occurrence of an
Event of Default even though such charge is made or entered on the books of such
Lender subsequent thereto. The Loan Parties hereby agree that to the extent
permitted by law any Person purchasing a participation in the Loans, Commitments
and L/C Obligations hereunder pursuant to Section 2.05(d), Section 2.13, Section
2.15, Section 2.16 or Section 10.07(d) may exercise all rights of set-off with
respect to its participation interest as fully as if such Person were a Lender
hereunder and any such set-off shall reduce the amount owed by such Loan Party
to the Lender.
Section 10.10    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be charged or contracted for,
charged or otherwise received by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.10, shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds Rate
to the date of payment.
Section 10.11    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same


-154-

--------------------------------------------------------------------------------





instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the
Collateral Agent or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Senior Credit Obligation shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10.15    Tax Forms.
(a)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (i) through (v) of paragraph (b) below) shall not be required if in the
Lender’s judgment, such completion, execution or submission would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 10.15. If
any form or certification previously delivered pursuant to this Section 10.15
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if such Lender is legally eligible to do
so. Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any form pursuant to this paragraph that it is not legally
able to deliver.
(b)    Without limiting the generality of the foregoing, each Lender shall, if
it is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the


-155-

--------------------------------------------------------------------------------





Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:
(i)    in the case of a Lender that is a U.S. Person, IRS Form W−9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(ii)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(iii)    in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS Form
W-8BEN or W-8BEN-E and (2) a certificate substantially in the form of Exhibit
K-1, Exhibit K-2, Exhibit K-3 or Exhibit K-4 (each, a “U.S. Tax Certificate”),
as applicable, to the effect that such Lender is not (x) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (y) a “10-percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code or (z) a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code;
(v)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (i), (ii), (iii), (iv) and (v) of this paragraph (b) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided that if such Lender
is a partnership and one or more of its direct or indirect partners are claiming
the exemption for portfolio interest under Section 881(c) of the Code, such
Lender may provide a U.S. Tax Certificate on behalf of such partners; or
(vi)    any other form prescribed by law as a basis for claiming an exemption
from, or reduction of, U.S. federal withholding tax, together with such
supplementary documentation as shall be necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(c)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 10.15(c), the term “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender authorizes the Administrative Agent to deliver to the Loan Parties
and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 10.15.


-156-

--------------------------------------------------------------------------------





Section 10.16    Headings. The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
Section 10.17    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT
AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH LETTER
OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES
ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500 AND, AS TO
MATTERS NOT GOVERNED BY SUCH UNIFORM CUSTOMS, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
(b)    Subject to Section 10.17(c), any legal action or proceeding with respect
to this Agreement or any other Loan Document shall be brought in the courts of
the State of New York in New York County, or of the United States for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of Holdings and the Borrower hereby irrevocably accepts for itself and in
respect of its property, generally and unconditional, the non-exclusive
jurisdiction of such courts. Each of Holdings and the Borrower irrevocably
waives, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum.
(c)    Nothing herein shall (x) in any way be deemed to limit the ability of any
Lender or Agent to serve any such legal process in any other manner permitted by
applicable law or to obtain jurisdiction over any Loan Party or bring actions,
suits or proceedings against it in such other jurisdictions, and in such matter,
as may be permitted by applicable Law or (y) affect the right of any Lender or
Agent to effect service of process in any other manner permitted by Law or shall
limit the right of any Lender or Agent to sue in any other jurisdiction.
Section 10.18    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.19    U.S. Patriot Act Notice; Lenders’ Compliance Certification.
(a)    Notice to Borrower. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Holdings and the Borrower that
pursuant to the requirements of the U.S. Patriot Act it may be required to
obtain, verify and record information that identifies each of Holdings and the
Borrower, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each such Loan Party in accordance with the Act.


-157-

--------------------------------------------------------------------------------





(b)    Lenders’ Certification. Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States or a State
thereof (and is not excepted from the certification requirement contained in
Section 313 of the U.S. Patriot Act and the applicable regulations because it is
both (i) an Affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country and (ii) subject to
supervision by a banking regulatory authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification or, if applicable, recertification, certifying that such
Lender is not a “shell” and certifying to other matters as required by Section
313 of the U.S. Patriot Act and the applicable regulations thereunder: (i)
within 10 days after the Closing Date or, if later, the date such Lender,
assignee or participant of a Lender becomes a Lender, assignee or participant of
a Lender hereunder and (ii) at such other times as are required under the U.S.
Patriot Act.
Section 10.20    Defaulting Lenders. Each Lender understands and agrees that if
such Lender is a Defaulting Lender then, notwithstanding the provisions of
Section 10.03, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or to object to any matter requiring the consent
of all the Lenders adversely affected thereby; provided, however, that all other
benefits and obligations under the Loan Documents shall apply to such Defaulting
Lender, except as provided in Section 2.03(d).
Section 10.21    Binding Effect. This Agreement shall become effective at such
time when it shall have been executed by Holdings, the Borrower, the Collateral
Agent and the Administrative Agent, and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise) which, when taken together, bear
the signatures of each Lender, and thereafter this Agreement shall be binding
upon and inure to the benefit of Holdings, the Borrower, each Agent and each
Lender and their respective successors and assigns.
Section 10.22    Judgment Currency.
(a)    The obligations of the Loan Parties hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by a Finance Party of the full amount of the Obligation
Currency expressed to be payable to it under this Agreement or another Loan
Document. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, or remit, or
cause to be remitted, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
(c)    For purposes of determining any rate of exchange or currency equivalent
for this Section 10.22, such amounts shall include any premium and costs payable
in connection with the purchase of the Obligation Currency.
Section 10.23    Conflict. To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of any other Loan Document, on the other hand, this Agreement shall control.


-158-

--------------------------------------------------------------------------------





Section 10.24    No Fiduciary Relationship. The Borrower, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the L/C Issuers and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the L/C Issuers or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.
Section 10.25    Contractual Recognition of Bail-In. Notwithstanding any other
term of any Loan Document or any other agreement, arrangement or understanding
between the parties to this Agreement, each party acknowledges and accepts that
any liability of any EEA Financial Institution arising under or in connection
with the Loan Documents, to the extent such liability is unsecured, may be
subject to Bail-In Action by the relevant Resolution Authority and acknowledges
and accepts to be bound by the effect of:
(a)    any Bail-In Action in relation to any such liability, including (without
limitation):
(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and
(iii)    a cancellation of any such liability; and
(b)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.






-159-

--------------------------------------------------------------------------------






ANNEX B
Amended and Restated Credit Agreement Exhibits









--------------------------------------------------------------------------------






EXHIBIT A-1


Form of Notice of Borrowing
[Date]


JP Morgan Chase Bank, N.A
as Administrative Agent
Wholesale Lending Services
10 S. Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Ladesiree Williams
Phone: 312-732-2007
Fax: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com


Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC Capital Markets,
Wells Fargo Bank, National Association and BNP Paribas Securities Corp., as
Co-Documentation Agents. Capitalized terms defined in the Credit Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein. This notice constitutes a Notice of Borrowing pursuant to
Section 2.02(a) of the Credit Agreement.
1.    The date of the Borrowing will be ___________ ___, _____1.
2.    The aggregate principal amount of the Borrowing will be [$] [€]_________2.
3.    The Borrowing will consist of [Dollar] [Foreign Currency] [Revolving]
[Term A] [Term B] Loans.
4.    The Borrowing will consist of [Base Rate] [Eurodollar] Loans
5.    [The initial Interest Period for the Loans comprising such Borrowing will
be _____________.3]
6.    The location and the number of the account to which funds are to be
disbursed is: [Address and Account Number].
[The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01(a) of the Credit Agreement.]
                                                       
1 
Must be a Business Day.

2 
Any Revolving Borrowing, must be an aggregate principal amount of $1,000,000 or
any larger multiple of $500,000, in the case of a Dollar denominated Eurodollar
Loan, must be an aggregate principal amount of $500,000



A-1-1

--------------------------------------------------------------------------------





or any larger multiple of $100,000, in the case of a Dollar denominated Base
Rate Loan, and must be in an aggregate principal amount of €1,000,000 or any
larger multiple of €500,000, in the case of any Foreign Currency Revolving Loan.


3 
Applicable only in the case of a Eurodollar Borrowing. Insert (i) “one month,”
“two months,” “three months” or “six months” or (ii) if deposits of such
duration are available to all of the Lenders having Commitments or Loans of the
applicable Class, “twelve months” or such period shorter than one month, as
applicable, or (iii) prior to the Syndication Date, such period which is less
than one month as may be agreed to by all of the Lenders having Commitments or
Loans of the applicable Class (subject to the provisions of the definition of
Interest Period and to Section 2.06(a) of the Credit Agreement).

4 
Must comply with the requirements of Section 2.03 of the Credit Agreement.

5 
Include only if Borrowing consists of Revolving Loans.





   


A-1-2

--------------------------------------------------------------------------------







VERIFONE, INC.
By:        
    Name:
    Title:








A-1-3

--------------------------------------------------------------------------------






EXHIBIT A-2


Form of Notice of Extension/Conversion


[Date]


JP Morgan Chase Bank, N.A
as Administrative Agent
Wholesale Lending Services
10 S. Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Ladesiree Williams
Phone: 312-732-2007
Fax: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com
Ladies and Gentlemen:
This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the Second Amended and Restated Credit Agreement dated as of
February 2, 2018 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) among VeriFone Intermediate Holdings, Inc.,
VeriFone, Inc., the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC
Capital Markets, Wells Fargo Bank, National Association and BNP Paribas
Securities Corp., as Co-Documentation Agents. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
1.    The Loans (or portion thereof) to which this notice applies is [all or a
portion of all Base Rate Loans currently outstanding] [all or a portion of all
Eurodollar Loans currently outstanding having an Interest Period of ___ months
and ending on the Election Date specified below].
2.    The date on which the conversion/continuation selected hereby is to be
effective is ______________, _____ (the “Election Date”).1 






 
1    Must be a Business Day.




A-2-1

--------------------------------------------------------------------------------





3.    The principal amount of the Loans (or portion thereof) to which this
notice applies is [$][€]______________.2 
4.    The Loans (or portion thereof) which are to be converted will bear
interest based upon the [Base Rate] [Eurodollar Rate] [EURIBOR].
5.    The Interest Period for such Loans will be ________________.3 








                                                         




2 
May apply to a portion of the aggregate principal amount of the relevant Loans;
provided that (i) such portion is allocated ratably among the Loans subject to
such notice and (ii) the portion to which this notice applies, and the remaining
portion to which it does not apply, are each (x) in the case of Dollar
denominated Loans, $2,000,000 or any larger multiple of $500,000 and (y) in the
case of Foreign Currency Loans, €2,000,000 or any larger multiple of €500,000.

3 
Applicable only in the case of a continuation of or conversion to Eurodollar
Loans. Insert (i) “one month,” “two months,” “three months” or “six months” or
(ii) if deposits of such duration are available to all of the Lenders having
Commitments or Loans of the applicable Class, “twelve months” or such period
shorter than one month, as applicable, or (iii) prior to the Syndication Date,
such period which is less than one month as may be agreed to by all of the
Lenders having Commitments or Loans of the applicable Class (subject to the
provisions of the definition of Interest Period and to Section 2.06(a) of the
Credit Agreement).





A-2-2

--------------------------------------------------------------------------------





VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:








A-2-3

--------------------------------------------------------------------------------






EXHIBIT A-3
Form of Letter of Credit Request
[Date]
JP Morgan Chase Bank, N.A
as Administrative Agent
Wholesale Lending Services
10 S. Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Ladesiree Williams
Phone: 312-732-2007
Fax: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com
Ladies and Gentlemen:
This notice shall constitute a “Letter of Credit Request” pursuant to Section
2.05(c) of the Second Amended and Restated Credit Agreement dated as of February
2, 2018 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC Capital Markets,
Wells Fargo Bank, National Association and BNP Paribas Securities Corp., as
Co-Documentation Agents. Capitalized terms defined in the Credit Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein.
The undersigned hereby requests that the L/C Issuer issue a [Standby] [Trade]
Letter of Credit on ______________, _____1 in the aggregate amount of
[$][€][other symbol]2______.
The beneficiary of the requested [Standby] [Trade] Letter of Credit will be
__________3, and such [Standby] [Trade] Letter of Credit will be in support of
____________4 and will have a stated expiry date of _______________5.
Copies of all documentation with respect to the supported transaction are
attached.6 


                                                      
1 
Must be a Business Day.

2 
Insert the appropriate currency symbol, if such Letter of Credit is to be issued
in an Approved Currency other than Dollars or Euros in accordance with Section
1.13 of the Credit Agreement.

3 
Insert name and address of beneficiary.

4 
Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates.

5 
Insert the last date upon which drafts may be presented (which may not be later
than one year after the date of issuance specified above (or 24 months for
Letters of Credit having an aggregate stated or face amount not exceeding (x)
$5,000,000, in the case of Dollar Letters of Credit or (y) €5,000,000, in the
case of Euro Letters of Credit) or beyond the fifth Business Day prior to the
Revolving Termination Date).



A-3-1

--------------------------------------------------------------------------------





VERIFONE, INC.
By:        
     Name:
     Title:














































 
 
 
 
 



6 
Including the full text of any certificate to be presented by such beneficiary
in case of any drawing thereunder.





A-3-2

--------------------------------------------------------------------------------






EXHIBIT A-4
Form of Swing Line Loan Request
[Date]
JP Morgan Chase Bank, N.A
as Administrative Agent
Wholesale Lending Services
10 S. Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Ladesiree Williams
Phone: 312-732-2007
Fax: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) among VeriFone Intermediate Holdings, Inc.,
VeriFone, Inc., the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC
Capital Markets, Wells Fargo Bank, National Association and BNP Paribas
Securities Corp., as Co-Documentation Agents. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein. This notice shall constitute a Swing
Line Loan Request pursuant to Section 2.02(b) of the Credit Agreement.
The undersigned hereby requests a Swing Line Loan:
1.    On ___________. 1 
2.    In the principal amount of [$] [€]___________________.
3.    Currency of the Borrowing:
            o US Dollars ($) o Euros (€)


The Swing Line Loan requested herein complies with the requirements of the
proviso to the first sentence of Section 2.01(c) of the Credit Agreement.


VERIFONE, INC.


                                                        
1    Must be a Business Day.




A-4-1

--------------------------------------------------------------------------------







By:        
     Name:
     Title:






A-4-2

--------------------------------------------------------------------------------






EXHIBIT B-1
Form of Revolving Note
Lender:
 
Principal Sum: [$][€]
[Dated on or before 
the Closing Date]



For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises, to pay to the order of the Lender set forth above (the
“Lender”) for the account of its Applicable Lending Office, at the office of
JPMorgan Chase Bank, N.A. (the “Administrative Agent”) as set forth in the
Second Amended and Restated Credit Agreement dated as of February 2, 2018 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware corporation,
the Borrower, the Lenders from time to time party thereto, the Administrative
Agent, Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank,
N.A., RBC Capital Markets, Wells Fargo Bank, National Association and BNP
Paribas Securities Corp., as Co-Documentation Agents, the Principal Sum set
forth above (or such lesser amount as shall equal the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower under the
Credit Agreement), in lawful money of [the United States of America] [the
Participating Member States introduced in accordance with the EMU Legislation]
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Revolving Loan, at such office, in like money and funds, for
the period commencing on the date of such Revolving Loan until such Revolving
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.
This note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. Capitalized terms used
in this Revolving Note and not otherwise defined shall have the respective
meanings assigned to them in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.
The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including Attorney Costs.
The date, amount, Type and duration of Interest Period (if applicable) of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, if the Lender so elects in connection with any transfer or enforcement
hereof; appropriate notations to evidence the foregoing information with respect
to each Revolving Loan then outstanding shall be endorsed by the Lender on the
schedule attached to and made a part hereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or under this Revolving Note in respect of the Revolving
Loans to be evidenced by this Revolving Note, and each such recordation or
endorsement shall be prima facie evidence of such information.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.
This Revolving Note and the Revolving Loans evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.07(c) of the Credit Agreement.


B-1-1

--------------------------------------------------------------------------------





THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED N ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.
VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:




B-1-2

--------------------------------------------------------------------------------





LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of
Loan
Type
Currency
Interest Period (If Applicable)
Amount of Principal
Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



B-1-3

--------------------------------------------------------------------------------





 
 
 
 
 
 
 







B-1-4

--------------------------------------------------------------------------------






EXHIBIT B-2
Form of Term A Note
Lender:
 
Principal Sum: $
[Dated on or before 
the Closing Date]



For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of the Lender set forth above (the
“Lender”), for the account of its Applicable Lending Office, and its registered
assigns, at the office of JPMorgan Chase Bank, N.A. (the “Administrative Agent”)
as set forth in the Second Amended and Restated Credit Agreement dated as of
February 2, 2018 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) among VeriFone Intermediate Holdings, Inc., a
Delaware corporation, the Borrower, the Lenders from time to time party thereto,
the Administrative Agent, Bank of America, N.A., as Syndication Agent, and
JPMorgan Chase Bank, N.A., RBC Capital Markets, Wells Fargo Bank, National
Association and BNP Paribas Securities Corp., as Co-Documentation Agents, the
Principal Sum set forth above (or such greater or lesser amount as shall equal
the aggregate unpaid principal amount of the Term A Loans made by the Lender to
the Borrower under the Credit Agreement), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Term A Loan, at such office, in like money and funds,
for the period commencing on the date of such Term A Loan until such Term A Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.
This note is one of the Term A Notes referred to in the Credit Agreement and
evidences the Term A Loan made by the Lender thereunder. Capitalized terms used
in this Term A Note and not otherwise defined shall have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the Term A
Loan evidenced by this Term A Note upon the occurrence of certain events (and
for payment of collection costs in connection therewith) and for prepayments of
such Term A Loan upon the terms and conditions specified therein. In the event
this Term A Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to the principal and interest, all costs of
collection, including Attorney Costs.
The date, amount, Type and duration of Interest Period (if applicable) of the
Term A Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or under this Term A Note in respect of
the Term A Loan to be evidenced by this Term A Note, and each such recordation
or endorsement shall be prima facie evidence of such information.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.
This Term A Note and the Term A Loan evidenced hereby may be transferred in
whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.07(c) of the Credit Agreement.
THIS TERM A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


B-2-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Term A Note to be executed as
of the date first above written.
VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:








B-2-2

--------------------------------------------------------------------------------






EXHIBIT B-3
Form of Term B Note
Lender:
 
Principal Sum: $
[Dated on or before 
the Closing Date]



For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of the Lender set forth above (the
“Lender”), for the account of its Applicable Lending Office, and its registered
assigns, at the office of JPMorgan Chase Bank, N.A. (the “Administrative Agent”)
as set forth in the Second Amended and Restated Credit Agreement dated as of
February 2, 2018 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) among VeriFone Intermediate Holdings, Inc., a
Delaware corporation, the Borrower, the Lenders from time to time party thereto,
the Administrative Agent, Bank of America, N.A., as Syndication Agent, and
JPMorgan Chase Bank, N.A., RBC Capital Markets, Wells Fargo Bank, National
Association and BNP Paribas Securities Corp., as Co-Documentation Agents, the
Principal Sum set forth above (or such greater or lesser amount as shall equal
the aggregate unpaid principal amount of the Term B Loans made by the Lender to
the Borrower under the Credit Agreement), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Term B Loan, at such office, in like money and funds,
for the period commencing on the date of such Term B Loan until such Term B Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.
This note is one of the Term B Notes referred to in the Credit Agreement and
evidences the Term B Loan made by the Lender thereunder. Capitalized terms used
in this Term B Note and not otherwise defined shall have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the Term B
Loan evidenced by this Term B Note upon the occurrence of certain events (and
for payment of collection costs in connection therewith) and for prepayments of
such Term B Loan upon the terms and conditions specified therein. In the event
this Term B Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to the principal and interest, all costs of
collection, including Attorney Costs.
The date, amount, Type and duration of Interest Period (if applicable) of the
Term B Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or under this Term B Note in respect of
the Term B Loan to be evidenced by this Term B Note, and each such recordation
or endorsement shall be prima facie evidence of such information.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.
This Term B Note and the Term B Loan evidenced hereby may be transferred in
whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.07(c) of the Credit Agreement.
THIS TERM B NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


B-3-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Term B Note to be executed as
of the date first above written.
VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:










B-3-2

--------------------------------------------------------------------------------






EXHIBIT B-4
Form of Swing Line Note
Lender:
 
Principal Sum: [$][€]
[Dated on or before 
the Closing Date]



For value received, VERIFONE, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of JPMorgan Chase Bank, N.A. (the “Swing
Line Lender”) and its registered assigns, at the office of JPMorgan Chase Bank,
N.A. (the “Administrative Agent”) as set forth in the Second Amended and
Restated Credit Agreement dated as of February 2, 2018 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”) among
VeriFone Intermediate Holdings, Inc., a Delaware corporation, the Borrower, the
Lenders from time to time party thereto, the Administrative Agent, Bank of
America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC Capital
Markets, Wells Fargo Bank, National Association and BNP Paribas Securities
Corp., as Co-Documentation Agents, the principal sum set forth above (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Swing
Line Loans made by the Swing Line Lender to the Borrower under the Credit
Agreement), in lawful money of [the United States of America] [the Participating
Member States introduced in accordance with the EMU Legislation] and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Swing Line Loan, at such office, in like money and funds, for the
period commencing on the date of such Swing Line Loan until such Swing Line Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, payable on demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the rates per annum set forth in the Credit Agreement.
This note is the Swing Line Note referred to in the Credit Agreement and
evidences the Swing Line Loans made by the Swing Line Lender thereunder.
Capitalized terms used in this Swing Line Note and not otherwise defined shall
have the respective meanings assigned to them in the Credit Agreement and the
terms and conditions of the Credit Agreement are expressly incorporated herein
and made apart hereof.
The Credit Agreement provides for the acceleration of the maturity of the Swing
Line Loans evidenced by this Swing Line Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swing Line Loans upon the terms and conditions specified
therein. In the event this Swing Line Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including Attorney Costs.
The date and amount of the Swing Line Loans made by the Swing Line Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Swing Line Lender on its books and, if the Swing Line Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect to each Swing Line
Loan then outstanding shall be evidenced by the Swing Line Lender on the
schedule attached to and made a part hereof; provided that the failure of the
Swing Line Lender to make any such recordation or endorsement shall not affect
the obligations of the Borrower to make a payment when due of any amount owing
under the Credit Agreement or under this Swing Line Note in respect of the Swing
Line Loans to be evidenced by this Swing Line Note, and each such recordation or
endorsement shall be prima facie evidence of such information.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.
This Swing Line Note and the Swing Line Loans evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 10.07(c) of the Credit Agreement.


B-4-1

--------------------------------------------------------------------------------





THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed as of the date first above written.
VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:




B-4-2

--------------------------------------------------------------------------------





LOANS AND PAYMENTS OF PRINCIPAL
Date
Currency
Amount of
Loan
Amount of Principal
Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









B-4-3

--------------------------------------------------------------------------------






EXHIBIT C
Form of Assignment and Assumption
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each]2 Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities5 identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor in
its capacity as a Lender under the Credit Agreement][the respective Assignors in
their respective capacities as Lenders under the Credit Agreement] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document or the transactions governed thereby or in
any way based on or related to any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


                                                              
1 
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 
Select as appropriate.

4 
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 
Include all applicable subfacilities.





C-1

--------------------------------------------------------------------------------





1.
Assignor[s]:    ___________________________

        ___________________________

2.    Assignee[s]:    ___________________________
___________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower[s]:    VeriFone, Inc.

4.
Administrative Agent: JPMorgan Chase Bank, N.A.

5.
Credit Agreement:    Second Amended and Restated Credit Agreement, dated as of
February 2, 2018 among VeriFone Intermediate Holdings, Inc., VeriFone, Inc., the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of America,
N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC Capital Markets,
Wells Fargo Bank, National Association and BNP Paribas Securities Corp., as
Co-Documentation Agents.

6.
Assigned Interest:

Assignor[s]6
Assignee[s]7
Facility
Assigned8
Aggregate
Amount of
Commitment/
Loans for all
Lenders9
Amount of
Commitment/
Loans
Assigned
Percentage
Assigned of
Commitment/
Loans10
CUSIP
Number
 
 
 
[$] [€]
[$] [€]
   %
 
 
 
 
[$] [€]
[$] [€]
   %
 
 
 
 
[$] [€]
[$] [€]
   %
 
 
 
 
[$] [€]
[$] [€]
   %
 



                                                           
6 
List each Assignor, as appropriate.

7 
List each Assignee, as appropriate.

8 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term A Commitment,” “Term B Commitment,” etc.).

9 
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.





C-2

--------------------------------------------------------------------------------







7.    [Trade Date: _____________________________]11 
Effective Date: _________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:

[NAME OF ASSIGNOR]
By:    ________________________________________
    Title:
ASSIGNEE:

[NAME OF ASSIGNEE]
By:    ________________________________________
    Title:
[Consented to and]12 Accepted:


JPMorgan Chase Bank, N.A.
       as Administrative Agent




By:    _______________________________
    Title:


















                                                            


11 
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

12 
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.





C-3

--------------------------------------------------------------------------------





[Consented to:]13 




By:    _______________________________
    Title:




































































                                                  


13 
To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.





C-4

--------------------------------------------------------------------------------





[______________________]14 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.1.    Representations and Warranties.
1.1    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, any other Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or any other Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document.
1.2    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee and become a Lender under
the Credit Agreement (subject to receipt of such consents, if any, as may be
required under the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the Credit Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, any Assignor or any other Lender and based on such
documents and information as it deems appropriate, made its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender.






                                                                   
14    Describe Credit Agreement at option of Administrative Agent.




C-5

--------------------------------------------------------------------------------







2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or Adobe PDF file shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York, without regard to the conflicts of law provisions that would require
the application of laws of another state.








C-6

--------------------------------------------------------------------------------






EXHIBIT D
Form of Compliance Certificate
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]


Financial Statement Date:




JP Morgan Chase Bank, N.A
as Administrative Agent
Wholesale Lending Services
10 S. Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Ladesiree Williams
Phone: 312-732-2007
Fax: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware
corporation (“Holdings”), VeriFone, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank of
America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC Capital
Markets, Wells Fargo Bank, National Association and BNP Paribas Securities
Corp., as Co-Documentation Agents. Terms used herein without definition which
are defined in the Credit Agreement have, as used herein, the respective
meanings set forth therein.
The undersigned hereby certifies as of the date hereof that he/she is [the chief
executive officer][the chief financial officer] of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, in such capacity as [the
chief executive officer][the chief financial officer] and not as an individual,
and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of Parent Holdings ended as of the above date, together with the report and
opinion of a registered independent public accounting firm required by such
section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
Parent Holdings ended as of the above date. Such financial statements present
fairly in all material respects the consolidated financial condition,
consolidated results of


D-1

--------------------------------------------------------------------------------





operations and cash flows of Parent Holdings and its Consolidated Subsidiaries
in accordance with GAAP consistently applied, subject only to normal year-end
audit adjustments and the absence of footnotes required by GAAP.]
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Parent Holdings and its Consolidated Subsidiaries during the accounting period
covered by the attached financial statements.
3.    A review of the activities of Parent Holdings and its Consolidated
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period
Holdings and the Borrower performed and observed all their respective
obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned no Event of Default exists.]
--or--


[the following is a list of each Event of Default that exists and specifies the
nature, extent and what action the Borrower proposes to take with respect
thereto:]
4.    Since the date of the most recent financial statements delivered
hereunder, there has not been any material change in the GAAP applied in the
preparation of the financial statements of Parent Holdings and its Consolidated
Subsidiaries[, except [describe such change]].
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, ____.
VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:




D-2

--------------------------------------------------------------------------------





For the Quarter/Year ended _________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11(a) – Total Leverage Ratio
 
 
 
 
 
 
A.
1. Consolidated Funded Indebtedness at Statement Date:
 
 
 
2. Cash on Hand
 
 
 
3. A.1 minus A.2
 
 
 
 
 
 
B.
Consolidated EBITDA for four consecutive fiscal quarters
ending on above date (“Subject Period”):
 
 
 
 
 
 
 
1. Consolidated Net Income per GAAP for Subject
Period:
 
 
 
 
 
 
 
2. Amount of Line B.1 attributable to unusual or
non-recurring items of gain or loss, costs, charges or
expenses and any gain or loss from discontinued operations:
 
 
 
 
 
 
 
3. business interruption insurance proceeds in an amount
representing the losses for Subject Period that such
proceeds are intended to replace (whether or not yet
received so long as the Borrower in good faith expects
to receive the same within the next four fiscal quarter
period) (to the extent not included in the amount of
line B.1) :
 
 
 
 
 
 
 
4. Consolidated Interest Expense for Subject Period:
 
 
 
 
 
 
 
5. The principal component of Synthetic Lease
Obligations paid or payable in cash under leases
accounted for as Operating Leases during Subject
Period but which constitute Synthetic Lease Obligations
under the Credit Agreement:
 
 
 
 
 
 
 
6. Federal, state, local and foreign income tax, franchise
taxes and state single business unitary and similar
taxes imposed in lieu of income tax, in each case for
Subject Period:
 
 
 
 
 
 
 
7. Depreciation expense for Subject Period:
 
 
 
 
 
 
 
8. Amortization expense for Subject Period:
 
 
 
 
 
 
 
9. Goodwill impairment recognized during Subject
Period:
 



D-3

--------------------------------------------------------------------------------





 
 
 
 
 
 
10. Other non-cash charges, write-downs, expenses, losses,
accruals, provisions, or reserves (excluding amortization
of prepaid cash expenses paid during such period
or accruals/reserves for future cash charges or expenses)
during Subject Period:
 
 
 
 
 
 
 
11. Any expense during Subject Period to the extent that a
corresponding amount was received in cash by a
Group Company from a person other than the Borrower or
any Restricted Subsidiaries under any agreement providing
for reimbursement of such expense, and any expenses
during Subject Period with respect to liability or casualty
events, business interruption or product recalls, to the
extent covered by insurance:
 
 
 
 
 
 
 
12. Financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees and related
out-of-pocket expenses and underwriting fees, discounts and commissions of the
Borrower and its Restricted Subsidiaries incurred as a result of any
acquisition, disposition, recapitalization, Investment, asset sale, Permitted
Business Acquisitions, any equity offering or incurrence or repayment of
Indebtedness, refinancing transaction or amendment or modification of any debt
instrument (whether or not successful) during the Subject Period:
 
 
 
 
 
 
 
13. the amount of any restructuring charge or reserve, integration cost or any
expense or cost associated with consolidating facilities, cost-saving
initiatives, establishing new facilities or closing facilities, relocation,
curtailments or modifications to pension and post-retirement employee benefit
plans, retention charges, spin-off costs, business realignment, business
optimization, product rationalization, transition costs associated with
transferring operations offshore and other transition costs, signing, retention
and completion bonuses, conversion costs and excess pension charges and
consulting fees incurred in connection with any of the foregoing and
amortization of signing bonuses, or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, in each case, (1) to the extent incurred within 18 months of the
Closing Date, (2) incurred in connection with restructuring, business
realignment, business optimization, product rationalization other activities
added pursuant to this line B.13, in each case, previously disclosed to the
Administrative Agent in writing and (3) not in excess of $40,000,000 in the
aggregate for the Subject Period:
 
 
 
 
 



D-4

--------------------------------------------------------------------------------





 
 
14. the amount of any restructuring charge or reserve, integration cost or any
expense or cost associated with acquisitions, consolidating facilities,
cost-saving initiatives, establishing new facilities or closing facilities,
relocation, curtailments or modifications to pension and post-retirement
employee benefit plans, retention charges, spin-off costs, business realignment,
business optimization, product rationalization, transition costs associated with
transferring operations offshore and other transition costs, signing, retention
and completion bonuses, conversion costs and excess pension charges and
consulting fees incurred in connection with any of the foregoing and
amortization of signing bonuses, or any cost or expense associated with
realigning, consolidating or terminating personnel or any cost or expense
associated with contract termination or information technology integration or
establishment, including any one-time costs incurred in connection with
acquisitions and, together with the aggregate amounts added pursuant to Line
B.15 for the Subject Period, not in excess of the greater of $60,000,000 and
20.0% of Consolidated EBITDA (prior to giving effect to this Line B.14 or Line
B.15 below or any pro-forma adjustments in accordance with the penultimate
paragraph of the definition of “Consolidated EBITDA”) in the aggregate for the
Subject Period:
 
 
 
 
 
 
 
15. cash charges paid or accrued (without duplication) in the Subject Period in
respect of earn-out obligations incurred in connection with any Permitted
Business Acquisition and the amount of “run rate” cost savings, operating
expense reductions and cost-saving synergies projected by the Borrower in good
faith to be realized as a result of specified actions taken or expected in good
faith to be taken within 12 months following the end of the Subject Period (to
the extent the Borrower reasonably expects to realize such cost savings,
reductions or synergies within 12 months of taking such action), net of the
amount of actual benefits realized from such actions; provided that (1) no cost
savings, reductions or synergies shall be added pursuant to this Line B.15 to
the extent duplicative of any expenses or charges relating to such cost savings,
reductions and synergies that are included in Line B.14 above or in accordance
with the penultimate paragraph of the definition of “Consolidated EBITDA” or
otherwise given pro-forma effect and (2) the aggregate amount of cost savings,
reductions and synergies added pursuant to this Line B.15 and Line B.14 shall
not exceed the greater of $60,000,000 and 20.0% of Consolidated EBITDA (prior to
giving effect to this Line B.15 or Line B.14 above or any pro-forma adjustments
in accordance with the penultimate paragraph of this definition of “Consolidated
EBITDA”) for such four fiscal quarter period:
 
 
 
 
 
 
 
16. losses on sales or dispositions of assets outside the
ordinary course of business:
 
 
 
 
 



D-5

--------------------------------------------------------------------------------





 
 
17. the amount of any minority interest expense deducted
in calculating the Consolidated Net Income of such Person
(less the amount of any cash dividends or distributions paid
to the holders of such minority interests):
 
 
 
 
 
 
 
18. the amount of loss on sale of receivables, Securitization
Assets and related assets to any Securitization Subsidiary
in connection with a Qualified Securitization Facility:
 
 
 
 
 
 
 
19. Amount of Line B.1 attributable to (A) interest income and
(B) non-cash income or non-cash gains, as determined in
accordance with GAAP:
 
 
 
 
 
 
 
20. Consolidated EBITDA (Lines B.1-
B.2+B.3+B.4+B.5+B.6+B.7+B.8+B.9+B.10+B.11+
B.12+B.13+B.14+B.15+B.16+B.17+B.18-B.19):
 
 
 
 
 
 
C.
Total Leverage Ratio (Line A.3 divided by Line B.20):
____ to 1.0
 
 
 
 
 
 
Maximum allowed under Section 7.11(a):
 

  
Fiscal Quarter
Ratio1
Any of first six fiscal quarters after the
Closing Date
4.25 to 1.00
Any of the subsequent six fiscal quarters
immediately after the last fiscal quarter of
the period in the row above
4.00 to 1.00
Any fiscal quarter thereafter
3.75 to 1.00

  














                                                         
1    Subject to adjustment pursuant to Section 7.11(a) of the Credit Agreement.




D-6

--------------------------------------------------------------------------------







II.
Section 7.11(b) – Interest Coverage Ratio
 
 
 
 
 
 
A.
Consolidated EBITDA for Subject Period (Line I.B.20 above):
 
 
 
 
 
 
B.
Consolidated Cash Interest Expense for Subject Period:
 
 
 
 
 
 
C.
Interest Coverage Ratio (Line A divided  
by Line B):
 
 
 
 
 
 
 
Minimum required under Section 7.11(b):
 

  
Fiscal Quarter
Ratio
Any fiscal quarter
3.00 to 1.00









D-7

--------------------------------------------------------------------------------






EXHIBIT E
[Reserved]








E-1

--------------------------------------------------------------------------------






EXHIBIT F-1
[Reserved]








F-1-1

--------------------------------------------------------------------------------






EXHIBIT F-2
[Reserved]








F-2-1

--------------------------------------------------------------------------------






EXHIBIT F-3


Form of Perfection Certificate
[To be circulated separately]








F-3-1

--------------------------------------------------------------------------------






EXHIBIT G


Form of Loan Party Accession Agreement
LOAN PARTY ACCESSION AGREEMENT dated as of ________, __ among VERIFONE, INC.,
the NEW LOAN PARTY referred to herein, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent.
VeriFone, Inc., a Delaware corporation (together with its successors and
permitted assigns, the “Borrower”), entered into an Second Amended and Restated
Credit Agreement dated as of February 2, 2018 (as amended, supplemented and/or
modified to the date hereof and as the same may be further amended, supplemented
or modified from time to time and including any agreement extending the maturity
of, refinancing or otherwise restructuring all or any portion of the obligations
of the Borrower under such agreement or any successor agreement, the “Credit
Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware corporation,
VeriFone, Inc., a Delaware corporation, the Lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent (together with its successor or successors in such
capacity, the “Administrative Agent”), an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC
Capital Markets, Wells Fargo Bank, National Association and BNP Paribas
Securities Corp., as Co-Documentation Agents. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
Certain Lenders and their affiliates (the “Swap Creditors”) may from time to
time provide forward rate agreements, options, swaps, caps, floors, other
financial derivatives agreements and other combinations or hybrids of any of the
foregoing (collectively, “Swap Agreements”). The Lenders, each L/C Issuer, the
Administrative Agent, the Collateral Agent, the Swing Line Lender, the
Syndication Agent (as each such term is defined in the Credit Agreement) and
each Swap Creditor and their respective successors and permitted assigns are
herein referred to individually as a “Finance Party” and collectively as the
“Finance Parties”.
[New Loan Party Name], [New Loan Party Description] (the “New Loan Party”), was
[formed] [acquired] by [the Borrower] [[Name of Immediate Parent Company],
[Description of Immediate Parent Company] and a [Wholly-Owned] Subsidiary of the
Borrower], [DESCRIBE FORMATION OR ACQUISITION TRANSACTION, AS APPLICABLE].
Section 6.12 of the Credit Agreement requires each Subsidiary (other than
Unrestricted Subsidiaries and Excluded Subsidiaries, except, with respect to
certain Foreign Subsidiaries that are Excluded Subsidiaries or FSHCOs, to the
extent provided in Section 6.12(d) of the Credit Agreement) formed or acquired
by the Borrower or any of its respective Subsidiaries after the Closing Date to
become a party to the Guaranty as an additional “Guarantor,” to become a party
to the Security Agreement as an additional “Loan Party” and to become a party to
the Pledge Agreement as an additional “Loan Party.” The Guaranty, the Security
Agreement and the Pledge Agreement specify that such additional Subsidiaries may
become “Guarantors” under the Guaranty and “Loan Parties” under the Security
Agreement and the Pledge Agreement by execution and delivery of a counterpart of
each such Loan Documents. To induce the Lenders to make or maintain extensions
of credit to the Borrower under the Credit Agreement and the Loan Documents
referred to therein (collectively with the Credit Agreement, the “Loan
Documents”) and the Swap Creditors to enter into or maintain the Swap Agreements
(the Loan Documents and the Swap Agreements being herein collectively referred
to as the “Finance Documents”), and as consideration for extensions of credit
previously made to, and/or Swap Agreements previously entered into with, the
Borrower, the New Loan Party has agreed to execute and deliver this Loan Party
Accession Agreement (as the same may be amended, supplemented or modified from
time to time, this “Agreement”) in order to evidence its agreement to become a
“Guarantor” under the Guaranty and a “Loan Party” under the Security Agreement
and the Pledge Agreement. Accordingly, the parties hereto agree as follows:
Section 1.    Guaranty. In accordance with Section 5.11 of the Guaranty, the New
Loan Party hereby (i) agrees that, by execution and delivery of a counterpart
signature page to the Guaranty in the form


G-1

--------------------------------------------------------------------------------





attached hereto as Exhibit A, the New Loan Party shall become a “Guarantor”
under the Guaranty with the same force and effect as if originally named therein
as a Guarantor (as defined in the Guaranty), (ii) acknowledges receipt of a copy
of and agrees to be obligated and bound as a “Guarantor” by all of the terms and
provisions of the Guaranty and (iii) acknowledges and agrees that, from and
after the date hereof, each reference in the Guaranty to a “Guarantor” or the
“Guarantors” shall be deemed to include the New Loan Party. The New Loan Party
hereby waives acceptance by the Administrative Agent and the Finance Parties of
the guarantee by the New Loan Party under the Guaranty upon the execution and
delivery by each of the New Loan Party of the counterpart signature referred to
herein.
Section 2.    Security Agreement.
(a)    In accordance with Section 7.10 of the Security Agreement, the New Loan
Party hereby (i) agrees that, by execution and delivery of a counterpart
signature page to the Security Agreement in the form attached hereto as Exhibit
B, the New Loan Party shall become a “Loan Party” under the Security Agreement
with the same force and effect as if originally named therein as a Loan Party
(as defined in the Security Agreement), (ii) acknowledges receipt of a copy of
and agrees to be obligated and bound as a “Loan Party” by all of the terms and
provisions of the Security Agreement, (iii) grants to the Collateral Agent for
the benefit of the Finance Parties (as defined in the Security Agreement) a
continuing security interest in the Collateral (as defined in the Security
Agreement), in each case to secure the full and punctual payment of the
Obligations (as defined in the Security Agreement) in accordance with the terms
thereof and to secure the performance of all of the obligations of each Loan
Party under the Credit Agreement and the other Finance Documents, (iv)
represents and warrants that each of (x) Schedules 1.01A, 1.01B and 4.01 to the
Security Agreement as amended, supplemented and modified as set forth on
Schedules 1.01A, 1.01B and 4.01 hereto, (y) Schedules A and B to Exhibit A to
the Security Agreement as amended, supplemented and modified as set forth on
Schedules A and B hereto and (z) Schedule A to Exhibit B to the Security
Agreement as amended, supplemented and modified as set forth on Schedule C
hereto, is complete and accurate with respect to the New Loan Party as of the
date hereof after giving effect to the New Loan Party’s accession to the
Security Agreement as an additional Loan Party thereunder and (v) acknowledges
and agrees that, from and after the date hereof, each reference in the Security
Agreement to a “Loan Party” or the “Loan Parties” shall be deemed to include the
New Loan Party.
Section 3.    Pledge Agreement.
(a)    In accordance with Section 8.10 of the Pledge Agreement, the New Loan
Party hereby (i) agrees that, by execution and delivery of a counterpart
signature page to the Pledge Agreement in the form attached hereto as Exhibit C,
the New Loan Party shall become a “Loan Party” under the Pledge Agreement with
the same force and effect as if originally named therein as a Loan Party (as
defined in the Pledge Agreement), (ii) acknowledges receipt of a copy of and
agrees to be obligated and bound as a “Loan Party” by all of the terms and
provisions of the Pledge Agreement, (iii) grants to the Collateral Agent for the
benefit of the Finance Parties a continuing security interest in the Collateral
(as defined in the Pledge Agreement), in each case to secure the full and
punctual payment of the Finance Obligations (as defined in the Pledge Agreement)
in accordance with the terms thereof and to secure the performance of all of the
obligations of each Loan Party under the Credit Agreement and the other Finance
Documents, (iv) represents and warrants that each of Schedules I, II, III, and
IV to the Pledge Agreement, as amended, supplemented and modified as set forth
on Schedules I, II, III, and IV hereto, is complete and accurate with respect to
the New Loan Party as of the date hereof after giving effect to the New Loan
Party’s accession to the Pledge Agreement as an additional Loan Party thereunder
and (v) acknowledges and agrees that, from and after the date hereof, each
reference in the Pledge Agreement to a “Loan Party” or the “Loan Parties” shall
be deemed to include the New Loan Party.
Section 4.    Representations and Warranties. The New Loan Party hereby
represents and warrants that:
(a)    This Agreement has been duly authorized, executed and delivered by the
New Loan Party, and each of this Agreement and the Guaranty, the Security
Agreement and the Pledge Agreement, as acceded to hereby by the New Loan Party,
constitutes a valid and binding agreement of the New Loan


G-2

--------------------------------------------------------------------------------





Party, enforceable against the New Loan Party in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).
(b)    Each of the representations and warranties contained in the Credit
Agreement, the Guaranty, the Security Agreement, the Pledge Agreement and each
of the other Finance Documents is true and correct in all material respects as
of the date hereof, with the same effect as though such representations and
warranties had been made on and as of the date hereof (unless they specifically
relate back to an earlier date, then such representations and warranties are
true and correct as of such date) after giving effect to the accession of the
New Loan Party as an additional “Guarantor” under the Guaranty and an additional
“Loan Party” under each of the Security Agreement and the Pledge Agreement.
(c)    Attached hereto as Exhibit D is a correct and complete Perfection
Certificate relating to the New Loan Party and its Collateral.
Section 5.    Effectiveness. This Agreement and the accession of the New Loan
Party to the Guaranty, the Security Agreement and the Pledge Agreement as
provided herein shall become effective with respect to the New Loan Party when
(i) the Administrative Agent shall have received a counterpart of this Agreement
duly executed by such New Loan Party and (ii) the Administrative Agent and the
Collateral Agent, as applicable, shall have received duly executed counterpart
signature pages to each of the Guaranty, the Security Agreement and the Pledge
Agreement as contemplated hereby.
Section 6.    Integration; Confirmation. On and after the date hereof, each of
the Guaranty, the Security Agreement and the Pledge Agreement and the respective
Schedules thereto shall be supplemented as expressly set forth herein; all other
terms and provisions of each of the Guaranty, the Security Agreement, the Pledge
Agreement, the other Finance Documents and the respective Schedules thereto
shall continue in full force and effect and unchanged and are hereby confirmed
in all respects.
Section 7.    Expenses. The New Loan Party agrees to pay (i) all out-of-pocket
expenses of the Agents, including reasonable fees and disbursements of special
and local counsel for the Agents, in connection with the preparation, execution
and delivery of this Agreement and any document or agreement contemplated hereby
and (ii) all taxes which the Collateral Agent or any Finance Party may be
required to pay by reason of the security interests granted in the Collateral
(including any applicable transfer taxes).
Section 8.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.
Section 9.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement may
be transmitted and/or signed by facsimile or Adobe PDF file and if so
transmitted or signed, shall, subject to requirements of law, have the same
force and effect as a manually signed original and shall be binding on the New
Loan Party, the Agents and the Finance Parties. The Administrative Agent may
also require that this Agreement be confirmed by a manually signed original
hereof; provided, however, that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.
[Signature Pages to Follow]






G-3

--------------------------------------------------------------------------------









G-4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:
[NEW LOAN PARTY NAME]
By:    ________________________________________
    Name:
    Title:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent
By:    ________________________________________
    Name:
    Title:








G-5

--------------------------------------------------------------------------------






EXHIBIT A


COUNTERPART TO GUARANTY
The undersigned hereby executes this counterpart to the Guaranty, dated as of
December 28, 2011, as amended by the Amendment and Restatement Agreement, dated
as of July 8, 2014, by the Subsidiary Guarantors party thereto from time to time
in favor of JPMorgan Chase Bank, N.A., as Administrative Agent, and, as of the
date hereof, assumes all of the rights and obligations of a “Subsidiary
Guarantor” thereunder.
Date: _____________________
[NEW LOAN PARTY NAME]
By:    ________________________________________
    Name:
    Title:
[NEW LOAN PARTY NOTICE ADDRESS]






G-A-1

--------------------------------------------------------------------------------






EXHIBIT B


COUNTERPART TO SECURITY AGREEMENT
The undersigned hereby executes this counterpart to the Security Agreement,
dated as of December 28, 2011, as amended by the Amendment and Restatement
Agreement, dated as of July 8, 2014, and as further amended by the Amendment and
Restatement Agreement, dated as of February 2, 2018, by the Loan Parties party
thereto from time to time in favor of JPMorgan Chase Bank, N.A., as Collateral
Agent, and, as of the date hereof, assumes all of the rights and obligations of
a “Loan Party” thereunder.
Date: _____________________
[NEW LOAN PARTY NAME]
By:    ________________________________________
    Name:
    Title:








G-B-1

--------------------------------------------------------------------------------






EXHIBIT C


COUNTERPART TO PLEDGE AGREEMENT
The undersigned hereby executes this counterpart to the Pledge Agreement, dated
as of December 28, 2011, as amended by the Amendment and Restatement Agreement,
dated as of July 8, 2014, and as further amended by the Amendment and
Restatement Agreement, dated as of February 2, 2018, by Loan Parties party
thereto from time to time in favor of JPMorgan Chase Bank, N.A., as Collateral
Agent, and, as of the date hereof, assumes all of the rights and obligations of
a “Loan Party” thereunder.
Date: ___________________
[NEW LOAN PARTY NAME]
By:    ________________________________________
    Name:
    Title:








G-C-1

--------------------------------------------------------------------------------






EXHIBIT D
PERFECTION CERTIFICATE








G-D-1

--------------------------------------------------------------------------------






SCHEDULE 1.01A
CLAIMS








G-Sched. 1.01A-1

--------------------------------------------------------------------------------






SCHEDULE 1.01B
SCHEDULE OF EXCLUDED CONTRACTS








G-Sched. 1.01B-1

--------------------------------------------------------------------------------






SCHEDULE 4.01
SCHEDULE OF FILINGS TO PERFECT SECURITY INTERESTS








G-Sched. 4.01-1

--------------------------------------------------------------------------------






SCHEDULE I
LIST OF PLEDGED SHARES








G-Sched. I-1

--------------------------------------------------------------------------------






SCHEDULE II
LIST OF PLEDGED NOTES








G-Sched. II-1

--------------------------------------------------------------------------------






SCHEDULE III
LIST OF PLEDGED LLC INTERESTS








G-Sched. III-1

--------------------------------------------------------------------------------






SCHEDULE IV
LIST OF PLEDGED PARTNERSHIP INTERESTS








G-Sched. IV-1

--------------------------------------------------------------------------------






SCHEDULE A
PATENTS AND PATENT APPLICATIONS
PATENT LICENSES








G-Sched. A-1

--------------------------------------------------------------------------------






SCHEDULE B
TRADEMARKS AND TRADEMARK APPLICATIONS
TRADEMARK LICENSES








G-Sched. B-1

--------------------------------------------------------------------------------






SCHEDULE C
COPYRIGHTS AND COPYRIGHT APPLICATIONS








G-Sched. C-1

--------------------------------------------------------------------------------






EXHIBIT H

FORM OF
DISCOUNTED PREPAYMENT OPTION NOTICE
Date: __________, 20__
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.09(c)(ii) of the Second Amended and Restated Credit Agreement dated as of
February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower”), the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC
Capital Markets, Wells Fargo Bank, National Association and BNP Paribas
Securities Corp., as Co-Documentation Agents. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
The Borrower hereby notifies you that, effective as of [ ], 20[ ], pursuant to
Section 2.09(c)(ii) of the Credit Agreement, the Borrower hereby notifies each
Lender that it is seeking:
to prepay [Term A][Term B] [Incremental Term] Loans at a discount in an
aggregate principal maximum amount of $[ ]1 (the “Proposed Discounted Prepayment
Amount”);
a percentage discount to the par value of the principal amount of [Term A][Term
B] [Incremental Term] Loans [greater than or equal to [ ]% of par value but less
than or equal to [ ]% of par value][equal to [ ]% of par value] (the “Discount
Range”)2; and
a Lender Participation Notice on or before [ ], 20[ ]3, as determined pursuant
to Section 2.09(c)(iii) of the Credit Agreement (the “Acceptance Date”).
The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.09(c) of the Credit Agreement.
The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:




                                                            
1 
Insert amount that is minimum of $5,000,000.

2 
Borrower may specify different Discount Ranges for Term A Loans, Term B Loans
and Incremental Term Loans or a single percentage.

3 
Insert date (a Business Day) that is at least five Business Days after date of
the Discounted Prepayment Option Notice.





H-1

--------------------------------------------------------------------------------







1.
No Event of Default under Section 8.01(a) or under Section 8.01(f) (in each case
with respect to the Borrower) has occurred and is continuing or would result
from the Discounted Voluntary Prepayment.

2.
Each of the other conditions to such Discounted Voluntary Prepayment contained
in Section 2.09(c) and Section 10.07(j) of the Credit Agreement has been
satisfied.

The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.




H-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.
VERIFONE, INC.
By:    ________________________________________
    Name:
    Title:








H-3

--------------------------------------------------------------------------------






EXHIBIT I

FORM OF
LENDER PARTICIPATION NOTICE
Date: ____________, 20__
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to (a) the Second Amended and Restated Credit Agreement dated
as of February 2, 2018 (as amended, modified or supplemented from time to time,
the “Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone,
Inc. (the “Borrower”), the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender,
Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC
Capital Markets, Wells Fargo Bank, National Association and BNP Paribas
Securities Corp., as Co-Documentation Agents and (b) that certain Discounted
Prepayment Option Notice, dated [ ], 20[ ], from the Borrower (the “Discounted
Prepayment Option Notice”). Capitalized terms used herein and not defined herein
shall have the meaning ascribed to such terms in the Credit Agreement or the
Discounted Prepayment Option Notice, as applicable.
The undersigned Lender hereby gives you notice, pursuant to Section 2.09(c)(iii)
of the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:
in a maximum aggregate principal amount of
[$[ ] of Term A Loans]
[$[ ] of Term B Loans]
[$[ ] of Incremental Loans] ([collectively,] the “Offered Loans”), and
at a percentage discount to par value of the principal amount of [Term A] [Term
B] [Incremental Term] Loans equal to [ ]%[1] of par value (the “Acceptable
Discount”).[2]
The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.09(c) of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.09(c)(iii) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Term A Loans, Term B Loans and Incremental Term Loans
pursuant to Section 2.09(c) of the Credit Agreement in an aggregate principal
amount equal to the Offered Loans, as such principal amount may be reduced if
the aggregate proceeds required to prepay Qualifying Loans (disregarding any
interest payable in connection with such Qualifying Loans) would exceed the
amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount for the relevant Discounted Voluntary Prepayment, and
acknowledges and agrees that such prepayment of its Loans will be allocated at
par value.
                                               
1 
Insert amount within Discount Range.

2 
Lender may specify different Acceptable Discounts for Term A Loans, Term B Loans
and Incremental Term Loans.

 


I-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
[NAME OF LENDER]
By:        
    Name:
    Title:
[By:        
    Name:
    Title:]3 


































                                                           
3    If a second signature is required.




I-2

--------------------------------------------------------------------------------






EXHIBIT J

FORM OF
DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

Date:________, 20__
To: JPMorgan Chase Bank, as Administrative Agent
Ladies and Gentlemen:
This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.09(c)(v) of the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender, Bank
of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., RBC
Capital Markets, Wells Fargo Bank, National Association and BNP Paribas
Securities Corp., as Co-Documentation Agents. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
The Borrower hereby irrevocably notifies you that, pursuant to Section
2.09(c)(v) of the Credit Agreement, the Borrower will make a Discounted
Voluntary Prepayment to each Lender with Qualifying Loans, which shall be made:
on or before [ ], 20[ ]1 , as determined pursuant to Section 2.09(c)(v) of the
Credit Agreement,
in the aggregate principal amount of
[$[ ] of Term A Loans]
[$[ ] of Term B Loans],
[$[ ] of Incremental Term Loans], and
at a percentage discount to the par value of the principal amount of the [Term
A] [Term B] [Incremental Term] Loans equal to [ ]% of par value (the “Applicable
Discount”).2 
The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.09(c) of the Credit
Agreement.


                                                           
1 
Insert date (a Business Day) that is at least three Business Days after the date
of this Notice and no later than five Business Days after the Acceptance Date
(or such later date as the Administrative Agent shall reasonably agree, given
the time required to calculate the Applicable Discount and determine the amount
and holders of Qualifying Loans).

2 
The Applicable Discount for Term A Loans, Term B Loans and Incremental Term
Loans may differ.





J-1

--------------------------------------------------------------------------------







The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:
1.
No Event of Default under Section 8.01(a) or under Section 8.01(f) (in each
case, with respect to the Borrower) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment.

2.
At the time of delivery of this Discounted Voluntary Prepayment Notice and as of
the date of the Discounted Voluntary Prepayment, the Borrower is not in
possession of material non-public information with respect to Parent Holdings,
the Borrower, their respective Subsidiaries or their respective securities for
purposes of the United States securities laws that has not been disclosed to any
Lender participating in the Discounted Voluntary Prepayment, other than because
such Lender does not wish to receive such material non-public information.

3.
Each of the other conditions to such Discounted Voluntary Prepayment contained
in Section 2.09(c) and Section 10.07(j) of the Credit Agreement has been
satisfied.

The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender. After such notification, any
participating Lender may revoke its Lender Participation Notice within two
Business Days of receiving such notification.
The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Voluntary
Prepayment Notice.


J-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.
VERIFONE, INC.
By:        
    Name:
    Title:








J-3

--------------------------------------------------------------------------------






EXHIBIT K–1

FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank,
N.A., RBC Capital Markets, Wells Fargo Bank, National Association and BNP
Paribas Securities Corp., as Co-Documentation Agents. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made by
the Borrower or the Administrative Agent to the undersigned, or in either of the
two calendar years preceding such payment.
[Signature Page Follows]








K-1-1

--------------------------------------------------------------------------------










[Lender]
By:            
Name:
Title:
[Address]
  
Dated:    ______________________, 20[ ]








Form of Non-Bank Certificate

--------------------------------------------------------------------------------






EXHIBIT K–2
FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank,
N.A., RBC Capital Markets, Wells Fargo Bank, National Association and BNP
Paribas Securities Corp., as Co-Documentation Agents. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners or members are
the sole beneficial owners of such Loan(s) (as well as any note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners or members claiming the portfolio interest exemption (its “Applicable
Partners/Members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a “10-percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
conduct of a U.S. trade or business by the undersigned or its Applicable
Partners/Members.
The undersigned has furnished the Borrower and the Administrative Agent with an
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners or members claiming the portfolio interest exemption:
(i) an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN or W-8BEN-E from each of such partner’s or member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.
[Signature Page Follows]








K-2-1

--------------------------------------------------------------------------------










[Lender]
By:            
Name:
Title:
[Address]
  
Dated:    ______________________, 20[ ]








Form of Non-Bank Certificate

--------------------------------------------------------------------------------






EXHIBIT K–3
FORM OF
NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank,
N.A., RBC Capital Markets, Wells Fargo Bank, National Association and BNP
Paribas Securities Corp., as Co-Documentation Agents. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payment.
[Signature Page Follows]








K-3-1

--------------------------------------------------------------------------------










[Participant]
By:            
    Name:
    Title:
[Address]
  
Dated:    ______________________, 20[ ]








Form of Non-Bank Certificate

--------------------------------------------------------------------------------






EXHIBIT K–4
FORM OF
NON-BANK TAX CERTIFICATE
(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 2, 2018 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) among VeriFone Intermediate Holdings, Inc., VeriFone, Inc.
(the “Borrower), the Lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender, Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank,
N.A., RBC Capital Markets, Wells Fargo Bank, National Association and BNP
Paribas Securities Corp., as Co-Documentation Agents. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.
Pursuant to the provisions of Section 10.15(b)(iv) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners or members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners or members claiming the portfolio interest exemption (its “Applicable
Partners/Members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a “10-percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
conduct of a U.S. trade or business by the undersigned or its Applicable
Partners/Members.
The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners or members claiming the portfolio interest exemption: (i) an Internal
Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue Service Form
W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or W-8BEN-E from
each of such partner’s or member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.
[Signature Page Follows]








K-4-1

--------------------------------------------------------------------------------










[Participant]
By:            
    Name:
    Title:
[Address]
  
Dated:    ______________________, 20[ ]








Form of Non-Bank Certificate

--------------------------------------------------------------------------------






EXHIBIT L-1
Form of Opinion of Counsel
[To be circulated separately]











--------------------------------------------------------------------------------






EXHIBIT L-2
Form of General Counsel Opinion
[To be circulated separately]











--------------------------------------------------------------------------------






EXHIBIT M
Form of Intercompany Note
No. ___
INTERCOMPANY NOTE
________
[City of Closing]
 
Date]



For value received, [SUBSIDIARY A NAME], [SUBSIDIARY A DESCRIPTION], [SUBSIDIARY
B NAME], [SUBSIDIARY B DESCRIPTION], [SUBSIDIARY C NAME], SUBSIDIARY C
DESCRIPTION] (together with their respective successors and permitted assigns,
each a “Payor”, and collectively, the “Payors”), hereby promise to pay on demand
to the order of [PAYEE], a ______________ corporation (together with its
successors and permitted assigns, the “Payee”), the unpaid principal amount of
all loans and advances made by the Payee to each Payor. Each Payor promises to
pay interest on the unpaid principal amount hereof from the date hereof until
paid at such rate per annum as shall be agreed upon from time to time by the
Payors and the Payee. All such payments of principal and interest shall be made
without offset, counterclaim or deduction of any kind in lawful money of the
United States of America in immediately available funds at such location in the
United States of America as the Payee shall designate from time to time.
Upon the commencement by or against any Payor of any case or other proceeding
seeking liquidation, reorganization or other relief with respect to such Payor
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, the unpaid principal amount hereof shall become immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby waived by such Payor.
The Payee is hereby authorized (but not required) to record all loans and
advances made by it to each Payor (all of which shall be evidenced by this
Intercompany Note), and all repayments or prepayments thereof, in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.
This Intercompany Note is one of the Intercompany Notes referred to in the
Second Amended and Restated Credit Agreement dated as of February 2, 2018 (as
the same may be amended, restated, supplemented or modified from time to time,
the “Credit Agreement”) among VeriFone Intermediate Holdings, Inc., a Delaware
corporation, VeriFone, Inc., a Delaware corporation, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, an L/C
Issuer and Swing Line Lender, Bank of America, N.A., as Syndication Agent, and
JPMorgan Chase Bank, N.A., RBC Capital Markets, Wells Fargo Bank, National
Association and BNP Paribas Securities Corp., as Co-Documentation Agents, and is
subject to the terms and provisions thereof. This Intercompany Note shall be
pledged by the Payee pursuant to the Pledge Agreement (as defined in the Credit
Agreement). Each Payor hereby acknowledges and agrees that the Collateral Agent
pursuant to and as defined in the Pledge Agreement may exercise all rights
provided therein with respect to this Intercompany Note.


M-1

--------------------------------------------------------------------------------





THIS INTERCOMPANY NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
[SUBSIDIARY A NAME]
By:    ________________________________________
    Name:
    Title:
[SUBSIDIARY B NAME]
By:    ________________________________________
    Name:
    Title:
[SUBSIDIARY C NAME]
By:    ________________________________________
    Name:
    Title:
[SUBSIDIARY D NAME]
By:    ________________________________________
    Name:
    Title:
  
Pay to the order of


[PAYEE]




By:    _______________________________
    Name:
    Title:








N-2

--------------------------------------------------------------------------------






EXHIBIT N
Form of Intercompany Note Subordination Provisions
EACH PROMISSORY NOTE EVIDENCING AN INTERCOMPANY LOAN OR ADVANCE INCURRED BY THE
BORROWER OR A WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER OWING TO ANY
FOREIGN SUBSIDIARY OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR OF THE BORROWER SHALL HAVE INCLUDED ON ITS FACE THE
FOLLOWING PROVISION AND SHALL HAVE “ANNEX A TO INTERCOMPANY NOTE” ATTACHED
THERETO AND MADE A PART THEREOF.
“This Intercompany Note, and the obligations of the Payor hereunder, shall be
subordinate and junior in right of payment to all Senior Debt (as defined in
Section 1 of Annex A hereto) on the terms and conditions set forth in Annex A
hereto. Annex A hereto is incorporated herein by reference in its entirety and
is a part of this Intercompany Note to the same extent as if it had been set
forth in its entirety in this Intercompany Note.”








N-1

--------------------------------------------------------------------------------






ANNEX A TO INTERCOMPANY NOTE
Section 1.    Definitions. Capitalized terms defined in the Credit Agreement (as
defined in the promissory note to which this Annex A is attached (the
“Intercompany Note”)) and not otherwise defined herein have, as used in this
Annex A, the respective meanings provided for therein. The following additional
terms, as used herein, have the following respective meanings:
“Senior Debt” means the Finance Obligations, including any Finance Obligations
the proceeds of which are used to refinance other Finance Obligations, in each
case whether now owed or hereafter arising, whether fixed or contingent, whether
for principal, premium (if any), interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of any Loan
Party), expenses, indemnifications, reimbursement obligations or otherwise,
together with all renewals, extensions, increases or rearrangements thereof.
“Subordinated Debt” means all principal of and interest on all obligations,
liabilities and indebtedness of the Payor now or hereafter owing to the Payee or
any other holder from time to time of the Intercompany Note under the
Intercompany Note, whether fixed or contingent and whether for principal,
interest (including, without limitation, any interest which accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Payor, whether or not allowed or allowable
as a claim in any such proceeding), fees, expenses, indemnification,
reimbursement obligations, subrogation or contribution claims or otherwise,
together with all renewals, extensions, increases or rearrangements thereof.
Section 2.     Subordination by the Payee. Each of the Payee and each other
holder from time to time of the Intercompany Note by its acceptance thereof
hereby covenants and agrees that the payment of the Subordinated Debt shall be
subordinate and subject in right of payment, to the extent set forth herein, to
the prior payment in full in cash of the Senior Debt. The provisions of this
Annex A shall constitute a continuing offer to all Persons who, in reliance upon
such provisions, become holders of, or continue to hold, Senior Debt, and such
provisions are made for the benefit of the holders of the Senior Debt. The
holders of the Senior Debt are hereby made obligees hereunder with the same
force and effect as if their names were written herein as such, and they and/or
each of them may proceed to enforce such provisions.
Section 3.    Priority and Payment Over in Certain Events.
(a)    Priority and Payment Over Upon Insolvency and Dissolution. In the event
of (x) any insolvency or bankruptcy case or proceeding or any receivership,
liquidation, reorganization or similar case or proceeding in connection
therewith relative to the Payor or its creditors, as such, or to its assets, or
(y) any liquidation, dissolution or other winding up of the Payor, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
or (z) any assignment for the benefit of creditors or other marshaling of assets
and liabilities of the Payor, then and in any such event:
(i)    the holders of the Senior Debt shall be entitled to receive payment in
full in cash of all amounts due or to become due on or in respect of all Senior
Debt before the Payee shall be entitled to receive and retain any direct or
indirect payment on account of the principal, interest or other amounts due or
to become due on the Subordinated Debt, including, without limitation, by
exercise of any right of set off and any payment which might be payable or
deliverable by reason of any other indebtedness being subordinated in right of
payment to the Subordinated Debt (other


N-2

--------------------------------------------------------------------------------





than in the form of securities permitted to be paid in accordance with the first
parenthetical in clause (ii) below); and
(ii)    any payment or distribution of any kind or character, whether in cash,
property or securities which may be payable or deliverable in respect of the
Subordinated Debt in any such case, proceeding, dissolution, liquidation or
other winding up or event, including any such payment or distribution which may
be payable or deliverable by reason of the payment of any other indebtedness of
the Payor which is subordinated to the payment of the Subordinated Debt (except
for any such payment or distribution (each an “Excepted Payment”) (A) authorized
by an unstayed, final, nonappealable order or decree stating that effect is
being given to the subordination of the Subordinated Debt to the Senior Debt and
made by a court of competent jurisdiction in a reorganization proceeding under
any applicable bankruptcy law and (B) of securities which, if debt securities,
are subordinated to at least the same extent as the Subordinated Debt is to (y)
the Senior Debt or (z) any securities issued in exchange for the Senior Debt;
provided, however, that (i) the final maturity date of such securities shall not
be earlier than one year following the maturity date of the last to mature of
the Senior Debt (including any securities issued in exchange therefor) at the
time outstanding and (ii) such securities shall contain covenants and shall not
contain greater defaults than as are contained in such instruments), shall be
paid by the Payor or by the trustee in bankruptcy, debtor-in-possession,
receiver, liquidating trustee, custodian, assignee, agent or other Person making
payment or distribution of assets of the Payor directly to the Administrative
Agent (or the Swap Creditors or all of the Lenders, as applicable) to the extent
necessary to pay all Senior Debt in full in cash after giving effect to any
concurrent payment or distribution to or for the benefit of the holders of the
Senior Debt.
The consolidation of the Payor with, or the merger of the Payor into, another
Person or the liquidation or dissolution of the Payor following the conveyance
or transfer of its assets substantially as an entirety to another Person upon
terms and conditions permitted under the Credit Agreement shall not be deemed a
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors or marshaling of assets and liabilities of the Payor for purposes
of this Section 3(a) if the Person formed by such consolidation or into which
the Payor is merged or the Person which acquires by conveyance or transfer such
property and assets substantially as an entirety, as the case may be, shall
comply with the conditions set forth in the Credit Agreement as a prerequisite
for such consolidation, merger, conveyance or transfer.
(b)    Payment on Subordinated Debt Suspended When Senior Debt is in Default. In
the event and during the continuation of any Default or Event of Default under
the Credit Agreement or under any other agreement or instrument evidencing or
securing any Senior Debt, then unless and until such Default or Event of Default
shall have been cured or waived or shall have ceased to exist and any resulting
acceleration shall have been rescinded or annulled, or in the event any judicial
proceeding shall be pending with respect to any such Default or Event of
Default, then no direct or indirect payment, including any payment which may be
payable by reason of the payment of any other indebtedness of the Borrower which
is subordinated to the payment of the Subordinated Debt (but excluding any
Excepted Payment), shall be made by or on behalf of the Payor on account of the
principal of or interest on the Subordinated Debt or on account of the purchase
or other acquisition by it of the Subordinated Debt. The provisions of this
Section 3(b) shall not apply to any payment with respect to which Section 3(a)
would be applicable.


N-3

--------------------------------------------------------------------------------





(c)    Rights and Obligations of the Payees. If, notwithstanding the foregoing
provisions of this Section 3, any Payee or other holder of the Subordinated Debt
shall have received any payment or distribution of assets of the Payor of any
kind or character, whether in cash, property or securities, including any such
payment or distribution which may be payable or deliverable by reason of the
payment of any other indebtedness of the Payor which is subordinated to the
payment of the Subordinated Debt (but excluding any Excepted Payment), before
all amounts due or to become due on or in respect of all Senior Debt have been
irrevocably paid in full in cash, then and in such event such payment or
distribution shall be received in trust for the Lenders and other holders of the
Senior Debt and shall be forthwith paid over or delivered by the Payee or other
holder of the Subordinated Debt receiving the same directly to the
Administrative Agent (or the Swap Creditors or all of the Lenders, as
applicable) or, to the extent legally required, to the trustee in bankruptcy,
debtor-in-possession, receiver, liquidating trustee, custodian, assignee, agent
or other Person making such payment or distribution of assets of the Payor, for
application to the payment of all Senior Debt remaining unpaid to the extent
necessary to pay all Senior Debt in full after giving effect to any concurrent
payment or distribution to or for the benefit of the holders of the Senior Debt.
Section 4.    Rights of the Creditors Not to be Impaired. No right of the
Administrative Agent or any other Lender or any other present or future holder
of the Senior Debt to enforce subordination as herein provided shall at any time
in any way be prejudiced or impaired by any act or failure to act in good faith
by the Administrative Agent or any other such Lender or other holder of the
Senior Debt or by any noncompliance by any Payee with the terms and provisions
and covenants herein regardless of any knowledge thereof the Administrative
Agent or any other such Lender or other holder may have or otherwise be charged
with. The holders of the Senior Debt may, without in any way affecting the
obligations of the Payee or any other holder of the Subordinated Debt with
respect thereto, at any time or from time to time in their absolute discretion,
change the manner, place or terms or payment of, change or extend the time or
payment of or renew or alter any Senior Debt, or amend, supplement or modify any
agreement or instrument governing or evidencing such Senior Debt or any other
document referred to therein, or exercise or refrain from exercising any other
of their rights under the Senior Debt including, without limitation, the waiver
of any Default or Event of Default thereunder and the release of any collateral
securing such Senior Debt, all without notice to or assent from the Payee or any
other holder of the Subordinated Debt. The provisions of this Annex A are
intended to be for the benefit of the Lenders and each other holder of the
Senior Debt and shall be enforceable directly by the Administrative Agent, the
Swap Creditors, the Lenders, as applicable, or any other present or future
holder or holders of the Senior Debt.
Section 5.    Restriction on Assignment of Subordinated Debt. The Payee and each
other holder from time to time of the Subordinated Debt by its acceptance
thereof agrees not to sell, assign or transfer all or any part of the
Subordinated Debt while any Senior Debt remains unpaid unless such sale,
assignment or transfer is made expressly subject to the provisions of this Annex
A. The Payee represents that no other subordination of the Subordinated Debt is
in existence on the date hereof, and the Payee agrees that the Subordinated Debt
will not be subordinated to any indebtedness other than the Senior Debt.
Section 6.    Reliance on Subordination. The Payee and each other holder from
time to time of the Subordinated Debt by its acceptance thereof consents and
agrees that all Senior Debt shall be deemed to have been made or incurred at the
request of the Payee and all other holders from time to time of the Subordinated
Debt and in reliance upon the subordination of the Subordinated Debt pursuant to
this Annex A.


N-4

--------------------------------------------------------------------------------





Section 7.    Actions Against the Payor; Exercise of Remedies. Neither the Payee
nor any other holder of the Subordinated Debt will (i) commence (unless the
Administrative Agent, the Swap Creditors, the Lenders, as applicable, or other
holders of the Senior Debt shall have commenced) any action or proceeding
against the Payor to recover all or any part of the Subordinated Debt or (ii)
join with any creditor (unless the Administrative Agent, the Swap Creditors, the
Lenders, as applicable, or other holders of the Senior Debt shall also join) in
bringing any proceeding against the Payor under the Bankruptcy Code or any other
state, federal or foreign insolvency statute unless and until, in each case, the
Senior Debt shall have been irrevocably paid in full in cash. Neither the Payee
nor any other holder of the Subordinated Debt will ask, demand, sue for, take or
receive from the Payor, directly or indirectly, in cash, property or securities
or by set off or in any other manner (including, without limitation, from or by
way of attachment or seizure of or foreclosure upon any property or assets of
the Payor which may now or hereafter constitute collateral for any Subordinated
Debt), payment of all or any part of the Subordinated Debt if an Event of
Default shall have occurred and be continuing under the Credit Agreement or
under any other agreement or instrument evidencing or securing the Senior Debt
unless and until all Senior Debt shall have been irrevocably paid in full in
cash or the benefits of this sentence waived by or on behalf of the Lenders or
the other holder or holders of the Senior Debt.
Section 8.    Subrogation. The Payee or other holder from time to time of the
Subordinated Debt shall be subrogated to the rights of the holders of the Senior
Debt to receive payments or distributions of assets of the Payor applicable to
the Senior Debt until all amount owing on the Subordinated Debt has been paid in
full; provided that neither the Payee nor any other holder of the Subordinated
Debt shall enforce any payment by way of subrogation (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until the Commitments have been
terminated and the principal of and interest on the Notes and all other amounts
payable under or with respect to the Senior Debt have been irrevocably paid in
full in cash. For the purposes of the rights of subrogation set forth in this
Section 8, no payments or distributions to any Lender or other holder or holders
of the Senior Debt of any cash, property or securities to which the Payee or
other holder or holders of the Subordinated Debt would be entitled but for the
provisions of this Annex A, and no payments over pursuant to the provisions of
this Annex A to any Lender or other holder or holders of the Senior Debt by the
Payee or other holder or holders of the Subordinated Debt, shall, as among the
Payor, its creditors (other than the Lenders and any other holder or holders of
the Senior Debt) and the Payee and other holder or holders of the Subordinated
Debt, be deemed to be a payment or distribution by the Payer to or on account of
the Senior Debt, it being understood that the provisions of this Annex A are
solely for the purpose of defining the relative rights of the Lenders or any
other holder or holders of the Senior Debt and the Payee and any other-holder or
holders of the Subordinated Debt.
If any payment or distribution to which the Payee or other holder or holders of
the Subordinated Debt would otherwise have been entitled but for the provisions
of this Annex A shall have been applied, pursuant to the provisions of this
Annex A, to the payment of all amounts payable under the Senior Debt, then the
Payee or other holder or holders of the Subordinated Debt shall be entitled to
receive from the Lenders or other holder or holders of the Senior Debt at the
time outstanding any payments or distributions received by the Lenders or such
holder or holders of the Senior Debt in excess of the amount sufficient to
irrevocably pay all amounts under or in respect of the Senior Debt in full in
cash.
Section 9.    Waiver of UCC Provisions. If any applicable provisions of the
Uniform Commercial Code as in effect in the State of New York or any other
relevant jurisdiction (the “UCC”) requires the Administrative Agent, the Swap
Creditors or any other Finance Party or holder of the Senior Debt or any
representative thereof to notify the Payee or other holder of the Subordinated
Debt that the


N-5

--------------------------------------------------------------------------------





Administrative Agent, the Swap Creditors or such other Finance Party or holder
or representative thereof will foreclose or otherwise realize upon any
Collateral or other property provided to secure the Senior Debt, whether
pursuant to Article 5 of the UCC or otherwise, the Payee and each other holder
from time to time of the Subordinated Debt by its acceptance thereof hereby
waives, to the extent permitted by applicable law, all such required notice(s)
and, to the extent such requirement of notice may not be waived under applicable
law, agrees that five Business Days’ written notice of any such foreclosure or
other realization shall be commercially reasonable. The Payee and each other
holder from time to time of the Subordinated Debt by its acceptance thereof
further waives, to the extent permitted by applicable law, any and all rights it
may have to require the Administrative Agent, the Swap Creditors or any other
Finance Party or other holder of the Senior Debt or representative thereof to
marshal any Collateral or other property provided as security for the Senior
Debt and any and all other rights and remedies now or hereafter available to the
Payee or such other holder of the Subordinated Debt under Section 9-504 of the
UCC. The Payee and each other holder from time to time of the Subordinated Debt
by its acceptance thereof agrees that the Administrative Agent, the Swap
Creditors and any other Finance Party or holder of the Senior Debt or
representative thereof may sell inventory that constitutes Collateral or other
security for any Senior Debt pursuant to a repurchase agreement, that such sale
shall not be deemed a transfer subject to Section 9-504(5) of the UCC or any
similar provisions of any other applicable law (such provisions, to the extent
otherwise applicable to such sale, being hereby waived), and that the repurchase
of inventory by a seller under a repurchase agreement shall be a commercially
reasonable method of disposition.
Section 10.    Proofs of Claim. The Payee and each other holder from time to
time of Subordinated Debt may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Payee or such other holder allowed in any judicial proceedings relative to the
Payor, its creditors or its property. If the Payor or any other holder from time
to time of Subordinated Debt files any claim, proof of claim or similar
instrument in any judicial proceeding referred to above and all Senior Debt has
not been irrevocably paid in full in cash, the Payor or such other holder shall
(i) file such claim, proof of claim or similar instrument on behalf of the
Finance Parties and the other holder or holders of the Senior Debt as such
Finance Parties’ or other holder’s or holders’ interests may appear and (ii)
take all such other actions as may be appropriate to ensure that all payments
and distributions made in respect of any such proceedings are made to the
Administrative Agent, the Swap Creditors or other Finance Parties, as
applicable, and any other holder or holders of the Senior Debt as its or their
interests may appear.
Any term or provision of this Section 10 to the contrary notwithstanding, if any
judicial proceeding referred to above is commenced by or against the Payor, and
so long as all Senior Debt has not been irrevocably paid in full in cash (i) the
Administrative Agent, the holders of at least 51% of the Senior Credit
Obligations, as applicable, or any other holder or holders of the Senior Debt or
representatives thereof are hereby irrevocably authorized and empowered (in each
case, in its own name, as administrative agent or representative on behalf of
the Finance Parties or in the name of the Payee or any other holder or holders
from time to time of the Subordinated Debt or otherwise), but shall have no
obligation, to (A) demand, sue for, collect and receive every payment or
distribution received in respect of any such proceeding and give acquittance
therefor and to file claims and proofs of claims and (B) exercise any voting
rights otherwise attributable to the Payee or other holders of the Subordinated
Debt in any such proceeding; (ii) the Payee or such other holder or holders of
the Subordinated Debt shall duly and promptly take, for the account of the
Lenders and any other holders or holders of the Senior Debt, such action as the
Administrative Agent or the holders of at least 51% of the Senior Credit
Obligations, as applicable, or other holder or holders of the Senior Debt or
representatives thereof may request to collect all amounts payable by the Payor
in respect of the Subordinated Debt and to file the appropriate claims or


N-6

--------------------------------------------------------------------------------





proofs of claim in respect of the Subordinated Debt; and (iii) the Payee and
each other holder of Subordinated Debt shall, at the request of the
Administrative Agent or the holders of at least 51% of the Senior Credit
Obligations, as applicable, or other holder or holders of the Senior Debt or
representatives thereof duly and promptly consent to or join in, or stipulate
its agreement with any action or position which the Lenders and each other
holder of the Senior Debt may take in any such judicial proceeding referred to
above, including, without limitation, such actions and positions as the Lenders
may take with respect to requests for relief from the automatic stay, for
authority to use cash collateral or to use, sell or lease other property of the
estate, for assumption, assignment or rejection of any executory contract and to
obtain credit. The Payee and each other holder from time to time of Subordinated
Debt by its acceptance thereof hereby appoints the Administrative Agent or the
holders of at least 51% of the Senior Credit Obligations, as applicable, or
other holder or holders of the Senior Debt or representatives thereof as its
agent(s) and attorney(s) in fact, all acts of such attorney(s) being hereby
ratified and confirmed and such appointment(s), being coupled with an interest,
being irrevocable until the Senior Debt is irrevocably paid in full in cash, to
exercise the rights and file the claims referred to in this Section 8 and to
execute and deliver any documentation necessary for the exercise of such rights
or to file such claims. Notwithstanding anything to the contrary contained
herein, neither the Payee nor any other holder of Subordinated Debt shall file
any claim or take any action which competes or interferes with the rights and
interests of the Lenders or any other holders of the Senior Debt under the
Credit Agreement and other Loan Documents, the Swap Agreements or any other
agreement or instrument evidencing or securing the Senior Debt. Until the Senior
Debt has been irrevocably paid in full in cash, neither the Payee nor any other
holder of the Subordinated Debt will (in any proceeding of the type described in
Section 2(a)) discharge all or any portion of the obligations of the Payor in
respect of the Subordinated Debt, whether by forgiveness, receipt of capital
stock, exercise of conversion privileges or otherwise, without the prior written
consent of the Administrative Agent or the holders of at least 51% of the Senior
Credit Obligations, as applicable, or the holder or holders of the Senior Debt.
Section 11.    Obligation of the Payor Unconditional. Nothing contained in this
Annex A or in the Intercompany Note is intended to or shall impair, as between
the Payor and the holder of the Intercompany Note, the obligation of the Payor,
which is absolute and unconditional, to pay to the holder of the Intercompany
Note the principal of and interest on the Intercompany Note as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the holder of the Intercompany Note and
creditors of the Payor other than the holders of the Senior Debt, nor shall
anything herein or therein, except as expressly provided, prevent the holder of
the Intercompany Note from exercising all remedies otherwise permitted by
applicable law, subject to the rights, if any, under this Annex A of the holders
of Senior Debt in respect of cash, property, or securities of the Payor received
upon the exercise of any such remedy. Upon any distribution of assets of the
Payor referred to in this Annex A, the holder of the Intercompany Note shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding-up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other Person making any distribution to the holder of the
Intercompany Note, for the purpose of ascertaining the Persons entitled to
participate in such distribution, the holders of the Senior Debt and other
indebtedness of the Payor, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Annex A.
Section 12.    Reinstatements in Certain Circumstances. If, at any time, all or
part of any payment with respect to Senior Debt theretofore made by the Payor or
any other Person is rescinded or must otherwise be returned by the holders of
Senior Debt for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Payor or such other


N-7

--------------------------------------------------------------------------------





Persons), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.






N-8

--------------------------------------------------------------------------------






ANNEX C
Amended and Restated Credit Agreement Schedules









--------------------------------------------------------------------------------






ANNEX D
SCHEDULE I


LIST OF PLEDGED SHARES
Name of Issuer
Holder of Equity Interest
Jurisdiction
Number of Shares Authorized
Number of Shares Issued to Holder of Equity Interest
% of Interest Pledged
VeriFone, Inc.
VeriFone Intermediate Holdings, Inc.
Delaware
1,000
1,000
100%
VeriFone Commerce Solutions, Inc.41
VeriFone, Inc.
Delaware
1,000
1,000
100%
VeriFone International Holdings, Inc.
VeriFone, Inc.
Delaware
100
100
100%
Hypercom Corporation
VeriFone, Inc.
Delaware
1,000
1,000
100%
Hypercom Latino America Inc.
Hypercom Corporation
Arizona
50,000
10,000
100%
Hypercom EMEA Inc.
Hypercom Corporation
Arizona
100,000
100
100%
VeriFone S.A.*
VeriFone, Inc.
Argentina
12,000
11,999
65%
VeriFone do Brasil Ltda.
VeriFone, Inc.
Brazil
R$904,015
R$904,015
65% 42
Empresa Brasiliera Industrial, Comercial e Servicios Ltda.
Hypercom Corporation
Brazil
R$62,183,000
R$46,922,675
86.14% 43
VeriFone Hong Kong
Limited*
VeriFone, Inc.
Hong Kong
1,000
999
65%
VeriFone India Pvt. Ltd.*
VeriFone, Inc.
India
66,000
65,999
65% 44
VeriFone Israel Ltd.
VeriFone, Inc.
Israel
60,000,000
26,924,947
65%
VeriFone, S.A. de. C.V.
VeriFone, Inc.
Mexico
107,583,913
69,929,543
65%
VeriFone Canada Inc.*
VeriFone, Inc.
Canada
Unlimited
1,000
65%
VeriFone (Thailand) Co. Ltd.*
Hypercom Corporation
Thailand
50,000 Class A
900 Class B
25,500 Class A
65%



* Immaterial First Tier Foreign Subsidiary as of the Closing Date.








                                                               


41 
Formerly known as Carp Acquisition Corp.

42 
Shares are uncertificated.

43 
Shares are uncertificated.

44 
Shares are uncertificated.








--------------------------------------------------------------------------------







SCHEDULE II
LIST OF PLEDGED NOTES
VeriFone Consolidated Group Global Intercompany Note





--------------------------------------------------------------------------------







SCHEDULE III
LIST OF PLEDGED LLC INTERESTS
Name of Issuer
Holder of Equity Interest
Jurisdiction
Number of Interests Authorized
Number of Interests Issued to Holder of Equity Interest
% of Interest Pledged
VeriFone B.V.*
VeriFone, Inc.
Netherlands
200,000
40,000
65% 45





* Immaterial First Tier Foreign Subsidiary as of the Closing Date.




























































                                                     


45    Shares are uncertificated.







--------------------------------------------------------------------------------







SCHEDULE IV
LIST OF PLEDGED PARTNERSHIP INTERESTS
Name of Issuer
Holder of Equity Interest
Jurisdiction
Percentage of Interest Held by Holder of Equity Interest
% of Interest Pledged
VeriFone Bermuda Holdings, L.P.
Hypercom Corporation
Bermuda
99.999975%
65% 46





































































                                                                    


46    Partnership interest is uncertificated.







--------------------------------------------------------------------------------







SCHEDULE 4.01
CERTAIN POST-CLOSING MATTERS
None.









--------------------------------------------------------------------------------






ANNEX E
Schedule 4.01
SCHEDULE OF FILINGS MADE
TO PERFECT SECURITY INTERESTS


Name of Debtor
Filing Type
Finance Document
State
Filing Office
VeriFone Intermediate
Holdings, Inc.
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
VeriFone, Inc.
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
Hypercom Corporation
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
Hypercom U.S.A., Inc.
UCC-1
Pledge Agreement and Security Agreement
DE
SOS
VeriFone, Inc.,
VeriFone Media, LLC,
Hypercom Corporation
IP
Grant of Security Interest in United States Patents and Trademarks, dated as of
December 28, 2011
--
USPTO
VeriFone, Inc.,
VeriFone Media, LLC,
Hypercom Corporation,
Hypercom, Inc.
IP
Grant of Security Interest in United States Copyrights, dated as of December 28,
2011
--
USCO
VeriFone, Inc.,
VeriFone Media, LLC,
Global Bay Mobile Technologies, Inc.,
Hypercom Corporation
IP
Grant of Security Interest in United States Patents and Trademarks, dated as of
July 8, 2014
--
USPTO
VeriFone, Inc.,
VeriFone Media, LLC,
Global Bay Mobile Technologies, Inc.,
Hypercom Corporation
IP
Grant of Security Interest in United States Copyrights, dated as of July 8, 2014
--
USCO
VeriFone, Inc.,
Hypercom Corporation
IP
Grant of Security Interest in United States Patents and Trademarks, dated as of
February 2, 2018
--
USPTO










--------------------------------------------------------------------------------






SCHEDULE 1
Fronting Lender Commitments
Fronting New Term B Lender
Commitment with respect to Amended Term B Loans
JPMorgan Chase Bank, N.A.
$[ ]





Schedule 1